--------------------------------------------------------------------------------

Exhibit 10.1


 Execution Version
 
[Published CUSIP Number:  _________]
 
$175,000,000
CREDIT AGREEMENT


Dated as of January 13, 2012


among


NUMBER MERGER SUB, INC.,
as the initial Borrower,
which on the Effective Date shall be merged within and into


99¢ ONLY STORES,
with 99¢ ONLY STORES surviving such merger as the Borrower,
 
NUMBER HOLDINGS, INC.,
as Holdings,


ROYAL BANK OF CANADA,
as Administrative Agent and Issuer,


and


THE OTHER LENDERS AND ISSUERS PARTY HERETO
________________


BMO HARRIS BANK N.A.
and
DEUTSCHE BANK SECURITIES INC.,
as Co-Syndication Agents,


CITY NATIONAL BANK
and
SIEMENS FINANCIAL SERVICES, INC.,
as Co-Documentation Agents,
 
and


RBC CAPITAL MARKETS,*
BMO CAPITAL MARKETS·
and
DEUTSCHE BANK SECURITIES INC.
as Joint Lead Arrangers and as Joint Bookrunners
 

--------------------------------------------------------------------------------

* RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates

· BMO Capital Markets is a brand name for the capital markets activities of Bank
of Montreal and its affiliates.

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

    Page            
ARTICLE I
Definitions, Interpretation and Accounting Terms
2
SECTION 1.1
Defined Terms
2
SECTION 1.2
Other Interpretive Provisions
73
SECTION 1.3
Accounting Terms
75
SECTION 1.4
Rounding
75
SECTION 1.5
References to Agreements, Laws, Etc
75
SECTION 1.6
Times of Day
75
SECTION 1.7
Pro Forma Calculations
75
ARTICLE II
The Facility
77
SECTION 2.1
The Revolving Credit Commitments
77
SECTION 2.2
Borrowing Procedures
78
SECTION 2.3
Swing Loans
79
SECTION 2.4
Letters of Credit
81
SECTION 2.5
Reduction and Termination of the Revolving Credit Commitments
86
SECTION 2.6
Repayment of Loans
87
SECTION 2.7
Evidence of Indebtedness
87
SECTION 2.8
Optional Prepayments
88
SECTION 2.9
Mandatory Prepayments
88
SECTION 2.10
Interest
90
SECTION 2.11
Conversion/Continuation Option
90
SECTION 2.12
Fees
91
SECTION 2.13
Payments and Computations
92
SECTION 2.14
Determination of Adjusted Eurocurrency Rate
94
SECTION 2.15
Revolving Commitment Increase
94
SECTION 2.16
Defaulting Lenders
96
SECTION 2.17
Extensions of Loans
98
SECTION 2.18
Refinancing Amendments
102
ARTICLE III
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
103
SECTION 3.1
Taxes
103

 
 
-i-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

    Page            
SECTION 3.2
Illegality
108
SECTION 3.3
Inability to Determine Rates
109
SECTION 3.4
Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans
110
SECTION 3.5
Funding Losses
111
SECTION 3.6
Matters Applicable to All Requests for Compensation
112
SECTION 3.7
Replacement of Lenders under Certain Circumstances
113
SECTION 3.8
Survival
114
ARTICLE IV
Conditions Precedent
114
SECTION 4.1
Conditions Precedent to Initial Borrowing
114
SECTION 4.2
Conditions Precedent to Each Loan and Letter of Credit
117
ARTICLE V
Representations and Warranties
119
SECTION 5.1
Existence, Qualification and Power; Compliance with Laws
119
SECTION 5.2
Authorization; No Contravention
119
SECTION 5.3
Governmental Authorization
119
SECTION 5.4
Binding Effect
120
SECTION 5.5
Financial Statements; No Material Adverse Effect
120
SECTION 5.6
Litigation
121
SECTION 5.7
Ownership of Property; Liens
121
SECTION 5.8
Environmental Matters
121
SECTION 5.9
Taxes
121
SECTION 5.10
ERISA Compliance
121
SECTION 5.11
Subsidiaries
122
SECTION 5.12
Margin Regulations; Investment Company Act
122
SECTION 5.13
Disclosure
122
SECTION 5.14
Intellectual Property; Licenses, Etc
123
SECTION 5.15
Solvency
123
SECTION 5.16
Subordination of Junior Financing
123
SECTION 5.17
USA PATRIOT Act
123
SECTION 5.18
Collateral Documents
124

 
 
-ii-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

    Page            
SECTION 5.19
Use of Proceeds
124
SECTION 5.20
Insurance
124
SECTION 5.21
Broker’s or Finder’s Commissions
124
SECTION 5.22
Borrowing Base Certificate
124
ARTICLE VI
Financial Covenant
124
SECTION 6.1
Minimum Fixed Charge Coverage Ratio
125
ARTICLE VII
Reporting Covenants
125
SECTION 7.1
Financial Statements, Etc
125
SECTION 7.2
Certificates; Other Information
127
SECTION 7.3
Notices
128
SECTION 7.4
Borrowing Base Certificate
129
ARTICLE VIII
Affirmative Covenants
131
SECTION 8.1
Preservation of Existence, Etc
131
SECTION 8.2
Compliance with Laws, Etc
131
SECTION 8.3
Designation of Subsidiaries
131
SECTION 8.4
Payment of Taxes, Etc
132
SECTION 8.5
Maintenance of Insurance
132
SECTION 8.6
Inspection Rights
132
SECTION 8.7
Books and Records
133
SECTION 8.8
Maintenance of Properties
133
SECTION 8.9
Use of Proceeds
133
SECTION 8.10
Compliance with Environmental Laws
133
SECTION 8.11
Covenant to Guarantee Obligations and Give Security
133
SECTION 8.12
Cash Receipts
135
SECTION 8.13
Further Assurances and Post-Closing Covenants
137
SECTION 8.14
[Reserved]
139
SECTION 8.15
Physical Inventories
139
ARTICLE IX
Negative Covenants
139
SECTION 9.1
Liens
139
SECTION 9.2
Investments
143

 
 
-iii-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

    Page            
SECTION 9.3
Indebtedness
146
SECTION 9.4
Fundamental Changes
150
SECTION 9.5
Dispositions
152
SECTION 9.6
Restricted Payments
155
SECTION 9.7
Change in Nature of Business
159
SECTION 9.8
Transactions with Affiliates
159
SECTION 9.9
Burdensome Agreements
162
SECTION 9.10
Fiscal Year
164
SECTION 9.11
Prepayments, Etc. of Junior Financing
164
SECTION 9.12
Modification of Agreements
165
SECTION 9.13
Holdings
165
SECTION 9.14
Capital Expenditures
166
ARTICLE X
Events of Default
167
SECTION 10.1
Events of Default
167
SECTION 10.2
Remedies upon Event of Default
170
SECTION 10.3
Application of Funds
171
SECTION 10.4
Borrower’s Right to Cure
173
SECTION 10.5
Actions in Respect of Letters of Credit; Cash Collateral
174
ARTICLE XI
The Administrative Agent
175
SECTION 11.1
Appointment and Authorization
175
SECTION 11.2
Rights as a Lender
175
SECTION 11.3
Exculpatory Provisions
176
SECTION 11.4
Reliance by the Administrative Agent
177
SECTION 11.5
Delegation of Duties
177
SECTION 11.6
Resignation of Administrative Agent or the Collateral Agent
178
SECTION 11.7
Non-Reliance on Administrative Agent and Other Lenders; Disclosure of
Information by Agents
179
SECTION 11.8
No Other Duties; Other Agents, Arrangers, Managers, Etc
180
SECTION 11.9
Intercreditor Agreement
180
SECTION 11.10
Administrative Agent May File Proofs of Claim
180

 
 
-iv-

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
(continued)
 

    Page            
SECTION 11.11
Collateral and Guaranty Matters
181
SECTION 11.12
Secured Cash Management Agreements and Secured Hedge Agreements
182
SECTION 11.13
Indemnification of Agents
183
ARTICLE XII
Miscellaneous
184
SECTION 12.1
Amendments, Etc
184
SECTION 12.2
Successors and Assigns
187
SECTION 12.3
Costs and Expenses
193
SECTION 12.4
Indemnities
193
SECTION 12.5
Limitation of Liability
195
SECTION 12.6
Right of Setoff
195
SECTION 12.7
Sharing of Payments
195
SECTION 12.8
Notices and Other Communications; Facsimile Copies
196
SECTION 12.9
No Waiver; Cumulative Remedies
199
SECTION 12.10
Binding Effect
199
SECTION 12.11
Governing Law; Submission to Jurisdiction; Service of Process
199
SECTION 12.12
Waiver of Jury Trial
201
SECTION 12.13
Marshaling; Payments Set Aside
201
SECTION 12.14
Execution In Counterparts
201
SECTION 12.15
Electronic Execution of Assignments and Certain Other Documents
201
SECTION 12.16
Confidentiality
202
SECTION 12.17
Use of Name, Logo, etc
203
SECTION 12.18
USA PATRIOT Act Notice
203
SECTION 12.19
No Advisory or Fiduciary Responsibility
204
SECTION 12.20
Severability
204
SECTION 12.21
Survival of Representations and Warranties
204
SECTION 12.22
Lender Action
205
SECTION 12.23
Interest Rate Limitation
205

 
 
-v-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

    Page       Schedules      
Schedule I
-
Revolving Credit Commitments
Schedule II
-
Subsidiary Guarantors
Schedule 1.1A
-
Certain Security Interests and Guarantees
Schedule 1.1B
-
Credit Card Agreements
Schedule 1.7(b)
-
Adjustments to Consolidated EBITDA
Schedule 5.10(a)
-
ERISA Compliance
Schedule 5.11
-
Subsidiaries and Other Equity Investments
Schedule 8.13
-
Post Closing Items
Schedule 9.1(b)
-
Existing Liens
Schedule 9.2(f)
-
Existing Investments
Schedule 9.3(b)
-
Existing Indebtedness
Schedule 9.6(c)
-
Permitted Restricted Payments
Schedule 9.8(h)
-
Existing Transactions with Affiliates
Schedule 9.9
-
Burdensome Agreements
Schedule 12.8
-
Administrative Agent’s Office, Certain Addresses for Notices

 
Exhibits
 
Exhibit A
-
Form of Assignment and Assumption
Exhibit B
-
Form of Revolving Credit Note
Exhibit C
-
Form of Notice of Borrowing
Exhibit D
-
Form of Swing Loan Request
Exhibit E
-
Form of Letter of Credit Request
Exhibit F
-
Form of Notice of Conversion or Continuation
Exhibit G-1
-
Form of Opinion of Proskauer Rose LLP, New York and
   
California Counsel for the Loan Parties
Exhibit G-2
-
Form of Opinion of Greenberg Traurig LLP, Nevada Counsel for the Loan Parties
Exhibit H
-
Form of Guaranty
Exhibit I
-
Form of Security Agreement
Exhibit J
-
Form of Borrowing Base Certificate
Exhibit K
-
Form of Intercreditor Agreement
Exhibit L
-
Form of Intercompany Subordination Agreement
Exhibit M
-
Form of Solvency Certificate
Exhibit N
-
Form of Non-Bank Certificate
Exhibit O
-
Form of Compliance Certificate
Exhibit P
-
Form of Customs Broker Agreement
Exhibit Q
-
Form of Credit Card Notification
Exhibit R-1
-
Form of Collateral Access Agreement for Landlords
Exhibit R-2
-
Form of Collateral Access Agreement for Non-Landlords
Exhibit S - Form of Mortgage

 
 
i

--------------------------------------------------------------------------------

 
 
This CREDIT AGREEMENT (“Agreement”) is entered into as of January 13, 2012,
among NUMBER MERGER SUB, INC., a California corporation and the initial Borrower
(which on the Effective Date shall be merged with and into 99¢ ONLY STORES, a
California corporation (the “Company”), with the Company surviving such merger
as the successor Borrower), NUMBER HOLDINGS, INC., a Delaware corporation
(“Holdings”), ROYAL BANK OF CANADA, as administrative agent (in such capacity,
including any successor thereto, the “Administrative Agent”) and as collateral
agent (in such capacity, including any successor thereto, the “Collateral
Agent”) under the Loan Documents, and each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”).
 
PRELIMINARY STATEMENTS
 
Pursuant to the Merger Agreement (as this and other capitalized terms used in
these preliminary statements are defined in Section 1.1 below), Number Merger
Sub, Inc., a California corporation and a direct wholly owned subsidiary of
Holdings (“Merger Sub”), will merge (the “Merger”) with and into the Company,
with (i) subject to dissenters’ rights, the Merger Consideration being paid, and
(ii) the Company surviving as a wholly owned subsidiary of Holdings.
 
The Borrower has requested that, substantially simultaneously with the
consummation of the Merger, (i) the Lenders extend credit to the Borrower in
accordance with the Revolving Credit Commitments on the Effective Date in an
initial aggregate principal amount of up to $175,000,000 pursuant to this
Agreement, and (ii) certain other lenders extend credit to the Borrower in the
form of a Term Facility in an initial aggregate principal amount of $525,000,000
pursuant to the Term Facility Credit Agreement.
 
The proceeds of the Initial ABL Borrowings (to the extent permitted in
accordance with the definition of the term “Permitted Initial ABL Borrowing
Purposes”),  together with (i) a portion of the Company’s cash on hand, (ii)
borrowings under the Term Facility, (iii) the proceeds of the issuance of the
Senior Notes (or, if and to the extent the Borrower does not, or is unable to,
issue the Senior Notes generating gross proceeds of at least $250,000,000 on or
before the Effective Date, the proceeds of loans under a bridge facility in the
aggregate principal amount of at least $250,000,000, less the aggregate gross
proceeds of the Senior Notes, if any, issued on or before the Effective Date)
and (iv) the proceeds of the Equity Contribution, will be used to pay the Merger
Consideration and the Transaction Expenses.  The proceeds of Revolving Loans
made after the Effective Date will be used to finance Capital Expenditures,
working capital, Acquisitions permitted under this Agreement and other
investments, and for general corporate purposes of the Borrower and its
Subsidiaries.  Swing Loans and Letters of Credit will be used for general
corporate purposes of the Borrower and its Subsidiaries.
 
The applicable Lenders have indicated their willingness to lend, and the Issuers
have indicated their willingness to issue Letters of Credit, in each case, on
the terms and subject to the conditions set forth herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
 
DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
 
SECTION 1.1             Defined Terms.
 
As used in this Agreement, the following terms have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):
 
“Accounts” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise Disposed of, (b) for services rendered or to be rendered, or (c)
arising out of the use of a credit, debit or charge card or information
contained on or for use with the card.
 
“Account Debtor” means a person who is obligated under an Account, Chattel Paper
(as defined in the UCC) or General Intangible (as defined in the UCC).
 
“ACH” means automated clearing house transfers.
 
“ACOF III” means Ares Corporate Opportunities Fund III, L.P., and its
Affiliates.
 
“Acquisition” means the purchase or other acquisition by any Person of property
and assets or businesses of any other Person or of assets constituting a
business unit, a line of business or division of any Person, a Store or Equity
Interests in any Person that, upon the consummation thereof, will be or become
part of a direct or indirect wholly owned Restricted Subsidiary of such Person
(including as a result of a merger, consolidation or amalgamation).
 
“Acquisition Documents” means the Merger Agreement and any other document
entered into in connection therewith, in each case as amended, supplemented or
modified from time to time prior to the Effective Date or thereafter.
 
“Additional Lender” means, at any time, any bank, financial institution or other
institutional lender or investor that, in any case, is not an existing Lender
and that agrees to provide any portion of any (a) Revolving Commitment Increase
in accordance with Section 2.15 or (b) Credit Agreement Refinancing Indebtedness
pursuant to a Refinancing Amendment in accordance with Section 2.18.
 
“Adjusted Eurocurrency Rate” means with respect to any Eurocurrency Rate Loan
for any Interest Period, an interest rate per annum equal to the Eurocurrency
Rate for such Interest Period multiplied by the Statutory Reserve Rate.  The
Adjusted Eurocurrency Rate will be adjusted automatically as to all Eurocurrency
Rate Loans then outstanding as of the effective date of any change in the
Statutory Reserve Rate.
 
“Adjustment Date” means the first day of each January, April, July and October,
as applicable.
 
 
2

--------------------------------------------------------------------------------

 
 
“Administrative Agent” has the meaning specified in the introductory paragraph
to this Agreement.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 12.8, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Agent Parties” has the meaning specified in Section 12.8(d).
 
“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents, attorney-in-fact,
partners and trustees of such Persons and of such Persons’ Affiliates.
 
“Agent Sweep Account” has the meaning specified in Section 8.12(c).
 
“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
each Co-Syndication Agent, each Co-Documentation Agent and each co-agent or
sub-agent (if any) appointed by the Administrative Agent from time to time
pursuant to Section 11.5 and the Arrangers.
 
“Aggregate Commitments” means the Revolving Credit Commitments of all the
Lenders.
 
“Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time in accordance with the terms hereof.
 
“Annual Financial Statements” means the audited Consolidated balance sheets of
the Company as of the Saturday closest to each of March 31, 2011 and 2010, and
the related Consolidated statements of operations, changes in stockholders’
equity and cash flows for the Company for the Fiscal Years then ended.
 
“Applicable Margin” means a percentage per annum equal to (a) until the end of
the first two Fiscal Quarters ending after the Effective Date, (i) for
Eurocurrency Rate Loans, 2.00%, (ii) for Base Rate Loans, 1.00% and (iii) for
Letter of Credit fees, 2.00%, and (b) thereafter, the following percentages per
annum, based upon Average Historical Excess Availability as of the most recent
Adjustment Date:
 
 
3

--------------------------------------------------------------------------------

 
 
Average Historical
Excess Availability
Applicable
Margin for
Eurocurrency
Loans and
Letter of
Credit Fees
 
Applicable
Margin for
Base Rate
Loans
> $100,000,000
1.75%
0.75%
     
< $100,000,000 but >
$45,000,000
2.00%
1.00%
     
< $45,000,000
2.25%
1.25%



The Applicable Margin shall be adjusted quarterly in accordance with the table
above on each Adjustment Date commencing with the Adjustment Date on July 1,
2012 for the period beginning on such Adjustment Date based upon the Average
Historical Excess Availability as the Administrative Agent shall determine in
good faith within ten (10) Business Days after such Adjustment Date.  Any
increase or decrease in the Applicable Margin resulting from a change in the
Average Historical Excess Availability shall become effective as of each
Adjustment Date.
 
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Revolving Credit Commitment at such time, subject
to adjustment as provided in Section 2.16.  If the commitment of each Lender to
make Loans and the obligation of the Issuers to make L/C Credit Extensions have
been terminated pursuant to Section 10.2 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule I or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
 
“Applicable Unused Commitment Fee Rate” means, for any day, a percentage per
annum equal to (a) initially, 0.375% per annum and (b) following the end of the
first two Fiscal Quarters ending after the Effective Date, the following
percentages per annum of the Aggregate Commitments, based upon Average
Historical Excess Availability as of the most recent Adjustment Date:
 
Average Historical Excess
Availability
Unused Commitment Fee
> $100,000,000
0.50%
< $100,000,000
0.375%



The Applicable Unused Commitment Fee Rate shall be adjusted quarterly on each
Adjustment Date commencing with the Adjustment Date on July 1, 2012 for the
period beginning on such Adjustment Date based upon the Average Historical
Excess Availability as the Administrative Agent shall determine in good faith
within ten (10) Business Days after such Adjustment Date in accordance with the
table above.  Any increase or decrease in the Applicable Unused Commitment Fee
Rate resulting from a change in the Average Historical Excess Availability shall
become effective as of the applicable Adjustment Date.
 
 
4

--------------------------------------------------------------------------------

 
 
“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.
 
“Approved Account Bank” means a financial institution at which the Borrower or
any Guarantor maintains an Approved Deposit Account.
 
“Approved Deposit Account” means each Deposit Account in respect of which the
Borrower or any Guarantor shall have entered into a Deposit Account Control
Agreement.
 
“Approved Securities Account” means each securities account in respect of which
Borrower or any Guarantor shall have entered in a Securities Account Control
Agreement.
 
“Approved Securities Intermediary” means a securities intermediary at which the
Borrower or any Guarantor maintains an Approved Securities Account.
 
“Approved Fund” means, with respect to any Lender, any Fund that is administered
or managed by (a) such Lender, (b) an Affiliate of such Lender or (c) an entity
or an Affiliate of an entity that administers or manages such Lender.
 
“Arrangers” means RBC Capital Markets*, BMO Capital Markets· and Deutsche Bank
Securities Inc., each in its capacity as a joint lead arranger under this
Agreement.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
 
“Attorney Costs” means all reasonable fees, expenses and disbursements of any
law firm or other external legal counsel.
 
“Available Amount” means, at any time (the “Reference Date”), the sum of
(without duplication):
 
(a)           an amount equal to $25,000,000; plus
 

--------------------------------------------------------------------------------

* RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.
· BMO Capital Markets is a brand name for the capital markets activities of Bank
of Montreal and its affiliates.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           an amount, determined for all Fiscal Years commencing with the
Fiscal Year ending on or around March 31, 2013, equal to (A) the cumulative
amount of Excess Cash Flow (as defined under the Term Facility Credit Agreement)
(which amount shall not be less than zero in any Fiscal Year) of the Borrower
and the Restricted Subsidiaries for each Fiscal Year ending after the Effective
Date and prior to such time of determination, minus (B) the portion of such
Excess Cash Flow that has been (or is required to be) applied to the prepayment
of Loans in accordance with Section 2.4(a) of the Term Facility Credit
Agreement; plus
 
(c)           the amount of any capital contributions made in cash or Cash
Equivalents to the Borrower or Net Cash Proceeds from the issuance or sale of
Qualified Equity Interests of any direct or indirect parent of the Borrower
(other than any amount designated as a Cure Amount, or an Excluded Contribution
or any amount (x) increasing Restricted Payment capacity under clause (ii) of
the proviso of Section 9.6(f) or (y) applied to (1) prepay Indebtedness under
Sections 9.11(iii) or 9.11(vi) or (2) finance Capital Expenditures under clause
(viii) of the proviso to the definition thereof) received by the Borrower (or
any direct or indirect parent thereof and contributed by such parent, directly
or indirectly, to the Borrower) during the period from and including the
Business Day immediately following the Effective Date through and including the
Reference Date; plus
 
(d)           in the event that the Available Amount has been reduced as a
result of an Investment made pursuant to Section 9.2(r), to the extent not
already reflected as a return of capital with respect to such Investment for
purposes of determining the amount of such Investment or required to be applied
to prepay loans under the Term Facility in accordance with Section 2.4(b) of the
Term Facility Credit Agreement, the aggregate amount of all Net Cash Proceeds
received by the Borrower or any Restricted Subsidiary in connection with the
Disposition of any such Investment, and the aggregate amount of all returns,
profits, dividends, other distributions and similar amounts received by the
Borrower or any Restricted Subsidiary in cash or Cash Equivalents in respect of
such Investment, in each case, from and including the Business Day immediately
following the Effective Date through and including the Reference Date; plus
 
(e)           in the event that the Available Amount has been reduced as a
result of an any Investment made pursuant to Section 9.2(r), in connection with
the designation of a Restricted Subsidiary as an Unrestricted Subsidiary, in the
event any such Unrestricted Subsidiary has been redesignated as a Restricted
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary, an amount equal to the lesser of Fair Market Value (as
determined in good faith by the Borrower) of the Investments of the Borrower and
the Restricted Subsidiaries in such Unrestricted Subsidiary (i) at the time of
such redesignation, merger, combination or transfer (or of the assets
transferred or conveyed, as applicable), and (ii) at the time of the original
Investment by the Borrower or any Restricted Subsidiary in such Unrestricted
Subsidiary, during the period from and including the Business Day immediately
following the Effective Date through and including the Reference Date; minus
 
(f)           the aggregate amount, without duplication, of any Investment made
pursuant to Section 9.2(r), any Investment made pursuant to Section 9.2(i), any
Restricted Payment made pursuant to Section 9.6(l) or any payment made pursuant
to Section 9.11(i) during the period commencing on the Effective Date and ending
on the Reference Date.
 
 
6

--------------------------------------------------------------------------------

 
 
It is understood and agreed that any and all Retained Declined Proceeds (as
defined under the Term Facility Credit Agreement) shall be disregarded for
purposes of calculating the Available Amount.
 
“Availability Reserves” means, without duplication of any other reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in its
Permitted Discretion as being appropriate (a) to reflect the impediments to the
Agents’ ability to realize upon the Collateral in accordance with the Loan
Documents, (b) to reflect claims and liabilities that will need to be satisfied
in connection with the realization upon the Collateral or (c) to reflect
criteria, events, conditions, contingencies or risks which adversely affect any
component of the Borrowing Base, the Collateral or the validity or
enforceability of this Agreement or the other Loan Documents or any material
remedies of the Secured Parties under the Loan Documents with respect to the
Collateral; provided that circumstances, conditions, events or contingencies
existing or arising prior to the Effective Date and, in each case, disclosed in
writing in any field examination or appraisal delivered to the Administrative
Agent in connection herewith prior to the Effective Date shall not be the basis
for any establishment of any reserves after the Effective Date, unless such
circumstances, conditions, events or contingencies shall have changed since the
Effective Date in a manner materially adverse to the interests of the
Lenders.  Without limiting the generality of the foregoing, Availability
Reserves may include, without duplication, reserves based on: (i) rent; provided
that such Availability Reserves shall be limited to an amount not to exceed the
sum of (x) past due rent for all of the Borrower and the Subsidiary Guarantors’
leased locations plus (y) one (1) month’s rent for all of the Borrower and the
Subsidiary Guarantors’ leased locations (A) located in any Landlord Lien States
or (B) that are distribution centers or warehouses, other than, in each case,
such locations, distribution centers or warehouses with respect to which the
Administrative Agent has received a Collateral Access Agreement; (ii) customs
duties, and other costs to release Inventory which is being imported into the
United States; (iii) outstanding Taxes and other governmental charges,
including, ad valorem, real estate, personal property, sales, and other Taxes
which have priority over the security interests of the Collateral Agent under
the Collateral Documents in the Current Asset Collateral; (iv) salaries, wages
and benefits due to employees of the Borrower which have priority over the
security interests of the Collateral Agent under the Collateral Documents in the
Current Asset Collateral, (v) Customer Credit Liabilities; provided that such
Availability Reserves shall be limited to an amount not to exceed 50% of then
Customer Credit Liabilities; (vi) unless the Administrative Agent has received a
Collateral Access Agreement from the applicable warehouseman or bailee,
warehousemen’s or bailee’s charges and other Liens permitted under Section 9.1
which could reasonably be expected to have priority over the security interests
of the Collateral Agent under the Collateral Documents in the Current Asset
Collateral; (vii) reserves in respect of Cash Management Obligations, provided
that reserves of the type described in this clause (vii) in respect of such Cash
Management Obligations shall require the prior written consent of the Borrower;
(viii) reserves in respect of Obligations in respect of Secured Hedge
Agreements; provided that reserves of the type described in this clause (viii)
in respect of such Secured Hedge Agreements shall require the prior written
consent of the Borrower; (ix) without duplication of any eligibility criteria,
the PACA Reserve and the PASA Reserve; (x) the Systems Reserve, (xi) to the
extent and in the amount permitted by clause (v) of the proviso to the
definition of Credit Agreement Refinancing Indebtedness, reserves in respect of
any Credit Agreement Refinancing Indebtedness that is secured by any Collateral
included in the Borrowing Base, and (xii) circumstances, conditions, events or
contingencies not addressed in foregoing clauses (i) through (xi) above;
provided that reserves of the type described in this clause (xii) shall be
imposed only in the circumstances described in clauses (a) through (c) of the
first sentence of this definition.  Notwithstanding the foregoing, the proviso
to the last sentence of the definition of Borrowing Base is hereby incorporated
herein mutatis mutandis.
 
 
7

--------------------------------------------------------------------------------

 
 
“Average Historical Excess Availability” means, at any Adjustment Date, the
average daily Excess Availability for the three-month period immediately
preceding such Adjustment Date.
 
“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as announced from time to time by the Administrative Agent as its
“prime rate” at its principal office in New York City, and (c) the Adjusted
Eurocurrency Rate on such day for an Interest Period of one (1) month plus 1.00%
(or, if such day is not a Business Day, the immediately preceding Business
Day).  The “prime rate” is a rate set by the Administrative Agent based upon
various factors including the Administrative Agent’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in the Base Rate due to a change in such rate announced by the
Administrative Agent or in the Federal Funds Effective Rate shall take effect at
the opening of business on the day specified in the announcement of such change.
 
“Base Rate Loan” means any Loan during any period in which it bears interest
based on the Base Rate.
 
“Beneficial Owner” has the meaning given to such term in Rules 13(d)-3 and
13(d)-5 under the Exchange Act.  “Beneficially Owned” has the meaning
correlative thereto.
 
“Board of Directors” means, as to any Person, the board of directors or
managers, as applicable, of such Person (or, if such Person is a partnership,
the board of directors or other governing body of the general partner of such
Person) or any duly authorized committee thereof.
 
“Borrower” means (i) prior to the effectiveness of the Merger, Merger Sub, and
(ii) thereafter, the Company.
 
“Borrower Materials” has the meaning specified in Section 12.8(b).
 
“Borrowing” means a borrowing consisting of Loans of the same Class and Type
made, converted or continued on the same date and, in the case of Eurocurrency
Rate Loans, having the same Interest Period.
 
 
8

--------------------------------------------------------------------------------

 
 
“Borrowing Base” means, at any time of calculation, an amount equal to:
 
(a)           the face amount of Eligible Credit Card Receivables multiplied by
the Credit Card Advance Rate; plus
 
(b)           the Net Recovery Percentage of Eligible Inventory, multiplied by
the Inventory Advance Rate multiplied by the Cost of Eligible Inventory, net of
Inventory Reserves attributable to Eligible Inventory; plus
 
(c)           the lesser of (i) the Net Recovery Percentage of Eligible
In-Transit Inventory multiplied by the In-Transit Advance Rate, multiplied by
the Cost of Eligible In-Transit Inventory, net of Inventory Reserves
attributable to Eligible In-Transit Inventory, and (ii) $10,000,000; minus
 
(d)           the then amount of all Availability Reserves (exclusive of
Inventory Reserves attributable to Eligible Inventory).
 
The Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate delivered to the Administrative Agent pursuant
to Section 7.4, as adjusted to give effect to Reserves following such delivery;
provided, that:  (i) notwithstanding anything to the contrary herein, such
Reserves shall not be established or changed except upon not less than three (3)
Business Days’ prior written notice to the Borrower (during which period (a) the
Administrative Agent shall be available to discuss any such proposed Reserve or
change with the Borrower and (b) the Borrower may take such action as may be
required so that the event, condition or matter that is the basis for such
Reserve or change no longer exists or exists in a manner that would result in
the establishment of a lower Reserve or result in a lesser change, in a manner
and to the extent reasonably satisfactory to the Administrative Agent); (ii) no
such prior notice shall be required for changes to any Reserves resulting solely
by virtue of mathematical calculations of the amount of the Reserves in
accordance with the methodology of calculation previously utilized (such as, but
not limited to, rent and Customer Credit Liabilities); (iii) the amount of any
Reserve established by the Administrative Agent, and any change in the amount of
any Reserve, shall have a reasonable relationship to the event, condition or
other matter that is the basis for such Reserve or such change; and (iv)
Reserves shall not duplicate eligibility criteria contained in the definition of
Eligible Credit Card Receivables, Eligible Inventory, Eligible In-Transit
Inventory or any other Reserve then established.
 
“Borrowing Base Certificate” means a certificate of the Borrower substantially
in the form of Exhibit J.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, Los Angeles, California or in the jurisdiction where the
Administrative Agent’s Office with respect to Obligations is located and if such
day relates to any interest rate settings as to a Eurocurrency Rate Loan, any
fundings, disbursements, settlements and payments in Dollars in respect of any
such Eurocurrency Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means
any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank Eurocurrency market.
 
 
9

--------------------------------------------------------------------------------

 
 
“Capital Expenditures” means, for any period, the aggregate of (a) all amounts
that would be reflected as additions to property, plant or equipment on a
Consolidated statement of cash flows of the Borrower and the Restricted
Subsidiaries in accordance with GAAP and (b) the value of all assets under
Capitalized Leases incurred by the Borrower and the Restricted Subsidiaries
during such period that, in conformity with GAAP, are or are required to be
included as capital expenditures on a Consolidated statement of cash flows of
the Borrower and the Restricted Subsidiaries; provided that the term “Capital
Expenditures” shall not include: (i) expenditures made in connection with the
replacement, substitution, restoration or repair of assets to the extent
financed with (x) insurance proceeds paid on account of the loss of or damage to
the assets being replaced, substituted, restored or repaired or (y) awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced, (ii) the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time, (iii)
the purchase of plant, property or equipment or software to the extent financed
with the proceeds of Dispositions of Collateral that are not required to be
applied to prepay the Loans pursuant to Section 2.9(b) or (c) or prepay loans
under the Term Facility pursuant to the Term Facility Credit Agreement, (iv)
expenditures that are accounted for as capital expenditures by the Borrower or
any Restricted Subsidiary and that actually are paid for, or reimbursed to the
Borrower or any Restricted Subsidiary in cash or Cash Equivalents, by a Person
other than the Borrower or any Restricted Subsidiary and for which neither the
Borrower nor any Restricted Subsidiary has provided or is required to provide or
incur, directly or indirectly, any consideration or obligation (other than rent)
in respect of such expenditures to such Person or any other Person (whether
before, during or after such period), (v) expenditures to the extent
constituting any portion of an Acquisition permitted under this Agreement (but
shall include Capital Expenditures made with the cash proceeds of such
Acquisition by the Borrower or any Restricted Subsidiary that is a recipient
thereof), (vi) the purchase price of equipment purchased during such period to
the extent the consideration therefor consists of any combination of (A) used or
surplus equipment traded in at the time of such purchase and (B) the proceeds of
a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business, (vii) expenditures relating to the construction,
acquisition, replacement, reconstruction, development, refurbishment, renovation
or improvement of any property which has been transferred to a Person other than
the Borrower or a Restricted Subsidiary during the same Fiscal Year in which
such expenditures were made pursuant to a Permitted Sale-Leaseback Transaction
to the extent of the cash proceeds received by the Borrower or such Restricted
Subsidiary pursuant to such Permitted Sale-Leaseback Transaction; or (viii)
expenditures financed with the proceeds of an issuance of Equity Interests of
Holdings, any direct or indirect parent thereof, or a capital contribution to
the Borrower or Indebtedness permitted to be incurred hereunder.
 
“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.
 
“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.
 
 
10

--------------------------------------------------------------------------------

 
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, an Issuer or
the Swing Loan Lender (as applicable) and the Lenders, as collateral for Letter
of Credit Obligations, Obligations in respect of Swing Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash in Dollars or deposit account balances or, if the applicable
Issuer or Swing Loan Lender benefiting from such collateral shall agree in its
sole discretion, other credit support (including, in the case of Letter of
Credit Obligations, back-to-back letters of credit from an issuer reasonably
satisfactory to the Administrative Agent, it being agreed that any Lender (other
than a Disqualified Lender or a Defaulting Lender) shall be deemed satisfactory
to the Administrative Agent), in each case in an amount and pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the applicable Issuer or the Swing Loan Lender (as
applicable).  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
 
“Cash Dominion Period” means (a) each period beginning on the date that Excess
Availability shall have been less than the greater of (x) 12.5% of the Maximum
Credit and (y) $15,000,000, in either case, for five (5) consecutive Business
Days, and ending on the date Excess Availability shall have been equal to or
greater than the greater of (x) 12.5% of the Maximum Credit and (y) $15,000,000,
in either case, for thirty (30) consecutive calendar days or (b) upon the
occurrence of an Event of Default, the period that such Event of Default shall
be continuing; provided that a Cash Dominion Period may not be deemed to have
ended under this definition on more than three (3) occasions in any period of
365 consecutive days, with each such 365 consecutive day period commencing on
the first day of each Cash Dominion Period.
 
“Cash Equivalents” means:
 
(a)           Dollars, Canadian dollars, pounds sterling, euros, or in the case
of any Foreign Subsidiary that is a Restricted Subsidiary, such local currencies
held by it from time to time in the ordinary course of business and not for
speculation;
 
(b)           readily marketable direct obligations issued or directly and fully
and unconditionally guaranteed or insured by the United States government or any
agency or instrumentality thereof the securities of which are unconditionally
guaranteed as a full faith and credit obligation of such government with
maturities of two (2) years or less from the date of acquisition;
 
(c)           certificates of deposit, time deposits and eurodollar time
deposits with maturities of one year or less from the date of acquisition, or
bankers’ acceptances, in each case, with maturities not exceeding one year and
overnight bank deposits, in each case with any commercial bank having capital
and surplus of not less than $250,000,000 and whose long-term debt is rated at
least “A-2” or the equivalent thereof by Moody’s or at least “A” or the
equivalent thereof by S&P (or reasonably equivalent ratings of another
internationally recognized rating agency);
 
 
11

--------------------------------------------------------------------------------

 
 
(d)           repurchase obligations for underlying securities of the types
described in clauses (b) and (c) above entered into with any financial
institution meeting the qualifications specified in clause (c) above;
 
(e)           commercial paper issued by a corporation (other than an Affiliate
of the Borrower) rated at least P-1 by Moody’s or A-1 by S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another internationally recognized rating agency), in each case maturing
within 12 months after the date of acquisition thereof;
 
(f)           readily marketable direct obligations issued by any state of the
United States or any political subdivision thereof having one of the two highest
rating categories obtainable from either Moody’s or S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another internationally recognized rating agency), in each case with
maturities of two (2) years or less from the date of acquisition;
 
(g)           Indebtedness issued by Persons (other than the Sponsors or any of
their Affiliates) with a rating of at least A-2 by Moody’s or A by S&P (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another internationally recognized rating agency), in
each case with maturities not exceeding two years from the date of acquisition;
 
(h)           investment funds investing at least 95% of their assets in
securities of the types described in clauses (a) through (g) above; and
 
(i)           auction rate securities held by the Borrower on the Effective Date
in an aggregate amount not to exceed $10,000,000.
 
“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender at the time it provides any Cash Management Services, whether or not such
Person subsequently ceases to be a Lender or an Affiliate of a Lender.
 
“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of or in connection
with any Cash Management Services and designated by the Cash Management Bank and
the Borrower in writing to the Administrative Agent as “Cash Management
Obligations”.
 
“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit card
processing, credit or debit card, purchase card, electronic funds transfer and
other cash management arrangements.
 
“Cash Receipts” shall have the meaning specified in Section 8.12(c).
 
 
12

--------------------------------------------------------------------------------

 
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty (excluding the taking effect after the date of this Agreement of a
law, rule, regulation or treaty adopted prior to the date of this Agreement),
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority. It is understood and agreed
that (i) (x) the Dodd–Frank Wall Street Reform and Consumer Protection Act
(Pub.L. 111-203, H.R. 4173), all Laws relating thereto, all interpretations and
applications thereof and any compliance by a Lender with any request or
directive relating thereto and (y) all rules or directives and, any compliance
by a Lender with any requests or guidelines promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, in each case, for the
purposes of this Agreement, be deemed to be adopted subsequent to the date
hereof and (ii) for purposes of this Agreement, the adoption of a successor
provision that is substantially equivalent to the promulgation of Treasury
regulations in respect of or the issuance of official interpretations of FATCA
shall be deemed not an occurrence described in the preceding sentence.
 
“Change of Control” means the earliest to occur of:
 
(a)           at any time prior to the consummation of a Qualifying IPO: any
Person or group of Persons (other than Permitted Holders) acquiring,
beneficially, directly or indirectly, greater than 50% of the aggregate ordinary
voting power for the election of directors represented by the issued and
outstanding Equity Interests of Holdings (in each case, determined on a fully
diluted basis but not giving effect to contingent voting rights that have not
vested); or
 
(b)           at any time upon or after the consummation of a Qualifying IPO (1)
any Person (other than a Permitted Holder) or (2) Persons (other than one or
more Permitted Holders) constituting a “group” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act, but excluding any employee benefit plan of
such Person and its Subsidiaries, and any Person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), becomes the Beneficial Owner, directly or indirectly, of Equity Interests
representing more than thirty-five percent (35%) of the aggregate ordinary
voting power for the election of directors represented by the issued and
outstanding Equity Interests of Holdings (in each case, determined on a fully
diluted basis but not giving effect to contingent voting rights that have not
vested) and the percentage of aggregate ordinary voting power for the election
of directors so held is greater than the percentage of the aggregate ordinary
voting power for the election of directors represented by the Equity Interests
of Holdings Beneficially Owned, directly or indirectly, in the aggregate by the
Permitted Holders (in each case, determined on a fully diluted basis but not
giving effect to contingent voting rights that have not vested);
 
unless, in the case of either clause (a) or (b) above, the Permitted Holders
have, at such time, the right or the ability by voting power, contract or
otherwise to elect or designate for election at least a majority of the Board of
Directors of Holdings; or
 
(c)           any “Change of Control” (or any comparable term) in any document
pertaining to the Term Facility (or any Permitted Refinancing thereof), the
Senior Notes or the Senior Notes Indenture, any indenture governing notes issued
in a Permitted Refinancing of the Senior Notes or any documents governing any
Credit Agreement Refinancing Indebtedness (or any Permitted Refinancing
thereof); or
 
 
13

--------------------------------------------------------------------------------

 
 
(d)           the Borrower ceases to be a direct Wholly-Owned Subsidiary of
Holdings (or any successor (a “Permitted Holdings Successor”) of Holdings that
(A) becomes the direct parent of the Borrower and owns no other direct
Subsidiaries and (B) has expressly assumed (and is in compliance with) all the
obligations of Holdings under this Agreement and the other Loan Documents to
which Holdings is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent); provided that ACOF III or
one or more of its designees may own up to 20% of the Class B Equity Interests
(determined on a fully diluted basis but not giving effect to contingent voting
rights that have not vested), so long as Holdings has collaterally assigned its
call rights set forth in the Shareholders Agreement with respect to such Class B
Equity Interests to the Collateral Agent to secure the Secured Obligations.
 
The merger of Merger Sub with and into the Company shall in no event constitute
a Change of Control.
 
“Class” (a) when used with respect to any commitment, refers to whether such
commitment is a Revolving Credit Commitment, an Extended Revolving Credit
Commitment of a given Extension Series, a New Revolving Credit Commitment or an
Other Commitment, (b) when used with respect to Loans or a Borrowing, refers to
whether such Loans, or the Loans comprising such Borrowing, are Revolving Loans,
Loans under Extended Revolving Credit Commitments of a given Extension Series,
Loans under New Revolving Credit Commitments or Other Loans under an Other
Commitment, and (c) when used with respect to Lenders, refers to whether such
Lenders have a Loan or Commitment with respect to a particular Class of Loans or
Commitments.  Other Commitments, Other Loans, Extended Revolving Credit
Commitments of a given Extension Series and Loans under New Revolving Credit
Commitments that have different terms and conditions shall be construed to be in
different Classes.
 
“Class B Equity Interests” means the Class B Common Stock of the Borrower.
 
“Closing Date Material Adverse Effect” means any change, development, event,
effect or occurrence (each, an “Event”) that, individually or in the aggregate:
 
(a)           has or would reasonably be expected to have a material adverse
effect on the business, assets, financial condition or results of operations of
the Company and the Company Subsidiaries, taken as a whole; or
 
(b)           prevents or materially delays the Company from performing its
obligations under the Merger Agreement in any material respect or from
consummating the Merger; provided, that none of the following shall be deemed
either alone or in combination to constitute, and none of the following shall be
taken into account in determining whether there has been or would be, a Closing
Date Material Adverse Effect pursuant to clause (a) above:
 
(i)          any Event generally affecting (A) the geographic regions or the
industry in which the Company primarily operates to the extent that they do not
disproportionately affect the Company and the Company Subsidiaries, taken as a
whole, in relation to other companies in the industry in which the Company
primarily operates, or (B) the economy or financial, debt, credit, banking,
foreign exchange, securities or capital markets, including any change in
interest, currency or exchange rates, or in any commodity, security or market
index, and including any disruption of any thereof, in the United States or
elsewhere in the world to the extent that they do not disproportionately affect
the Company and the Company Subsidiaries, taken as a whole, in relation to other
companies in the industry in which the Company primarily operates; or
 
 
14

--------------------------------------------------------------------------------

 
 
(ii)         to the extent (but only to the extent) arising or resulting from
any of the following:
 
 (A)           changes in applicable Law or applicable accounting regulations or
principles or interpretations thereof to the extent that they do not
disproportionately affect the Company and the Company Subsidiaries, taken as a
whole, in relation to other companies in the geographic area or industry in
which the Company primarily operates;
 
 (B)           the announcement or pendency of the Merger Agreement or any
related agreement or the anticipated consummation of the Merger (including the
identity of Holdings or any of its affiliates as the acquiror of the Company, or
any action taken, delayed or omitted to be taken by the Company at the request
or with the prior consent of Holdings or Merger Sub), including the impact
thereof on relationships, contractual or otherwise, with employees, customers,
subcontractors or partners;
 
 (C)           national or international political conditions, any outbreak or
escalation of hostilities, insurrection or war, whether or not pursuant to
declaration of a national emergency or war, acts of terrorism, sabotage,
strikes, freight embargoes or other calamity or crisis to the extent that they
do not disproportionately affect the Company and the Company Subsidiaries, taken
as a whole, in relation to other companies in the geographic area or industry in
which the Company primarily operates;
 
 (D)           any decline in the market price, or change in trading volume, of
the capital stock of the Company or any change in or failure to meet publicly
announced revenue or earnings projections (whether such projections or
predictions were made by the Company or independent third parties) or internal
projections (it being understood that any Event giving rise to such failure
(other than any Event described in clause (a) or (b) of this paragraph) may be
taken into account in determining whether there has been or will be a Closing
Date Material Adverse Effect);
 
 (E)           any proceeding by any of the Company’s stockholders (other than
the Rollover Investors) arising out of, concerning or related to the Merger
Agreement or the Merger or any related proposals or processes that were
announced or became known publicly (whether before or after the date of the
Merger Agreement); or
 
 (F)           fires, epidemics, quarantine restrictions, earthquakes,
hurricanes, tornadoes or other natural disasters to the extent that they do not
disproportionately affect the Company and the Company Subsidiaries, taken as a
whole, in relation to other companies in the geographic area or industry in
which the Company primarily operates.  For purposes of this definition, “Company
Subsidiaries”, “Law”, “Merger” and “Rollover Investors” shall have the meanings
assigned to such terms in the Merger Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
“Co-Documentation Agents” means City National Bank and Siemens Financial
Services, Inc., each as a Co-Documentation Agent under this Agreement.
 
“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time, and the Treasury regulations promulgated thereunder.
 
“Collateral” means all the “Collateral” (or equivalent term) as defined in any
Collateral Document and shall include the Mortgaged Properties.
 
“Collateral Agent” has the meaning specified in the introductory paragraph to
this Agreement.
 
“Collateral Access Agreement” means (A) an agreement substantially in the form
of Exhibit R-1 or Exhibit R-2, as applicable, or (B) any other collateral access
agreement reasonably satisfactory in form and substance to the Administrative
Agent executed by, as the case may be, (a) an owner or operator or warehouse
lessor or other bailee or other Person (other than a Loan Party) in possession
of Collateral, or (b) any landlord of any premises leased by any Loan Party,
pursuant to which, in the case of a collateral access agreement entered into
pursuant to clause (B), such Person (i) acknowledges the Collateral Agent’s Lien
on the Collateral, (ii) releases or subordinates to the security interest of the
Collateral Agent therein pursuant to the Collateral Documents such Person’s
Liens in the Collateral held by such Person or located on such premises, (iii)
agrees to provide the Collateral Agent with access to the Collateral held by
such bailee or other Person or located in or on such premises for the purpose of
conducting field examinations, appraisals or Liquidation as and to the extent
permitted by the Loan Documents to which any Loan Party is a party and (iv)
makes such other agreements with the Collateral Agent as the Administrative
Agent may reasonably require in the good faith exercise of its Permitted
Discretion.
 
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
 
(a)           the Collateral Agent shall have received each Collateral Document
required to be delivered on the Effective Date pursuant to Section 4.1(a)(iv) or
pursuant to Section 8.11, Section 8.12 or Section 8.13 at such time, duly
executed by each Loan Party thereto;
 
(b)           all Obligations shall have been unconditionally guaranteed by
Holdings, each wholly-owned Material Domestic Subsidiary of the Borrower that is
not an Excluded Subsidiary, including those Subsidiaries that are listed on
Schedule II hereto and any Restricted Subsidiary of the Borrower that Guarantees
the Senior Notes, any Indebtedness incurred by the Borrower pursuant to the Term
Facility, any Junior Financing or any Credit Agreement Refinancing Indebtedness
(or, in each case, any Permitted Refinancing thereof) (each such guarantor, a
“Guarantor”);
 
 
16

--------------------------------------------------------------------------------

 
 
(c)           the Obligations and the Guaranty shall have been secured by a
perfected first-priority security interest (subject, as to priority, only to (i)
non-consensual Liens permitted by Section 9.1, (ii) Liens permitted under
Section 9.1 (including under clause (v) thereof) securing the Obligations (as
defined under the Term Facility Credit Agreement) or any Permitted Refinancing
thereof (in each case, subject to the terms of the Intercreditor Agreement) and
(iii) Liens permitted under Section 9.1(p), and any modification, replacement,
renewal or extension of any such Liens to the extent permitted under Section
9.1(y)) in (A) the Equity Interests of the Borrower (other than any Class B
Equity Interests owned by ACOF III or one or more of its designees as permitted
hereunder; provided that Holdings shall collaterally assign its call rights set
forth in the Shareholders Agreement with respect to such Class B Equity
Interests to the Collateral Agent to secure the Secured Obligations), (B) all
Equity Interests of each Domestic Subsidiary that is a Restricted Subsidiary
(other than a Domestic Subsidiary described in the following clause (C)(1)) and
that is a direct Wholly-Owned Subsidiary of the Borrower or any Subsidiary
Guarantor and (C) 65% of the issued and outstanding Equity Interests of (1) each
Domestic Subsidiary that is a Restricted Subsidiary and a direct Wholly-Owned
Subsidiary of the Borrower or any Subsidiary Guarantor and that is a disregarded
entity for United States Federal income tax purposes substantially all of the
assets of which consist of Equity Interests in one or more Foreign Subsidiaries
and (2) each Foreign Subsidiary that is a Restricted Subsidiary and a direct
Wholly-Owned Subsidiary of the Borrower or any Subsidiary Guarantor  (it being
understood, for the avoidance of doubt, that each of the preceding clauses (1)
and (2) shall be interpreted as intended to prevent the application of Section
956 of the Code to Holdings, the Borrower and any of their respective
Subsidiaries as a result of the Obligations, the Secured Obligations and the
Guaranty); provided that Holdings, the Borrower and their respective
Subsidiaries shall not be required to enter into any pledge or other collateral
agreements governed by foreign Law (other than with respect to Collateral in the
Borrowing Base located in Canada, as to which the Laws of Canada shall govern);
and
 
(d)           except to the extent otherwise provided hereunder, including
subject to Liens permitted by Section 9.1, or under any Collateral Document, the
Obligations and the Guaranty shall have been secured by a perfected
first-priority security interest (to the extent such security interest may be
perfected by delivering certificated securities, filing financing statements
under the UCC and the PPSA or making any necessary filings with the United
States Patent and Trademark Office or United States Copyright Office) in
substantially all tangible and intangible personal property Collateral of the
Borrower and each Guarantor, in each case, as, and with the priority, required
by the Collateral Documents, in each case subject to exceptions and limitations
otherwise set forth in this Agreement and the Collateral Documents; provided
that any such security interests in Collateral shall be subject to the terms of
the Intercreditor Agreement.
 
The foregoing definition shall not require (i) Holdings, the Borrower or any of
their respective Subsidiaries to enter into any Collateral Documents (or any
foreign equivalent thereof), or any other pledge or collateral documents,
governed or purported to be governed by foreign Law (other than with respect to
Collateral in the Borrowing Base located in Canada, as to which the Laws of
Canada shall govern), or (ii) the creation or perfection of pledges of or
security interests in, or the obtaining of title insurance, surveys, abstracts
or appraisals with respect to, particular assets if and for so long as, in the
reasonable judgment of both the Collateral Agent and the Borrower, the cost,
difficulty, burden or consequences of creating or perfecting such pledges or
security interests in such assets or obtaining title insurance, surveys,
abstracts or appraisals in respect to such assets shall be excessive in relation
to the benefit to the Lenders to be afforded thereby.
 
 
17

--------------------------------------------------------------------------------

 
 
Subject to the immediately preceding paragraph, the Collateral Agent may grant
extensions of time for the creation or perfection of security interests in or
the obtaining of title insurance and surveys with respect to particular assets
(including extensions beyond (x) the Effective Date or, if later, the date
required by the proviso at the end of Section 4.1(a) or Section 8.13 for the
creation or perfection of security interests in the assets of the Loan Parties
on such date, or (y) the closing date of any Acquisition permitted by this
Agreement or, if later, the date required by Section 8.11 or Section 8.13 for
the creation or perfection of security interests in the assets acquired in such
Acquisition on such date) where it reasonably determines, in consultation with
the Borrower, that creation or perfection cannot reasonably be accomplished
without undue effort, difficulty, burden or expense by the time or times at
which it would otherwise be required by this Agreement or the Collateral
Documents.
 
“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, each of the mortgages,
collateral assignments, the Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Agents and the
Lenders pursuant to Section 4.1(a)(iv), Section 8.11, Section 8.12 or Section
8.13, the Guaranty, each Lien Acknowledgment Agreement, the Intercreditor
Agreement and each of the other agreements, instruments or documents executed
and delivered by one or more Loan Parties that creates or purports to create a
Lien or Guarantee in favor of the Collateral Agent for the benefit of the
Secured Parties to secure or Guarantee the Obligations.
 
“Commitment” means a Revolving Credit Commitment, an Extended Revolving Credit
Commitment of a given Extension Series, a New Revolving Credit Commitment or an
Other Commitment, as the context may require.
 
“Company” has the meaning specified in the introductory paragraph to this
Agreement.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit O and which certificate shall in any event be a certificate of the chief
financial officer (a) certifying as to whether, to such chief financial
officer’s knowledge, except as otherwise disclosed to the Administrative Agent
pursuant to this Agreement, an Event of Default has occurred and is continuing
and, if applicable, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (b) setting forth a reasonably
detailed calculation of the Fixed Charge Coverage Ratio for the most recently
completed Test Period, and (c) setting forth reasonably detailed calculations,
in the case of financial statements delivered under Section 7.1, beginning with
the financial statements for the Fiscal Year of the Borrower ending on or around
March 31, 2012, of the Net Cash Proceeds received during the applicable period
by or on behalf of the Borrower or any of the Restricted Subsidiaries in respect
of any Disposition subject to prepayment pursuant to Section 2.9.
 
 
18

--------------------------------------------------------------------------------

 
 
“Consolidated” means, with respect to any Person, the consolidation of accounts
of such Person and any other Person in accordance with GAAP, and shall not
include any Unrestricted Subsidiary, but the interest of such Person in an
Unrestricted Subsidiary shall be accounted for as an Investment.  Unless the
context otherwise requires “Consolidated” refers to the consolidated of accounts
of the Borrower and the Restricted Subsidiaries in accordance with
GAAP.  “Consolidation” has a correlative meaning.
 
“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of key money and other intangible assets and
deferred financing fees and amortization of unrecognized prior service costs and
actuarial gains and losses related to pensions and other post-employment
benefits, of such Person and the Restricted Subsidiaries for such period on a
Consolidated basis and otherwise determined in accordance with GAAP.
 
“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:
 
(1)           increased, in each case to the extent deducted (and not added
back) or, in the case of clause (l) not already included, in Consolidated Net
Income, and in each case, without duplication, by:
 
(a)           provision for taxes based on income or profits or capital,
including state, franchise, excise and similar taxes and foreign withholding
taxes of such Person paid or accrued, including any penalties and interest
relating to any tax examinations; plus
 
(b)           Fixed Charges (of the type described in clauses (a) and (c)
(without giving effect to clause (ii) of the parenthetical in such clause (c))
of the definition thereof) of such Person for such period (including (i) net
losses on Swap Contracts or other derivative instruments entered into for the
purpose of hedging interest rate risk and (ii) expenses of surety bonds in
connection with financing activities, in each case, to the extent included in
Fixed Charges), together with items excluded from the definition of
“Consolidated Interest Expense” pursuant to clauses (a) through (c) thereof;
plus
 
(c)           Consolidated Depreciation and Amortization Expense of such Person
for such period; plus
 
(d)           extraordinary, non-recurring, unusual and exceptional losses,
charges and expenses; plus
 
(e)           losses, charges and expenses relating to the Transaction; business
optimization (including consolidation initiatives), relocation or integration;
consolidation or closing of stores, distribution centers or other facilities or
exiting lines of business; acquisitions after the Effective Date; initiatives
aimed at profitability improvement; strategic initiatives; personnel relocation,
restructuring, redundancy, severance, termination, settlement or judgment;
one-time compensation charges; and the amount of any signing, retention and
completion bonuses; plus
 
 
19

--------------------------------------------------------------------------------

 
 
(f)           losses, charges and expenses attributable to Disposed or
discontinued operations and losses, charges and expenses related to the disposal
of Disposed, abandoned or discontinued operations; plus
 
(g)           losses, charges and expenses attributable to asset Dispositions or
the sale or other disposition of any Equity Interests of any Person other than
in the ordinary course of business, as determined in good faith by a Responsible
Officer or the Board of Directors of the Borrower; plus
 
(h)           losses, charges and expenses attributable to the early
extinguishment or conversion of Indebtedness, Swap Contracts or other derivative
instruments (including deferred financing expenses written off and premiums
paid); plus
 
(i)            the amount of any minority interest expense consisting of
Subsidiary income attributable to minority equity interests of third parties in
any non-Wholly-Owned Subsidiary; plus
 
(j)            the amount of management, monitoring, consulting and advisory
fees (including termination fees) and related indemnities, charges and expenses
paid or accrued to or on behalf of any direct or indirect parent of the Borrower
or any of the Permitted Holders, in each case to the extent permitted under
Section 9.8; plus
 
(k)           losses, charges and expenses related to internal software
development that are expensed but could have been capitalized under alternative
accounting policies in accordance with GAAP; plus
 
(l)            the amount of net cost savings and synergies projected by the
Borrower in good faith to be realized as a result of specified actions taken or
expected to be taken prior to or during such period (which cost savings or
synergies shall be subject only to certification by management of the Borrower
and shall be calculated on a Pro Forma Basis as though such cost savings or
synergies had been realized on the first day of such period), net of the amount
of actual benefits realized during such period from such actions; provided that
(A) such cost savings or synergies are reasonably identifiable and factually
supportable, and (B) such actions have been taken or are to be taken within
twelve (12) months after the date of determination to take such action; and
provided, further that the aggregate amount added back to pursuant to this
clause (l) in any four-quarter period shall not exceed the greater of (i)
$25,000,000 and (ii) 15% of Consolidated EBITDA for such period (calculated
after giving effect to all adjustments pursuant to this definition, including
this clause (l)); plus
 
(m)           losses, charges and expenses related to the pre-opening and
opening of Stores, distribution centers or other facilities; provided that the
aggregate amount added back to Consolidated EBITDA pursuant to this clause (m)
in any four-quarter period shall not exceed $12,500,000 for such period; plus
 
(n)           losses, charges and expenses related to payments made to option
holders of the Borrower or any of its direct or indirect parents in connection
with, or as a result of, any distribution being made to equityholders of such
Person or any of its direct or indirect parents, which payments are being made
to compensate such option holders as though they were equityholders at the time
of, and entitled to share in, such distribution, in each case to the extent
permitted under the Senior Notes Indenture; plus
 
 
20

--------------------------------------------------------------------------------

 
 
(o)           with respect to any Joint Venture that is not a Restricted
Subsidiary, an amount equal to the proportion of those items described in
clauses (a), (b) and (c) above relating to such Joint Venture corresponding to
the Borrower’s and the Restricted Subsidiaries’ proportionate share of such
Joint Venture’s Consolidated Net Income (determined as if such Joint Venture
were a Restricted Subsidiary); plus
 
(p)           cash receipts (or any netting arrangements resulting in reduced
cash expenditures) not included in Consolidated EBITDA or Consolidated Net
Income in any period to the extent non-cash gains relating to such cash receipts
or netting arrangement were deducted in the calculation of Consolidated EBITDA
pursuant to clause (2) below for any prior period and not added back; plus
 
(q)           any other non-cash losses, charges and expenses, including any
write offs or write downs, reducing Consolidated Net Income for such period,
excluding any such loss, charge or expense that represents an accrual or reserve
for a cash expenditure for a future period; and
 
(2)           decreased by (without duplication) non-cash gains increasing
Consolidated Net Income of such Person for such period, excluding any non-cash
gains that represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges that were deducted (and not added back) in the
calculation of Consolidated EBITDA for any prior period.
 
“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:
 
(a)           Consolidated interest expense of such Person and the Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including amortization of
original issue discount, the interest component of Capitalized Lease
Obligations, and net payments and receipts (if any) pursuant to interest rate
Swap Contracts and excluding additional interest in respect of the Senior Notes,
amortization of deferred financing fees, debt issuance costs, commissions, fees
and expenses and expensing of any bridge, commitment or other financing fees);
plus
 
(b)           Consolidated capitalized interest of such Person and the
Restricted Subsidiaries for such period, whether paid or accrued; plus
 
(c)           any amounts paid or payable pursuant to Section 9.6(g)(vii); minus
 
(d)           interest income for such period.
 
For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.
 
 
21

--------------------------------------------------------------------------------

 
 
“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a Consolidated basis, and otherwise determined in accordance
with GAAP; provided that, without duplication:
 
(a)           the cumulative effect of a change in accounting principles shall
be excluded;
 
(b)           the net after-tax effect of extraordinary, non-recurring, unusual
and exceptional gains, losses, charges and expenses shall be excluded;
 
(c)           the net after-tax effect of any losses, charges and expenses
related to the Transaction; business optimization (including consolidation
initiatives), relocation or integration; consolidation or closing of Stores,
distribution centers or other facilities or exiting lines of business;
acquisitions after the Effective Date; initiatives aimed at profitability
improvement; strategic initiatives; personnel relocation, restructuring,
redundancy, severance, termination, settlement or judgment; one-time
compensation charges; and the amount of any signing, retention and completion
bonuses; shall in each case be excluded;
 
(d)           the net after-tax effect of gains, losses, charges and expenses
attributable to disposed or discontinued operations and any net after-tax gains,
losses, charges and expenses related to the disposal of disposed, abandoned or
discontinued operations shall be excluded;
 
(e)           the net after-tax effect of gains, losses, charges and expenses
attributable to asset Dispositions or the sale or other Disposition of any
Equity Interests of any Person other than in the ordinary course of business, as
determined in good faith by a Responsible Officer or the Board of Directors of
the Borrower, shall be excluded;
 
(f)           the net after-tax effect of gains, losses, charges and expenses
attributable to the early extinguishment or conversion of Indebtedness, Swap
Contracts or other derivative instruments (including deferred financing expenses
written off and premiums paid) shall be excluded;
 
(g)           the Net Income for such period of any Person that is not a
Subsidiary, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be excluded; provided that Consolidated Net
Income of the Borrower shall be increased by the amount of dividends or
distributions or other payments that (i) are actually paid to the referent
Person or a Restricted Subsidiary thereof in respect of such period in cash, or
(ii) as reasonably determined in good faith by a Responsible Officer or the
Board of Directors of the Borrower could have been so paid to the referent
Person or a Restricted Subsidiary thereof in respect of such period;
 
(h)           solely for the purpose of determining the amount available under
clause (b) of the definition of Available Amount, the Net Income for such period
of any Restricted Subsidiary (other than any Guarantor) shall be excluded to the
extent that the declaration or payment of dividends or similar distributions by
that Restricted Subsidiary of its Net Income is not at the date of determination
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Restricted Subsidiary, unless such restriction
with respect to the payment of dividends or similar distributions has been
legally waived; provided that Consolidated Net Income of the Borrower will be
increased by the amount of dividends or other distributions or other payments
actually paid in cash to the Borrower or a Restricted Subsidiary in respect of
such period, to the extent not already included therein;
 
 
22

--------------------------------------------------------------------------------

 
 
(i)           the effects of adjustments (including the effects of such
adjustments pushed down to the Borrower and the Restricted Subsidiaries) in any
line item in such Person’s Consolidated financial statements pursuant to GAAP
resulting from the application of recapitalization accounting or purchase
accounting, as the case may be, in connection with the Transaction, any
acquisition or any joint venture investments or the amortization or write off of
any amounts thereof, net of taxes, shall be excluded;
 
(j)           impairment charges, asset write offs and write downs, including
impairment charges, asset write offs and write downs related to goodwill,
intangible assets, long-lived assets, investments in debt and equity securities
or as a result of a change in law or regulation, in each case pursuant to GAAP,
and the amortization of intangibles arising pursuant to GAAP shall be excluded;
 
(k)           (i) non-cash compensation charges and expenses, including any such
charges and expenses arising from grants of stock appreciation or similar
rights, phantom equity, stock options, restricted stock or other rights or
equity incentive programs and (ii) non-cash deemed finance charges in respect of
any pension liabilities or other provisions shall be excluded;
 
(l)           (i) charges and expenses pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement,
any stock subscription or shareholder agreement or any distributor equity plan
or agreement and (ii) charges, expenses, accruals and reserves in connection
with the rollover, acceleration or payout of Equity Interests held by management
of the Borrower or any of the Restricted Subsidiaries, in the case of each of
(i) and (ii), to the extent that (in the case of any cash charges and expenses)
such charges, expenses, accruals and reserves are funded with cash proceeds
contributed to the capital of the Borrower or any direct or indirect parent of
the Borrower or Net Cash Proceeds of an issuance of Equity Interests (other than
Disqualified Equity Interests and except to the extent that such proceeds do not
increase the amount available under clause (c) of the definition of Available
Amount) of the Borrower or any direct or indirect parent of the Borrower shall
be excluded;
 
(m)           charges, expenses and fees incurred, or any amortization thereof,
in connection with any Equity Offering, acquisition, Investment,
recapitalization, asset Disposition, incurrence or repayment of Indebtedness,
issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt instrument (in each case, including any such
transaction consummated prior to the Effective Date and any such transaction
undertaken but not completed) and any non-recurring charges and expenses
(including non-recurring merger expenses) incurred as a result of any such
transaction shall be excluded;
 
 
23

--------------------------------------------------------------------------------

 
 
(n)           accruals and reserves that are established or adjusted, in each
case within 12 months of the subject transaction, as a result of the Transaction
or any acquisition, Investment, asset Disposition, write down or write off
(including the related tax benefit) in accordance with GAAP (including any
adjustment of estimated payouts on earn-outs) or charges as a result of the
adoption or modification of accounting policies shall be excluded;
 
(o)           to the extent covered by insurance and actually reimbursed, or, so
long as the Borrower has made a good faith determination that there exists
reasonable evidence that such amount will in fact be reimbursed by the insurer
and only to the extent that (i) such coverage is not denied by the applicable
carrier or indemnifying party in writing within 180 days and (ii) such amount is
in fact reimbursed within 365 days of the date of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so reimbursed within 365 days), losses, charges, expenses, accruals
and reserves with respect to liability or casualty events or business
interruption shall be excluded;
 
(p)           losses, charges and expenses that are covered by indemnification
or other reimbursement provisions in connection with any acquisition, Investment
or asset Disposition, to the extent actually reimbursed, or, so long as the
Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is in
fact indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365 days), shall be
excluded;
 
(q)           (i) non-cash or unrealized gains or losses in respect of
obligations under Swap Contracts or any ineffectiveness recognized in earnings
related to qualifying hedge transactions or the fair value of changes therein
recognized in earnings for derivatives that do not qualify as hedge
transactions, in each case, in respect of obligations under Swap Contracts, and
(ii) gains or losses resulting from currency translation gains or losses related
to currency remeasurements of Indebtedness (including gains or losses resulting
from (A) Swap Contracts for currency exchange risk and (B) intercompany
Indebtedness) and all other foreign currency translation gains or losses to the
extent such gains or losses are non-cash items shall be excluded; and
 
(r)           deferred tax expenses associated with tax deductions or net
operating losses arising as a result of the Transaction, or the release of any
valuation allowance related to such item, shall be excluded.
 
Notwithstanding the foregoing, for the purpose of determining the Available
Amount (other than clauses (d) or (e) of the definition thereof), there shall be
excluded from Consolidated Net Income any income arising from any sale or other
disposition of Restricted Investments made by the Borrower and its Restricted
Subsidiaries, any repurchases and redemptions of Restricted Investments from the
Borrower and its Restricted Subsidiaries, any repayments of loans and advances
which constitute Restricted Investments by the Borrower or any Restricted
Subsidiary, any sale of the stock of an Unrestricted Subsidiary or any
distribution or dividend from an Unrestricted Subsidiary, in each case only to
the extent such amounts increase the Available Amount pursuant to clauses (d) or
(e) of the definition thereof.
 
 
24

--------------------------------------------------------------------------------

 
 
“Consolidated Total Net Debt” means, as of any date of determination,
Consolidated Indebtedness of the Borrower and its Restricted Subsidiaries
reflected on the Borrower’s Consolidated balance sheet less the amount of cash
and Cash Equivalents in excess of any Restricted Cash that would be stated on
the Borrower’s Consolidated balance sheet as of such date of determination, in
an aggregate amount not to exceed $50,000,000.
 
“Consolidated Senior Secured Net Debt” means, as of any date of determination,
Consolidated Indebtedness of the Borrower and its Restricted Subsidiaries
reflected on the Borrower’s Consolidated balance sheet that is secured by a Lien
less the amount of cash and Cash Equivalents in excess of any Restricted Cash
that would be stated on the Borrower’s Consolidated balance sheet as of such
date of determination, in an aggregate amount not to exceed $50,000,000.
 
“Constituent Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative
thereto.  For the avoidance of doubt, none of the Arrangers, the Agents or their
respective lending affiliates or any entity acting as an Issuer hereunder shall
be deemed to be an Affiliate of Holdings, the Borrower or any of their
respective Subsidiaries.
 
“Cost” means the cost of purchases of Inventory determined according to the
accounting policies used in the preparation of the Borrower’s financial
statements.
 
“Co-Syndication Agent” means each of BMO Harris Bank N.A. and Deutsche Bank
Securities, Inc., as a co- syndication agent under this Agreement.
 
“Covenant Trigger Event” means that Excess Availability shall have been less
than the greater of (i) $15,000,000 and (ii) 12.5% of the Maximum Credit.  For
purposes hereof, the occurrence of a Covenant Trigger Event shall be deemed to
be continuing until Excess Availability is equal to or greater than the greater
of (i) $15,000,000 and (ii) 12.5% of the Maximum Credit, in either case, for
thirty (30) consecutive days, in which case a Covenant Trigger Event shall no
longer be deemed to be continuing for purposes of this Agreement.
 
 
25

--------------------------------------------------------------------------------

 
 
“Credit Agreement Refinancing Indebtedness” means any (a) Permitted Pari Passu
Secured Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt, (c)
Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole or part, (1)
existing Revolving Loans (2) existing Loans under Extended Revolving Credit
Commitments of any given Extension Series, (3) existing Loans under New
Revolving Credit Commitments of any given Extension Series, (4) existing Other
Loans or (5) or (in the case of Other Commitments obtained pursuant to a
Refinancing Amendment) Revolving Credit Commitments hereunder (including, in
each case, any successive Credit Agreement Refinancing Indebtedness)
(“Refinanced Debt”); provided that (i) such exchanging, extending, renewing,
replacing or refinancing Indebtedness (including, if such Indebtedness includes
any Other Commitments, the unused portion of such Other Commitments) is in an
original aggregate principal amount (or accreted value, if applicable) not
greater than the aggregate principal amount of the Refinanced Debt (and, in the
case of Refinanced Debt consisting, in whole or in part, of unused Revolving
Credit Commitments or Other Commitments, the amount thereof) except by an amount
equal to unpaid accrued or capitalized interest thereon, any make-whole payments
and premium (including tender premium) thereon, any swap breakage costs and
other termination costs related to Swap Contracts and other customary fees and
expenses (including upfront fees and OID) in connection with such exchange,
modification, refinancing, refunding, renewal, replacement or extension, (ii)
such Indebtedness has a maturity not earlier than, and a Weighted Average Life
to Maturity equal to or greater than, the Refinanced Debt, (iii) the terms and
conditions of such Indebtedness (except (A) as otherwise provided in clause (ii)
above, (B) with respect to pricing (including interest rate, fees, funding
discounts and other pricing terms), prepayment or other premiums, optional
prepayment or redemption terms and subordination, and (C) for covenants or other
provisions applicable only to periods after the Latest Maturity Date determined
at the time of incurrence of such Indebtedness) are substantially identical to,
or (taken as a whole) are no more favorable to the lenders or holders providing
such Indebtedness, than those applicable to the Refinanced Debt being
refinanced, taken as a whole (provided that a certificate of a Responsible
Officer delivered to the Administrative Agent at least five (5) Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the material documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
requirement of this clause (iii) shall be conclusive evidence that such terms
and conditions satisfy such requirement unless the Administrative Agent notifies
the Borrower within such five (5) Business Day period that it disagrees with
such determination (including a reasonably detailed description of the basis
upon which it disagrees)), (iv) such Refinanced Debt shall be repaid, defeased
or satisfied and discharged, and all accrued interest, fees and premiums (if
any) in connection therewith shall be paid with 100% of the Net Cash Proceeds of
the applicable Credit Agreement Refinancing Indebtedness, on the date such
Credit Agreement Refinancing Indebtedness is issued, incurred or obtained, and
to the extent that such Credit Agreement Refinancing Indebtedness consists, in
whole or in part, of Revolving Credit Commitments or Other Commitments (or
Revolving Loans or Other Loans incurred pursuant to any Revolving Credit
Commitments or Other Commitments), such Revolving Credit Commitments or Other
Commitments, as applicable, to the extent being refinanced by the applicable
Credit Agreement Refinancing Indebtedness shall be terminated to the extent of
the Refinanced Debt, and all accrued fees in connection therewith shall be paid,
on the date such Credit Agreement Refinancing Indebtedness is issued, incurred
or obtained, and (v) to the extent any Credit Agreement Refinancing Indebtedness
is secured by the Collateral on a pari passu basis with the Facility, unless
such Credit Agreement Refinancing Indebtedness is in the form of Loans that are
supported by the Borrowing Base and subject to the Loan Documents, corresponding
Availability Reserves will be established against the Borrowing Base in an
amount equal to the greater of (i) the principal amount of such Credit Agreement
Refinancing Indebtedness, or (ii) the lesser of (x) total commitments under such
Credit Agreement Refinancing Indebtedness and (y) the maximum principal amount
permitted to be borrowed thereunder pursuant to the borrowing base provisions
contained therein.
 
 
26

--------------------------------------------------------------------------------

 
 
“Credit Card Advance Rate” means 90%.
 
“Credit Card Agreements” means all agreements now or hereafter entered into by
the Borrower or any Guarantor for the benefit of the Borrower or a Subsidiary
Guarantor, in each case with any Credit Card Issuer or any Credit Card
Processor, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, including, but not
limited to, the agreements set forth on Schedule 1.1B hereto.
 
“Credit Card Issuer” means any Person (other than the Borrower or a Guarantor)
who issues or whose members issue credit or debit cards, including MasterCard or
VISA bank credit or debit cards or other bank credit or debit cards issued
through MasterCard International, Inc., Visa, U.S.A., Inc. or Visa International
and American Express, Discover, Diners Club, Carte Blanche, other non-bank
credit or debit cards, including credit or debit cards issued by or through
American Express Travel Related Services Company, Inc. or Novus Services, Inc.,
any issuer of credit or debit cards distributed to customers of third parties
pursuant to any refund or rebate program, and any issuer of credit or debit-type
cards issued by any Governmental Authority, including pursuant to any
“electronic benefit transaction”, food stamp or similar program.
 
“Credit Card Notification” means, collectively, the notices to Credit Card
Issuers or Credit Card Processors who are parties to Credit Card Agreements in
substantially the form of Exhibit Q or such other form as is reasonably
satisfactory to the Administrative Agent.
 
“Credit Card Processor” means any servicing or processing agent or any factor or
financial intermediary who facilitates, services, processes or manages the
credit authorization, billing transfer and/or payment procedures with respect to
the Borrower’s or any Guarantor’s sales transactions involving credit card or
debit card purchases by customers using credit cards or debit cards issued by
any Credit Card Issuer.
 
“Credit Card Receivables” means, collectively, (a) all present and future rights
of the Borrower or any Guarantor to payment from any Credit Card Issuer, Credit
Card Processor or other third party arising from sales of goods or rendition of
services to customers who have purchased such goods or services using a credit
or debit card and (b) all present and future rights of the Borrower or any
Guarantor to payment from any Credit Card Issuer, Credit Card Processor or other
third party in connection with the sale or transfer of Accounts arising pursuant
to the sale of goods or rendition of services to customers who have purchased
such goods or services using a credit card or a debit card, including, but not
limited to, all amounts at any time due or to become due from any Credit Card
Issuer or Credit Card Processor under the Credit Card Agreements or otherwise,
in each case above calculated net of prevailing interchange charges.
 
 
27

--------------------------------------------------------------------------------

 
 
“Credit Extension” means each of the following: (a) a Borrowing and (b) a L/C
Credit Extension.
 
“Cure Amount” has the meaning specified in Section 10.4(b).
 
“Cure Expiration Date” has the meaning specified in Section 10.4(a).
 
“Current Asset Collateral” means all the “ABL Priority Collateral” as defined in
the Intercreditor Agreement.
 
“Customer Credit Liabilities” means, at any time, the aggregate remaining
balance at such time of (a) outstanding gift certificates and gift cards of the
Borrower to the extent entitling the holder thereof to use all or a portion of
the certificate or gift card to pay all or a portion of the purchase price for
any Inventory and (b) outstanding merchandise credits of the Borrower to the
extent entitling the holder thereof to use all or a portion of such merchandise
credit to pay all or a portion of the purchase price for any Inventory, in each
case, net of any dormancy reserves maintained by the Borrower on its books and
records in the ordinary course of business.
 
“Customs Broker Agreement” means (i) an agreement in substantially the form
attached hereto as Exhibit P, or (ii) any agreement in such other form as may be
reasonably satisfactory to the Administrative Agent among a Loan Party, a
customs broker, freight forwarder or other carrier, and the Collateral Agent, in
which the customs broker, freight forwarder or other carrier acknowledges that
it has control over and holds the documents evidencing ownership of, or other
shipping documents relating to, the subject Inventory or other property
constituting Collateral for the benefit of the Collateral Agent, and agrees,
upon written notice from the Collateral Agent (which notice shall be delivered
only upon the occurrence and during the continuance of an Event of Default and
shall be withdrawn in writing by the Collateral Agreement at such time as no
Event of Default has occurred and is continuing), to hold and dispose of the
subject Inventory and other property solely as directed by the Collateral Agent.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would
constitute an Event of Default.
 
“Default Rate” means an interest rate equal to the Base Rate, plus 2.0% per
annum; provided that with respect to the outstanding principal amount of any
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Margin) otherwise applicable to such Loan (giving
effect to Section 2.11, if applicable) plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.
 
 
28

--------------------------------------------------------------------------------

 
 
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swing Loans,
within three (3) Business Days of the date required to be funded by it
hereunder, (b) has notified the Borrower or the Administrative Agent that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three (3) Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations (provided that any Lender that has
failed to give such timely confirmation shall cease to be a Defaulting Lender
under this clause (c) upon receipt of such confirmation by the Administrative
Agent), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.
 
“Deposit Account” means any checking or other demand deposit account maintained
by the Loan Parties, including any “deposit accounts” under Article 9 of the
UCC.  All funds in such Deposit Accounts shall be presumed to be Collateral and
proceeds of Collateral and the Agent and the Lenders shall have no duty to
inquire as to the source of the amounts on deposit in the Deposit Accounts,
subject to the Security Agreement and the Intercreditor Agreement.
 
“Deposit Account Control Agreement” means, with respect to any Deposit Account,
an agreement, in form and substance reasonably satisfactory to the
Administrative Agent, among the Collateral Agent, the financial institution or
other Person at which such account is maintained and the Loan Party maintaining
such account, effective to grant “control” (as defined under the applicable UCC)
over such account to the Collateral Agent.
 
“Designated Non-Cash Consideration” means the Fair Market Value (as determined
in good faith by the Borrower) of non-cash consideration received by the
Borrower or a Restricted Subsidiary in connection with a Disposition pursuant to
Section 9.5(j) that is designated as Designated Non-Cash Consideration pursuant
to a certificate of a Responsible Officer, setting forth the basis of such
valuation, less the amount of Cash Equivalents received in connection with a
subsequent sale of such Designated Non-Cash Consideration.
 
 
29

--------------------------------------------------------------------------------

 
 
“Designated Sale-Leaseback Property” means Material Real Property, other than
distribution centers, that the Borrower or a Restricted Subsidiary intends to
Dispose of in a Permitted Sale-Leaseback Transaction, to the extent that (x) the
Borrower designates such Material Real Property, in writing to the
Administrative Agent, on or our prior to the first anniversary of the Effective
Date, as “Designated Sale-Leaseback Property” and (y) the Loan Parties Dispose
of such Material Real Property in a transaction permitted hereunder prior to the
expiration of the 90-day period (or such longer period as the Collateral Agent
may agree in its reasonable discretion) following the earlier of (1) the first
anniversary of the Effective Date and (2) delivery by the Borrower to the
Administrative Agent of the designation notice referred to in the foregoing
clause (x).
 
“Discharge of Obligations” means the time at which all the Secured Obligations
(other than (i) contingent indemnification and reimbursement obligations as to
which no claim has been asserted by the Person entitled thereto, (ii)
Obligations under Secured Hedge Agreements, and (iii) Cash Management
Obligations) have been paid in full in cash, all Letters of Credit have expired
or been terminated (other than Letters of Credit for which other arrangements
reasonably satisfactory to the Administrative Agent and each applicable Issuer
have been made) and all Commitments have been terminated.
 
“Disposition” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction and any sale or issuance of Equity
Interests in a Subsidiary) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.  “Dispose”
shall have a meaning correlative to the foregoing.
 
“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is redeemable or exchangeable), or upon the
happening of any event or condition (a) matures or is mandatorily redeemable
(other than solely for Qualified Equity Interests), pursuant to a sinking fund
obligation or otherwise (except as a result of a change of control or asset sale
to the extent that (i) such Equity Interest provides that such Equity Interest
shall not be required to be repurchased or redeemed until the Latest Maturity
Date has occurred, determined as of the time of issuance of such Equity
Interest, or (ii) such repurchase or redemption is otherwise permitted by this
Agreement (including as a result of a waiver hereunder)) or (b) is redeemable at
the option of the holder thereof (other than (i) solely for Qualified Equity
Interests, (ii) as a result of a change of control or asset sale to the extent
that such Equity Interest provides that such Equity Interest shall not be
required to be repurchased or redeemed until the Latest Maturity Date has
occurred, determined as of the time of issuance of such Equity Interest, or
(iii) such repurchase or redemption is otherwise permitted by this Agreement
(including as a result of a waiver hereunder)), in whole or in part, (c)
provides for the scheduled payments of dividends in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is ninety-one (91) days after the Latest Maturity Date of the Loans
determined as of the time of issuance of such Equity Interest; provided that if
such Equity Interests are issued pursuant to any equity or incentive
compensation or benefit plan or arrangement of Holdings, the Borrower or any of
its Subsidiaries, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by Holdings, the
Borrower or any of its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability.
 
 
30

--------------------------------------------------------------------------------

 
 
“Disqualified Lenders” means those banks, financial institutions and other
institutional lenders, investors or competitors of the Borrower or any of its
Subsidiaries who are specified by the Borrower to the Administrative Agent in
writing prior to the Effective Date (and such other Persons as otherwise
mutually agreed between the Borrower and the Administrative Agent after the
Effective Date and added to such list in writing, with each of the Borrower and
the Administrative Agent acting reasonably).
 
“Document” has the meaning set forth in Article 9 of the UCC.
 
“Documentary Letter of Credit” means any Letter of Credit that is drawable upon
presentation of documents evidencing the sale or shipment of goods purchased by
the Borrower or a Guarantor in the ordinary course of its business.
 
“Dollars” and “$” mean lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.
 
“Effective Date” has the meaning specified in Section 4.1.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.2(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 12.2(b)(iii)).
 
“Eligible Credit Card Receivables” means, as to the Borrower and each Subsidiary
Guarantor, Credit Card Receivables of such Person which satisfy the criteria set
forth below:
 
(a)           such Credit Card Receivables arise from the actual and bona fide
sale and delivery of goods or rendition of services by such Person in the
ordinary course of the business of such Person;
 
(b)           such Credit Card Receivables are not unpaid more than five (5)
Business Days after the date of the sale of Inventory giving rise to such Credit
Card Receivables;
 
(c)           the Credit Card Issuer or Credit Card Processor obligated in
respect of such Credit Card Receivables has not failed to remit any monthly
payment in respect of such Credit Card Receivable;
 
(d)           the Credit Card Issuer or Credit Card Processor with respect to
such Credit Card Receivables has not asserted a counterclaim, defense or dispute
against such Credit Card Receivables (other than customary set-offs to fees and
chargebacks consistent with the practices of such Credit Card Issuer or Credit
Card Processor with such Person from time to time), but the portion of the
Credit Card Receivables owing by such Credit Card Issuer or Credit Card
Processor in excess of the amount owing by such Person to such Credit Card
Issuer or Credit Card Processor pursuant to such fees and chargebacks shall be
deemed Eligible Credit Card Receivables;
 
 
31

--------------------------------------------------------------------------------

 
 
(e)           the Credit Card Issuer or Credit Card Processor with respect to
such Credit Card Receivables has not set off against amounts otherwise payable
by such Credit Card Issuer or Credit Card Processor to such Person for the
purpose of establishing a reserve or collateral for obligations of such Person
to such Credit Card Issuer or Credit Card Processor (other than customary
set-offs and chargebacks consistent with the practices of such Credit Card
Issuer or Credit Card Processor from time to time) but the portion of the Credit
Card Receivables owing by such Credit Card Issuer or Credit Card Processor in
excess of the set-off amounts shall be deemed Eligible Credit Card Receivables;
 
(f)           such Credit Card Receivables (x) are owned by the Borrower or a
Subsidiary Guarantor and such Person has good title to such Credit Card
Receivables, (y) are subject to the first priority, valid and perfected security
interest of the Collateral Agent (subject as to priority only to Liens permitted
under Section 9.1 having priority by operation of applicable Law over the Liens
of the Collateral Agent), for and on behalf of itself and Lenders, as to such
Credit Card Receivables of such Person and (z) are not subject to any other Lien
(other than Liens permitted under Section 9.1 (subject to the terms of the
Intercreditor Agreement)) (the foregoing clause (y) not being intended to limit
the ability of the Administrative Agent to change, establish or eliminate any
Reserves in its Permitted Discretion on account of any such permitted Liens);
 
(g)           the Credit Card Issuer or Credit Card Processor with respect to
such Credit Card Receivables is not subject to an event of the type described in
Section 10.1(f);
 
(h)           no event of default has occurred and is continuing under the
Credit Card Agreement of such Person with the Credit Card Issuer or Credit Card
Processor who has issued the credit card or debit card or handles payments under
the credit card or debit card used in the sale which gave rise to such Credit
Card Receivables which event of default gives such Credit Card Issuer or Credit
Card Processor the right to cease or suspend payments to such Person unless, and
for so long as, such Credit Card Issuer or Credit Card Processor has waived such
event of default;
 
(i)            the customer using the credit card or debit card giving rise to
such Credit Card Receivable shall not have returned the merchandise purchased
giving rise to such Credit Card Receivable; provided that only the portion of
such Credit Card Receivable attributable to the merchandise returned shall not
be eligible pursuant to this clause (i);
 
(j)            to the extent required by Section 8.12(b), Credit Card
Notifications have been delivered to the Administrative Agent with respect to
the Credit Card Receivables;
 
(k)           the Credit Card Processor is organized and has its principal
offices or assets within the United States or Canada or is otherwise acceptable
to the Administrative Agent in its Permitted Discretion; provided that, with
respect to Canada, all necessary or advisable actions, as reasonably determined
by the Administrative Agent, have been taken to perfect the security interest of
the Collateral Agent in such Credit Card Receivables under the Laws of Canada;
 
 
32

--------------------------------------------------------------------------------

 
 
(l)            such Credit Card Receivables are not evidenced by chattel paper
or an instrument of any kind, and have not been reduced to judgment; and
 
(m)           in the case of a Credit Card Receivable due from a Credit Card
Processor, the Administrative Agent has not notified the Borrower that the
Administrative Agent has determined in its Permitted Discretion that such Credit
Card Receivable is unlikely to be collected.
 
Credit Card Receivables which would otherwise constitute Eligible Credit Card
Receivables pursuant to this definition will not be deemed ineligible solely by
virtue of the Credit Card Agreements with respect thereto having been entered
into by (i) any Guarantor, for the benefit of Borrower, (ii) any Guarantor for
the benefit or any other Guarantor, or (iii) by the Borrower for the benefit of
any Guarantor.  Any Credit Card Receivables which are not Eligible Credit Card
Receivables shall nevertheless be part of the Collateral.
 
“Eligible In-Transit Inventory” means, as of any date of determination, without
duplication of other Eligible Inventory, Inventory of the Borrower or a
Subsidiary Guarantor which meets the following criteria:
 
(a)           such Inventory has been shipped from any foreign location to a
United States or Canadian location for receipt by the Borrower or a Subsidiary
Guarantor within sixty (60) days of the date of determination and has not yet
been received by the Borrower or a Subsidiary Guarantor; provided that, with
respect to Canada, all necessary or advisable actions, as reasonably determined
by the Administrative Agent, have been taken to perfect the security interest of
the Collateral Agent in such Inventory under the Laws of Canada;
 
(b)           the purchase order for such Inventory is in the name of the
Borrower or a Subsidiary Guarantor and title has passed to the Borrower or a
Subsidiary Guarantor;
 
(c)           either (i) such Inventory is subject to a negotiable document of
title, in form reasonably satisfactory to the Administrative Agent, which shall,
except as otherwise agreed by the Administrative Agent in its Permitted
Discretion, have been endorsed to the Administrative Agent or an agent acting on
its behalf or (ii) such Inventory is evidenced by a non-negotiable document of
title in form reasonably acceptable to the Administrative Agent, or other
shipping document reasonably acceptable to the Administrative Agent, which names
the Borrower or a Subsidiary Guarantor as consignee;
 
(d)           during the continuation of any In-Transit Trigger Period, (i) each
relevant freight carrier, freight forwarder, customs broker, shipping company or
other Person in possession of such Inventory and/or the documents relating to
such Inventory, in each case, as reasonably requested by Administrative Agent,
shall have entered into a Customs Broker Agreement and (ii) as reasonably
requested by the Administrative Agent, the documents relating to such Inventory
shall be in the possession of the Administrative Agent or an agent (or
sub-agent) acting on its behalf;
 
 
33

--------------------------------------------------------------------------------

 
 
(e)           such Inventory is insured in accordance with the provisions of
this Agreement and the other Loan Documents, including, if applicable, marine
cargo insurance;
 
(f)           such Inventory is subject to a first priority perfected security
interest in such Inventory in favor of the Collateral Agent (except, as to
priority, for any possessory lien upon such goods and any documentation relating
to such goods in the possession of a freight carrier or shipping company
securing only the freight charges for the transportation of such goods to the
Borrower or Subsidiary Guarantor); and
 
(g)           such Inventory is not excluded from the definition of Eligible
Inventory (except solely pursuant to clauses (f), (i), (m), (n), (u) and (v)
thereof); provided that the Administrative Agent may, in its Permitted
Discretion and upon notice to the Borrower, exclude any particular Inventory
from the definition of “Eligible In-Transit Inventory” in the event that the
Administrative Agent determines in its Permitted Discretion and upon notice to
the Borrower that such Inventory is subject to any Person’s right or claim which
is (or is capable of being) senior to, or pari passu with, the Lien of the
Collateral Agent (such as, without limitation, a right of reclamation or
stoppage in transit), as applicable, or may otherwise adversely impact the
ability of the Collateral Agent to realize upon such Inventory in accordance
with the Loan Documents.
 
Notwithstanding anything to the contrary herein, Eligible In-Transit Inventory
shall not include Inventory accounted for as “in transit” by the Borrower or any
Subsidiary Guarantor by virtue of such Inventory’s being in transit between the
Loan Parties’ locations or in storage trailers at the Loan Parties’ locations;
rather such Inventory shall be treated as “Eligible Inventory” if it satisfies
the conditions therefor.
 
“Eligible Inventory” means, as to the Borrower and each Subsidiary Guarantor,
Inventory consisting of finished goods merchantable and readily saleable to the
public in the ordinary course of the business of such Person but shall not
include:
 
(a)           unfinished goods or work-in-process;
 
(b)           raw materials;
 
(c)           spare parts for equipment;
 
(d)           promotional, marketing, packaging and shipping materials;
 
(e)           supplies used or consumed in such Person’s business;
 
(f)            Inventory (other than In-Transit Inventory) located at (x)
premises owned and operated by a Person other than, and not leased by, the
Borrower or any Subsidiary Guarantor, or (y) at a warehouse leased by the
Borrower or any Subsidiary Guarantor, if the Administrative Agent shall not have
received a Collateral Access Agreement from the owner and operator or warehouse
lessor or other bailee with respect to such location, duly authorized, executed
and delivered by such owner and operator or warehouse lessor (or the
Administrative Agent shall determine to accept a collateral access agreement
that does not include all of the provisions specified in the definition of
Collateral Access Agreement), unless the Administrative Agent has, at its
option, established such Availability Reserves in respect of amounts at any time
due or to become due to the owner and operator or warehouse lessor thereof as
the Administrative Agent shall determine in its Permitted Discretion;
 
 
34

--------------------------------------------------------------------------------

 
 
(g)           bill and hold goods;
 
(h)           obsolete, unmerchantable, damaged, defective or unfit for sale
Inventory;
 
(i)            which is not subject to the first priority, valid and perfected
security interest of the Collateral Agent (subject, as to priority, only to
Liens permitted under Section 9.1 having priority by operation of Law);
 
(j)            returned or repossessed goods (other than goods that are
undamaged and able to be resold in the ordinary course of business) or goods to
be returned to the Borrower’s or Subsidiary Guarantor’s suppliers;
 
(k)           Inventory purchased or sold on consignment;
 
(l)            Inventory acquired in an Acquisition permitted under this
Agreement, other than any such Inventory (i) which otherwise meets the
requirements of Eligible Inventory and (ii) as to which the Administrative Agent
has completed or received (A) an appraisal from appraisers reasonably
satisfactory to the Administrative Agent, and (B) such other due diligence
materials as the Administrative Agent may require in its Permitted Discretion,
including without limitation, field examinations, all of the results of the
foregoing to be satisfactory to the Administrative Agent in its Permitted
Discretion (provided that so long as the Administrative Agent has received
reasonable prior notice of such Acquisition and the Loan Parties reasonably
cooperate (and cause the Person being acquired to reasonably cooperate) with the
Administrative Agent, the Administrative Agent shall use reasonable best efforts
to complete such due diligence and a related appraisal and, if required, field
examinations on or prior to the closing date of such Acquisition);
 
(m)           Inventory that is not solely owned by the applicable Loan Party or
the applicable Loan Party does not have good title thereto;
 
(n)           Inventory that is not located in the United States (excluding
territories or possessions of the United States) or Canada; provided that
Inventory located in Canada shall not account for more than 10% of Eligible
Inventory at any time (or such greater percentage as the Administrative Agent in
its Permitted Discretion may establish in consultation with the Borrower
pursuant to its receipt of a recent appraisal thereof from an appraiser and in
form and detail reasonably acceptable to the Administrative Agent); provided
further that, with respect to Canada, all necessary or advisable actions, as
reasonably determined by the Administrative Agent, have been taken to perfect
the security interest of the Collateral Agent in such Inventory under the Laws
of Canada;
 
(o)           Inventory consisting of meat, dairy, cheese, seafood, produce,
delicatessen, non-artificial floral products and bakery goods;
 
 
35

--------------------------------------------------------------------------------

 
 
(p)           samples, labels, bags and other similar non-merchandise
categories;
 
(q)           Inventory that is not in material compliance with all standards
imposed by any Governmental Authority having regulatory authority over such
Inventory, its use or sale;
 
(r)            Inventory that is not subject to casualty insurance in compliance
with this Agreement;
 
(s)           Inventory that has been sold to a customer of the Borrower or such
Subsidiary Guarantor but not yet delivered or Inventory to the extent the
Borrower has accepted a deposit therefor that has not been returned to or
forfeited by the Person making such deposit pursuant to the terms of the
agreement between such Person and the Borrower or Subsidiary Guarantor, as
applicable, governing such deposit;
 
(t)            Inventory which contains or bears any intellectual property
rights licensed to the Borrower or a Subsidiary Guarantor unless the
Administrative Agent, acting in good faith, is satisfied that it may sell or
otherwise dispose of such Inventory in accordance with the Loan Documents
without (i) infringing the rights of such licensor in any material respect, (ii)
violating any material contract between the Borrower or a Subsidiary Guarantor
and such licensor or (iii) incurring any material liability to such licensor
under any licensing agreement between the Borrower or a Subsidiary Guarantor and
such licensor with respect to the payment of royalties to such licensor in
respect of such Inventory other than royalties incurred pursuant to sale or
other Disposition of such Inventory under any such licensing agreement;
 
(u)           In-Transit Inventory; and
 
(v)           Except as otherwise agreed by the Administrative Agent in its
Permitted Discretion, Inventory that represents goods that do not conform in all
material respects to the representations and warranties with respect to such
Inventory contained in this Agreement or any of the Collateral Documents to
which the Borrower or any Subsidiary Guarantor is a party.
 
Any Inventory which is not Eligible Inventory shall nevertheless be part of the
Collateral.
 
“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than reports prepared for internal purposes
by or on behalf of any Loan Party or any of the Restricted Subsidiaries (a) in
the ordinary course of such Person’s business or (b) as required in connection
with a financing transaction or an acquisition or disposition of real estate) or
proceedings with respect to any Environmental Liability (hereinafter “Claims”),
including (i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief pursuant to any Environmental Law.
 
 
36

--------------------------------------------------------------------------------

 
 
“Environmental Laws” means any and all applicable Laws relating to the
protection of the environment or, to the extent relating to exposure to
Hazardous Materials, human health.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of the Restricted
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any written contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed on any
Loan Party or any of the Restricted Subsidiaries with respect to any of the
foregoing.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law in
connection with the operation of the business or the real property of each Loan
Party and each of the Restricted Subsidiaries.
 
“Equity Contribution” means the contribution by the Sponsors of an aggregate
amount of cash as Qualified Equity Interests, directly or indirectly to
Holdings, which will in turn be contributed to the Borrower in the form of
common stock, which, together with any rollover equity, will constitute an
aggregate amount of not less than 40% of the debt and equity capitalization of
Holdings and its Subsidiaries on the Effective Date, after giving effect to the
Transaction; provided that (i) the aggregate amount of rollover equity does not
exceed 20% of such sum and (ii) for purposes of this definition, debt shall
exclude obligations under Secured Hedge Agreements, Swap Contracts or similar
arrangements.
 
“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).
 
“Equity Offering” means any public or private sale after the Effective Date of
common stock of the Borrower or any direct or indirect parent of the Borrower,
as applicable (other than Disqualified Equity Interests), other than:
 
(a)           public offerings with respect to the Borrower’s or such direct or
indirect parent’s common stock registered on Form S-8;
 
(b)           issuances to any Subsidiary of the Borrower; and
 
(c)           any such public or private sale that constitutes an Excluded
Contribution.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
 
37

--------------------------------------------------------------------------------

 
 
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with any Loan Party is treated as a single employer within the meaning
of Section 414 of the Code or Section 4001 of ERISA.
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any of their respective ERISA Affiliates from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as a termination under Section 4062(e)
of ERISA; (c) a complete or partial withdrawal by any Loan Party or any of their
respective ERISA Affiliates from a Multiemployer Plan, written notification of
any Loan Party or any of their respective ERISA Affiliates concerning the
imposition of Withdrawal Liability or written notification that a Multiemployer
Plan is insolvent or is in reorganization within the meaning of Title IV of
ERISA; (d) the filing under Section 4041(c) of ERISA of a notice of intent to
terminate a Pension Plan, the treatment of a Pension Plan or Multiemployer Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) the imposition of any liability under Title IV of ERISA
with respect to the termination of any Pension Plan or Multiemployer Plan, other
than for the payment of plan contributions or PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any of their
respective ERISA Affiliates, (f) the application for a minimum funding waiver
under Section 302(c) of ERISA with respect to a Pension Plan, (g) the imposition
of a lien under Section 303(k) of ERISA with respect to any Pension Plan or (h)
a determination that any Pension Plan is in “at risk” status (within the meaning
of Section 303 of ERISA).
 
“Escrow Agent” means Wilmington Trust, National Association.
 
“Escrow Agreement” means that certain escrow agreement, dated as of December 29,
2011, among the Borrower, and Wilmington Trust, National Association, as Trustee
and as Escrow Agent.
 
“Escrowed Funds” means (i) an amount equal to the gross proceeds of the offering
of the Senior Notes sold on the Effective Date, (ii) funds sufficient to pay
interest with respect to the Senior Notes up to, but not including, the latest
possible date on which the Borrower will redeem all of the Senior Notes pursuant
to the Senior Notes Indenture and (iii) any other property from time to time
held by the Escrow Agent.
 
“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate, as published on LIBOR01 Page as of 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for deposits in Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period.  If such rate is not available
at such time for any reason, then the “Eurocurrency Rate” for such Interest
Period shall be the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or converted by Royal Bank of Canada and with a
term equivalent to such Interest Period would be offered by Royal Bank of
Canada’s London Branch (or other Royal Bank of Canada branch or Affiliate) to
major banks in the London or other offshore interbank market for such currency
at their request as of 11:00 a.m. (London time) two (2) Business Days prior to
the commencement of such Interest Period.
 
 
38

--------------------------------------------------------------------------------

 
 
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Adjusted Eurocurrency Rate.
 
“Event” has the meaning specified in the definition of “Closing Date Material
Adverse Effect”.
 
“Event of Default” has the meaning specified in Section 10.1.
 
“Excess Availability” means, at any time, (a) the Maximum Credit at such time
minus (b) the aggregate Revolving Credit Outstandings at such time.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Amount” has the meaning specified in Section 8.12(a)(i).
 
“Excluded Contributions” means the Cash Equivalents or other assets (valued at
their Fair Market Value as determined in good faith by senior management or the
Board of Directors of the Borrower) received by the Borrower after the Effective
Date from:
 
(a)           contributions to its common equity capital, and
 
(b)           the sale (other than to a Subsidiary of the Borrower or to any
Subsidiary management equity plan or stock option plan or any other management
or employee benefit plan or agreement) of Equity Interests (other than
Disqualified Equity Interests) of the Borrower,
 
in each case other than any amount designated as a Cure Amount or any amount (w)
increasing the Available Amount pursuant to clause (c) of the definition
thereof, (x) increasing Restricted Payment capacity under clause (ii) of the
proviso of Section 9.6(f), (y) applied to prepay Indebtedness under Sections
9.11(iii) or 9.11(vi) or (z) applied to finance Capital Expenditures under
clause (viii) of the proviso to the definition thereof, and in each case
designated as Excluded Contributions pursuant to a certificate from a
Responsible Officer of the Borrower executed on or promptly after the date such
capital contributions are made or the date such Equity Interests are sold, as
the case may be.
 
“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly-Owned
Subsidiary of the Borrower or a Guarantor, (b)  any direct or indirect Domestic
Subsidiary of Holdings if substantially all of its assets consist of Equity
Interests or Indebtedness or Disqualified Equity Interests of one or more direct
or indirect Foreign Subsidiaries, (c) Immaterial Subsidiaries, (d) any direct or
indirect Domestic Subsidiary that is a direct or indirect Subsidiary of a
Foreign Subsidiary of Holdings, (e) any Subsidiary that is prohibited or
restricted by applicable Law or Contractual Obligation existing on the Effective
Date or on the date any such Subsidiary is acquired or organized (so long as, in
the case of an acquisition of a Subsidiary, such prohibition did not arise as
part of such acquisition) from providing a Guaranty or if such Guaranty would
require governmental (including regulatory) consent, approval, license or
authorization, (f) any other Subsidiary with respect to which the Administrative
Agent and the Borrower reasonably agree that the cost, difficulty, burden or
consequences (including any adverse tax consequences) to the Borrower of
providing the Guaranty is excessive in relation to the benefit to the Lenders to
be obtained therefrom and (f) each Unrestricted Subsidiary.
 
 
39

--------------------------------------------------------------------------------

 
 
“Existing Revolver Tranche” has the meaning specified in Section 2.17(a).
 
“Extended Revolving Credit Commitments” has the meaning specified in Section
2.17(a).
 
“Extending Revolving Credit Lender” has the meaning specified in Section
2.17(b).
 
“Extension” means any establishment of Extended Revolving Credit Commitments
pursuant to Section 2.17 and the applicable Extension Amendment.
 
“Extension Amendment” has the meaning specified in Section 2.17(d).
 
“Extension Election” has the meaning specified in Section 2.17(b).
 
“Extension Request” has the meaning specified in Section 2.17(a).
 
“Extension Series” has the meaning specified in Section 2.17(a).
 
“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length transaction, for cash, between a
willing seller and a willing and able buyer, neither of whom is under undue
pressure or compulsion to complete the transaction.
 
“Facility” means the Revolving Credit Commitments and the provisions herein
related to the Revolving Loans, Swing Loans and Letters of Credit, Loans under
Extended Revolving Credit Commitments and Loans under New Revolving Credit
Commitments, as the context may require.
 
“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date
hereof or any successor provision that is substantively the equivalent thereof
and not materially more onerous to comply with (and, in each case, any
regulations promulgated thereunder or official interpretations thereof).
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.
 
 
40

--------------------------------------------------------------------------------

 
 
“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.
 
“Fee Letter” means the amended and restated Fee Letter dated October 31, 2011,
among Holdings and the Arrangers.
 
“Field Examination” has the meaning specified in Section 7.4(d).
 
“Financial Statements” means the financial statements of the Borrower and its
Subsidiaries delivered in accordance with Sections 7.1(a) and 7.1(b).
 
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
 
“Fiscal Year” means the fiscal year of the Borrower and the Restricted
Subsidiaries ending on the Saturday closest to March 31 in the following
calendar year.
 
“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of (a) (i) Consolidated EBITDA of such Person for such period, minus
(ii) Maintenance Capital Expenditures (except those financed with Indebtedness
other than Loans) of such Person for such period, minus (iii) the aggregate
amount of Federal, state, local and foreign income taxes paid in cash by such
Person during such period, to (b) the Fixed Charges of such Person for such
period.
 
“Fixed Charges” means, with respect to any Person for any period, the sum,
without duplication, of:
 
(a)           Consolidated Interest Expense of such Person for such period;
 
(b)           annual management fees provided for in any Sponsor Management
Agreement paid in cash by such Person during such period;
 
(c)           all cash dividend payments (excluding items (i) eliminated in
consolidation and (ii) Restricted Payments made pursuant to Section 9.6(l)
(except solely for purposes of determining compliance with the Fixed Charge
Coverage Ratio in order to make any Restricted Payment pursuant to Section
9.6(l)) on any series of Preferred Stock or Disqualified Equity Interests of
such Person and its Restricted Subsidiaries; and
 
(d)           Scheduled Debt Payments made by such Person during such period.
 
“Foreign Lender” has the meaning specified in Section 3.1(b).
 
“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is not a Domestic Subsidiary.
 
 
41

--------------------------------------------------------------------------------

 
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding Letter of Credit Obligations to the extent that such Defaulting
Lender’s Applicable Percentage of such outstanding Letter of Credit Obligations
has not been reallocated pursuant to Section 2.16(a)(iv) or Cash Collateralized
pursuant to Section 2.16(c), and (b) with respect to the Swing Loan Lender, such
Defaulting Lender’s Applicable Percentage of Swing Loans to the extent that such
Defaulting Lender’s Applicable Percentage of Swing Loans has not been
reallocated pursuant to Section 2.16(a)(iv) or Cash Collateralized pursuant to
Section 2.16(c).
 
“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.
 
“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided, however, that (a) if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the application thereof (including through the
adoption of IFRS) on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Requisite Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof
(including through the adoption of IFRS), then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith, (b) unless any such
notice delivered pursuant to clause (a) above has been withdrawn, the Borrower
and the requisite Lenders under Section 12.1 shall negotiate in good faith to
amend the provisions of this Agreement that relate to the operation of such
provision with the intent of having the respective positions of the Borrower and
the Lenders after such change in GAAP or the application thereof conform as
nearly to their respective positions as of the Effective Date, and (c) GAAP as
applied herein with respect to accounting for leases (including Capitalized
Leases, Capitalized Lease Obligations and Permitted Sale-Leaseback Transactions)
shall be GAAP as in effect on the Effective Date.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Granting Lender” has the meaning specified in Section 12.2(g).
 
 
42

--------------------------------------------------------------------------------

 
 
“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness of or other monetary obligation payable
or performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or monetary other obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or monetary other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, indemnity obligations in effect on the Effective
Date, or customary and reasonable indemnity obligations entered into following
the Effective Date in the ordinary course of business in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness).  The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.  The term “Guarantee” as a verb has a corresponding
meaning.
 
“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement”.  For avoidance of doubt, the Borrower may cause any
Restricted Subsidiary that is not a Guarantor to Guarantee the Obligations by
causing such Restricted Subsidiary to execute a supplement to the Guaranty in
substantially the form attached thereto, and any such Restricted Subsidiary
shall be a Guarantor hereunder and thereunder for all purposes.
 
“Guaranty” means (a) the guaranty made by Holdings and the other Guarantors in
favor of the Administrative Agent on behalf of the Secured Parties pursuant to
clause (b) of the definition of “Collateral and Guarantee Requirement,”
substantially in the form of Exhibit H, and (b) each other guaranty and guaranty
supplement delivered pursuant to Section 8.11.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes,
all hazardous or toxic substances, and all wastes or pollutants, including
petroleum or petroleum distillates, friable asbestos or friable
asbestos-containing materials, polychlorinated biphenyls, radon gas and
infectious or medical wastes in each case that are regulated pursuant to any
applicable Environmental Law.
 
“Hedge Bank” means, with respect to any Swap Contract, as of any date of
determination, (a) any Person that is a Lender or an Affiliate of a Lender on
such date or (b) any Person who (i) was a Lender or an Affiliate of a Lender at
the time such Swap Contract was entered into or on the Effective Date and who is
no longer a Lender or an Affiliate of a Lender, (ii) is, and at all times
remains, in compliance with the provisions of Section 11.12(b)(i) and (iii)
agrees in writing that the Agents and the other Secured Parties shall have no
duty to such Person (other than the payment of any amounts to which such Person
may be entitled under Section 10.3) and acknowledges that the Agents and the
other Secured Parties may deal with the Loan Parties and the Collateral as they
deem appropriate (including the release of any Loan Party or all or any portion
of the Collateral) without notice or consent from such Person, whether or not
such action impairs the ability of such Person to be repaid Obligations owing to
it in respect of the Secured Hedge Agreements to which it is a party) and agrees
to be bound by Section 11.12(b)(ii).
 
 
43

--------------------------------------------------------------------------------

 
 
“Holdings” has the meaning specified in the preamble to this Agreement and shall
include any Permitted Holdings Successor.
 
“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.
 
“Immaterial Subsidiary” means, with respect to the Borrower, any Subsidiary
thereof that is not a Material Subsidiary.
 
“In-Transit Advance Rate” means 85%.
 
“In-Transit Inventory” means Inventory located outside of the United States or
Canada or in transit within or outside of the United States or Canada to the
Borrower or any Subsidiary Guarantor from vendors and suppliers that has not yet
been received into a distribution center or store of such Person.
 
“In-Transit Trigger Period” means the period beginning on the date on which the
Borrower has failed to maintain Excess Availability at least equal to the
greater of (a) 20% of the Maximum Credit or (b) $25,000,000, in either case, for
five (5) consecutive Business Days, and ending on the date Excess Availability
shall have been equal to or greater than the greater of (x) 20% of the Maximum
Credit and (y) $25,000,000, in each case, for thirty (30) consecutive calendar
days.
 
“Incremental Amendment” has the meaning specified in Section 2.15(a).
 
“Incremental Facility Effective Date” has the meaning specified in Section
2.15(a).
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           the maximum amount (after giving effect to any prior drawings or
reductions that may have been reimbursed) of all letters of credit (including
standby and commercial) or bankers’ acceptances issued or created for the
account of such Person;
 
(c)           net obligations of such Person under any Swap Contract;
 
 
44

--------------------------------------------------------------------------------

 
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than (i) trade accounts and accrued expenses
payable in the ordinary course of business, (ii) any earn-out obligation until
both (A) such obligation is not paid within thirty (30) days after becoming due
and payable and (B) such obligation becomes a liability on the balance sheet
(excluding the footnotes thereto) of such Person prepared in accordance with
GAAP, and (iii) accruals for payroll and other liabilities accrued in the
ordinary course of business);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned by such Person (including indebtedness arising under
conditional sales or other title retention agreements and mortgage, industrial
revenue bond, industrial development bond and similar financings), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f)            all Capitalized Lease Obligations;
 
(g)           all obligations of such Person in respect of Disqualified Equity
Interests; and
 
(h)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person (A) shall include the
Indebtedness of any partnership or Joint Venture (other than a Joint Venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Net Debt
and (B) in the case of Restricted Subsidiaries that are not Loan Parties, shall
exclude loans and advances made by Loan Parties having a term not exceeding 364
days (inclusive of any roll over or extensions of terms) and made in the
ordinary course of business solely to the extent that such intercompany loans
and advances are evidenced by one or more notes in form and substance reasonably
satisfactory to the Administrative Agent and pledged as Collateral.  The amount
of any net obligation under any Swap Contract on any date shall be deemed to be
the Swap Termination Value thereof as of such date.  The amount of Indebtedness
of any Person for purposes of clause (e) shall be deemed to be equal to the
lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the Fair
Market Value (as determined by such Person in good faith) of the property
encumbered thereby.
 
“Indemnified Liabilities” has the meaning specified in Section 12.4.
 
“Indemnitees” has the meaning specified in Section 12.4.
 
“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged and that is independent of the Borrower and its Affiliates.
 
“Information” has the meaning specified in Section 12.16.
 
 
45

--------------------------------------------------------------------------------

 
 
“Initial ABL Borrowing” means one or more borrowings of Revolving Loans or
issuances or deemed issuances of Letters of Credit on the Effective Date in an
amount not to exceed the aggregate amounts specified or referred to in the
definition of the term “Permitted Initial ABL Borrowing Purposes”.
 
“Initial Inventory Appraisal” means that certain report prepared by Great
American Group Advisory & Valuation Services, L.L.C. for the Arrangers and the
Administrative Agent dated November 2011.
 
“Intellectual Property” has the meaning specified in the Security Agreement.
 
“Intellectual Property Security Agreements” has the meaning specified in the
Security Agreement.
 
“Intercompany Subordination Agreement” means an agreement executed by each
Restricted Subsidiary of the Borrower, in substantially the form of Exhibit L.
 
“Intercreditor Agreement” means the intercreditor agreement dated as of the date
hereof among Holdings, the Borrower, the Administrative Agent, the Collateral
Agent and the Term Facility Administrative Agent, substantially in the form
attached as Exhibit K, as amended, restated, supplemented or otherwise modified
from time to time in accordance therewith and herewith.
 
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent consented to by each applicable
Lender, nine or twelve months (or such period of less than one month as may be
consented to by each applicable Lender), as selected by the Borrower in its
Notice of Borrowing or Notice of Conversion or Continuation; provided that:
 
(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;
 
(b)           any Interest Period (other than an Interest Period having a
duration of less than one month) that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(c)           no Interest Period shall extend beyond the applicable Scheduled
Termination Date of the Class of Loans of which the Eurocurrency Rate Loan is a
part.
 
“Inventory” has the meaning given to such term in Article 9 of the UCC and
Section 1 of the PPSA.
 
“Inventory Advance Rate” means 90%.
 
 
46

--------------------------------------------------------------------------------

 
 
“Inventory Reserves” means (a) such reserves as may be established from time to
time by the Administrative Agent, in its Permitted Discretion, with respect to
changes in the determination of the saleability, at retail, of the Eligible
Inventory or which reflect such other factors as negatively affect the market
value of the Eligible Inventory and (b) Shrink Reserves.  The proviso to the
last sentence of the definition of Borrowing Base is hereby incorporated herein
mutatis mutandis.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in any other Person, in the form of (a) the purchase
or other acquisition (including without limitation by merger or otherwise) of
Equity Interests or debt or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of Indebtedness of,
or purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person (excluding, in the case of the Borrower and the Restricted
Subsidiaries, intercompany loans, advances, or Indebtedness having a term not
exceeding 364 days (inclusive of any roll-over or extensions of terms) and made
in the ordinary course of business) or (c) the purchase or other acquisition (in
one transaction or a series of transactions, including without limitation by
merger or otherwise) of all or substantially all of the property and assets or
business of another Person or assets constituting a business unit, line of
business or division of such Person.  For purposes of covenant compliance, the
amount of any Investment at any time shall be the amount actually invested
(measured at the time made), without adjustment for subsequent changes in the
value of such Investment, net of any return representing a return of capital
with respect to such Investment.
 
“IP Rights” has the meaning specified in Section 5.14.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
 
“Issue” means, with respect to any Letter of Credit, to issue, extend the expiry
of, amend, renew or increase the maximum face amount (including by deleting or
reducing any scheduled decrease in such maximum face amount) of, such Letter of
Credit.  The terms “Issued”, “Issuing” and “Issuance” shall have a corresponding
meaning.
 
“Issuer” means Royal Bank of Canada and each other Lender or Affiliate of a
Lender that (a) is listed on the signature pages hereof as an “Issuer”, and (b)
hereafter becomes an Issuer with the approval of the Administrative Agent and
the Borrower by agreeing pursuant to an agreement with and in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower to be bound
by the terms hereof applicable to Issuers (and in the case of any resignation,
subject to and in accordance with Section 12.2(h)).
 
“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Request, and any other document, agreement and instrument entered into by
an Issuer and the Borrower (or any of its Subsidiaries) or in favor of such
Issuer and relating to such Letter of Credit.
 
 
47

--------------------------------------------------------------------------------

 
 
“Joint Bookrunner” means each of RBC Capital Markets*, BMO Capital Markets+ and
Deutsche Bank Securities Inc.
 
“Joint Venture” means a business enterprise comprised of the Borrower or any of
the Restricted Subsidiaries and one or more Persons, whether in the form of a
partnership, corporation, limited liability company or other entity or joint
ownership or operating arrangement, in which 50% or less of the partnership
interests, outstanding voting stock or other Equity Interests is owned, directly
or indirectly, by the Borrower and/or any of the Restricted Subsidiaries.
 
“Junior Financing” means the Senior Notes, any Permitted Unsecured Refinancing
Debt, Permitted Junior Secured Refinancing Debt, Indebtedness incurred pursuant
to Section 9.3(s), and any Indebtedness of a Loan Party that is subordinated to
the Obligations expressly by its terms (other than Indebtedness between or among
any of Holdings, the Borrower and the Restricted Subsidiaries).
 
“Junior Financing Documentation” means any documentation governing any Junior
Financing.
 
“Junior Lien” means any Lien that ranks (i) prior to the Discharge of
Obligations, junior to the Liens securing all or any portion of the Obligations,
and (ii) prior to the Discharge of Obligations (as defined in the Term Facility
Credit Agreement), junior to the Liens securing all or any portion of the
Obligations (as defined in the Term Facility Credit Agreement).
 
“Junior Lien Intercreditor Agreement” means a “junior lien” intercreditor
agreement among the Administrative Agent, the Term Facility Administrative Agent
and one or more Senior Representatives for holders of Permitted Junior Secured
Refinancing Debt in form and substance reasonably satisfactory to the
Administrative Agent, the Term Facility Administrative Agent and the Borrower.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
 
“Landlord Lien State” means any state in which, at any time, a landlord’s claim
for rent has priority by operation of applicable Law notwithstanding any
contractual provision to the contrary over the Lien of the Collateral Agent in
any of the Collateral.
 
“Latest Maturity Date” means, at any date of determination, the latest Scheduled
Termination Date applicable to any Loan or Revolving Credit Commitment hereunder
at such time, including the latest termination date of any Other Loan or Other
Commitment, any Extended Revolving Credit Commitment or New Revolving Credit
Commitment, as applicable, as extended in accordance with this Agreement from
time to time.
 

--------------------------------------------------------------------------------

* RBC Capital Markets is a brand name for the capital market activities of Royal
Bank of Canada and its affiliates.
+ BMO Capital Markets is a brand name for the capital market activities of Bank
of Montreal and its affiliates.
 
 
48

--------------------------------------------------------------------------------

 
 
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities and executive orders, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.
 
“Lease Letter Agreement” means the Letter Agreement, dated October 11, 2011,
among Holdings, Merger Sub and each landlord party thereto, as amended, modified
or supplemented in a manner that is not more disadvantageous to the Lenders in
any material respect as determined by the Borrower in good faith, together with
all transactions effected pursuant thereto.
 
“Leases” means, with respect to any Person, all of those leasehold estates in
real property of such Person, as lessee, as such may be amended, supplemented or
otherwise modified from time to time.
 
“Lender” means the Swing Loan Lender, Revolving Credit Lender and each other
financial institution or entity that (a) is listed on the signature pages hereof
as a “Lender” or (b) from time to time becomes a party hereto by execution of an
Assignment and Assumption or, in connection with a Revolving Commitment
Increase, an Incremental Amendment or, in connection with an Extended Revolving
Credit Commitment or a New Revolving Credit Commitment, an Extension Amendment,
or in connection with a Permitted Refinancing, a Refinancing Amendment.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
“Letter of Credit” means any letter of credit Issued (or deemed Issued) pursuant
to Section 2.4.  A Letter of Credit may be a Documentary Letter of Credit or a
Standby Letter of Credit.
 
“Letter of Credit Borrowing” means an extension of credit resulting from a
drawing under any Letter of Credit that has not been reimbursed on the
applicable Reimbursement Date or refinanced as a Revolving Loan.
 
“Letter of Credit Fee” has the meaning specified in Section 2.12(b).
 
“Letter of Credit Obligations” means, at any time, the aggregate amount of all
liabilities at such time of any Loan Party to all Issuers with respect to
Letters of Credit, whether or not any such liability is contingent, including,
without duplication, the sum of (a) the Reimbursement Obligations at such time
and (b) the Letter of Credit Undrawn Amounts at such time.
 
 
49

--------------------------------------------------------------------------------

 
 
“Letter of Credit Reimbursement Agreement” has the meaning specified in Section
2.4(a)(v).
 
“Letter of Credit Request” has the meaning specified in Section 2.4(c).
 
“Letter of Credit Undrawn Amounts” means, at any time, the aggregate undrawn
face amount of all Letters of Credit outstanding at such time.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided, that in no event shall an operating
lease in and of itself be deemed a Lien.
 
“Lien Acknowledgment Agreement” means each Collateral Access Agreement and
Customs Broker Agreement.
 
“Liquidation” means the exercise by the Collateral Agent or the Administrative
Agent of those rights and remedies accorded to the Collateral Agent or the
Administrative Agent under the Loan Documents and applicable Law as a creditor
of the Loan Parties with respect to the realization on the Collateral, including
(after the occurrence and continuation of an Event of Default) the conduct by
the Loan Parties acting with the consent of the Collateral Agent or the
Administrative Agent, of any public, private or “going out of business” sale or
other disposition of the Collateral for the purpose of liquidating the
Collateral.  Derivations of the word “Liquidation” (such as “Liquidate”) are
used with like meaning in this Agreement.
 
“Loan” means any loan made by any Lender pursuant to this Agreement, including
Swing Loans and any Loans made in respect of any Revolving Commitment Increase.
 
“Loan Documents” means, collectively, (a) this Agreement, (b) the Revolving
Credit Notes, (c) any Incremental Amendment, any Extension Amendment and any
Refinancing Amendment, (d)  the Fee Letter, (e) each Letter of Credit
Reimbursement Agreement, (f) the Collateral Documents (including the Guaranty),
(g) the Issuer Documents and (h) each other agreement or document that the
Administrative Agent and the Borrower shall designate in writing as a Loan
Document.
 
“Loan Parties” means, collectively, (a) Holdings, (b) the Borrower and (c) each
other Guarantor.
 
“Maintenance Capital Expenditures” means any Capital Expenditures of the
Borrower and its Restricted Subsidiaries that are necessary to (a) repair any
damage to any Store, distribution center or other facility of the Borrower or
any of the Restricted Subsidiaries or (b) maintain any Store, distribution
center or other facility of the Borrower or any of the Restricted Subsidiaries
in good condition and working order (including any Capital Expenditures that are
necessary to repair any ordinary wear and tear to such Store, distribution
center or other facility).
 
 
50

--------------------------------------------------------------------------------

 
 
“Management Group” means the group consisting of the directors, executive
officers and other management personnel of the Company or any direct or indirect
parent thereof, as the case may be, on the Senior Notes Issue Date (including
The Gold Revocable Trust dated October 26, 2005) together with (1) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of the Company or any direct or indirect parent of
the Company, as applicable, was approved by a vote of a majority of the
directors of the Company or any direct or indirect parent of the Company, as
applicable, then still in office who were either directors on the Senior Notes
Issue Date or whose election or nomination was previously so approved and (2)
executive officers and other management personnel of the Company or any direct
or indirect parent of the Company, as applicable, hired at a time when the
directors on the Senior Notes Issue Date together with the directors so approved
constituted a majority of the directors of the Borrower or any direct or
indirect parent of the Company, as applicable.
 
“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the United States Federal Reserve System, or any successor thereto.
 
“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”
 
“Material Adverse Effect” means any event, circumstance or condition that has
had a materially adverse effect on (a) the business, operations, assets or
financial condition of Holdings and its Subsidiaries, taken as a whole, (b) the
ability of the Loan Parties (taken as a whole) to perform their respective
payment obligations under any Loan Document to which any of the Loan Parties is
a party or (c) the rights and remedies of the Lenders, the Collateral Agent or
the Administrative Agent under any Loan Document.
 
“Material Domestic Subsidiary” means, at any date of determination, each of the
Borrower’s Domestic Subsidiaries (a) whose Total Assets at the last day of the
most recent Test Period for which financial statements have been or are required
to have been delivered pursuant to Section 7.1(a) or (b) were equal to or
greater than 2.5% of Total Assets at such date or (b) whose gross revenues for
such Test Period were equal to or greater than 2.5% of the Consolidated gross
revenues of the Borrower and the Restricted Subsidiaries for such period, in
each case determined in accordance with GAAP; provided that if, at any time and
from time to time after the Effective Date, Domestic Subsidiaries that are not
Guarantors solely because they do not meet the thresholds set forth in clauses
(a) or (b) comprise in the aggregate more than 5.0% of Total Assets as of the
end of the most recently ended Fiscal Quarter of the Borrower for which
financial statements have been delivered pursuant to Section 7.1 or more than
5.0% of the Consolidated gross revenues of the Borrower and the Restricted
Subsidiaries for the period of four consecutive Fiscal Quarters ending as of the
last day of such Fiscal Quarter, then the Borrower shall, not later than
forty-five (45) days after the date by which financial statements for such
quarter are required to be delivered pursuant to this Agreement (or such longer
period as may be agreed by the Administrative Agent in its reasonable
discretion), (i) designate in writing to the Administrative Agent one or more of
such Domestic Subsidiaries as “Material Domestic Subsidiaries” to the extent
required such that the foregoing condition ceases to be true and (ii) comply
with the provisions of Sections 8.11, 8.12 and 8.13 applicable to such
Subsidiary.
 
 
51

--------------------------------------------------------------------------------

 
 
“Material Foreign Subsidiary” means, at any date of determination, each of the
Borrower’s Foreign Subsidiaries (a) whose Total Assets at the last day of the
most recent Test Period for which financial statements have been or are required
to have been delivered pursuant to Section 7.1(a) or (b) were equal to or
greater than 2.5% of Total Assets at such date or (b) whose gross revenues for
such Test Period were equal to or greater than 2.5% of the Consolidated gross
revenues of the Borrower and the Restricted Subsidiaries for such period, in
each case determined in accordance with GAAP.
 
“Material Real Property” means any fee owned real property owned by any Loan
Party with a Fair Market Value (as determined in good faith by the Borrower) of
at least $5,000,000.
 
“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.
 
“Maximum Credit” means, at any time, the lesser of (i) the Revolving Credit
Commitments in effect at such time and (ii) the Borrowing Base at such time.
 
“Maximum Rate” has the meaning specified in Section 12.23.
 
“Merchant Card Account” shall have the meaning specified in Section 8.12(b).
 
“Merger” has the meaning specified in the preliminary statements to this
Agreement.
 
“Merger Agreement” means the Agreement and Plan of Merger dated as of October
11, 2011, among Holdings, Merger Sub and the Company.
 
“Merger Agreement Representations” means the representations and warranties with
respect to the Company made by the Company in the Merger Agreement, but only to
the extent (i) such representations and warranties are material to the interests
of the Lenders, and (ii) Holdings has the right to terminate its obligations
under the Merger Agreement as a result of a breach of such representations and
warranties under the Merger Agreement.
 
“Merger Consideration” means an amount equal to the total funds required to pay
to (i) the holder of each share of issued and outstanding common stock of the
Borrower immediately prior to the consummation of the Merger (subject to certain
exceptions as set forth in the Merger Agreement) an aggregate amount of $22.00
per share in cash, (ii) the holders of certain outstanding options, with respect
to any share of common stock of the Borrower issuable under a particular option,
an aggregate amount in cash equal to the excess, if any, of (x) $22.00 per share
and (y) the applicable exercise price payable in respect of such share of common
stock of the Borrower issuable under such option, and (iii) the holders of
certain restricted stock units and performance stock units, an aggregate amount
in cash equal to the product of (a) $22.00 per share and (b) the number of
unforfeited shares of common stock of the Borrower subject to the restricted
stock unit or performance stock unit, as applicable.
 
“Merger Sub” has the meaning specified in the preamble to this Agreement.
 
 
52

--------------------------------------------------------------------------------

 
 
“Monthly Borrowing Base Certificate” shall have the meaning specified in Section
7.4(a).
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Mortgage Policies” has the meaning specified in Section 8.13(b)(ii) hereof.
 
“Mortgaged Properties” has the meaning specified in paragraph (e) of the
definition of “Collateral and Guarantee Requirement”.
 
“Mortgages” means, collectively, (a) mortgages or deeds of trust in the form of
Exhibit S (subject to such conforming changes as shall be necessary to reflect
local law requirements), or (b) the deeds of trust, trust deeds, hypothecs and
mortgages executed and delivered by the Loan Parties in favor or for the benefit
of the Collateral Agent on behalf of the Lenders in form and substance
reasonably satisfactory to the Collateral Agent, and any other mortgages
executed and delivered pursuant to Sections 8.11 or 8.13.
 
“Multiemployer Plan” means any multiemployer plan as defined in Section
4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any Loan Party or
any of their respective ERISA Affiliates makes or is obligated to make
contributions, or during the preceding five plan years has made or been
obligated to make contributions.
 
“Net Cash Proceeds” means:
 
(a)           with respect to the Disposition of any asset by the Borrower or
any of the Restricted Subsidiaries or with respect to any Recovery Event, the
excess, if any, of (i) the sum of cash and Cash Equivalents received in
connection with such Disposition (including any cash and Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) or Recovery Event, as
the case may be, over (ii) the sum of (A) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness that is secured
by the asset subject to such Disposition or Recovery Event, as the case may be,
and that is required to be repaid in connection with such Disposition or
Recovery Event (other than Indebtedness under the Loan Documents, the Credit
Agreement Refinancing Indebtedness or the Term Facility Documentation or any
Permitted Refinancing of the Indebtedness under the Term Facility Documentation
or the Credit Agreement Refinancing Indebtedness), (B)  distributions permitted
to be made pursuant to Section 9.6(g)(i) or (g)(ii) and taxes paid or reasonably
estimated to be payable in connection therewith (including taxes imposed on the
distribution or repatriation of any such Net Cash Proceeds), (C) in the case of
any Disposition by a non-wholly owned Restricted Subsidiary or Recovery Event
with respect to assets of a non-wholly owned Restricted Subsidiary, the pro rata
portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (C)) attributable to minority interests and not available for
distribution to or for the account of the Borrower or a wholly owned Restricted
Subsidiary as a result thereof, (D) any reserve for adjustment in respect of (x)
the sale price of such asset or assets established in accordance with GAAP and
(y) any liabilities associated with such asset or assets and retained by the
Borrower or any Restricted Subsidiary after such Recovery Event or Disposition,
as the case may be, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction, it being
understood that “Net Cash Proceeds” shall include the amount of any reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in this clause (D) and (E) the
out-of-pocket fees and expenses (including attorneys’ fees, investment banking
fees, survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees) actually incurred
by the Borrower or such Restricted Subsidiary in connection with any of the
foregoing,; and
 
 
53

--------------------------------------------------------------------------------

 
 
(b)           (i) with respect to the incurrence or issuance of any Indebtedness
by the Borrower or any Restricted Subsidiary or any Permitted Equity Issuance by
the Borrower or any direct or indirect parent of the Borrower, the excess, if
any, of (A) the sum of the cash and Cash Equivalents received in connection with
such incurrence or issuance over (B) the investment banking fees, underwriting
discounts, commissions, costs and other out-of-pocket expenses and other
customary expenses, incurred by the Borrower or such Restricted Subsidiary in
connection with such incurrence or issuance and (ii) with respect to any
Permitted Equity Issuance by any direct or indirect parent of the Borrower, the
amount of cash from such Permitted Equity Issuance contributed to the capital of
the Borrower.
 
“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.
 
“Net Recovery Percentage” means the fraction, expressed as a percentage, (a) the
numerator of which is the amount equal to the recovery on the aggregate amount
of the Inventory at such time on a “going out of business sale” basis as set
forth in the most recent appraisal of Inventory received by the Administrative
Agent in accordance with Section 7.4, net of operating expenses, liquidation
expenses and commissions, and (b) the denominator of which is the applicable
original cost of the aggregate amount of the Inventory subject to
appraisal.  The Net Recovery Percentage for any category of Inventory used in
determining the Borrowing Base shall be based on the applicable percentage in
the most recent appraisal conducted as set forth in Section 7.4.
 
“New Revolving Credit Commitment” has the meaning specified in Section 2.17(c).
 
“New Revolving Commitment Lenders” has the meaning specified in
Section  2.17(c).
 
“Non-Bank Certificate” has the meaning specified in Section 3.1(b).
 
“Non-Consenting Lender” has the meaning specified in Section 3.7.
 
“Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party.
 
“Notice of Borrowing” has the meaning specified in Section 2.2(a).
 
 
54

--------------------------------------------------------------------------------

 
 
“Notice of Conversion or Continuation” has the meaning specified in Section
2.11(a).
 
“Notice of Intent to Cure” has the meaning specified in Section 7.2(a).
 
“Obligations” means all (a) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, (b) obligations of any Loan Party arising under any Secured
Hedge Agreement, and (c) Cash Management Obligations.  Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents (and any of their Subsidiaries to the extent they have obligations
under the Loan Documents to which such Subsidiaries are party) include the
obligation (including guarantee obligations) to pay principal, interest, Letter
of Credit, reimbursement obligations, charges, expenses, fees, Attorney Costs,
indemnities and other amounts payable by any Loan Party under any Loan Document.
 
“OFAC” has the meaning specified in Section 5.17(b).
 
“OID” means “original issue discount” within the meaning of Section 1273 of the
Code.
 
“Other Commitments” means one or more Classes of loan commitments hereunder that
result from a Refinancing Amendment.
 
“Other Loans” means one or more Classes of loans that result from a Refinancing
Amendment.
 
“Other Taxes” has the meaning specified in Section 3.1(f).
 
“Outstanding Amount” means (a) with respect to the Revolving Loans and Swing
Loans on any date, the amount thereof after giving effect to any borrowings and
prepayments or repayments of Revolving Loans (including any refinancing of
Letter of Credit Obligations as a Revolving Loan) and Swing Loans, as the case
may be, occurring on such date; and (b) with respect to any Letter of Credit
Obligations on any date, the amount thereof on such date after giving effect to
any related extension of any Letter of Credit occurring on such date and any
other changes thereto as of such date, including as a result of any
reimbursements of outstanding Letter of Credit Obligations (including any
refinancing of outstanding Letter of Credit Obligations under related Letters of
Credit or related extensions of any Letters of Credit as a Revolving Loan) or
any reductions in the maximum amount available for drawing under related Letters
of Credit taking effect on such date.
 
“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent, an Issuer, or
the Swing Loan Lender, as applicable, in accordance with banking industry rules
on interbank compensation.
 
 
55

--------------------------------------------------------------------------------

 
 
“PACA” means the Perishable Agricultural Commodities Act, 1930.
 
“PACA Reserve” means all amounts owed from time to time by the Borrower or any
Subsidiary Guarantor to any Person on account of the purchase price or other
amounts owed in respect of agricultural products or any services related to the
foregoing and subject to PACA, to the extent that (i) such amounts are secured
(by way of a grower’s lien, seller’s lien, statutory trust or similar security
interest or priority arrangement) by the applicable agricultural products (such
lien, a “PACA Super Priority Lien”) in accordance with PACA and (ii) such PACA
Super Priority Lien would have priority over the Administrative Agent’s Lien in
such agricultural products to the extent constituting Current Asset Collateral
consisting of Inventory..
 
“PASA” means the Packers and Stockyards Act, 1921.
 
“PASA Reserve” means all amounts owed from time to time by the Borrower or any
Subsidiary Guarantor to any Person on account of the purchase price or other
amounts owed in respect of livestock, livestock products, poultry, poultry
products, other meat and meat products, or any services related to the foregoing
and subject to PASA, to the extent that (i) such amounts are secured (by way of
a grower’s lien, seller’s lien, statutory trust or similar security interest or
priority arrangement) by the applicable livestock, livestock products, poultry,
poultry products, other meat and meat products (such lien, a “PASA Super
Priority Lien”) in accordance with PASA and (ii) such PASA Super Priority Lien
would have priority over the Administrative Agent’s Lien in such livestock,
livestock products, poultry, poultry products, other meat and meat products to
the extent constituting Current Asset Collateral consisting of Inventory.
 
“Pari Passu Intercreditor Agreement” means a “pari passu” intercreditor
agreement among the Administrative Agent, the Term Facility Administrative Agent
and one or more Senior Representatives for holders of Permitted Pari Passu
Secured Refinancing Debt in form and substance reasonably satisfactory to the
Administrative Agent, the Term Facility Administrative Agent and the Borrower.
 
“Participant” has the meaning specified in Section 12.2(d).
 
“Participant Register” has the meaning specified in Section 12.2(e).
 
“Payment Conditions” means, at any time of determination, that (a) no Event of
Default exists immediately prior to the making of the subject Specified Payment
or would thereafter result from the making of the subject Specified Payment, (b)
for five (5) consecutive Business Days immediately prior to such Specified
Payment and immediately after giving Pro Forma Effect to such Specified Payment,
Excess Availability shall be at least the greater of (i) 12.5% of the Maximum
Credit and (ii) $15,000,000, (c) the Fixed Charge Coverage Ratio as of the end
of the most recently ended Test Period for which financial statements have been
or are required to have been delivered pursuant to Section 7.1(a) or (b) shall
be greater than or equal to 1.00 to 1.00 after giving Pro Forma Effect to such
Specified Payment as if such Specified Payment (if applicable to such
calculation) had been made as of the first day of such period (the “Pro Forma
Fixed Charge Coverage Ratio”), and (d) the Total Leverage Ratio as of the end of
the most recently ended Test Period for which financial statements have been or
are required to have been delivered pursuant to Section 7.1(a) or (b) shall not
be greater than (i) in the case of Restricted Payments made pursuant to Section
9.6(l), 3.25 to 1.00, (ii) in the case of payments of Junior Financings made
pursuant to Section 9.11, 4.00 to 1.00, and (iii) in the case of Permitted
Acquisitions, 4.50 to 1.00, in each case, after giving Pro Forma Effect to such
Specified Payment as if such Specified Payment (if applicable to such
calculation) had been made as of the first day of such period (the “Pro Forma
Total Leverage Ratio”), and, in each case, the Borrower shall have delivered to
the Administrative Agent a certificate of a Responsible Officer, in form and
substance reasonably satisfactory to the Administrative Agent, (A) certifying
that no Event of Default exists immediately prior to the making of the subject
Specified Payment or would thereafter result from the making of such subject
Specified Payment and (B) setting forth a reasonably detailed calculation of the
Pro Forma Fixed Charge Coverage Ratio and the Pro Forma Total Leverage Ratio.
 
 
56

--------------------------------------------------------------------------------

 
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any of their respective ERISA Affiliates or to which any Loan Party or any of
their respective ERISA Affiliates contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions in the preceding five plan
years.
 
“Permitted Acquisition” means any Acquisition by Holdings, the Borrower or any
of the Restricted Subsidiaries; provided that, with respect to each such
Acquisition:
 
(i)         (A) each applicable Loan Party and any newly created or acquired
Subsidiary (and, to the extent required under the Collateral and Guarantee
Requirement and Section 8.11, the Subsidiaries of such created or acquired
Subsidiary) shall be Guarantors and shall comply with the requirements of
Section 8.11, 8.12 and 8.13, within the times specified therein (for the
avoidance of doubt, this clause (i) shall not override any provisions of the
Collateral and Guarantee Requirement or Section 8.11, subject to the limit in
clause (iii) below); (B) the Board of Directors of such acquired Person or its
selling equity holders in existence at the time such purchase or acquisition is
commenced shall have approved such purchase or other acquisition, and (C) the
acquired property, assets, business or Person is in a business permitted under
Section 9.7;
 
(ii)         the Borrower shall have delivered to the Administrative Agent (and
the Borrower shall have used commercially reasonable efforts to deliver no later
than five (5) Business Days before the date on which any such purchase or other
acquisition is consummated), on behalf of the Lenders, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
definition have been satisfied or will be satisfied in accordance with the
requirements of this definition;
 
(iii)         with respect to Acquisitions of Subsidiaries that do not become
Guarantors, the consideration shall not exceed the greater of (1) $50,000,000
and (2) 2.75% of Total Assets (in each case, measured at the time of
consummation of the subject Acquisition), in the aggregate with respect to all
such Acquisitions; and
 
 
57

--------------------------------------------------------------------------------

 
 
(iv)         after giving effect to such Acquisition on a Pro Forma Basis, the
Borrower is in compliance with the Payment Conditions.
 
“Permitted Discretion” means a determination made by the Administrative Agent or
the Collateral Agent (as applicable) in its commercially reasonable discretion,
exercised in good faith in accordance with customary business practices for
comparable asset-based lending transactions.
 
“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of any direct or indirect parent of the Borrower (in which case the
Net Cash Proceeds have been received by the Borrower as cash common equity), in
each case to the extent permitted hereunder.
 
“Permitted Holder” means any of the Sponsors.
 
“Permitted Holdings Successor” has the meaning specified in the definition of
“Change of Control”.
 
“Permitted Initial ABL Borrowing Purposes” means (a) one or more Borrowings of
Revolving Loans to pay for Transaction Expenses, and (b) the issuance of Letters
of Credit in replacement of, or as a backstop for, letters of credit of
Holdings, the Borrower or any of the Restricted Subsidiaries outstanding on the
Effective Date.
 
“Permitted Junior Secured Refinancing Debt” means any secured Indebtedness
issued or incurred by the Borrower or a Subsidiary Guarantor in the form of one
or more series of Junior Lien secured notes or loans; provided that (i) such
Indebtedness is secured by the Collateral on a Junior Lien basis (subject to
Liens permitted under Section 9.1) with the Obligations and is not secured by
any property or assets of the Borrower or any Subsidiary other than the
Collateral, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness, (iii) such Indebtedness does not mature or have scheduled
amortization or scheduled payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (other than
customary offers to repurchase or mandatory prepayments upon a change of
control, asset sale or other Disposition or casualty event or incurrence of
indebtedness that is not permitted thereunder and customary acceleration rights
after an event of default) prior to the Latest Maturity Date, determined at the
time such Indebtedness is incurred, (iv) the security agreements relating to
such Indebtedness are substantially the same as the Collateral Documents (with
such differences as are reasonably satisfactory to the Administrative Agent),
(v) such Indebtedness is not guaranteed by any Subsidiaries other than the
Subsidiary Guarantors and (vi) a Senior Representative acting on behalf of the
holders of such Indebtedness shall have become party to or otherwise subject to
the provisions of the Junior Lien Intercreditor Agreement; provided that if such
Indebtedness is the initial Permitted Junior Secured Refinancing Debt incurred
by the Borrower or a Subsidiary Guarantor, then Holdings, the Borrower, the
Subsidiary Guarantors, the Administrative Agent and the Senior Representative
for such Indebtedness shall have executed and delivered a Junior Lien
Intercreditor Agreement.  Permitted Junior Secured Refinancing Debt will include
any Registered Equivalent Notes issued in exchange therefor.
 
 
58

--------------------------------------------------------------------------------

 
 
“Permitted Pari Passu Secured Refinancing Debt” means any secured Indebtedness
issued or incurred by the Borrower or a Subsidiary Guarantor in the form of one
or more series of senior secured notes or loans; provided that (i) such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Obligations and is not secured by
any property or assets of the Borrower or any Subsidiary other than the
Collateral, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness, (iii) such Indebtedness does not mature or have scheduled
amortization or scheduled payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (other than
customary offers to repurchase or mandatory prepayments upon a change of
control, asset sale or other Disposition, casualty event or incurrence of
indebtedness that is not permitted thereunder and customary acceleration rights
after an event of default) prior to the Latest Maturity Date determined at the
time such Indebtedness is incurred, (iv) the security agreements relating to
such Indebtedness are substantially the same as the Collateral Documents (with
such differences as are reasonably satisfactory to the Administrative Agent),
(v) such Indebtedness is not guaranteed by any Subsidiaries other than the
Subsidiary Guarantors and (vi) a Senior Representative acting on behalf of the
holders of such Indebtedness shall have become party to or otherwise subject to
the provisions of the Pari Passu Intercreditor Agreement; provided that if such
Indebtedness is the initial Permitted Pari Passu Secured Refinancing Debt
incurred by the Borrower or a Subsidiary Guarantor, then the Borrower, Holdings,
the Subsidiary Guarantors, the Administrative Agent and the Senior
Representative for such Indebtedness shall have executed and delivered a Pari
Passu Intercreditor Agreement.  Permitted Pari Passu Secured Refinancing Debt
will include any Registered Equivalent Notes issued in exchange therefor.
 
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of, any Indebtedness (including any
such Indebtedness incurred or issued pursuant to a Permitted Refinancing) of
such Person with Indebtedness of such Person or Disqualified Equity Interests of
such Person, or of any Disqualified Equity Interests (including any such
Disqualified Equity Interests incurred or issued pursuant to a Permitted
Refinancing) of such Person with Disqualified Equity Interests; provided that
(a) the principal amount (or accreted value, if applicable) of any such
Indebtedness or the liquidation preference of any such Disqualified Equity
Interests does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness or the liquidation preference of any such
Disqualified Equity Interests so modified, refinanced, refunded, renewed or
extended except by an amount equal to unpaid accrued or capitalized interest
thereon, any make-whole payments and premium (including tender premiums)
thereon, any swap breakage costs and other termination costs related to Swap
Contracts, plus OID and upfront fees plus other fees and expenses reasonably
incurred, in connection with such modification, refinancing, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder, (b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Sections 9.3(b), (e), (p) and (u), such
modification, refinancing, refunding, renewal or extension has a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness or Disqualified Equity Interests being modified,
refinanced, refunded, renewed or extended, (c) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to Sections
9.3(e), at the time thereof, no Event of Default shall have occurred and be
continuing, (d) if such Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended is Junior Financing, (i) to the extent such
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
is subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal, replacement or extension is subordinated in
right of payment to the Obligations on terms (taken as a whole) at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended (or are
otherwise acceptable to the Administrative Agent), (ii) the terms and conditions
(including, if applicable, as to collateral but excluding (a) as to
subordination, pricing (including interest rate, fees, funding discounts and
other pricing terms), premiums, no call periods, liquidation preferences and
optional prepayment or redemption provisions, and (b) covenants and other
provisions applicable only to periods after the Latest Maturity Date, determined
at the date of incurrence of such Indebtedness or Disqualified Equity Interests)
of any such modified, refinanced, refunded, renewed or extended Indebtedness or
Disqualified Equity Interests, taken as a whole, are not materially less
favorable to the Loan Parties or the Lenders than the terms and conditions of
the Indebtedness or Disqualified Equity Interests being modified, refinanced,
refunded, renewed or extended; provided that a certificate of a Responsible
Officer delivered to the Administrative Agent at least five (5) Business Days
prior to the incurrence of such Indebtedness or Disqualified Equity Interests,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or Disqualified Equity Interests or drafts of
the documentation relating thereto, stating that the Borrower has determined in
good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a description of the basis upon which it disagrees) and (iii) such
modification, refinancing, refunding, renewal or extension is incurred by the
Person who is the obligor of the Indebtedness or Disqualified Equity Interests
being modified, refinanced, refunded, renewed or extended and no additional
obligors become liable for such Indebtedness or Disqualified Equity Interests,
and (e) in the case of any Permitted Refinancing in respect of the Term
Facility, such Permitted Refinancing is secured only by assets pursuant to one
or more security agreements subject to the Intercreditor Agreement (or another
intercreditor agreement containing terms, taken as a whole, that are at least as
favorable to the Secured Parties as those contained in the Intercreditor
Agreement).
 
 
59

--------------------------------------------------------------------------------

 
 
“Permitted Sale-Leaseback Transaction” means any sale and leaseback transaction
of any assets of the Borrower or any of its Restricted Subsidiaries in a
transaction or series of transactions in which the Borrower or any such
Restricted Subsidiary receives Fair Market Value (as determined in good faith by
the Borrower) for each such sale; provided, that (a) no Event of Default has
occurred and is continuing immediately prior to such sale or would occur as a
result of such sale, (b) the lease pertaining to such assets is an operating
lease for purposes of GAAP or a Capitalized Lease to the extent permitted under
Section 9.3(e), and (c) the Net Cash Proceeds from such transaction are used by
the Borrower or such Restricted Subsidiary to prepay outstanding Indebtedness
(including any Junior Financing) or reinvested in accordance with Section 2.4(b)
of the Term Facility Credit Agreement.
 
 
60

--------------------------------------------------------------------------------

 
 
“Permitted Unsecured Refinancing Debt” means any unsecured Indebtedness issued
or incurred by the Borrower or any Subsidiary Guarantor in the form of one or
more series of unsecured notes or loans; provided that (i) such Indebtedness is
not secured by any property or assets of the Borrower or any Restricted
Subsidiary, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness, (iii) such Indebtedness does not mature or have scheduled
amortization prior to the Latest Maturity Date, determined at the time such
Indebtedness is incurred (other than customary offers to repurchase or mandatory
prepayments upon a change of control, asset sale or other Disposition, casualty
event or incurrence of indebtedness that is not permitted thereunder and
customary acceleration rights after an event of default), and (iv) such
Indebtedness is not guaranteed by any Subsidiaries other than the Subsidiary
Guarantors.  Permitted Unsecured Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any material “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), established by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
of their respective ERISA Affiliates.
 
“Platform” has the meaning specified in Section 12.8(b).
 
“Pledged Debt” has the meaning specified in the Security Agreement.
 
“Pledged Equity” has the meaning specified in the Security Agreement.
 
“PPSA” means the Personal Property Security Act (Ontario) and the regulations
promulgated thereunder and other applicable personal property security
legislation of the applicable Canadian province or provinces in connection with
the issue, perfection, effect of perfection, enforcement, enforceability,
validity, priority or effect of security interests, hypothecs or other
applicable Liens (including the Civil Code of the Province of Quebec and the
regulations respecting the Register of Personal and Movable Real Rights
promulgated thereunder) as all such legislation now exists or may from time to
time hereafter be amended, modified, recodified, supplemented or replaced,
together with all rules, regulations and interpretations thereunder or related
thereto.
 
“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution, or winding up.
 
“Pro Forma Balance Sheet” has the meaning specified in Section 5.5(a)(ii).
 
“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test or covenant or calculation hereunder, the determination or calculation
of such test, covenant or ratio (including in connection with Specified
Transactions) in accordance with Section 1.7.
 
 
61

--------------------------------------------------------------------------------

 
 
“Pro Forma Financial Statements” has the meaning specified in Section
5.5(a)(ii).
 
“Pro Forma Fixed Charge Coverage Ratio” has the meaning specified in the
definition of “Payment Conditions”.
 
“Pro Forma Total Leverage Ratio” has the meaning specified in the definition of
“Payment Conditions”.
 
“Proceeds” has the meaning given to such term in Article 9 of the UCC.
 
“Projections” shall have the meaning specified in Section 7.1(d).
 
“Protective Advances” means an overadvance made or deemed to exist by the
Administrative Agent, in its discretion, which:
 
(a)           is made to maintain, protect or preserve the Collateral and/or the
Lenders rights under the Loan Documents or which is otherwise for the benefit of
the Lenders; or
 
(b)           is made to enhance the likelihood of, or to maximize the amount
of, repayment of any Obligation; or
 
(c)           is made to pay any other amounts then due and payable or
reimburseable (after giving effect to any applicable grace periods) by any Loan
Party under any Loan Document; and
 
(d)           together with all other Protective Advances then outstanding,
shall not (i) exceed five percent (5%) of the Borrowing Base at any time, (ii)
unless a Liquidation is taking place, remain outstanding for more than
forty-five (45) consecutive Business Days, unless in each case, the Requisite
Lenders otherwise agree, or (iii) when taken together with the aggregate
principal amount of all other Revolving Credit Outstandings, exceed the
Revolving Credit Commitments.
 
“Public Lender” has the meaning specified in Section 12.8(b).
 
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
 
“Qualifying IPO” means the issuance by Holdings or any direct or indirect parent
of Holdings of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act (whether alone or in connection with a
secondary public offering).
 
“Quarterly Financial Statements” means the unaudited Consolidated balance sheets
and related statements of income and cash flows of the Company and its
Subsidiaries for the most recent Fiscal Quarters after the date of the Annual
Financial Statements and ended at least forty-five (45) days before the
Effective Date.
 
 
62

--------------------------------------------------------------------------------

 
 
“Ratable Portion”, “Pro Rata Share”, “ratable share” or (other than in the
expression “equally and ratably”) “ratably” means, with respect to any Lender,
the percentage obtained by dividing (a) the Revolving Credit Commitment of such
Class of such Lender by (b) the aggregate Revolving Credit Commitments of all
Lenders of such Class (or, at any time after the Revolving Credit Termination
Date, the percentage obtained by dividing the aggregate outstanding principal
balance of the Revolving Credit Outstandings of such Class owing to such Lender
by the aggregate outstanding principal balance of the Revolving Credit
Outstandings owing to all Lenders of such Class).
 
“Recovery Event” means the receipt by the Borrower or any of its Restricted
Subsidiaries of any cash insurance proceeds (other than proceeds of business
interruption insurance) or condemnation awards payable by reason of theft, loss,
physical destruction, damage, taking or any other similar event with respect to
any property or assets of the Borrower or any of its Restricted Subsidiaries
included in the Collateral.
 
“Reference Date” has the meaning assigned to such term in the definition of
“Available Amount.”
 
“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”
 
“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower and Holdings, (b) the Administrative Agent and (c) each Lender
that agrees to provide any portion of the Credit Agreement Refinancing
Indebtedness being incurred pursuant thereto, in accordance with Section 2.18.
 
“Regional Concentration Account” means an Approved Deposit Account and/or an
Approved Securities Account maintained by the applicable Loan Party in the name
of such Loan Party with Wells Fargo Bank, National Association, any Lender or
Affiliate of a Lender or any other institution as shall be reasonably consented
to the Administrative Agent (such consent not to be unreasonably withheld,
delayed or conditioned).
 
“Register” has the meaning specified in Section 12.2(c).
 
“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.
 
“Reimbursement Date” has the meaning specified in Section 2.4(h).
 
“Reimbursement Obligations” means, as and when matured, the obligation of any
Loan Party to pay, on the date payment is made or scheduled to be made to the
beneficiary under each such Letter of Credit (or at such other date as may be
specified in the applicable Letter of Credit Reimbursement Agreement) in
Dollars, all amounts of each drafts and other requests for payments drawn under
Letters of Credit, and all other matured reimbursement or repayment obligations
of any Loan Party to any Issuer with respect to amounts drawn under Letters of
Credit.
 
 
63

--------------------------------------------------------------------------------

 
 
“Related Indemnified Person” of an Indemnitee means (a) any controlling person
(including any member or other equity holders) or controlled affiliate of such
Indemnitee, (b) the respective directors, officers, or employees of such
Indemnitee or any of its controlling persons or controlled affiliates and (c)
the respective agents, advisors or other representatives of such Indemnitee or
any of its controlling persons or controlled affiliates, in the case of this
clause (c), acting at the instructions of such Indemnitee, controlling person or
such controlled affiliate; provided that each reference to a controlled
affiliate or controlling person in this definition shall pertain to a controlled
affiliate or controlling person involved in the negotiation or syndication of
the Facility, the Term Facility or the Senior Notes.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043(c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived.
 
“Requisite Class Lenders” shall mean, with respect to any Class on any date of
determination, Lenders having more than fifty percent (50%) of (i) the aggregate
outstanding amount of the Revolving Credit Commitments of such Class or, after
the Revolving Credit Termination Date, more than fifty percent (50%) of the
aggregate Revolving Credit Outstandings of such Class; provided that the unused
Revolving Credit Commitment of, and the portion of the Loans and outstanding
Letters of Credit held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Requisite Class Lenders.
 
“Requisite Lenders” means, collectively, Lenders having more than fifty percent
(50%) of the aggregate outstanding amount of the Revolving Credit Commitments
or, after the Revolving Credit Termination Date, more than fifty percent (50%)
of the aggregate Revolving Credit Outstandings; provided that the unused
Revolving Credit Commitment of, and the portion of the Loans and outstanding
Letters of Credit held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Requisite Lenders.
 
“Reserves” means any Inventory Reserves and Availability Reserves.
 
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer or Person performing similar functions of a Loan Party and, as
to any document delivered on the Effective Date, any secretary or assistant
secretary of a Loan Party.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.  Unless otherwise
specified, all references herein to a “Responsible Officer” shall refer to a
Responsible Officer of the Borrower.
 
“Restricted Cash” means cash and Cash Equivalents that (a) would be listed as
“restricted” on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries or (b) are subject to any Liens, except for Liens
securing Indebtedness permitted under Section 9.3 that is secured by such cash
or Cash Equivalents.
 
 
64

--------------------------------------------------------------------------------

 
 
“Restricted Investment” means any Investment other than one permitted under
Section 9.2 hereof.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any of the Restricted Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s or Holdings’ stockholders, partners or
members (or the equivalent Persons thereof).
 
“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
 
“Retained Funds Account” shall have the meaning specified in Section 8.12(e).
 
“Revolving Commitment Increase” has the meaning specified in Section 2.15(a).
 
“Revolving Commitment Increase Lender” has the meaning specified in Section
2.15(a).
 
“Revolving Credit Commitment” means, with respect to each Lender, the commitment
of such Lender to make Loans and acquire interests in other Revolving Credit
Outstandings expressed as an amount representing the maximum principal amount of
the Loans to be made by such Lender under this Agreement, as such commitment may
be (a) reduced from time to time pursuant to this Agreement and (b) reduced or
increased from time to time pursuant to (i) assignments by or to such Lender
pursuant to an Assignment and Assumption, (ii) a Revolving Commitment Increase,
(iii) a New Revolving Credit Commitment, (iv) an Extension, or (v) a Refinancing
Amendment.  The initial amount of each Lender’s Revolving Credit Commitment is
set forth on Schedule I under the caption “Revolving Credit Commitment,” as
amended to reflect each Assignment and Assumption, Incremental Amendment,
Extension Amendment or Refinancing Amendment, in each case executed by such
Lender.  The initial aggregate amount of the Revolving Credit Commitments is
$175,000,000.
 
“Revolving Credit Exposure” means, as to each Lender, the sum of the Outstanding
Amount of such Lender’s Revolving Loans, its Pro Rata Share of the Letter of
Credit Obligations and its Pro Rata Share of the Swing Loan Obligations at such
time.
 
“Revolving Credit Lender” means each Lender that (a) has a Revolving Credit
Commitment, (b) holds a Revolving Loan or (c) participates in any Letter of
Credit.
 
“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender in a principal amount equal to the amount
of such Lender’s Revolving Credit Commitment evidencing the aggregate
Indebtedness of the Borrower to such Lender resulting from the Loans of a given
Class owing to such Lender.
 
 
65

--------------------------------------------------------------------------------

 
 
“Revolving Credit Outstandings” means, at any particular time, the sum of (a)
the principal amount of the Loans outstanding at such time, (b) the Letter of
Credit Obligations outstanding at such time and (c) the principal amount of the
Swing Loans outstanding at such time.
 
“Revolving Credit Termination Date” means the earliest of (a) the Scheduled
Termination Date, (b) the date of termination of all of the Revolving Credit
Commitments pursuant to Section 2.5 and (c) the date on which the Obligations
become due and payable pursuant to Section 10.2.
 
“Revolving Loan” has the meaning specified in Section 2.1(a).
 
“Rollover Investor Put” means the put right held by certain members of the
Management Group pursuant to each such member’s employment agreement with the
Company to be entered into in connection with the consummation of the
Transaction.
 
“Royal Bank of Canada” means Royal Bank of Canada, acting in its individual
capacity, and its successors and assigns.
 
“S&P” means Standard & Poor’s Rating Services and any successor thereto.
 
“Same Day Funds” means disbursements and payments in immediately available
funds.
 
“Scheduled Debt Payments” means, with respect to any Person for any period, the
sum of all regularly scheduled amortization payments of principal on
Indebtedness of such Person and its Restricted Subsidiaries on a Consolidated
basis for such period (including the principal component of payments due on
Capitalized Leases during such period); provided, that, for the avoidance of
doubt, any payments made pursuant to a mandatory prepayment, mandatory
redemption or like provision shall not constitute Scheduled Debt Payments.
 
“Scheduled Termination Date” means (a) with respect to the Facility, the date
that is five (5) years after the Effective Date, as may be extended pursuant to
Section 12.1(b) or Section 2.17 hereof, (b) with respect to any Extended
Revolving Credit Commitments or New Revolving Credit Commitments of a given
Extension Series, the final maturity date as specified in the applicable
Extension Amendment accepted by the respective Lender or Lenders, (c) with
respect to any Other Loans, the final maturity date as specified in the
applicable Refinancing Amendment and (d) with respect to any Loans under any
Revolving Commitment Increase, the final maturity date as specified in the
applicable Incremental Amendment; provided that, in each case, if such day is
not a Business Day, the Scheduled Termination Date shall be the Business Day
immediately preceding such day.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Cash Management Agreement” means any cash management agreement that is
entered into by and between any Loan Party (or entered into by Merger Sub and
existing at the time of the Merger) and any Cash Management Bank.
 
 
66

--------------------------------------------------------------------------------

 
 
“Secured Hedge Agreement” means any Swap Contract permitted under Section 9.3(f)
that is entered into by and between any Loan Party (or entered into by Merger
Sub and existing at the time of the Merger) or any Restricted Subsidiary and any
Hedge Bank and designated in writing by the Hedge Bank and the Borrower to the
Administrative Agent as a “Secured Hedge Agreement.”
 
“Secured Obligations” means, in the case of the Borrower, the Obligations,
including, without limitation, each extension of credit under this Agreement and
all obligations of the Loan Parties and their respective Subsidiaries which
arise under the Loan Documents (including the Guaranty) and the obligations of
the Loan Parties in respect of Secured Hedge Agreements and Cash Management
Obligations, in each case, whether outstanding on the date of this Agreement or
extended or arising from time to time after the date of this Agreement.
 
“Secured Parties” means, collectively, the Lenders, the Issuers, the
Administrative Agent, the Collateral Agent, each Hedge Bank, each Cash
Management Bank and each co-agent or sub-agent (if any) appointed by the
Administrative Agent from time to time pursuant to Section 11.5.
 
“Securities Account Control Agreement” means, with respect to any securities
account, an agreement, in form and substance reasonably satisfactory to the
Administrative Agent, among the Collateral Agent, the Approved Securities
Intermediary and the Loan Party maintaining such account, effective to grant
“control” (as defined under the applicable UCC) over such account to the
Collateral Agent.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Security” means any Equity Interest, voting trust certificate, bond, debenture,
note or other evidence of Indebtedness, whether secured, unsecured, convertible
or subordinated, or any certificate of interest, share or participation in, any
temporary or interim certificate for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing, but shall not
include any evidence of the Obligations.
 
“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties, substantially in the form of Exhibit I, together with each
Security Agreement Supplement executed and delivered pursuant to Section 8.11.
 
“Security Agreement Supplement” has the meaning specified in the Security
Agreement.
 
“Senior Notes” means up to $250,000,000 in aggregate principal amount of the
Borrower’s senior unsecured notes due 2019 and any Registered Equivalent Notes
having terms, taken as a whole, that are on substantially identical terms and
issued pursuant to the Senior Notes Indenture in exchange for the initial,
unregistered senior unsecured notes.
 
“Senior Notes Indenture” means the Indenture for the Senior Notes, dated
December 29, 2011, between the Borrower and Wilmington Trust, National
Association, as trustee, as the same may be amended, modified, supplemented,
replaced or refinanced to the extent not prohibited by this Agreement.
 
 
67

--------------------------------------------------------------------------------

 
 
“Senior Notes Issue Date” means December 29, 2011.
 
“Senior Representative” means, with respect to any series of Permitted Pari
Passu Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.
 
“Senior Secured Leverage Ratio” means, with respect to any Test Period for which
financial statements are required to have been delivered pursuant to Section
7.1(a) or (b), the ratio of (a) Consolidated Senior Secured Net Debt of the
Borrower as of the last day of such Test Period to (b) Consolidated EBITDA of
the Borrower for such Test Period.
 
“Shareholders Agreement” means the Voting Agreement, dated as of the Effective
Date, among the Company, Holdings and ACOF III.
 
“Shrink Reserve” means an amount reasonably estimated by the Administrative
Agent to be equal to that amount which is required in order that the shrink
reflected in current books and records of the Borrower and the Restricted
Subsidiaries would be reasonably equivalent to the shrink calculated as part of
the Borrower’s most recent physical Inventory; provided that no Shrink Reserve
established by the Administrative Agent shall be duplicative of any shrink as so
reflected in the current books and records of the Borrower and the Restricted
Subsidiaries or estimated by the Borrower for purposes of computing the
Borrowing Base).  The proviso to the last sentence of the definition of
Borrowing Base is hereby incorporated herein mutatis mutandis.
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
exceeds its debts and liabilities, subordinated, contingent or otherwise, (b)
the present fair saleable value of the property of such Person is greater than
the amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) such Person is able to pay
its debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured and (d) such Person is not engaged in,
and is not about to engage in, business for which it has unreasonably small
capital.  The amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, would reasonably be expected to become an actual and matured
liability.
 
“SPC” has the meaning specified in Section 12.2(g).
 
“Specified Event of Default” means any Event of Default under Section 10.1(a),
Section 10.1(b)(i)(A), Section 10.1(b)(ii), Section 10.1(b)(iii), Section
10.1(b)(iv), Section 10.1(e) with respect to the Term Facility and Section
10.1(f).
 
“Specified Payment” means any Permitted Acquisition, any Investment made
pursuant to Section 9.2(r), any Restricted Payment made pursuant to Section
9.6(l) or any payment made pursuant to Section 9.11(i), that in each case is
subject to the satisfaction of the Payment Conditions.
 
 
68

--------------------------------------------------------------------------------

 
 
“Specified Representations” means those representations and warranties made by
the Borrower in Sections 5.1(a) (with respect to organizational existence only),
5.1(b)(ii), 5.2(a), 5.2(b)(i), 5.4, 5.12, 5.15, 5.16 and 5.18.
 
“Specified Transaction” means (i) any Investment that results in a Person
becoming a Restricted Subsidiary, (ii) any designation of a Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary, (iii) any Investment,
acquisition, disposition, merger, amalgamation, consolidation or discontinued
operation (as determined in accordance with GAAP), in each case with respect to
an operating unit of a business that the Borrower or any Restricted Subsidiary
has made, or (iv) any incurrence or repayment of Indebtedness, Restricted
Payment, Investment or Revolving Commitment Increase that by the terms of this
Agreement requires such test to be calculated on a “Pro Forma Basis” or after
giving “Pro Forma Effect.”
 
“Sponsor” means any of (a) ACOF III, the Canada Pension Plan Investment Board,
and any of their respective Affiliates and funds or partnerships managed or
advised by any of them or any of their respective Affiliates, but not including
any portfolio company of any of the foregoing and (b) any Person that forms a
group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act, or any successor provision) with ACOF III, Canada Pension Plan
Investment Board or any of their respective Affiliates and funds or partnerships
managed or advised by any of them or any of their respective Affiliates, but not
including any portfolio company of any of the foregoing.
 
“Sponsor Management Agreement” means any management services agreement by and
among ACOF Operating Manager III, LLC and/or Canada Pension Plan Investment
Board or certain of the management companies associated with each of them or
their advisors and Holdings and/or the Borrower, as the same may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with its terms.
 
“Sponsor Termination Fees” means the one-time payment under any Sponsor
Management Agreement of a termination fee to one or more of the Sponsors in the
event of either a Change of Control or the completion of a Qualifying IPO.
 
“Standby Letter of Credit” means any Letter of Credit that is not a Documentary
Letter of Credit.
 
“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by any Governmental Authority of
the United States or of the jurisdiction of such currency or any jurisdiction in
which Loans in such currency are made to which banks in such jurisdiction are
subject for any category of deposits or liabilities customarily used to fund
loans in such currency or by reference to which interest rates applicable to
Loans in such currency are determined.  Such reserve percentages shall include
those imposed pursuant to such Regulation D.  Eurocurrency Rate Loans shall be
deemed to constitute eurodollar funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
 
69

--------------------------------------------------------------------------------

 
 
“Store” means any retail store (which includes any real property, fixtures,
equipment, Inventory and other property related thereto) operated, or to be
operated, by the Borrower or any Restricted Subsidiary.
 
“Store Deposit Account” has the meaning specified in Section 8.12(a)(i).
 
“Subsidiary” means, with respect to any Person (a) any corporation, association
or other business entity (other than a partnership, joint venture or limited
liability company) of which more than 50% of the total voting power of shares of
Equity Interests entitled (without regard to the occurrence of any contingency)
to vote in the election of directors, managers or trustees thereof is at the
time of determination owned or Controlled, directly or indirectly, by such
Person or one or more of the other Subsidiaries of that Person or a combination
thereof, and (b) any partnership, joint venture or limited liability company of
which (i) more than 50% of the capital accounts, distribution rights, total
equity and voting interests or general and limited partnership interests, as
applicable, are owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof,
whether in the form of membership, general, special or limited partnership
interests or otherwise, and (ii) such Person or any Subsidiary of such Person is
a controlling general partner or otherwise Controls such entity.  Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.
 
“Subsidiary Guarantor” means any Guarantor other than Holdings.
 
“Successor Borrower” has the meaning specified in Section 9.4(d).
 
“Supermajority Lenders” means, as of any date of determination, Lenders having
two-thirds or more of the sum of the (a) Revolving Credit Outstandings (with the
aggregate principal amount of each Lender’s risk participation and funded
participation in Letter of Credit Obligations and Swing Loans being deemed
“held” by such Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Loans and outstanding Letters of Credit
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Supermajority Lenders.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
 
70

--------------------------------------------------------------------------------

 
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Swing Loan” has the meaning specified in Section 2.3(a).
 
“Swing Loan Lender” means Royal Bank of Canada in its capacity as the Swing Loan
Lender hereunder.
 
“Swing Loan Obligations” means, as at any date of determination, the aggregate
Outstanding Amount of all Swing Loans.
 
“Swing Loan Request” has the meaning specified in Section 2.3(b).
 
“Swing Loan Sublimit” means the lesser of (a) $17,500,000 and (b) the aggregate
principal amount of the Revolving Credit Commitments.  The Swing Loan Sublimit
is part of, and not in addition to, the Revolving Credit Commitments.
 
“Systems Reserve” means a reserve in an amount equal to 5.0% of the aggregate
amount of Store level Inventory only until such time as a perpetual inventory
reporting system for the Stores is in effect, which has been verified by a Field
Examination reasonably satisfactory to the Administrative Agent.
 
“Taxes” has the meaning specified in Section 3.1(a).
 
“Term Facility” means the credit facilities under the Term Facility Credit
Agreement.
 
“Term Facility Administrative Agent” means Royal Bank of Canada in its capacity
as administrative agent and collateral agent under the Term Facility Credit
Agreement, or any successor administrative agent and collateral agent under the
Term Facility Credit Agreement.
 
“Term Facility Credit Agreement” means that certain credit agreement dated as of
the date hereof, among the Borrower, Holdings, the lenders party thereto and
Royal Bank of Canada, as administrative agent and collateral agent, as the same
may be amended, restated, modified, supplemented, extended, renewed, refunded,
replaced or refinanced, from time to time, in whole or in part, in one or more
agreements (in each case with the same or new lenders, institutional investors
or agents), including any agreement extending the maturity thereof or otherwise
restructuring all or any portion of the Indebtedness thereunder or increasing
the amount loaned or issued thereunder or altering the maturity thereof, in each
case as and to the extent permitted by this Agreement and the Intercreditor
Agreement.
 
 
71

--------------------------------------------------------------------------------

 
 
“Term Facility Documentation” means the Term Facility Credit Agreement and all
security agreements, guarantees, pledge agreements and other agreements or
instruments executed in connection therewith.
 
“Test Period” in effect at any time means the most recent period of four
consecutive Fiscal Quarters of the Borrower ended on or prior to such time
(taken as one accounting period). A Test Period may be designated by reference
to the last day thereof (i.e., the “April 2, 2012 Test Period” refers to the
period of four consecutive Fiscal Quarters of the Borrower ended April 2, 2012),
and a Test Period shall be deemed to end on the last day thereof.
 
“Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries on a Consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of the Borrower delivered pursuant to Sections 7.1(a)
or 7.1(b) or, for the period prior to the time any such statements are so
delivered pursuant to Sections 7.1(a) or 7.1(b), the Pro Forma Financial
Statements.
 
“Total Leverage Ratio” means, with respect to any Test Period for which
financial statements are required to have been delivered pursuant to Section
7.1(a) or (b), the ratio of (a) Consolidated Total Net Debt of the Borrower as
of the last day of such Test Period to (b) Consolidated EBITDA of the Borrower
for such Test Period.
 
“Transaction” means, collectively, (a) the Equity Contribution, (b) the Merger,
(c) the issuance of the Senior Notes, if any, (d) the funding of the loans under
the Term Facility Credit Agreement on the Effective Date, (e) the execution and
delivery of this Agreement and the funding of the Loans on the Effective Date,
if any, (f) the funding of the loans under the senior bridge facility on the
Effective Date, if any, (g) the consummation of any other transactions in
connection with the foregoing, and (i) the payment of the fees and expenses
incurred in connection with any of the foregoing.
 
“Transaction Expenses” means any fees or expenses incurred or paid by Holdings
or any of its Subsidiaries in connection with the Transaction, this Agreement
and the other Loan Documents and the transactions contemplated hereby and
thereby.
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
 
“UCC” means the Uniform Commercial Code or any successor provision thereof as
the same may from time to time be in effect in the State of New York or the
Uniform Commercial Code or any successor provision thereof (or similar code or
statute) of another jurisdiction, to the extent it may be required to apply to
any item or items of Collateral.
 
“United States” and “U.S.” mean the United States of America.
 
 
72

--------------------------------------------------------------------------------

 
 
“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
Board of Directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 8.3 subsequent to the date hereof, in each case, until such Person
ceases to be an Unrestricted Subsidiary of the Borrower in accordance with
Section 8.3 or ceases to be a Subsidiary of the Borrower.
 
“Unused Commitment Fee” has the meaning specified in Section 2.12(a).
 
“Updated Inventory Appraisal” has the meaning specified in Section 7.4(c).
 
“U.S. Lender” has the meaning specified in Section 3.1(d).
 
“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.
 
“Weekly Monitoring Event” means the Borrower has failed to maintain, for five
(5) consecutive Business Days, Excess Availability of the greater of (i)
$15,000,000 and (ii) 12.5% of the Maximum Credit; provided that a Weekly
Monitoring Event shall be deemed continuing until the date on which, Excess
Availability has been greater than or equal to the greater of (i) $15,000,000
and (ii) 12.5% of the Maximum Credit, in each case under clauses (i) and (ii),
for at least thirty (30) consecutive days.
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
Disqualified Equity Interests or Preferred Stock, as the case may be, at any
date, the quotient obtained by dividing (a) the sum of the product of the number
of years from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or redemption or similar payment with
respect to such Disqualified Equity Interests or Preferred Stock multiplied by
the amount of such payment, by (b) the sum of all such payments.
 
“Wholly-Owned Subsidiary” of a Person means a Subsidiary of such Person, all of
the outstanding Equity Interests of which (other than (x) director’s qualifying
shares and (y) nominal shares issued to foreign nationals to the extent required
by applicable Law) are  owned by such Person and/or by one or more Wholly-Owned
Subsidiaries of such Person.
 
“Withdrawal Liability” means the liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such term
is defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.2            Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:
 
(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.
 
 
73

--------------------------------------------------------------------------------

 
 
(b)        (i)         The words “herein,” “hereto,” “hereof” and “hereunder”
and words of similar import when used in any Loan Document shall refer to such
Loan Document as a whole and not to any particular provision thereof.
 
(ii)         References in this Agreement to an Exhibit, Schedule, Article,
Section, clause or sub-clause refer (A) to the appropriate Exhibit or Schedule
to, or Article, Section, clause or sub-clause in this Agreement or (B) to the
extent such references are not present in this Agreement, to the Loan Document
in which such reference appears,
 
(iii)        The term “including” is by way of example and not limitation,
subject, in the case of computations of time periods, to clause (d) below,
 
(iv)        The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form,
 
(v)         Unless otherwise expressly indicated herein, the words “above” and
“below”, when following a reference to a clause or a sub-clause of any Loan
Document, refer to a clause or sub-clause within, respectively, the same Section
or clause; and
 
(vi)        The words “assets” and “property” shall be construed to have the
same meaning and effect.
 
(c)           The terms “Lender,” “Issuer” and “Administrative Agent” include,
without limitation, their respective successors.
 
(d)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including.”
 
(e)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
(f)           For purposes of any Collateral located in the Province of Quebec
or charged by any deed of hypothec (or any other Loan Document) and for all
other purposes pursuant to which the interpretation or construction of a Loan
Document may be subject to the laws of the Province of Quebec or a court or
tribunal exercising jurisdiction in the Province of Quebec, (i) “personal
property” shall be deemed to include “movable property”, (ii) “real property”
shall be deemed to include “immovable property”, (iii) “tangible property” shall
be deemed to include “corporeal property”, (iv) “intangible property” shall be
deemed to include “incorporeal property”, (v) “security interest” and “mortgage”
shall be deemed to include a “hypothec”, (vi) all references to filing,
registering or recording under the UCC or the PPSA shall be deemed to include
publication under the Civil Code of Quebec, (vii) all references to “perfection”
of or “perfected” Liens shall be deemed to include a reference to the
“opposability” of such Liens to third parties, (viii) any “right of offset”,
“right of setoff” or similar expression shall be deemed to include a “right of
compensation”, (ix) “goods” shall be deemed to include “corporeal movable
property” other than chattel paper, documents of title, instruments, money and
securities, and (x) an “agent” shall be deemed to include a “mandatary”.
 
 
74

--------------------------------------------------------------------------------

 
 
SECTION 1.3            Accounting Terms.  All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein.
 
SECTION 1.4            Rounding.  Any financial ratios required to be satisfied
in order for a specific action to be permitted under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).
 
SECTION 1.5            References to Agreements, Laws, Etc.  Unless otherwise
expressly provided herein, (a) references to Constituent Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all appendices, exhibits and schedules thereto and all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto (but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are permitted by any Loan Document); and (b)
references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.
 
SECTION 1.6            Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).
 
SECTION 1.7            Pro Forma Calculations.
 
(a)           Notwithstanding anything to the contrary herein, the Total
Leverage Ratio, the Senior Secured Leverage Ratio and the Fixed Charge Coverage
Ratio shall be calculated in the manner prescribed by this Section 1.7; provided
that, notwithstanding anything to the contrary in this Section 1.7, when
calculating the Fixed Charge Coverage Ratio for purposes of determining actual
compliance (and not compliance on a Pro Forma Basis) with Section 6.1, the
events described in this Section 1.7 that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect.
 
(b)           For purposes of calculating the Total Leverage Ratio, the Senior
Secured Leverage Ratio and the Fixed Charge Coverage Ratio, Specified
Transactions (and the incurrence or repayment of any Indebtedness in connection
therewith) that have been made, in each case without duplication, (i) during the
applicable Test Period or (ii) subsequent to such Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made shall be calculated on a pro forma basis assuming that all such Specified
Transactions (and any increase or decrease in Consolidated EBITDA and the
component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable Test Period. If
since the beginning of any applicable Test Period any Person that subsequently
became a Restricted Subsidiary or was merged, or consolidated with or into the
Borrower or any of the Restricted Subsidiaries since the beginning of such Test
Period shall have made any Specified Transaction that would have required
adjustment pursuant to this Section 1.7, then the Total Leverage Ratio, the
Senior Secured Leverage Ratio and the Fixed Charge Coverage Ratio shall be
calculated to give pro forma effect thereto for such period as if the Specified
Transaction had occurred on the first day of the applicable Test Period in
accordance with this Section 1.7.  Any such pro forma calculation may include
adjustments appropriate, in the reasonable good faith determination of the
Borrower as set forth in a certificate from a Responsible Officer, to reflect,
in each case without duplication, (i) operating expense reductions and other
operating improvements, synergies or cost savings reasonably expected to result
from such relevant pro forma event (including, to the extent applicable, the
Transaction) based on actions already taken and for which the full run-rate
effect of such actions is expected to be realized within eighteen (18) months of
such action, and (ii) all adjustments of the nature set forth in Schedule 1.7(b)
to the extent such adjustments, without duplication, continue to be applicable
to the relevant Test Period.
 
 
75

--------------------------------------------------------------------------------

 
 
(c)           In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculations of the Total Leverage Ratio, the Senior Secured Leverage Ratio and
the Fixed Charge Coverage Ratio, as the case may be (in each case, other than
Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), (i) during the
applicable Test Period or (ii) subsequent to the end of the applicable Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made, then the Total Leverage Ratio, the Senior Secured
Leverage Ratio and the Fixed Charge Coverage Ratio shall be calculated giving
pro forma effect to such incurrence or repayment of Indebtedness, to the extent
required, as if the same had occurred on the first day of the applicable Test
Period.
 
(d)           If any Indebtedness bears a floating rate of interest and is being
given pro forma effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the date of the event for which the calculation of the
Fixed Charge Coverage Ratio is made had been the applicable rate for the entire
period (taking into account any hedging obligations applicable to such
Indebtedness).  Interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by a responsible financial or
accounting officer of the Borrower to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP.  For purposes of making
the computation referred to above, interest on any Indebtedness under a
revolving credit facility computed on a Pro Forma Basis shall be computed based
upon the average daily balance of such Indebtedness during the applicable
period.  Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurodollar
interbank offered rate, or other rate, shall be determined to have been based
upon the rate actually chosen, or if none, then based upon such optional rate
chosen as the Borrower may designate.
 
(e)           Any amount in a currency other than Dollars will be converted to
Dollars based on the average exchange rate for such currency for the most recent
twelve month period immediately prior to the date of determination in a manner
consistent with that used in calculating Consolidated EBITDA for the applicable
period.
 
 
76

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
THE FACILITY
 
SECTION 2.1             The Revolving Credit Commitments.
 
(a)           On the terms and subject to the conditions contained in this
Agreement, each Lender severally agrees to make loans in Dollars (each, a
“Revolving Loan”) to the Borrower from time to time on any Business Day during
the period from the Effective Date until the Revolving Credit Termination Date
in an aggregate principal amount at any time outstanding for all such loans by
such Lender not to exceed such Lender’s Revolving Credit Commitment; provided,
however, that at no time shall any Lender be obligated to make a Revolving Loan
in excess of such Lender’s Ratable Portion of the Maximum Credit.  Within the
limits of the Revolving Credit Commitment of each Lender, amounts of Loans
repaid may be reborrowed under this Section 2.1.
 
(b)           Subject to the limitations set forth below (and notwithstanding
anything to the contrary in Section 4.2), the Administrative Agent is authorized
by the Borrower and the Lenders, from time to time in the Administrative Agent’s
sole discretion (but shall have absolutely no obligation), to make Revolving
Loans to the Borrower, on behalf of all Lenders at any time that any condition
precedent set forth in Section 4.2 has not been satisfied or waived, which the
Administrative Agent, in its Permitted Discretion, deems necessary or desirable
for the purposes specified in the definition of “Protective Advances”.  Any
Protective Advance may be made in a principal amount that would cause the
aggregate Revolving Credit Exposure to exceed the Borrowing Base; provided that
the aggregate amount of outstanding Protective Advances plus the aggregate of
all other Revolving Credit Exposure shall not exceed the Aggregate
Commitments.  Each Protective Advance shall be secured by the Liens in favor of
the Collateral Agent in and to the Collateral and shall constitute a Base Rate
Loan.  The Administrative Agent’s authorization to make Protective Advances may
be revoked at any time by the Requisite Lenders.  Any such revocation must be in
writing and shall become effective prospectively upon the Administrative Agent’s
receipt thereof.  The making of a Protective Advance on any one occasion shall
not obligate the Administrative Agent to make any Protective Advance on any
other occasion.  At any time that the conditions precedent set forth in Section
4.2 have been satisfied or waived, the Administrative Agent may request the
Lenders to make a Base Rate Loan to repay a Protective Advance.  At any other
time, the Administrative Agent may require the Lenders to fund their risk
participations described in Section 2.1(c).
 
(c)           Upon the making of a Protective Advance by the Administrative
Agent (whether before or after the occurrence of a Default), each Lender shall
be deemed, without further action by any party hereto, unconditionally and
irrevocably to have purchased from the Administrative Agent without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage.  From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.
 
 
77

--------------------------------------------------------------------------------

 
 
SECTION 2.2             Borrowing Procedures.
 
(a)           Each Borrowing shall be made on notice given by the Borrower to
the Administrative Agent not later than (i) 11:00 a.m. on the same Business Day
as the date of the proposed Borrowing, in the case of a Borrowing of Base Rate
Loans, and (ii)  12:00 noon three (3) Business Days prior to the date of the
proposed Borrowing, in the case of a Borrowing of Eurocurrency Rate Loans.  Each
such notice shall be in substantially the form of Exhibit C (a “Notice of
Borrowing”), specifying (A) the date of such proposed Borrowing, which shall be
a Business Day, (B) the aggregate amount of such proposed Borrowing, (C) whether
any portion of the proposed Borrowing will be of Base Rate Loans or Eurocurrency
Rate Loans, (D) the initial Interest Period or Interest Periods for any
Eurocurrency Rate Loans, (E) the Class of such proposed Borrowing, and (F)  with
respect to any Borrowing the proceeds of which will be used to fund a Restricted
Payment subject to the satisfaction of the Payment Conditions, an additional
solvency representation and warranty of the Borrower and its Subsidiaries, on a
Consolidated basis, after giving effect to such Borrowing and the use of
proceeds thereof.  The Loans shall be made as Base Rate Loans, unless, subject
to Section 3.3, the Notice of Borrowing specifies that all or a portion thereof
shall be Eurocurrency Rate Loans.  Each Borrowing shall be in an aggregate
amount of not less than $500,000 or an integral multiple of $100,000 in excess
thereof.
 
(b)           The Administrative Agent shall give to each Appropriate Lender
prompt notice of the Administrative Agent’s receipt of a Notice of Borrowing,
and, if Eurocurrency Rate Loans are properly requested in such Notice of
Borrowing, the applicable interest rate determined pursuant to Section
2.14(a).  Each Lender shall, before 1:00 p.m. on the date of the proposed
Borrowing, make available to the Administrative Agent at its address referred to
in Section 12.8(a)(i), in Same Day Funds in Dollars, such Lender’s Ratable
Portion of such proposed Borrowing.  Upon fulfillment (or due waiver in
accordance with Section 12.1) (i) on the Effective Date, of the applicable
conditions set forth in Section 4.1 and (ii) at any time (including the
Effective Date), of the applicable conditions set forth in Section 4.2, and,
subject to clause (c) below, after the Administrative Agent’s receipt of such
funds, the Administrative Agent shall make such funds available to the Borrower
as promptly as reasonably practicable and, in any event, on the date of the
proposed Borrowing.
 
(c)           Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any proposed Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s Ratable Portion of such
Borrowing (or any portion thereof), the Administrative Agent may assume that
such Lender has made its Ratable Portion available to the Administrative Agent
on the date of such Borrowing in accordance with this Section 2.2 and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount.  If and to the extent that
such Lender shall not have so made its Ratable Portion available to the
Administrative Agent, the Administrative Agent shall be entitled to recover the
corresponding amount from such Lender.  If such Lender does not pay the
corresponding amount promptly upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrower and the Borrower
shall pay the corresponding amount to the Administrative Agent.  The
Administrative Agent is also entitled to recover from such Lender or the
Borrower interest on the corresponding amount for each day from the date such
amount is made available to the Borrower until the date such amount is repaid to
the Administrative Agent, at a rate per annum equal to (i) if paid by the
Borrower, the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) if paid by such Lender, the Federal Funds Rate for the first
Business Day and thereafter at the interest rate applicable at the time to the
Loans comprising such Borrowing.  If such Lender shall repay to the
Administrative Agent such corresponding amount, such corresponding amount so
repaid shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement.  If the Borrower shall repay to the Administrative
Agent such corresponding amount, such payment shall not relieve such Lender of
any obligation it may have hereunder or under applicable Law to the Borrower.
 
 
78

--------------------------------------------------------------------------------

 
 
(d)           The failure of any Defaulting Lender to make on the date specified
any Loan or any payment required by it, including any payment in respect of its
participation in Swing Loans and Letter of Credit Obligations, shall not relieve
any other Lender of its obligations to make such Loan or payment on such date
but, except to the extent otherwise provided herein, no such other Lender shall
be responsible for the failure of any Defaulting Lender to make a Loan or
payment required under this Agreement.
 
(e)           After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than ten (10) Interest Periods in effect unless
otherwise agreed between the Borrower and the Administrative Agent; provided
that after the establishment of any new Class of Loans pursuant to an Extension
Amendment or Refinancing Amendment, the number of Interest Periods otherwise
permitted by this Section 2.2(e) shall increase by three (3) Interest Periods
for each applicable Class so established.
 
SECTION 2.3            Swing Loans.
 
(a)           On the terms and subject to the conditions contained in this
Agreement, the Swing Loan Lender shall make, in Dollars, loans (each, a “Swing
Loan”) otherwise available to the Borrower under the Facility from time to time
on any Business Day during the period from the Effective Date until the
Revolving Credit Termination Date in an aggregate principal amount at any time
outstanding (together with the aggregate outstanding principal amount of any
other Swing Loan made by the Swing Loan Lender hereunder in its capacity as the
Swing Loan Lender) not to exceed the Swing Loan Sublimit; provided, however,
that (i) at no time shall the Swing Loan Lender make any Swing Loan to the
extent that, after giving effect to such Swing Loan, the aggregate Revolving
Credit Outstandings would exceed the Maximum Credit, (ii) in the event that the
Swing Loan Lender and the Administrative Agent are not the same Person, then the
Swing Loan Lender shall only make a Swing Loan after having given prior notice
thereof to the Administrative Agent (which notice the Swing Loan Lender shall
give as soon as reasonably practicable and, in any event, on or before the date
on which the applicable Swing Loan is required to be made), and (iii) the Swing
Loan Lender shall not be required to make any Swing Loan to the extent that such
Swing Loan Lender reasonably believes that any Lender (other than such Swing
Loan Lender) is a Defaulting Lender, unless after giving effect to the requested
Swing Loans, there would exist no Fronting Exposure (in the good faith
determination of the Swing Loan Lender).  Each Swing Loan shall be, at the
option of the Borrower, (i) a Base Rate Loan, or (ii) a Loan bearing interest at
a rate per annum offered by the Swing Loan Lender (it being understood that the
Swing Loan Lender shall have no obligation to offer a Loan pursuant to this
clause (ii)), and, in each case, must be repaid in full in Dollars within seven
(7) days after its making or, if sooner, upon any Borrowing hereunder and shall
in any event mature no later than the Revolving Credit Termination Date (without
giving effect to any extensions of the type referred to in Section 12.1(b)
hereof).  Within the limits set forth in the first sentence of this clause (a),
amounts of Swing Loans repaid may be reborrowed under this clause (a).
 
 
79

--------------------------------------------------------------------------------

 
 
(b)           In order to request a Swing Loan, the Borrower shall telecopy (or
forward by electronic mail or similar means) to the Swing Loan Lender, with a
copy to the Administrative Agent, a duly completed request in substantially the
form of Exhibit D, setting forth the requested amount and date of such Swing
Loan (a “Swing Loan Request”), to be received by the Swing Loan Lender not later
than 1:00 p.m. on the day of the proposed borrowing.  Promptly after receipt by
the Swing Loan Lender of any Swing Loan Request, the Swing Loan Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Loan Request and, if not, the
Swing Loan Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swing Loan Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any applicable Revolver Lender) prior to 1:00 p.m. on the date of
the proposed Swing Loan Borrowing (i) directing the Swing Loan Lender not to
make such Swing Loan as a result of the limitations set forth in Section 2.3(a),
or (ii) that one or more of the applicable conditions contained in Section 4.2
(and, if the date of the proposed Swing Loan Borrowing is the Effective Date,
Section 4.1) is not then satisfied or duly waived, then, subject to the terms of
this Agreement, the Swing Loan Lender shall make a Swing Loan available to the
Borrower as promptly as reasonably practicable on the date set forth in the
relevant Swing Loan Request.
 
(c)           The Swing Loan Lender may demand at any time that each Lender pay
to the Administrative Agent, for the account of the Swing Loan Lender, in the
manner provided in clause (d) below, such Lender’s Ratable Portion of all or a
portion of the outstanding Swing Loans, which demand shall be made through the
Administrative Agent, shall be in writing and shall specify the outstanding
principal amount of Swing Loans demanded to be paid.
 
(d)           The Administrative Agent shall forward each demand referred to in
clause (c) above to each Lender on the day such notice or such demand is
received by the Administrative Agent (except that any such notice or demand
received by the Administrative Agent after 2:00 p.m. on any Business Day or any
such notice or demand received on a day that is not a Business Day shall not be
required to be forwarded to the Lenders by the Administrative Agent until the
next succeeding Business Day), together with a statement prepared by the
Administrative Agent specifying the amount of each Lender’s Ratable Portion of
the aggregate principal amount of the Swing Loans stated to be outstanding in
such notice or demanded to be paid pursuant to such demand, and, notwithstanding
whether or not the conditions precedent set forth in Sections 4.2 shall have
been satisfied (which conditions precedent the Lenders hereby irrevocably
waive), each Lender shall, before 11:00 a.m. on the Business Day next succeeding
the date of such Lender’s receipt of such notice or demand, make available to
the Administrative Agent, in Same Day Funds in Dollars, for the account of the
Swing Loan Lender, the amount specified in such statement.  Upon such payment by
a Lender, such Lender shall, except as provided in clause (e) below, be deemed
to have made a Revolving Loan to the Borrower in the amount of such
payment.  The Administrative Agent shall use such funds to repay the Swing Loans
to the Swing Loan Lender.
 
 
80

--------------------------------------------------------------------------------

 
 
(e)           Upon the occurrence of a Default under Section 10.1(f), each
Lender shall acquire, without recourse or warranty, an undivided participation
in each Swing Loan otherwise required to be repaid by such Lender pursuant to
clause (d) above, which participation shall be in a principal amount equal to
such Lender’s Ratable Portion of such Swing Loan, by paying to the Swing Loan
Lender on the date on which such Lender would otherwise have been required to
make a payment in respect of such Swing Loan pursuant to clause (d) above, in
Same Day Funds, an amount equal to such Lender’s Ratable Portion of such Swing
Loan.  If all or part of such amount is not in fact made available by such
Lender to the Swing Loan Lender on such date, the Swing Loan Lender shall be
entitled to recover any such unpaid amount on demand from such Lender together
with interest accrued from such date at the Federal Funds Rate for the first
Business Day after such payment was due and thereafter at the rate of interest
then applicable to Base Rate Loans.
 
(f)           From and after the date on which any Lender (i) is deemed to have
made a Revolving Loan pursuant to clause (d) above with respect to any Swing
Loan or (ii) purchases an undivided participation interest in a Swing Loan
pursuant to clause (e) above, the Swing Loan Lender shall promptly distribute to
such Lender such Lender’s Ratable Portion of all payments of principal and
interest received by the Swing Loan Lender on account of such Swing Loan other
than those received from a Lender pursuant to clause (d) or (e) above.
 
SECTION 2.4              Letters of Credit.
 
(a)           Subject to the terms and conditions contained in this Agreement,
each Issuer agrees to Issue at the request of the Borrower, for the account of
the Borrower or a Restricted Subsidiary (provided that any Letter of Credit
issued for the benefit of any Restricted Subsidiary shall be issued naming the
Borrower as a joint and several co-applicant or as the account party on any such
Letter of Credit but such Letter of Credit may contain a statement that it is
being issued for the benefit of such Restricted Subsidiary), one or more Letters
of Credit from time to time on any Business Day during the period commencing on
the Effective Date and ending on the earlier of the Revolving Credit Termination
Date and five (5) Business Days prior to the Scheduled Termination Date (without
giving effect to any extension of the type referred to in Section 12.1(b)
hereof), or such later date as agreed to by the Administrative Agent in its sole
discretion; provided, however, that no Issuer shall be under any obligation to
Issue (and, upon the occurrence of any of the events described in clauses (ii)
and (iii) below shall not Issue) any Letter of Credit upon the occurrence of any
of the following:
 
 (i)         any order, judgment or decree of any Governmental Authority or
arbitrator having binding powers shall purport by its terms to enjoin or
restrain such Issuer from Issuing such Letter of Credit or any Law applicable to
such Issuer or any request or directive (whether or not having the force of law)
from any Governmental Authority with jurisdiction over such Issuer shall
prohibit, or request that such Issuer refrain from, the Issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuer with respect to such Letter of Credit any restriction or reserve or
capital requirement (for which such Issuer is not otherwise compensated) not in
effect on the Effective Date or result in any unreimbursed loss, cost or expense
that was not applicable or in effect as of the Effective Date and that such
Issuer in good faith deems material to it (for which such Issuer is not
otherwise compensated);
 
 
81

--------------------------------------------------------------------------------

 
 
(ii)         such Issuer shall have received any written notice of the type
described in clause (d) below;
 
(iii)        after giving effect to the Issuance of such Letter of Credit, (A)
the Letter of Credit Obligations would exceed $50,000,000, (B) the aggregate
Revolving Credit Outstandings would exceed the Maximum Credit at such time or
(C) the Revolving Credit Outstandings of any Lender would exceed such Lender’s
Revolving Credit Commitment;
 
(iv)        such Letter of Credit is requested to be denominated in any currency
other than Dollars;
 
(v)         (A) any fees due to the Issuer hereunder in connection with a
requested Issuance have not been paid, (B) such Letter of Credit is requested to
be Issued in a form that is not acceptable to such Issuer or (C) the Issuer for
such Letter of Credit shall not have received, in form and substance reasonably
acceptable to it and, if applicable, duly executed by the Borrower,
applications, agreements and other documentation (collectively, a “Letter of
Credit Reimbursement Agreement”) such Issuer generally employs in the ordinary
course of its business for the Issuance of letters of credit of the type of such
Letter of Credit; or
 
(vi)        any Lender is at that time a Defaulting Lender, unless (i) after
giving effect to the requested Issuance, there would exist no Fronting Exposure
(in the good faith determination of the applicable Issuer) or (ii) the
applicable Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the applicable Issuer (in its good faith
determination) with the Borrower or such Lender to eliminate such Issuer’s
actual or potential Fronting Exposure (after giving effect to Section
2.16(a)(iv)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or any other Letter of Credit
Obligations as to which such Issuer has actual or potential Fronting Exposure,
as it may elect in its sole discretion.
 
None of the Lenders (other than the Issuers in their capacity as such) shall
have any obligation to Issue any Letter of Credit.  Any Letter of Credit which
has been or deemed Issued hereunder may be amended by the Borrower and the
Issuer at any time to reduce the amount outstanding thereunder.
 
(b)           The expiration date of each Letter of Credit shall be no more than
one (1) year after the date of issuance thereof; provided, however, that any
Letter of Credit with a term less than or equal to one (1) year may provide for
the renewal thereof for additional periods less than or equal to one (1) year,
as long as, on or before the expiration of each such term and each such period,
the Borrower and the Issuer of such Letter of Credit shall have the option to
prevent such renewal; provided further, that, for any Letter of Credit having an
expiration date after the Scheduled Termination Date, the Borrower agrees to
deliver to the Administrative Agent on or prior to the Scheduled Termination
Date a letter of credit or letters of credit in form and substance reasonably
acceptable to the Administrative Agent issued by a bank acceptable to the
Administrative Agent, in each case in its sole discretion, and/or cash
collateral in an amount equal to 101% of the maximum drawable amount of any such
Letter of Credit or other credit support satisfactory to the Administrative
Agent, in its sole discretion.
 
 
82

--------------------------------------------------------------------------------

 
 
(c)           In connection with the Issuance of each Letter of Credit, the
Borrower shall give the relevant Issuer and the Administrative Agent at least
three (3) Business Days’ prior written notice for a Standby Letter of Credit and
at least five (5) Business Days’ prior written notice for a Documentary Letter
of Credit (or, in each case, such shorter period as may be agreed to by the
Issuer), in substantially the form of Exhibit E (or in such other written or
electronic form as is acceptable to such Issuer), of the requested Issuance of
such Letter of Credit (a “Letter of Credit Request”).  Such notice shall specify
the Issuer of such Letter of Credit, the face amount in Dollars of the Letter of
Credit requested, the date on which such Letter of Credit is to expire (which
date shall be a Business Day) and, in the case of an issuance, the Person for
whose benefit the requested Letter of Credit is to be issued.  Such notice, to
be effective, must be received by the relevant Issuer and the Administrative
Agent not later than 11:00 a.m. on the last Business Day on which such notice
can be given under the first sentence of this clause (c); provided that the
relevant Issuer and the Administrative Agent may agree in a particular instance
in their sole discretion to a later time and date.
 
(d)           Subject to the satisfaction of the conditions set forth in this
Section 2.4, the relevant Issuer shall, on the requested date, Issue a Letter of
Credit on behalf of the Borrower or the applicable Restricted Subsidiary in
accordance with such Issuer’s usual and customary business practices.  No Issuer
shall Issue any Letter of Credit in the period commencing on the first Business
Day after it receives written notice from any Lender that one or more of the
conditions precedent contained in Section 4.2 or clause (a) above are not on
such date satisfied or duly waived and ending when such conditions are satisfied
or duly waived.  No Issuer shall otherwise be required to determine that, or
take notice whether, the conditions precedent set forth in Section 4.2 have been
satisfied in connection with the Issuance of any Letter of Credit.
 
(e)           The Borrower agrees that, if requested by the Issuer of any Letter
of Credit prior to the issuance of a Letter of Credit, it shall execute a Letter
of Credit Reimbursement Agreement in respect of any Letter of Credit Issued
hereunder.  In the event of any conflict between the terms of any Letter of
Credit Reimbursement Agreement and this Agreement, the terms of this Agreement
shall govern.
 
(f)           Each Issuer shall comply with the following:
 
 (i)         give the Administrative Agent written notice (or telephonic notice
confirmed promptly thereafter in writing), which writing may be a telecopy or
electronic mail, of the Issuance of any Letter of Credit Issued by it, all
drawings under any Letter of Credit Issued by it and of the payment (or the
failure to pay when due) by the Borrower of any Reimbursement Obligation when
due (which notice the Administrative Agent shall promptly transmit by telecopy,
electronic mail or similar transmission to each Lender);
 
(ii)         upon the request of any Lender, furnish to such Lender copies of
any Letter of Credit Reimbursement Agreement to which such Issuer is a party and
such other documentation as may reasonably be requested by such Lender in
connection therewith; and
 
 
83

--------------------------------------------------------------------------------

 
 
(iii)        on the first Business Day of each calendar month, if requested by
the Administrative Agent, provide to the Administrative Agent (and the
Administrative Agent shall provide a copy to each Lender requesting the same)
and the Borrower separate schedules for Documentary Letters of Credit and
Standby Letters of Credit issued by it, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth the aggregate Letter of
Credit Obligations, in each case outstanding at the end of each preceding month,
and any information requested by the Borrower or the Administrative Agent
relating thereto.
 
(g)           Immediately upon the issuance by an Issuer of a Letter of Credit
in accordance with the terms and conditions of this Agreement, such Issuer shall
be deemed to have sold and transferred to each Lender, and each Lender shall be
deemed irrevocably and unconditionally to have purchased and received from such
Issuer, without recourse or warranty, an undivided interest and participation,
to the extent of such Lender’s Ratable Portion, in such Letter of Credit and the
obligations of the Borrower with respect thereto (including all Letter of Credit
Obligations with respect thereto) and any security therefor and guaranty
pertaining thereto.
 
(h)           The Borrower agrees to pay to the Issuer of any Letter of Credit
in Dollars, and, to the extent so financed, all Reimbursement Obligations owing
to such Issuer under any Letter of Credit issued for its account no later than
the Business Day immediately following the Business Day on which the Borrower
receives written notice from such Issuer that payment has been made under such
Letter of Credit in accordance with its terms (such date, the “Reimbursement
Date”), irrespective of any claim, set-off, defense or other right that the
Borrower may have at any time against such Issuer or any other Person.  In the
event that any Issuer makes any payment under any Letter of Credit in accordance
with its terms and the Borrower shall not have repaid such amount to such Issuer
pursuant to this clause (h) (directly or by application of the deemed Loans
described below in this clause (h) or by virtue of the penultimate sentence of
this clause (h)) or any such payment by the Borrower is rescinded or set aside
for any reason, such Reimbursement Obligation shall be payable in Dollars on
demand with interest thereon computed (i) from the date on which such
Reimbursement Obligation arose to but excluding the Reimbursement Date, at the
rate of interest applicable during such period to Base Rate Loans, and (ii) from
and including the Reimbursement Date until the date of repayment in full, at the
rate of interest applicable during such period to past due Loans that are Base
Rate Loans, and such Issuer shall promptly notify the Administrative Agent,
which shall promptly notify each Lender of such failure, and each Lender shall
promptly and unconditionally pay to the Administrative Agent for the account of
such Issuer the amount of such Lender’s Ratable Portion of such payment in Same
Day Funds in Dollars.  If the Administrative Agent so notifies such Lender prior
to 11:00 a.m. on any Business Day, such Lender shall make available to the
Administrative Agent for the account of such Issuer its Ratable Portion of the
amount of such payment on such Business Day in Same Day Funds in Dollars.  Upon
such payment by a Lender, such Lender shall, except during the continuance of a
Default or Event of Default under Section 10.1(f) and notwithstanding whether or
not the conditions precedent set forth in Section 4.2 shall have been satisfied
(which conditions precedent the Lenders hereby irrevocably waive), be deemed to
have made a Revolving Loan to the Borrower in the principal amount of such
payment.  Whenever any Issuer receives from the Borrower a payment of a
Reimbursement Obligation as to which the Administrative Agent has received for
the account of such Issuer any payment from a Lender pursuant to this clause
(h), such Issuer shall pay over to the Administrative Agent any amount received
in excess of such Reimbursement Obligation and, upon receipt of such amount, the
Administrative Agent shall promptly pay over to each Lender, in Same Day Funds
in Dollars, an amount equal to such Lender’s Ratable Portion of the amount of
such payment adjusted, if necessary, to reflect the respective amounts the
Lenders have paid in respect of such Reimbursement Obligation.  (A) In the
absence of written notice to the contrary from the Borrower, and subject to the
other provisions of this Agreement (but without regard to the conditions to
borrowing set forth in Section 4.2), Reimbursement Obligations shall be financed
when due with Swing Loans or Base Rate Loans, in each case to the Borrower in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Swing Loan
or Base Rate Loan, as the case may be, and (B) in the event that the Borrower
has notified the Administrative Agent that it will not so finance any such
payments, the Borrower will make payment directly to the applicable Issuer when
due. The Administrative Agent shall promptly remit the proceeds from any Loans
made pursuant to clause (A) above in reimbursement of a draw under a Letter of
Credit to the applicable Issuer.
 
 
84

--------------------------------------------------------------------------------

 
 
(i)           Each Defaulting Lender agrees to pay to the Administrative Agent
for the account of such Issuer forthwith on demand any such unpaid amount
together with interest thereon, for the first Business Day after payment was
first due at the Federal Funds Rate and, thereafter, until such amount is repaid
to the Administrative Agent for the account of such Issuer, at a rate per annum
equal to the rate applicable to Base Rate Loans under the Facility.
 
(j)           The Borrower’s obligations to pay each Reimbursement Obligation
and the obligations of the Lenders to make payments to the Administrative Agent
for the account of the Issuers with respect to Letters of Credit shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement, under any and all circumstances
whatsoever (it being understood that any such payment by the Borrower shall be
without prejudice to, and shall not constitute a waiver of, any rights the
Borrower might have or might acquire as a result of the payment by an Issuer
pursuant to any Letter of Credit or the reimbursement by the Borrower thereof),
including the occurrence of any Default or Event of Default, and irrespective of
any of the following:
 
 (i)         any lack of validity or enforceability of any Letter of Credit or
any Loan Document, or any term or provision therein;
 
(ii)         any amendment or waiver of or any consent to departure from all or
any of the provisions of any Letter of Credit or any Loan Document;
 
(iii)         the existence of any claim, set-off, defense or other right that
the Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, any Issuer,
the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;
 
 
85

--------------------------------------------------------------------------------

 
 
(iv)         any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
 
(v)         payment by the Issuer under a Letter of Credit against presentation
of a draft or other document that does not strictly comply, but that does
substantially comply, with the terms of such Letter of Credit; and
 
(vi)         any other act or omission to act or delay of any kind of any
Issuer, the Lenders, the Administrative Agent or any other Person or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.4, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder.
 
Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not result in any liability of
such Issuer to the Borrower or any Lender.  In determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof, the Issuers may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary and, in making any payment under any
Letter of Credit, the Issuers may rely exclusively on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the applicable Issuer.
 
(k)           Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the relevant Issuer and the Borrower when a Letter of Credit is issued, (i)
the rules of the ISP shall apply to each Standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each Documentary Letter of Credit.
 
SECTION 2.5             Reduction and Termination of the Revolving Credit
Commitments.  The Borrower may, upon at least three (3) Business Days’ prior
notice to the Administrative Agent, terminate in whole or reduce in part ratably
the unused portions of any Class of Revolving Credit Commitments of the Lenders
without premium or penalty other than any amount required to be paid by the
Borrower pursuant to Section 3.5; provided, however, that each partial reduction
shall be in an aggregate amount of not less than $1,000,000 or an integral
multiple of $500,000 in excess thereof; provided, further, that no reduction or
termination of Revolving Credit Commitments having a later maturity shall be
permitted on a greater than pro rata basis with commitments having an earlier
maturity.  Notwithstanding the foregoing, the Borrower may rescind or postpone
any notice of termination of the Revolving Credit Commitments if such
termination would have resulted from a refinancing of all of the applicable
Facility, which refinancing shall not be consummated or otherwise shall be
delayed.
 
 
86

--------------------------------------------------------------------------------

 
 
SECTION 2.6              Repayment of Loans.  The Borrower shall repay to the
Administrative Agent for the ratable account of the Lenders the aggregate unpaid
principal amount of the Loans (including any Letter of Credit Borrowings) and
the Swing Loans on the Revolving Credit Termination Date or earlier, if
otherwise required by the terms hereof.
 
SECTION 2.7              Evidence of Indebtedness.
 
(a)           The Loans made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Loans made by the
Lenders to the Borrower and the interest and payments thereon.  Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.
 
(b)           (i) Entries made in good faith by the Administrative Agent in the
Register pursuant to Section 2.7(a) and by each Lender in its account or
accounts pursuant to Section 2.7(a) shall be prima facie evidence of the amount
of principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.
 
(ii)         Notwithstanding anything to the contrary contained in this
Agreement, the Loans (including the Revolving Credit Notes, if any, evidencing
such Loans) and the drawn Letters of Credit are registered obligations and the
right, title, and interest of the Lenders and the Issuers and their assignees in
and to such Loans or drawn Letters of Credit, as the case may be, shall be
transferable only upon notation of such transfer in the Register.  A Revolving
Credit Note shall only evidence the Lender’s or a registered assignee’s right,
title and interest in and to the related Loan, and in no event is any such
Revolving Credit Note to be considered a bearer instrument or obligation.  This
Section 2.7(b) and Section 12.2 shall be construed so that the Loans and drawn
Letters of Credit are at all times maintained in “registered form” within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related
regulations (or any successor provisions of the Code or such regulations).
 
 
87

--------------------------------------------------------------------------------

 
 
(c)           The entries made in the Register and in the accounts therein
maintained pursuant to clauses (a) and (b) above and Section 12.2 hereof shall,
to the extent permitted by applicable Law, be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided, however,
that the failure of any Lender or the Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the obligations of
the Borrower to repay the Loans in accordance with their terms.  In addition,
the Loan Parties, the Administrative Agent, the Lenders and the Issuers shall
treat each Person whose name is recorded in the Register as a Lender or as an
Issuer, as applicable, for all purposes of this Agreement.  Information
contained in the Register with respect to any Lender or Issuer shall be
available for inspection by the Borrower, the Administrative Agent, such Lender
(as to its interest only) or such Issuer (as to its interest only) at any
reasonable time and from time to time upon reasonable prior notice.
 
(d)           Notwithstanding any other provision of the Agreement, in the event
that any Lender requests that the Borrower execute and deliver a promissory note
or notes payable to such Lender in order to evidence the Indebtedness owing to
such Lender by the Borrower hereunder, the Borrower shall promptly execute and
deliver a Revolving Credit Note or Revolving Credit Notes to such Lender
evidencing the Loans of such Lender, substantially in the form of Exhibit
B.  Each Lender may attach schedules to its Revolving Credit Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto; provided that the failure to do so shall in no
way affect the obligations of the Borrower or any other Loan Party under any
Loan Document.
 
SECTION 2.8              Optional Prepayments.  The Borrower may prepay, in
Dollars, the outstanding principal amount of the Loans and Swing Loans in whole
or in part at any time; provided, however, that if any prepayment of any
Eurocurrency Rate Loan is made by the Borrower other than on the last day of an
Interest Period for such Loan, the Borrower shall also pay any amount owing
pursuant to Section 3.5.
 
SECTION 2.9               Mandatory Prepayments.
 
(a)           If at any time, the aggregate principal amount of Revolving Credit
Outstandings exceeds the aggregate Maximum Credit at such time, the Borrower
shall forthwith, upon notification by the Administrative Agent, prepay, in
Dollars, the Swing Loans first and then the other Loans then outstanding in an
amount equal to such excess.  If any such excess remains after repayment in full
of the aggregate outstanding Swing Loans and the other Loans, the Borrower shall
Cash Collateralize the Letter of Credit Obligations in the manner set forth in
Section 10.5 in an amount equal to 101% of such excess.
 
(b)           If (x) at any time during a Cash Dominion Period or (y) in respect
of any Disposition that would result in the occurrence of a Cash Dominion
Period, any Loan Party or any of its Subsidiaries receives any Net Cash Proceeds
arising from any Disposition in respect of any Collateral included in the
Borrowing Base outside of the ordinary course of business, the Borrower shall
promptly (but in any event within five (5) Business Days of such receipt) prepay
the Loans in an amount equal to 100% of such Net Cash Proceeds (and, to the
extent such Net Cash Proceeds exceed the aggregate principal amount of Loans
outstanding, Cash Collateralize Letters of Credit in an amount equal to up to
101% of the aggregate maximum drawable amount of such Letters of Credit).
 
 
88

--------------------------------------------------------------------------------

 
 
(c)           If (x) at any time during a Cash Dominion Period or (y) in respect
of any Recovery Event that would result in the occurrence of a Cash Dominion
Period, any Loan Party or any of its Subsidiaries receives any Net Cash Proceeds
arising from any Recovery Event in respect of any Collateral included in the
Borrowing Base, the Borrower shall promptly (but in any event within five (5)
Business Days of such receipt) prepay the Loans in an amount equal to 100% of
such Net Cash Proceeds (and, to the extent such Net Cash Proceeds exceed the
aggregate principal amount of Loans outstanding, Cash Collateralize Letters of
Credit in an amount equal to up to 101% of the aggregate maximum drawable amount
of such Letters of Credit).
 
(d)           If the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness that constitutes Credit Agreement Refinancing Indebtedness, the
Borrower shall prepay an aggregate principal amount of the Loans equal to 100%
of all Net Cash Proceeds received therefrom on or prior to the date which is
five (5) Business Days after the receipt of such Net Cash Proceeds by the
Borrower or such Restricted Subsidiary, as applicable.
 
(e)           Subject to Section 3.5 hereof, all such payments in respect of the
Loans pursuant to this Section 2.9 shall be without premium or penalty.  All
interest accrued on the principal amount of the Loans paid pursuant to this
Section 2.9 shall be paid, or may be charged by the Administrative Agent to any
loan account(s) of the Borrower, at the Administrative Agent’s option, on the
date of such payment.  Interest shall accrue and be due, until the next Business
Day, if the amount so paid by the Borrower to the bank account designated by the
Administrative Agent for such purpose is received in such bank account after
3:00 p.m.
 
(f)           At all times after the occurrence and during the continuance of
Cash Dominion Period and notification thereof by the Administrative Agent to the
Borrower (subject to the provisions of Section 10.3 and to the terms of the
Security Agreement), on each Business Day, at or before 1:00 p.m., the Agent
shall apply all Same Day Funds credited to the Agent Sweep Account and all
amounts received pursuant to Section 2.9(b) and (c), first to pay any fees or
expense reimbursements then due to the Administrative Agent, the Issuers and the
Lenders (other than in connection with Cash Management Obligations, Obligations
in respect of Secured Hedge Agreements or any Revolving Commitment Increases),
pro rata, second to pay interest due and payable in respect of any Loans
(including Swing Loans) and any Protective Advances that may be outstanding, pro
rata, third to prepay the principal of any Protective Advances that may be
outstanding, pro rata, and fourth to prepay the principal of the Loans
(including Swing Loans) and to Cash Collateralize outstanding Letter of Credit
Obligations, pro rata.
 
 
89

--------------------------------------------------------------------------------

 
 
SECTION 2.10             Interest.
 
(a)           Rate of Interest.  All Loans and the outstanding amount of all
other Obligations owing under the Loan Documents shall bear interest, in the
case of any Class of Loans, on the unpaid principal amount thereof from the date
such Loans are made and, in the case of such other Obligations, from the date
such other Obligations are due and payable until, in all cases, paid in full,
except as otherwise provided in clause (c) below, as follows:
 
 (i)         if a Base Rate Loan or such other Obligation (except as otherwise
provided in this Section 2.10(a)), at a rate per annum equal to the sum of (A)
the Base Rate as in effect from time to time and (B) the Applicable Margin for
Base Rate Loans; and
 
(ii)         if a Eurocurrency Rate Loan, at a rate per annum equal to the sum
of (A) the Adjusted Eurocurrency Rate determined for the applicable Interest
Period and (B) the Applicable Margin applicable to Eurocurrency Rate Loans in
effect from time to time during such Interest Period.
 
(b)           Interest Payments.  (i) Interest accrued on each Base Rate Loan
(other than Swing Loans) shall be payable in arrears (A) on the first Business
Day of each January, April, July and October, commencing on the first such day
following the making of such Base Rate Loan, and (B) if not previously paid in
full, at maturity (whether by acceleration or otherwise) of such Base Rate Loan,
(ii) interest accrued on Swing Loans shall be payable in arrears on the first
Business Day of the immediately succeeding calendar month, (iii) interest
accrued on each Eurocurrency Rate Loan shall be payable in arrears (A) on the
last day of each Interest Period applicable to such Loan and, if such Interest
Period has a duration of more than three (3) months, on each date during such
Interest Period occurring every three (3) months from the first day of such
Interest Period, (B) upon the payment or prepayment thereof in full or in part
and (C) if not previously paid in full, at maturity (whether by acceleration or
otherwise) of such Eurocurrency Rate Loan and (iv) interest accrued on the
amount of all other Obligations shall be payable on demand from and after the
time such Obligation becomes due and payable (whether by acceleration or
otherwise).
 
(c)           Default Interest.  Following the occurrence and during the
continuation of an Event of Default under Section 10.1(a) or Section 10.1(f),
the Borrower shall pay interest on past due amounts hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.  Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.
 
SECTION 2.11             Conversion/Continuation Option.
 
(a)           The Borrower may elect (i) at any time on any Business Day, to
convert Base Rate Loans (other than Swing Loans) or any portion thereof to
Eurocurrency Rate Loans, and (ii) at the end of any applicable Interest Period,
to convert Eurocurrency Rate Loans or any portion thereof into Base Rate Loans,
or to continue such Eurocurrency Rate Loans or any portion thereof for an
additional Interest Period; provided, however, that the aggregate amount of the
Eurocurrency Rate Loans for each Interest Period and Base Rate Loans converted
or continued must be in the amount of at least $500,000 or an integral multiple
of $100,000 in excess thereof.  Each conversion or continuation shall be made on
notice given by the Borrower to the Administrative Agent not later than (i)
11:00 a.m. on the same Business Day as the proposed conversion or continuation
of any Loan into a Base Rate Loan, and (ii) 12:00 noon three (3) Business Days
prior to the date of the proposed conversion or continuation of any Loan into a
Eurocurrency Rate Loans, in each case prior to the date of the proposed
conversion or continuation.  Each conversion or continuation shall be allocated
among the Loans of each Lender in accordance with such Lender’s Ratable
Portion.  Each such election shall be in substantially the form of Exhibit F (a
“Notice of Conversion or Continuation”) and shall be made by giving the
Administrative Agent at least two (2) Business Days’ prior written notice
specifying (A) the amount and type of Loan being converted or continued, (B) in
the case of a conversion to or a continuation of Eurocurrency Rate Loans, the
applicable Interest Period and (C) in the case of a conversion, the date of such
conversion.
 
 
90

--------------------------------------------------------------------------------

 
 
(b)           The Administrative Agent shall promptly notify each Lender of its
receipt of a Notice of Conversion or Continuation and of the options selected
therein.  Notwithstanding the foregoing, the Administrative Agent or the
Requisite Lenders may require by notice to the Borrower that no conversion in
whole or in part of Base Rate Loans to Eurocurrency Rate Loans, and no
continuation in whole or in part of Eurocurrency Rate Loans upon the expiration
of any applicable Interest Period shall be permitted at any time at which (A) an
Event of Default shall have occurred and be continuing or (B) the continuation
of, or conversion into, a Eurocurrency Rate Loan would violate any provision of
Section 3.3.  If, within the time period required under the terms of this
Section 2.11, the Administrative Agent does not receive a Notice of Conversion
or Continuation from the Borrower containing a permitted election to continue
any Eurocurrency Rate Loans for an additional Interest Period or to convert any
such Loans, then, upon the expiration of the applicable Interest Period, such
Loans shall be automatically converted to Base Rate Loans.  Each Notice of
Conversion or Continuation shall be irrevocable.
 
SECTION 2.12             Fees.
 
(a)           Unused Commitment Fee.  The Borrower shall pay in Same Day Funds
in Dollars to the Administrative Agent for the account of each Lender a
commitment fee (the “Unused Commitment Fee”) on the average daily amount by
which the Revolving Credit Commitment of such Lender exceeds such Lender’s
Ratable Portion of the sum of (i) the aggregate outstanding principal amount of
Loans (other than Swing Loans) for the applicable Class and (ii) the outstanding
amount of the aggregate Letter of Credit Undrawn Amounts from the Effective Date
through the Revolving Credit Termination Date at the Applicable Unused
Commitment Fee Rate, payable in arrears (x) on the first Business Day of each
calendar quarter, commencing on the first such Business Day following the
Effective Date and (y) on the Revolving Credit Termination Date.
 
(b)           Letter of Credit Fees.  The Borrower shall pay the following
amounts with respect to Letters of Credit issued by any Issuer:
 
 (i)          to the Administrative Agent for the account of each Issuer of a
Letter of Credit, with respect to each Letter of Credit issued by such Issuer,
an issuance fee equal to the greater of (x) 0.125% per annum of the average
daily maximum undrawn face amount of such Letter of Credit for the immediately
preceding calendar quarter (or portion thereof), or (y) $125 per quarter,
payable in arrears (A) on the first Business Day of each calendar quarter,
commencing on the first such Business Day following the issuance of such Letter
of Credit and (B) on the Revolving Credit Termination Date;
 
 
91

--------------------------------------------------------------------------------

 
 
(ii)          to the Administrative Agent for the ratable benefit of the
Lenders, with respect to each Letter of Credit, a fee accruing in Dollars at a
rate per annum equal to the Applicable Margin for Eurocurrency Rate Loans (the
“Letter of Credit Fee”), in each case multiplied by the average daily maximum
undrawn face amount of such Letter of Credit for the immediately preceding
calendar quarter (or portion thereof), payable in arrears (A) on the first
Business Day of each calendar quarter, commencing on the first such Business Day
following the issuance of such Letter of Credit and (B) on the Revolving Credit
Termination Date; provided, however, that any Letter of Credit Fees otherwise
payable for the account of a Defaulting Lender with respect to any Letter of
Credit as to which such Defaulting Lender has not provided Cash Collateral
satisfactory to the applicable Issuer pursuant to Section 2.4 shall be payable,
to the maximum extent permitted by applicable Law, to the other Lenders in
accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.16(a)(iv),
with the balance of such fee, if any, payable to the applicable Issuer for its
own account; and
 
(iii)         to the Issuer of any Letter of Credit, with respect to the
issuance, amendment or transfer of each Letter of Credit and each drawing made
thereunder, customary documentary and processing charges in accordance with such
Issuer’s standard schedule for such charges in effect at the time of issuance,
amendment, transfer or drawing, as the case may be.
 
(c)           Additional Fees.  The Borrower shall pay to the Administrative
Agent and the Arrangers such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified.  Except as otherwise
provided in any written agreement among the Borrower, the Administrative Agent
and the Arrangers, such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
SECTION 2.13             Payments and Computations.
 
(a)           All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.  The
Borrower shall make each payment and prepayment hereunder (including fees and
expenses) not later than 2:00 p.m. on the day when due, in Dollars, in each case
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office for
payment and in Same Day Funds without condition or deduction for any defense,
recoupment, set-off or counterclaim.  The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office.  All payments received by the Administrative Agent
after 2:00 p.m. shall, in each case be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.
 
 
92

--------------------------------------------------------------------------------

 
 
(b)           All computations of interest for Base Rate Loans shall be made on
the basis of a year of 365 days or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall bear interest for one (1) day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
 
(c)           Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, the due date for such payment shall be extended to
the next succeeding Business Day, and such extension of time shall in such case
be included in the computation of payment of interest or fees, as the case may
be; provided, however, that if such extension would cause payment of interest on
or principal of any Eurocurrency Rate Loan to be made in the next calendar
month, such payment shall be made on the immediately preceding Business
Day.  All repayments of any Loans shall be applied as follows:  first, to repay
any such Loans outstanding as Base Rate Loans and then, to repay any such Loans
outstanding as Eurocurrency Rate Loans, with those Eurocurrency Rate Loans, as
applicable, having earlier expiring Interest Periods being repaid prior to those
having later expiring Interest Periods.
 
(d)           Unless the Administrative Agent shall have received notice from
the Borrower to the Lenders prior to the date on which any payment is due
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may (but
shall not be so required to), in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender.  If and to the extent that the Borrower shall not have made
such payment to the Administrative Agent in Same Day Funds in Dollars, then each
Lender shall repay to the Administrative Agent forthwith on demand the portion
of such assumed payment that was made available to such Lender in Same Day Funds
in Dollars, together with interest thereon in respect of each day from and
including the date such amount was made available to such Lender to the date
such amount is repaid to the Administrative Agent in Same Day Funds in Dollars
at the applicable Overnight Rate from time to time in effect.
 
(e)           Except for payments and other amounts received by the
Administrative Agent and applied in accordance with the provisions of Section
10.2(b) below (or required to be applied in accordance with Section 2.9), all
payments and any other amounts received by the Administrative Agent from or for
the benefit of the Borrower shall be applied as follows: first, to pay principal
of, and interest on, any portion of the Loans the Administrative Agent may have
advanced pursuant to the express provisions of this Agreement on behalf of any
Lender, for which the Administrative Agent has not then been reimbursed by such
Lender or the Borrower, second, to pay all other Obligations then due and
payable and third, as the Borrower so designates.  Payments in respect of Swing
Loans received by the Administrative Agent shall be distributed to the Swing
Loan Lender; payments in respect of Loans received by the Administrative Agent
shall be distributed to each Lender in accordance with such Lender’s Ratable
Portion; and all payments of fees and all other payments in respect of any other
Obligation shall be allocated among such of the Lenders and Issuers as are
entitled thereto and, for such payments allocated to the Lenders, in proportion
to their respective Ratable Portions.
 
 
93

--------------------------------------------------------------------------------

 
 
(f)           At the option of the Administrative Agent, principal on the Swing
Loans, Reimbursement Obligations, interest, fees, expenses and other sums due
and payable in respect of the Loans and Protective Advances may be paid from the
proceeds of Swing Loans or the Revolving Loans unless the Borrower makes such
payments on the next succeeding Business Day after the Borrower receives written
notice from the Administrative Agent requesting such payments.  The Borrower
hereby authorizes the Swing Loan Lender to make such Swing Loans pursuant to
Section 2.3(a) and the Lenders to make such Loans pursuant to Section 2.2(a)
from time to time in the amounts of any and all principal payable with respect
to the Swing Loans, Reimbursement Obligations, interest, fees, expenses and
other sums payable in respect of the Loans and Protective Advances, and further
authorizes the Administrative Agent to give the Lenders notice of any Borrowing
with respect to such Swing Loans and the Revolving Loans and to distribute the
proceeds of such Swing Loans and the Revolving Loans to pay such amounts.  The
Borrower agrees that all such Swing Loans and the Revolving Loans so made shall
be deemed to have been requested by it (irrespective of the satisfaction of the
conditions in Section 4.2, which conditions the Lenders irrevocably waive) and
directs that all proceeds thereof shall be used to pay such amounts.
 
SECTION 2.14            Determination of Adjusted Eurocurrency Rate.  The
Adjusted Eurocurrency Rate for each Interest Period for Eurocurrency Rate Loans
shall be determined by the Administrative Agent pursuant to the procedures set
forth in the definition of “Eurocurrency Rate”.  The Administrative Agent’s
determination shall be presumed to be correct and binding on the Loan Parties,
absent manifest error.
 
SECTION 2.15             Revolving Commitment Increase.
 
 
94

--------------------------------------------------------------------------------

 
 
(a)           The Borrower may at any time or from time to time after the
Effective Date, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request one or more increases in the amount of any Class of Revolving Credit
Commitments (each such increase, a “Revolving Commitment Increase”); provided
that (i) before and after giving effect to such Revolving Commitment Increase,
no Default or Event of Default shall exist, (ii) any Revolving Loans made under
such Revolving Commitment Increase will rank pari passu in right of payment with
existing Revolving Loans and the Liens securing any Revolving Loans made under
such Revolving Commitment Increase will rank pari passu with the Liens securing
the existing Revolving Loans, (iii) the final maturity date of such Revolving
Commitment Increase shall be no earlier than the then Latest Maturity Date of
any other Revolving Credit Commitments hereunder, (iv) the Borrower shall be in
compliance with Article VI, whether or not in effect, as of the end of the Test
Period most recently ended after giving Pro Forma Effect to such Revolving
Commitment Increase and any Acquisition permitted under this Agreement and/or
any other transactions related to such Revolving Commitment Increase (and, in
each case, with respect to any Revolving Commitment Increase, assuming a
borrowing of the maximum amount of Loans available under such Revolving
Commitment Increase and any Revolving Commitment Increase previously made
pursuant to this Section 2.15) and (v) the Senior Secured Leverage Ratio shall
be no greater than 3.50 to 1.00 as of the end of the Test Period most recently
ended after giving Pro Forma Effect to such Revolving Commitment Increase and
any Acquisition permitted under this Agreement and/or any other transactions
related to such Revolving Commitment Increase (and, in each case, with respect
to any Revolving Commitment Increase, assuming a borrowing of the maximum amount
of Loans available under such Revolving Commitment Increase and any Revolving
Commitment Increase previously made pursuant to this Section 2.15, but excluding
the proceeds from any borrowing under such Revolving Commitment Increase from
any “net debt” determination).  Each Revolving Commitment Increase shall be in
an aggregate principal amount that is not less than $12,500,000 (provided that
such amount may be less than $12,500,000 if such amount represents all remaining
availability under the limit set forth in the next sentence).  Notwithstanding
anything to the contrary herein, the aggregate amount of the Revolving
Commitment Increases shall not exceed $50,000,000.  Each notice from the
Borrower pursuant to this Section shall set forth the requested amount and
proposed terms of the relevant Revolving Commitment Increases.  Revolving
Commitment Increases may be provided by any existing Lender (it being understood
that no existing Lender will have an obligation to provide a portion of any
Revolving Commitment Increase), in each case on terms permitted in this Section
2.15 and otherwise on terms reasonably acceptable to the Administrative Agent,
or by any other bank or other financial institution or institutional lender or
investor (any such other bank or other financial institution or institutional
lender or investor being called an “Additional Lender”), provided that the
Administrative Agent, each Issuer and the Swing Loan Lender shall have consented
(in each case, such consent not to be unreasonably withheld, delayed or
conditioned) to such Lender’s or Additional Lender’s providing such Revolving
Commitment Increases if such consent by the Administrative Agent, the applicable
Issuer and the Swing Loan Lender, as the case may be, would be required under
Section 12.2(b) for an assignment of Loans or Revolving Credit Commitments to
such Lender or Additional Lender.  Revolving Credit Commitments in respect of
Revolving Commitment Increases shall become Revolving Credit Commitments (or in
the case of a Revolving Commitment Increase to be provided by an existing
Lender, an increase in such Lender’s applicable Revolving Credit Commitment)
under this Agreement pursuant to an amendment (an “Incremental Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by
Holdings, the Borrower, each Lender agreeing to provide such Revolving Credit
Commitment, if any, each Additional Lender, if any, and the Administrative
Agent.  The Incremental Amendment may, without the consent of any Person other
than the Administrative Agent, the Borrower and the Lenders providing the
applicable Revolving Commitment Increase, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section.  The effectiveness of any Incremental Amendment
shall be subject to the satisfaction on the date thereof (each, an “Incremental
Facility Effective Date”) of each of the conditions set forth in Section 4.2 (it
being understood that all references to “the date of such Loan or Issuance” or
similar language in such Section 4.2 shall be deemed to refer to the effective
date of such Incremental Amendment) and the satisfaction of such other
conditions (if any) as the parties thereto shall agree and, to the extent
reasonably requested by the Administrative Agent, the Administrative Agent shall
have received legal opinions, Board of Director resolutions, officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Effective Date, together with such supplements and/or amendments to the
Collateral Documents as the Administrative Agent shall reasonably request
(including, in the case of the Mortgages, mortgage amendments and date down
endorsements with respect to the applicable title insurance policies). Any
Revolving Commitment Increase shall be documented as an increase to the Facility
and shall be on terms identical to those applicable to the Facility, except with
respect to any original issue discount or any commitment, arrangement, upfront
or similar fees that may be agreed to among the Borrower and the lenders
agreeing to participate in such Revolving Commitment Increase; provided that if
any of the Applicable Margins or the Applicable Unused Commitment Fee Rate with
respect to any Revolving Commitment Increase exceed any of Applicable Margins or
Applicable Unused Commitment Fee Rate, as the case may be, with respect to the
existing Revolving Credit Commitment Facility, the Applicable Margins and/or
Applicable Unused Commitment Fee Rate, as applicable, shall be increased to
equal the Applicable Margins and the Applicable Unused Commitment Fee Rate with
respect to such Revolving Commitment Increase.  The Borrower shall use Revolving
Commitment Increases for any purpose not prohibited by this Agreement.  Upon
each increase in the Revolving Credit Commitments pursuant to this Section 2.15,
(x) each Lender of the applicable Class immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the Revolving Commitment Increase of the applicable Class
(each a “Revolving Commitment Increase Lender”) in respect of such increase, and
each such Revolving Commitment Increase Lender will automatically and without
further act be deemed to have assumed, a portion of such Lender’s participations
hereunder in outstanding Letters of Credit and Swing Loans such that, after
giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding (i) participations hereunder in
Letters of Credit, (ii) participations hereunder in Swing Loans held by each
Lender of the applicable Class and (iii) participations in Protective Advances
held by each Lender of the applicable Class (including each such Revolving
Commitment Increase Lender) will equal the percentage of the aggregate Revolving
Credit Commitments of all Lenders of such Class represented by such Lender’s
Revolving Credit Commitment and (y) if, on the date of such increase, there are
any Revolving Loans of such Class outstanding, such Revolving Loans shall on or
prior to the effectiveness of such Revolving Commitment Increase be prepaid from
the proceeds of additional Revolving Loans of such Class made hereunder
(reflecting such increase in Revolving Credit Commitments of such Class), which
prepayment shall be accompanied by accrued interest on the Revolving Loans of
such Class being prepaid and any costs incurred by any Lender in accordance with
Section 3.5.  The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.
 
 
95

--------------------------------------------------------------------------------

 
 
(b)           This Section 2.15 shall supersede any provisions in Section 12.1
or Section 12.7 to the contrary.
 
SECTION 2.16             Defaulting Lenders.
 
(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
 
96

--------------------------------------------------------------------------------

 
 
 (i)         Waivers and Amendments.  That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 12.1.
 
(ii)         Reallocation of Payments.  Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 12.6), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to any Issuer or the
Swing Loan Lender hereunder; third, if so determined by the Administrative Agent
or requested by any Issuer or the Swing Loan Lender, to be held as cash
collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Loan or Letter of Credit; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, any
Issuer or the Swing Loan Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any Issuer or the Swing Loan
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
Letter of Credit Borrowings in respect of which that Defaulting Lender has not
fully funded its appropriate share and (y) such Loans or Letter of Credit
Borrowings were made at a time when the conditions set forth in Section 4.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Letter of Credit Borrowings owed to, all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or Letter of
Credit Borrowings owed to, that Defaulting Lender.  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this Section 2.16(a)(ii) shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.
 
(iii)         Certain Fees.  That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.12(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender for such period) and (y) shall be limited in its right to
receive Letter of Credit Fees as provided in Section 2.12(b).
 
 
97

--------------------------------------------------------------------------------

 
 
(iv)         Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Loans
pursuant to Sections 2.3 and 2.4, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Revolving
Credit Commitment of that Defaulting Lender; provided that (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default exists; and (ii) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Loans shall not exceed the
positive difference, if any, of (1) the Revolving Credit Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Loans of that Lender.
 
(b)           Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, Swing Loan Lender and the Issuers agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Revolving
Loans and funded and unfunded participations in Letters of Credit and Swing
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.16(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower for the period that such Lender was a Defaulting
Lender; and provided further that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.
 
(c)           Cash Collateral.  At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of the
Administrative Agent, the applicable Issuer or the Swing Loan Lender, the
Borrower shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to Section
2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
 
SECTION 2.17              Extensions of Loans.
 
(a)           Extension of Revolving Credit Commitments.  The Borrower may at
any time and from time to time request that all or a portion of the Revolving
Credit Commitments of a given Class (each, an “Existing Revolver Tranche”) be
amended to extend the Scheduled Termination Date with respect to all or a
portion of any principal amount of such Revolving Credit Commitments (any such
Revolving Credit Commitments which have been so amended, “Extended Revolving
Credit Commitments”) and to provide for other terms consistent with this Section
2.17; provided that there shall be no more than three (3) Classes of Loans and
Commitments outstanding pursuant to this Section 2.17 at any time.  In order to
establish any Extended Revolving Credit Commitments, the Borrower shall provide
a notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders under the applicable Existing Revolver Tranche) (each, an
“Extension Request”) setting forth the proposed terms (which shall be determined
in consultation with the Administrative Agent) of the Extended Revolving Credit
Commitments to be established, which shall (x) be identical as offered to each
Lender under such Existing Revolver Tranche (including as to the proposed
interest rates and fees payable) and offered pro rata to each Lender under such
Existing Revolver Tranche and (y) be identical to the Revolving Credit
Commitments under the Existing Revolver Tranche from which such Extended
Revolving Credit Commitments are to be amended, except that: (i) the Scheduled
Termination Date of the Extended Revolving Credit Commitments shall be later
than the Scheduled Termination Date of the Revolving Credit Commitments of such
Existing Revolver Tranche, (ii) the Extension Amendment may provide for other
covenants and terms that apply solely to any period after the Latest Maturity
Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Revolving Credit
Commitments); and (iii) all borrowings under the Revolving Credit Commitments
and repayments thereunder shall be made on a pro rata basis (except for (I)
payments of interest and fees at different rates on Extended Revolving Credit
Commitments (and related outstandings) and (II) repayments required upon the
Revolving Credit Termination Date of the non-extending Revolving Credit
Commitments); provided, further, that (A) the conditions precedent to a
Borrowing set forth in Section 4.2 shall be satisfied or duly waived as of the
date of such Extension Amendment and at the time when any Loans are made in
respect of any Extended Revolving Credit Commitment, (B) in no event shall the
final maturity date of any Extended Revolving Credit Commitments of a given
Extension Series at the time of establishment thereof be earlier than the then
Latest Maturity Date of any other Revolving Credit Commitments hereunder, (C)
any such Extended Revolving Credit Commitments (and the Liens securing the same)
shall be permitted by the terms of the Intercreditor Agreements (to the extent
any Intercreditor Agreement is then in effect) and (D) all documentation in
respect of the such Extension Amendment shall be consistent with the
foregoing.  Any Extended Revolving Credit Commitments amended pursuant to any
Extension Request shall be designated a series (each, an “Extension Series”) of
Extended Revolving Credit Commitments for all purposes of this Agreement;
provided that any Extended Revolving Credit Commitments amended from an Existing
Revolver Tranche may, to the extent provided in the applicable Extension
Amendment, be designated as an increase in any previously established Extension
Series with respect to such Existing Revolver Tranche.  Each Extension Series of
Extended Revolving Credit Commitments incurred under this Section 2.17 shall be
in an aggregate principal amount equal to not less than $35,000,000.
 
 
98

--------------------------------------------------------------------------------

 
 
(b)           Extension Request.  The Borrower shall provide the applicable
Extension Request at least five (5) Business Days (or such shorter period as may
be agreed by the Administrative Agent) prior to the date on which Lenders under
the Existing Revolver Tranche are requested to respond, and shall agree to such
procedures, if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably, to accomplish the purposes
of this Section 2.17.  No Lender shall have any obligation to agree to provide
any Extended Revolving Credit Commitment pursuant to any Extension Request.  Any
Revolving Credit Lender (each, an “Extending Revolving Credit Lender”) wishing
to have all or a portion of its Revolving Credit Commitments under the Existing
Revolver Tranche subject to such Extension Request amended into Extended
Revolving Credit Commitments shall notify the Administrative Agent (each, an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Revolving Credit Commitments under the Existing
Revolver Tranche which it has elected to request be amended into Extended
Revolving Credit Commitments (subject to any minimum denomination requirements
imposed by the Administrative Agent).  In the event that the aggregate principal
amount of Revolving Credit Commitments under the Existing Revolver Tranche in
respect of which applicable Revolving Credit Lenders shall have accepted the
relevant Extension Request exceeds the amount of Extended Revolving Credit
Commitments requested to be extended pursuant to the Extension Request,
Revolving Credit Commitments subject to Extension Elections shall be amended to
reflect allocations of the Extended Revolving Credit Commitments, which Extended
Revolving Credit Commitments shall be allocated as agreed by Administrative
Agent and the Borrower.
 
 
99

--------------------------------------------------------------------------------

 
 
(c)           New Revolving Commitment Lenders.  Following any Extension Request
made by the Borrower in accordance with Sections 2.17(a) and 2.17(b), if the
Lenders shall have declined to agree during the period specified in Section
2.17(b) above to provide Extended Revolving Credit Commitments in an aggregate
principal amount equal to the amount requested by the Borrower in such Extension
Request, the Borrower may request that banks, financial institutions or other
institutional lenders or investors other than the Lenders or Extended Revolving
Credit Lenders (the “New Revolving Commitment Lenders”), which New Revolving
Commitment Lenders may elect to provide an Extended Revolving Credit Commitment
hereunder (each, a “New Revolving Credit Commitment”); provided that such New
Revolving Credit Commitments of such New Revolving Commitment Lenders (i) shall
be in an aggregate principal amount for all such New Revolving Commitment
Lenders not to exceed the aggregate principal amount of Extended Revolving
Credit Commitments so declined to be provided by the existing Lenders and (ii)
shall be on identical terms to the terms applicable to the terms specified in
the applicable Extension Request (and any Extended Revolving Credit Commitments
provided by existing Lenders in respect thereof); provided further that, as a
condition to the effectiveness of any New Revolving Credit Commitment of any New
Revolving Commitment Lender, the Administrative Agent, each Issuer and the Swing
Loan Lender shall have consented (such consent not to be unreasonably withheld,
delayed or conditioned) to each New Revolving Commitment Lender if such consent
would be required under Section 12.2(b)(iii) for an assignment of Revolving
Credit Commitments to such Person.  Notwithstanding anything herein to the
contrary, any New Revolving Credit Commitment provided by New Revolving
Commitment Lenders shall be pro rata to each New Revolving Commitment
Lender.  Upon effectiveness of the Extension Amendment to which each such New
Revolving Commitment Lender is a party, (a) the Revolving Credit Commitments of
all existing Revolving Credit Lenders of each Class specified in the Extension
Amendment in accordance with this Section 2.17 will be permanently reduced pro
rata by an aggregate amount equal to the aggregate principal amount of the New
Revolving Credit Commitments of such New Revolving Commitment Lenders and (b)
the Revolving Credit Commitment of each such New Revolving Commitment Lender
will become effective.  The New Revolving Credit Commitments of New Revolving
Commitment Lenders will be incorporated as Revolving Credit Commitments
hereunder in the same manner in which Extended Revolving Credit Commitments of
existing Lenders are incorporated hereunder pursuant to this Section 2.17, and
for the avoidance of doubt, all Borrowings and repayments of Revolving Loans
from and after the effectiveness of such Extension Amendment shall be made pro
rata across all Classes of Revolving Credit Commitments including such New
Revolving Commitment Lenders (based on the outstanding principal amounts of the
respective Classes of Revolving Credit Commitments) except for (x) payments of
interest and fees at different rates for each Class of Revolving Credit
Commitments (and related Outstanding Amounts) and (y) repayments required on the
Revolving Credit Termination Date for any particular Class of Revolving Credit
Commitments.  Upon the effectiveness of each New Revolving Credit Commitment
pursuant to this Section 2.17(c), (a) each Revolving Credit Lender of all
applicable existing Classes of Revolving Credit Commitments immediately prior to
such effectiveness will automatically and without further act be deemed to have
assigned to each New Revolving Commitment Lender, and each such New Revolving
Commitment Lender will automatically and without further act be deemed to have
assumed, a portion of such Revolving Credit Lender’s participations hereunder in
outstanding Letters of Credit and Swing Loans such that, after giving effect to
each such deemed assignment and assumption of participations, subject to Section
2.16, the percentage of the outstanding (i) participations hereunder in Letters
of Credit and (ii) participations hereunder in Swing Loans held by each
Revolving Credit Lender of each Class of Revolving Credit Commitments (including
each such New Revolving Commitment Lender) will equal the percentage of the
aggregate Revolving Credit Commitments of all Classes of Revolving Credit
Lenders represented by such Revolving Credit Lender’s Revolving Credit
Commitment and (b) if, on the date of such effectiveness, there are any
Revolving Loans outstanding, such Revolving Loans shall on or prior to the
effectiveness of such New Revolving Credit Commitment be prepaid from the
proceeds of Loans outstanding after giving effect to such New Revolving Credit
Commitments, which prepayment shall be accompanied by accrued interest on the
Revolving Loans being prepaid and any costs incurred by any Lender in accordance
with Section 3.5.  The Administrative Agent and the Lenders hereby agree that
the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.
 
 
100

--------------------------------------------------------------------------------

 
 
(d)           Extension Amendment.  Extended Revolving Credit Commitments and
New Revolving Credit Commitments shall be established pursuant to an amendment
(each, an “Extension Amendment”) to this Agreement among the Borrower, the
Administrative Agent and each Extending Revolving Credit Lender and each New
Revolving Commitment Lender, if any, providing an Extended Revolving Credit
Commitment or a New Revolving Credit Commitment, as applicable, thereunder,
which shall be consistent with the provisions set forth in Sections 2.17(a), (b)
and (c) above (and shall not require the consent of any other Person).  The
effectiveness of any Extension Amendment shall be subject to the satisfaction on
the date thereof of each of the conditions set forth in Sections 4.2(a) and (b)
and, to the extent reasonably requested by the Administrative Agent, receipt by
the Administrative Agent of (i) legal opinions, board resolutions and officers’
certificates consistent with those delivered on the Effective Date other than
changes to such legal opinion resulting from a Change in Law, change in fact or
change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent and (ii) reaffirmation agreements and/or such amendments to
the Collateral Documents as may be reasonably requested by the Collateral Agent
in order to ensure that the Extended Revolving Credit Commitments or the New
Revolving Credit Commitments, as the case may be, are provided with the benefit
of the applicable Loan Documents (including, in the case of the Mortgages,
mortgage amendments and date down endorsements with respect to the applicable
title insurance policies).  The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Extension Amendment.  Each of the parties
hereto hereby agrees that this Agreement and the other Loan Documents may be
amended pursuant to an Extension Amendment, without the consent of any Person
other than the Administrative Agent, the Borrower and the Lenders providing the
applicable Extended Revolving Credit Commitments or New Revolving Credit
Commitments, to the extent (but only to the extent) necessary to (i) reflect the
existence and terms of the Extended Revolving Credit Commitments or the New
Revolving Credit Commitments, as the case may be, incurred pursuant thereto,
(ii) make such other changes to this Agreement and the other Loan Documents
(without the consent of the Requisite Lenders) and (iii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section, and the Requisite Lenders
hereby expressly authorize the Administrative Agent to enter into any such
Extension Amendment.
 
 
101

--------------------------------------------------------------------------------

 
 
(e)           No conversion of Loans pursuant to any Extension in accordance
with this Section 2.17 shall constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement.
 
SECTION 2.18               Refinancing Amendments.  After the Effective Date,
the Borrower may obtain, from any Lender or any Additional Lender, Credit
Agreement Refinancing Indebtedness in respect of all or any portion of the Loans
and Commitments then outstanding under this Agreement in each case pursuant to a
Refinancing Amendment; provided that there shall be no obligors in respect of
any Credit Agreement Refinancing Indebtedness that are not Loan Parties;
provided, further that the terms and conditions applicable to such Credit
Agreement Refinancing Indebtedness may provide for any additional or different
financial or other covenants or other provisions that are agreed between the
Borrower and the Lenders thereof and applicable only during periods after the
Latest Maturity Date that is in effect on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained.  Any Other Loans may
participate on a pro rata basis or on a less than pro rata basis (but not on a
greater than pro rata basis) in any voluntary or mandatory prepayments
hereunder, as specified in the applicable Refinancing Amendment.  The
effectiveness of any Refinancing Amendment shall be subject to the satisfaction
on the date thereof of each of the conditions set forth in Section 4.2 and, to
the extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of customary legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Effective Date under Section 4.1 (other than changes to such legal opinions
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent) (including, in the
case of the Mortgages, mortgage amendments and date down endorsements with
respect to the applicable title insurance policies).  Each incurrence of Credit
Agreement Refinancing Indebtedness under this Section 2.18 shall be in an
aggregate principal amount of not less than $75,000,000.  The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Refinancing Amendment.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Loans and/or Other Commitments).  Any
Refinancing Amendment may, without the consent of any Person other than the
Administrative Agent, the Borrower and the Lenders providing the applicable
Credit Agreement Refinancing Indebtedness, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.18.  This Section 2.18 shall supersede any
provisions in Section 12.7 or 12.1 to the contrary.  It is understood that (x)
any Lender approached to provide all or a portion of Credit Agreement
Refinancing Indebtedness may elect or decline, in its sole discretion, to
provide such Credit Agreement Refinancing Indebtedness (it being understood that
there is no obligation to approach any existing Lenders to provide any Other
Commitment), and (y) the Administrative Agent shall have consented (such consent
not to be unreasonably withheld, delayed or conditioned) to such Person’s
providing such Credit Agreement Refinancing Indebtedness if such consent would
be required under Section 12.2 for an assignment of Loans or Commitments to such
Person.
 
 
102

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
 
SECTION 3.1               Taxes.
 
(a)           Except as required by law, any and all payments by the Borrower
(the term “Borrower” under this Article III being deemed to include any
Subsidiary for whose account a Letter of Credit is issued) or any Guarantor to
or for the account of any Agent or any Lender under any Loan Document shall be
made free and clear of and without deduction for any and all present or future
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges, and all liabilities (including additions to tax, penalties and
interest) with respect thereto, excluding, in the case of each Agent and each
Lender, (i) taxes imposed on or measured by net income (however denominated, and
including branch profits and similar taxes), and franchise or similar taxes, in
each case (A) imposed by the jurisdiction under the laws of which it is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located or (B) taxes imposed
by reason of any connection between such Agent or Lender and the taxing
jurisdiction imposing such tax (other than a connection arising solely by
executing or entering into any Loan Document, receiving payments thereunder or
having been a party to, performed its obligations under, received or perfected a
security interest under, engaged in any other transaction pursuant to or
enforced, any Loan Documents), (iii) subject to Section 3.1(e), any U.S. federal
tax that is (or would be) required to be withheld with respect to amounts
payable hereunder in respect of an interest arising under any Loan Document that
is assigned to an Eligible Assignee (pursuant to an assignment under Section
12.2) on the date such assignee becomes an Eligible Assignee to the extent such
tax is in excess of the tax that would have been applicable had such assigning
Lender not assigned its interest arising under any Loan Document (unless such
assignment is made at the express written request of the Borrower), (iv) in the
case of any Foreign Lender, any U.S. federal withholding taxes imposed as a
result of the failure of any Agent or Lender to comply with the provisions of
Sections 3.1(b) and 3.1(c), (v) in the case of any U.S. Lender, any U.S. federal
withholding taxes imposed as a result of the failure of any Agent or Lender to
comply with the provisions of Section 3.1(d), (vi) any taxes imposed on any
amount payable to or for the account of any Agent or Lender as a result of the
failure of such recipient to comply with its obligations under Section 3.1(l),
(vii) amounts excluded pursuant to Section 3.1(e) hereto, and (viii) penalties
and interest on the foregoing amounts (all such non excluded taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges
and liabilities being hereinafter referred to as “Taxes”). If the Borrower,
Guarantor or other applicable withholding agent is required to deduct any Taxes
or Other Taxes (as defined below) from or in respect of any sum payable under
any Loan Document to any Agent or any Lender, (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 3.1(a)),
each of such Agent and such Lender receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower, Guarantor or
other applicable withholding agent shall make such deductions, (iii) the
Borrower, Guarantor or other applicable withholding agent shall pay the full
amount deducted to the relevant taxing authority, and (iv) within thirty (30)
days after the date of such payment (or, if receipts or evidence are not
available within thirty (30) days, as soon as practicable thereafter), the
Borrower or Guarantor shall furnish to such Agent or Lender (as the case may be)
the original or a facsimile copy of a receipt evidencing payment thereof to the
extent such a receipt has been made available to the Borrower or Guarantor (or
other evidence of payment reasonably satisfactory to the Administrative
Agent).  If the Borrower or Guarantor fails to pay any Taxes or Other Taxes when
due to the appropriate taxing authority or fails to remit to any Agent or any
Lender the required receipts or other required documentary evidence that has
been made available to the Borrower or Guarantor, the Borrower or Guarantor
shall indemnify such Agent and such Lender for any incremental Taxes that may
become payable by such Agent or such Lender arising out of such failure.
 
 
103

--------------------------------------------------------------------------------

 
 
 
(b)           To the extent it is legally able to do so, each Agent or Lender
(including an Eligible Assignee to which a Lender assigns its interest in
accordance with Section 12.2) that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code (each, a “Foreign Lender”) agrees to
complete and deliver to the Borrower and the Administrative Agent on or prior to
the date on which the Agent or Lender (or Eligible Assignee) becomes a party
hereto, two (2) accurate, complete and original signed copies of whichever of
the following is applicable:  (i) in the case of a Foreign Lender claiming the
benefits under an income tax treaty to which the United States is a party, an
IRS Form W-8BEN certifying that it is entitled to such benefits; (ii) in the
case of a Foreign Lender claiming that the income receivable pursuant to any
Loan Document is effectively connected with the conduct of a trade or business
in the United States, an IRS Form W-8ECI certifying to this effect; (iii) if the
Foreign Lender is claiming the benefits of the exemption for portfolio interest
under either Section 871(h) or Section 881(c) of the Code and is not (A) a bank
described in Section 881(c)(3)(A) of the Code, (B) a 10-percent shareholder
described in Section 871(h)(3)(B) of the Code, or (C) a controlled foreign
corporation related to the Borrower within the meaning of Section 864(d) of the
Code, a certificate to that effect in substantially the form attached hereto as
Exhibit N (a “Non-Bank Certificate”) and an IRS Form W-8BEN, certifying that the
Foreign Lender is not a United States person; (iv) to the extent a Lender is not
the beneficial owner for U.S. federal income tax purposes, an IRS Form W-8IMY
(or any successor form thereto) of the Lender, accompanied by, as and to the
extent applicable, an IRS Form W-8BEN, an IRS Form W-8ECI, Non-Bank Certificate,
an IRS Form W-9, additional IRS Forms W-8IMY (further accompanied by required
attachments thereto) and any other required supporting information from each
beneficial owner (it being understood that a Lender need not provide
certificates or supporting documentation from beneficial owners if (x) the
Lender is a “qualified intermediary” or “withholding foreign partnership” for
U.S. federal income tax purposes and (y) such Lender is as a result able to
establish, and does establish, that payments to such Lender are, to the extent
applicable, entitled to an exemption from or, if an exemption is not available,
a reduction in the rate of, U.S. federal withholding taxes without providing
such certificates or supporting documentation); or (v) any other form prescribed
by applicable requirements of U.S. federal income tax law as a basis for
claiming exemption from or a reduction in U.S. federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made except, and
solely for the purposes of this clause (v), to the extent, in the Agent or
Lender’s reasonable judgment, such completion, execution, or submission would
subject such Agent or Lender to any material unreimbursed costs or expenses or
would materially prejudice the legal or commercial position of such Agent or
Lender.
 
 
104

--------------------------------------------------------------------------------

 
 
(c)           In addition, each such Lender shall, to the extent it is legally
entitled to do so, (i) promptly submit to the Borrower and the Administrative
Agent two (2) accurate, complete and original signed copies of such other or
additional forms or certificates (or such successor forms or certificates as
shall be adopted from time to time by the relevant taxing authorities) as may
then be applicable or available to secure an exemption from or reduction in the
rate of U.S. federal withholding tax (A) on or before the date that such
Lender’s most recently delivered form, certificate or other evidence expires or
becomes obsolete or inaccurate in any material respect, (B) after the occurrence
of a change in the Foreign Lender’s circumstances requiring a change in the most
recent form, certificate or evidence previously delivered by it to the Borrower
and the Administrative Agent, and (C) from time to time thereafter if reasonably
requested by the Borrower or the Administrative Agent, and (ii) promptly notify
the Borrower and the Administrative Agent in writing of any change in the
Foreign Lender’s circumstances which would modify or render invalid any claimed
exemption or reduction.
 
(d)           Each Agent or Lender that is a “United States person” (within the
meaning of Section 7701(a)(30) of the Code) (each a “U.S. Lender”) agrees to
complete and deliver to the Borrower and the Administrative Agent two (2)
original copies of accurate, complete and signed IRS Form W-9 or successor form
certifying that such Agent or Lender is not subject to United States backup
withholding (i) on or prior to the Effective Date (or on or prior to the date it
becomes a party to this Agreement), (ii) on or before the date that such form
expires or becomes obsolete or inaccurate in any material respect, (iii) after
the occurrence of a change in the Agent’s or Lender’s circumstances requiring a
change in the most recent form previously delivered by it to the Borrower and
the Administrative Agent, and (iv) from time to time thereafter if reasonably
requested by the Borrower or the Administrative Agent.
 
(e)           Notwithstanding anything else herein to the contrary (but subject
to the succeeding sentence), if a Lender, Eligible Assignee or Agent is subject
to any U.S. federal tax that is required to be withheld with respect to amounts
payable hereunder at a rate in excess of zero percent at the time such Lender,
Eligible Assignee or Agent becomes a party to this Agreement or otherwise
acquires an interest in the Loan, or pursuant to a law or other legal
requirement in effect at such time, such tax (including additions to tax,
penalties and interest imposed with respect to such tax) shall be considered
excluded from Taxes (unless and until such time as such Lender, Eligible
Assignee or Agent subsequently provides forms and certifications that establish
to the reasonable satisfaction of Borrower and the Administrative Agent that
such Lender, Eligible Assignee or Agent is subject to a lower rate of tax, at
which time tax at such lower rate (including additions to tax, penalties and
interest imposed with respect to such tax) shall be considered so excluded for
periods during which such forms and certifications remain valid and are
sufficient, under the law in effect at the time such forms and certifications
are provided (including any law with a delayed effective date), to establish
that such Lender, Eligible Assignee or Agent is subject to such lower rate of
tax) except, in the case of an Eligible Assignee, to the extent the Lender’s
assignor was entitled to additional amounts or indemnity payments immediately
prior to the assignment.  Further, the Borrower shall not be required pursuant
to this Section 3.1 to pay any additional amount to, or to indemnify, any
Lender, Eligible Assignee or Agent, as the case may be, to the extent that such
Lender, Eligible Assignee or Agent becomes subject to Taxes subsequent to the
Effective Date (or, if later, the date such Lender, Eligible Assignee or Agent
becomes a party to this Agreement or otherwise acquires an interest in the Loan)
solely as a result of a change in the place of organization or place of doing
business of such Lender, Eligible Assignee or Agent (or any applicable
beneficial owner), a change in the Lending Office of such Lender or Eligible
Assignee (or any applicable beneficial owner) (other than at the written request
of the Borrower to change such Lending Office), or a change that results in such
Lender or Eligible Assignee (or any applicable beneficial owner) being described
in clauses (A), (B) or (C) of Section 3.1(b)(iii), occurring after the date that
such Lender, Eligible Assignee or Agent becomes a party to this Agreement or
otherwise acquires an interest in the Loan.  If an Eligible Assignee acquires an
additional interest in a Loan after the date on which it became a party to this
Agreement or previously acquired an interest in any Loan, the provisions of this
Section 3.1(e) shall apply to such additional interest as of the date such
additional interest was acquired.
 
 
105

--------------------------------------------------------------------------------

 
 
(f)           The Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or charges or similar levies which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (including additions to tax, penalties and interest related
thereto) excluding, in each case, such amounts that result from an Assignment
and Assumption, grant of a participation, transfer or assignment to or
designation of a new applicable Lending Office or other office for receiving
payments under any Loan Document, except to the extent that any such Assignment
and Assumption, grant of a participation, transfer, assignment or designation is
requested in writing by the Borrower subsequent to the date hereof (all such
non-excluded taxes described in this Section 3.1(f) being hereinafter referred
to as “Other Taxes”).
 
(g)           If any Taxes or Other Taxes are directly asserted against any
Agent or Lender with respect to any payment received by such Agent or Lender in
respect of any Loan Document, such Agent or Lender may pay such Taxes or Other
Taxes and the Borrower will promptly indemnify and hold harmless such Agent or
Lender for the full amount of such Taxes and Other Taxes (and any Taxes and
Other Taxes imposed on amounts payable under this Section 3.1), and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or legally imposed or
asserted.  Payments under this Section 3.1(g) shall be made within ten (10) days
after the date Borrower receives written demand for payment from such Agent or
Lender.
 
(h)           A Participant shall not be entitled to receive any greater payment
under Section 3.1 than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless (i) the sale
of the participation to such Participant is made with the Borrower’s express
written consent to such participation at the time such participation is sold to
such Participant or (ii) such entitlement to a greater payment results from a
change in any law after the sale of the participation takes place.
 
 
106

--------------------------------------------------------------------------------

 
 
(i)            If the Borrower determines in good faith that a reasonable basis
exists for contesting any taxes for which indemnification has been demanded
hereunder, the relevant Lender or the relevant Agent, as applicable, shall
cooperate with the Borrower in a reasonable challenge of such taxes if so
requested by the Borrower, provided that (a) such Lender or Agent determines in
its reasonable discretion that it would not be prejudiced by cooperating in such
challenge, (b) the Borrower pays all related expenses of such Agent or Lender
and (c) the Borrower indemnifies such Lender or Agent for any liabilities or
other costs incurred by such party in connection with such challenge.
 
(j)            If any Agent or any Lender has received or is entitled to receive
a refund in respect of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or Holdings, as the case may be or with respect to
which the Borrower or Holdings, as the case may be has paid additional amounts
pursuant to this Section 3.1, it shall use commercially reasonable efforts to
obtain such refund (to the extent not yet received) (provided that doing so
would not otherwise materially disadvantage the Agent or Lender) and it shall
promptly remit such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower or Holdings, as the case may be
under this Section 3.1 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all reasonable out-of-pocket expenses incurred by the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower or Holdings, as the case may be, upon the
written request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower or Holdings (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority), as the case may
be, to the Administrative Agent or such Lender in the event the Administrative
Agent or such Lender is required to repay such refund to such Governmental
Authority (provided that such Lender or the Administrative Agent may delete any
information therein that such Lender or the Administrative Agent deems
confidential in its reasonable discretion).  The Administrative Agent or such
Lender, as the case may be, shall provide the Borrower with a copy of any notice
of assessment or other evidence reasonably available of the requirement to repay
such refund received from the relevant Governmental Authority.  This subsection
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes that
is reasonably deems confidential) to the Borrower, Holdings or any other Person.
 
(k)           Each Lender agrees that, upon the occurrence of any event giving
rise to the operation of Section 3.1(a) or (g) with respect to such Lender, it
will, if requested by the Borrower, use commercially reasonable efforts (subject
to legal and regulatory restrictions) to mitigate the effect of any such event,
including by designating another Lending Office for any Loan affected by such
event and by completing and delivering or filing any tax-related forms which
such Lender is legally able to deliver and which would reduce or eliminate any
amount of Taxes or Other Taxes required to be deducted or withheld or paid by
the Borrower; provided that such efforts are made at the Borrower’s expense and
on terms that, in the reasonable judgment of such Lender, cause such Lender and
its Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided further that nothing in this Section 3.1(k) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender pursuant to Section 3.1(a) or (g).
 
 
107

--------------------------------------------------------------------------------

 
 
(l)            If a payment made to a recipient under any Loan Document would be
subject to United States federal withholding tax imposed by FATCA if such
recipient were to fail to comply with the applicable reporting requirements of
FATCA, such recipient shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by FATCA and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by FATCA requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their respective obligations under FATCA, to determine that
such recipient has or has not complied with such recipient’s obligations under
FATCA and, as necessary, to determine the amount to deduct and withhold from
such payment.
 
(m)           Notwithstanding any other provision of this Agreement, the
Borrower and the Administrative Agent may deduct and withhold any taxes required
by any Laws to be deducted and withheld from any payment under any of the Loan
Documents, subject to the provisions of this Section 3.1.
 
(n)           With respect to any Lender’s claim for compensation under this
Section 3.1, the Borrower shall not be required to compensate such Lender for
any amount incurred more than one hundred eighty (180) days prior to the date
that such Lender notifies the Borrower in writing of the event that gives rise
to such claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
 
(o)           The agreements in this Section 3.1 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.
 
SECTION 3.2               Illegality.  If any Lender reasonably determines that
any Law has made it unlawful or that any Governmental Authority has asserted
that it is unlawful for any Lender or its applicable Lending Office to make,
maintain or fund Loans (and, in the reasonable opinion of such Lender (subject
to overall policy considerations of such Lender), the designation of a different
applicable Lending Office or the assignment by such Lender of its rights
hereunder to another of its offices, branches or affiliates would either not
avoid such unlawfulness or would be disadvantageous to such Lender in any
economic, legal or regulatory respect) whose interest is determined by reference
to the Eurocurrency Rate, or to determine or charge interest rates based upon
the Eurocurrency Rate or Adjusted Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof within a reasonable time thereafter (if by
telephone, confirmed in writing) by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate, or to convert Base Rate Loans to Eurocurrency Rate Loans,
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Adjusted Eurocurrency Rate component of the Base
Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted Eurocurrency Rate component of the Base Rate,
in each case until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist (which notice such Lender agrees to give at such time when such
circumstances no longer exist).  Upon receipt of such notice within a reasonable
time thereafter, (x) the Borrower may revoke any pending request for a Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans, and shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans (and the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted Eurocurrency Rate component of the Base Rate),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Rate Loans, to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans, and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Adjusted
Eurocurrency Rate component of the Base Rate with respect to any Base Rate
Loans, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Adjusted Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal  for such Lender
to determine or charge interest rates based upon the Eurocurrency Rate.  Upon
any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted.
 
 
108

--------------------------------------------------------------------------------

 
 
SECTION 3.3                Inability to Determine Rates.  If the Requisite
Lenders reasonably determine that for any reason in connection with any request
for a Eurocurrency Rate Loan, or a conversion to or continuation thereof that
(a) deposits in Dollars are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender.  Thereafter, (x) each Eurocurrency Rate Loan shall
automatically, on the last day of the current Interest Period for such Loan,
convert into a Base Rate Loan, (y) the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended, and (z) in the event of a
determination described in the preceding sentence with respect to the Adjusted
Eurocurrency Rate component of the Base Rate, the utilization of the Adjusted
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Requisite
Lenders) notifies the Borrower and the Lenders that the circumstances giving
rise to such notice no longer exist (which notice the Administrative Agent
agrees to give at such time when such circumstances no longer exist).  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans, or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
 
 
109

--------------------------------------------------------------------------------

 
 
SECTION 3.4                Increased Cost and Reduced Return; Capital Adequacy;
Reserves on Eurocurrency Rate Loans.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted
Eurocurrency Rate) or any Issuer;
 
(ii)         subject any Lender or any Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurocurrency Rate Loan made by it, or change the basis
of taxation of payments to such Lender or the Issuer in respect thereof (except
for Taxes covered by Section 3.1 and any taxes and other amounts described in
clauses (i) through (viii) of the first sentence of Section 3.1(a) that are
imposed with respect to payments for or on account of any Agent or any Lender
under any Loan Document, and except for Other Taxes); or
 
(iii)         impose on any Lender or any Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein,
in each case that is not otherwise accounted for in the definition of Adjusted
Eurocurrency Rate or this clause (a);
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or such Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or Issuer hereunder
(whether of principal, interest or any other amount) then, from time to time
within fifteen (15) days after demand by such Lender or Issuer setting forth in
reasonable detail such increased costs (with a copy of such demand to the
Administrative Agent), the Borrower will pay to such Lender or Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.
 
(b)           Capital Requirements.  If any Lender or any Issuer reasonably
determines that any Change in Law affecting such Lender or such Issuer or any
Lending Office of such Lender or such Lender’s or such Issuer’s holding company,
if any, regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s or such Issuer’s capital or on the capital
of such Lender’s or such Issuer’s holding company, if any, as a consequence of
this Agreement, the Revolving Credit Commitments of such Lender or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by such Issuer, to a level below that which such Lender
or such Issuer or such Lender’s or such Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuer’s policies and the policies of such Lender’s or such Issuer’s
holding company with respect to capital adequacy), then from time to time
promptly following demand of such Lender or such Issuer setting forth in
reasonable detail the charge and the calculation of such reduced rate of return
(with a copy of such demand to the Administrative Agent), the Borrower will pay
to such Lender or such Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuer or such Lender’s or such
Issuer’s holding company for any such reduction suffered.
 
 
110

--------------------------------------------------------------------------------

 
 
(c)           Certificates for Reimbursement.  A certificate of a Lender or an
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.4 and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or such
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender or
any Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.4 shall not constitute a waiver of such Lender’s or such Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an Issuer pursuant to the foregoing
provisions of this Section 3.4 for any increased costs incurred or reductions
suffered more than one hundred eighty (180) days prior to the date that such
Lender or such Issuer, as the case may be, notifies the Borrower in writing of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such Issuer’s intention to claim compensation therefor (except that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof).
 
(e)           Without duplication of any reserves specified in the definition of
“Eurocurrency Rate”, the Borrower shall pay to each Lender, as long as such
Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any central banking or financial regulatory authority
imposed in respect of the maintenance of the Aggregate Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error), which shall be due and payable on
each date on which interest is payable on such Loan, provided the Company shall
have received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional costs from such Lender.  If a Lender
fails to give notice fifteen (15) days prior to the relevant interest payment
date, such additional costs shall be due and payable fifteen (15) days from
receipt of such notice.
 
SECTION 3.5               Funding Losses.  Upon written demand of any Lender
(with a copy to the Administrative Agent) from time to time, which demand shall
set forth in reasonable detail the basis for requesting such amount, the
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense incurred by it as a result of:
 
(a)           any continuation, conversion, payment or prepayment of any
Eurocurrency Rate Loan on a day prior to the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);
 
 
111

--------------------------------------------------------------------------------

 
 
(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurocurrency Rate Loan on the date or in the amount notified by the Borrower; or
 
(c)           (any assignment of a Eurocurrency Rate Loan on a day prior to the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 3.7;
 
including any loss or expense (excluding loss of anticipated profits or margin)
actually incurred by reason of the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained.
 
SECTION 3.6               Matters Applicable to All Requests for Compensation.
 
(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.4, or the Borrower is required to pay any
additional amount to any Lender, any Issuer, or any Governmental Authority for
the account of any Lender or any Issuer pursuant to Section 3.1, or if any
Lender gives a notice pursuant to Section 3.2, then such Lender or such Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or such Issuer, such designation or assignment (i)
would eliminate or reduce amounts payable pursuant to Section 3.1 or 3.4, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.2, as applicable, and (ii) in each case, would not subject such Lender
or such Issuer, as the case may be, to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender or such Issuer, as the
case may be in any material economic, legal or regulatory respect.
 
(b)           Suspension of Lender Obligations.  If any Lender requests
compensation by the Borrower under Section 3.4, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue Eurocurrency Rate Loans from one Interest Period
to another Interest Period, or to convert Base Rate Loans into Eurocurrency Rate
Loans, until the event or condition giving rise to such request ceases to be in
effect (in which case the provisions of Section 3.6(c) shall be applicable);
provided that such suspension shall not affect the right of such Lender to
receive the compensation so requested.
 
(c)           Conversion of Eurocurrency Rate Loans.  If any Lender gives notice
to the Borrower (with a copy to the Administrative Agent) that the circumstances
specified in Sections 3.2, 3.3 or 3.4 hereof that gave rise to the conversion of
such Lender’s Eurocurrency Rate Loans no longer exist (which such Lender agrees
to do promptly upon such circumstances ceasing to exist) at a time when
Eurocurrency Rate Loans made by other Lenders are outstanding, such Lender’s
Base Rate Loans shall be automatically converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding Eurocurrency Rate Loans,
to the extent necessary so that, after giving effect thereto, all Loans of a
given Class held by the Lenders of such Class holding Eurocurrency Rate Loans
and by such Lender are held pro rata (as to principal amounts, interest rate
basis, and Interest Periods) in accordance with their respective Pro Rata
Shares.
 
 
112

--------------------------------------------------------------------------------

 
 
SECTION 3.7                Replacement of Lenders under Certain
Circumstances.  If (i) any Lender requests compensation under Section 3.4 or
ceases to make Eurocurrency Rate Loans as a result of any condition described in
Section 3.2 or Section 3.4, (ii) the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.1, (iii) any Lender is a Non-Consenting Lender, (iv) any
Lender is a Defaulting Lender, or (v) any other circumstance exists hereunder
that gives the Borrower the right to replace a Lender as a party hereto, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.2), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to one or more
Eligible Assignees that shall assume such obligations (any of which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
 
(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 12.2(b)(iv);
 
(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.5) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
 
(c)           such Lender being replaced pursuant to this Section 3.7 shall (i)
execute and deliver an Assignment and Assumption with respect to such Lender’s
Commitment and outstanding Loans, and (ii) deliver any Revolving Credit Notes
evidencing such Loans to the Borrower or Administrative Agent (or a lost or
destroyed note indemnity in lieu thereof); provided that the failure of any such
Lender to execute an Assignment and Assumption or deliver such Revolving Credit
Notes shall not render such sale and purchase (and the corresponding assignment)
invalid and such assignment shall be recorded in the Register and the Revolving
Credit Notes shall be deemed to be canceled upon such failure;
 
(d)           the Eligible Assignee shall become a Lender hereunder and the
assigning Lender shall cease to constitute a Lender hereunder with respect to
such assigned Loans, Revolving Credit Commitments and participations, except
with respect to indemnification provisions under this Agreement, which shall
survive as to such assigning Lender;
 
(e)           in the case of any such assignment resulting from a claim for
compensation under Section 3.4 or payments required to be made pursuant to
Section 3.1, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(f)           such assignment does not conflict with applicable Laws.
 
 
113

--------------------------------------------------------------------------------

 
 
In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, all affected
Lenders or all the Lenders or all affected Lenders with respect to a certain
Class or Classes of the Loans and (iii) the Requisite Lenders or the requisite
Lenders of the applicable Class or Classes of the Loans, have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
SECTION 3.8                Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and resignation of the
Administrative Agent, the Collateral Agent, the Swing Loan Lender or any Issuer.
 
ARTICLE IV
 
CONDITIONS PRECEDENT
 
SECTION 4.1                Conditions Precedent to Initial Borrowing.  The
obligations of the Lenders to make Revolving Loans and the obligations of any
Issuer to Issue Letters of Credit shall, in each case, shall be subject to the
satisfaction or due waiver in accordance with Section 12.1 of each of the
following conditions precedent, except as otherwise agreed between the Borrower
and the Administrative Agent (the date on which such conditions are satisfied or
waived herein in accordance with Section 12.1 shall be the “Effective Date”):
 
(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party each in form and substance reasonably satisfactory to the
Administrative Agent:
 
 (i)         a Notice of Borrowing in accordance with the requirements hereof
provided that such notice shall not include any representation or statement as
to the absence (or existence) of any Default;
 
(ii)         executed counterparts of this Agreement and the Guaranty;
 
(iii)         a Revolving Credit Note executed by the Borrower in favor of each
Lender that has requested a Revolving Credit Note at least two (2) Business Days
in advance of the Effective Date;
 
(iv)         each Collateral Document set forth on Schedule 1.1A required to be
executed on the Effective Date as indicated on such schedule, duly executed by
each Loan Party thereto, together with:
 
 
114

--------------------------------------------------------------------------------

 
 
(A)           copies of certificates, if any, representing the Pledged Equity
referred to therein accompanied by undated stock powers executed in blank and
instruments evidencing the Pledged Debt indorsed in blank;
 
(B)           [Reserved]; and
 
(C)           evidence that all other actions, recordings and filings that the
Administrative Agent and the Collateral Agent has reasonably requested to be
taken, completed or otherwise provided for to satisfy the Collateral and
Guarantee Requirement shall have been taken, completed or otherwise provided for
in a manner reasonably satisfactory to the Administrative Agent;
 
(v)         such certificates of good standing from the applicable secretary of
state of the state of organization of each Loan Party, certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Loan Party as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party on the Effective Date;
 
(vi)         an opinion from Proskauer Rose, LLP, New York and California
counsel to the Loan Parties substantially in the form of Exhibit G-1;
 
(vii)         an opinion from Greenberg Traurig LLP, Nevada counsel to the Loan
Parties substantially in the form of Exhibit G-2;
 
(viii)         a solvency certificate from the chief financial officer of the
Borrower (as of the Effective Date and after giving effect to the Transaction)
substantially in the form attached hereto as Exhibit M;
 
(ix)         evidence that all insurance (excluding title insurance) required to
be maintained pursuant to the Loan Documents has been obtained and is in effect
as of the Effective Date and that the Collateral Agent has been named as loss
payee and/or additional insured, as applicable, under each insurance policy with
respect to such insurance as to which the Collateral Agent (i) is entitled under
the Loan Documents to be so named, and (ii) shall have requested to be so named;
 
(x)         certified copies of the Merger Agreement and schedules and other
attachments thereto, duly executed by the parties thereto, together with all
material agreements, instruments and other documents delivered in connection
therewith as the Administrative Agent shall reasonably request, each including
certification by a Responsible Officer of the Borrower that such documents are
in full force and effect as of the Effective Date;
 
(xi)         copies of a recent Lien and judgment search in each jurisdiction
reasonably requested by the Administrative Agent with respect to the Loan
Parties; and
 
 
115

--------------------------------------------------------------------------------

 
 
(xii)         a Borrowing Base Certificate, certified as complete and correct in
all respects, which calculates the Borrowing Base as of the last Business Day of
the most recent month ended at least fifteen (15) days prior to the Effective
Date;
 
provided, however, that, each of the requirements set forth in clause (iv)
above, including the delivery of documents and instruments necessary to satisfy
the Collateral and Guarantee Requirement (except for the execution and delivery
of the Security Agreement and to the extent that a Lien on such Collateral may
be perfected (x) by the filing of a financing statement under the Uniform
Commercial Code or (y) by the delivery of stock certificates of the Borrower and
its wholly owned Domestic Subsidiaries) shall not constitute conditions
precedent to the Credit Extensions on the Effective Date after the Borrower’s
use of commercially reasonable efforts, without undue burden or cost, to provide
such items on or prior to the Effective Date if the Borrower agrees to deliver,
or cause to be delivered, such search results, documents and instruments, or
take or cause to be taken such other actions as may be required to perfect such
security interests within ninety (90) days after the Effective Date (or such
later date as the Administrative Agent and the Borrower mutually agree in good
faith).  Notwithstanding anything in this Agreement, the terms of the Loan
Documents shall be in a form such that they do not impair the availability or
funding of the Facility on the Effective Date if the conditions set forth in
this Section 4.1 are satisfied or waived by the Arrangers.
 
(b)           All fees and reasonable and documented out-of-pocket expenses
required to be paid on or before the Effective Date hereunder and invoiced at
least three (3) Business Days before the Effective Date shall have been paid in
full in cash (which such amounts, notwithstanding the foregoing, may be offset
against the proceeds of the Facility).
 
(c)           Prior to or substantially simultaneously with the Initial ABL
Borrowing on the Effective Date, (i) the Equity Contribution shall have been
consummated; and (ii) the Merger shall be consummated in all material respects
in accordance with the terms of the Merger Agreement.
 
(d)           Prior to or substantially simultaneously with the initial
Borrowings on the Effective Date, the Borrower shall have received (i) at least
$525,000,000 in gross cash proceeds from borrowings under the Term Facility, and
(ii) at least $250,000,000 in gross cash proceeds from the issuance of the
Senior Notes.
 
(e)           The Intercreditor Agreement and the Term Facility Documentation
shall have been duly executed and delivered by each party thereto, and shall be
in full force and effect.
 
(f)           Prior to or substantially simultaneously with the initial
Borrowing on the Effective Date, the Loan Parties shall have taken all other
necessary actions such that, after giving effect to the Transaction, the
Borrower and the Restricted Subsidiaries shall have outstanding no material
third-party Indebtedness for borrowed money or preferred Equity Interests other
than (A) the Loans and Letter of Credit Obligations, (B) borrowings under the
Term Facility, (C) borrowings under the Senior Notes and (D) Indebtedness
permitted the Loan Documents, the Merger Agreement and/or the Schedules thereto.
 
 
116

--------------------------------------------------------------------------------

 
 
(g)           The Arrangers shall have received the Annual Financial Statements
and the Quarterly Financial Statements.
 
(h)           The Arrangers shall have received the Pro Forma Financial
Statements.
 
(i)            The Administrative Agent and the Arrangers shall have received
all documentation and other information reasonably requested in writing by them
at least ten (10) days prior to the Effective Date in order to allow the
Arrangers, the Administrative Agent and the Lenders to comply with applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act.
 
(j)            The Administrative Agent shall have received, in form and
substance reasonably satisfactory to the Administrative Agent and the Arrangers
a Field Examination and the Initial Inventory Appraisal and such other reports,
audits or certifications as the Administrative Agent and the Arrangers may
reasonably request in respect of the Collateral included in the Borrowing Base
not less than ten (10) Business Days prior to the Effective Date.
 
(k)           Since October 11, 2011, there shall not have been any Event,
change or occurrence that, individually or together with any other Event, has
had or would reasonably be expected to have a Closing Date Material Adverse
Effect.
 
(l)            After giving effect to the Transaction on the Effective Date, the
Excess Availability on the Effective Date (together with any unrestricted cash
and Cash Equivalents of the Company and its Subsidiaries) shall be no less than
$50,000,000.
 
(m)           The Merger Agreement Representations and the Specified
Representations shall be true and correct in all material respects (or, if
qualified by “materiality”, “Material Adverse Effect” or similar language, in
all respects (after giving effect to such qualification)) on and as of the
Effective Date; provided that a failure of any Merger Agreement Representation
to be true and correct shall not result in a failure of the condition to the
initial availability of the Facility on the Effective Date, unless such failure
gives Holdings the right to terminate its obligations under the Merger
Agreement.
 
(n)           The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower in form and substance reasonably
satisfactory to the Administrative Agent, certifying to the matters set forth in
Section 4.1(c), (k) and (m).
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.3, for purposes of determining compliance with the conditions
specified in this Section 4.1, each Lender shall be deemed to have consented to,
approved, accepted or be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Borrowing on the Effective Date, borrowing of Swing
Loans or Issuance or deemed Issuance hereunder specifying its objection thereto
and such Lender shall not have made available to the Administrative Agent such
Lender’s Ratable Portion of such Borrowing or Swing Loans.
 
 
117

--------------------------------------------------------------------------------

 
 
SECTION 4.2               Conditions Precedent to Each Loan and Letter of
Credit.  The obligation of each Lender on any date to make any Loan and of each
Issuer on any date to Issue any Letter of Credit is subject to the satisfaction
of each of the following conditions precedent:
 
(a)           Request for Borrowing or Issuance of Letter of Credit.  With
respect to any Loan, the Administrative Agent shall have received a duly
executed Notice of Borrowing (or, in the case of Swing Loans, a duly executed
Swing Loan Request), and, with respect to any Letter of Credit, the
Administrative Agent and the applicable Issuer shall have received a duly
executed Letter of Credit Request; provided that, with respect to extensions of
credit made on the Effective Date, no such notice shall include any
representation, warranty or statement as to the absence (or existence) of any
Default.
 
(b)           Representations and Warranties; No Defaults.  The following
statements shall be true on the date of such Loan or Issuance, both immediately
before and immediately after giving effect thereto and, in the case of any Loan,
giving effect to the application of the proceeds thereof by, or at the direction
of, the Borrower:
 
 (i)         The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document (limited to, in the
case of the initial Credit Extensions on the Effective Date, the Specified
Representations) shall be true and correct in all material respects on and as of
the date of such Borrowing; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates; and
 
(ii)         except in the case of the initial Credit Extension on the Effective
Date, no Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds therefrom by, or at the
direction of, the Borrower.
 
(c)           Borrowing Base.  Immediately after giving effect to the Loans or
Letters of Credit requested to be made or Issued on any such date and the use of
proceeds thereof, the Revolving Credit Outstandings shall not exceed the Maximum
Credit at such time.
 
Each submission by the Borrower to the Administrative Agent of a Notice of
Borrowing or a Swing Loan Request and the acceptance by the Borrower of the
proceeds of each Loan requested therein, and each submission by the Borrower to
an Issuer of a Letter of Credit Request, and the Issuance of each Letter of
Credit requested therein, shall be deemed to constitute a representation and
warranty by the Borrower that the conditions specified in clause (b) above have
been satisfied or duly waived on and as of the date of the making of such Loan
or the Issuance of such Letter of Credit.
 
 
118

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Lenders, the Issuers and the Administrative Agent to enter into
this Agreement, each of Holdings and the Borrower represents and warrants each
of the following to the Lenders, the Issuers and the Administrative Agent, on
and as of the Effective Date and after giving effect to the making of the Loans
and the other financial accommodations on the Effective Date and on and as of
each date as required by Section 4.2(b)(i):
 
SECTION 5.1                Existence, Qualification and Power; Compliance with
Laws.  Each Loan Party and each of the Restricted Subsidiaries that is a
Material Subsidiary (a) is a Person duly organized or formed, validly existing
and in good standing under the Laws of the jurisdiction of its incorporation or
organization (to the extent such concept exists in such jurisdiction), (b) has
all corporate or other organizational power and authority to (i) own its assets
and carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, (c) is duly qualified and in
good standing (to the extent such concept exists) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all applicable Laws, orders, writs, injunctions and orders and (e) has all
requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted; except in each case referred to in
clause (c), (d) or (e), to the extent that failure to do so would not reasonably
be expected to result in, individually or in the aggregate, a Material Adverse
Effect.
 
SECTION 5.2                 Authorization; No Contravention.
 
(a)           The execution, delivery and performance by each Loan Party of each
Loan Document to which such Person is a party have been duly authorized by all
necessary corporate or other organizational action by such Person; and
 
(b)           Neither the execution, delivery and performance by each Loan Party
of each Loan Document to which such Person is a party nor the consummation of
the Transaction will (i) contravene the terms of any of such Person’s
Constituent Documents, (ii) result in any breach or contravention of, or the
creation of any Lien upon any of the property or assets of such Person or any of
the Restricted Subsidiaries (other than as permitted by Section 9.1) under (A)
any Contractual Obligation to which such Person is a party or by which such
Person or its properties are bound or (B) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any applicable Law; except with respect to
any breach, contravention or violation (but not creation of Liens) referred to
in clauses (ii) and (iii), to the extent that such breach, contravention or
violation would not reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect.
 
SECTION 5.3                Governmental Authorization.  No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority is required in connection with the execution,
delivery or performance by, or enforcement against, any Loan Party of this
Agreement or any other Loan Document, except for (i) filings necessary to create
and perfect the Liens on the Collateral granted by the Loan Parties in favor of
the Secured Parties, (ii) the approvals, consents, exemptions, authorizations,
actions, notices and filings that have been duly obtained, taken, given or made
and are in full force and effect and (iii) those approvals, consents,
exemptions, authorizations or other actions, notices or filings, the failure of
which to obtain or make would not reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect.
 
 
119

--------------------------------------------------------------------------------

 
 
SECTION 5.4                 Binding Effect.  This Agreement and each other Loan
Document to which a Loan Party is a party has been duly executed and delivered
by each Loan Party that is party thereto.  This Agreement and each other Loan
Document to which a Loan Party is a party constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity and principles
of good faith and fair dealing.
 
SECTION 5.5                 Financial Statements; No Material Adverse Effect.
 
(a)           (i) The Annual Financial Statements and the Quarterly Financial
Statements fairly present in all material respects the financial condition of
the Borrower and its Subsidiaries as of the dates thereof and their results of
operations for the respective periods covered thereby in accordance with GAAP
consistently applied throughout the periods covered thereby, (A) except as
otherwise expressly noted therein and (B) subject, in the case of the Quarterly
Financial Statements, to changes resulting from normal year end adjustments and
the absence of footnotes.
 
(ii)         The unaudited pro forma Consolidated balance sheet of the Borrower
and its Subsidiaries as of and for the twelve-month period ending on the last
day of the most recently completed four-Fiscal Quarter period ended at least
forty-five (45) days (or ninety (90) days in case such four-Fiscal Quarter
period is the end of the Company’s Fiscal Year) prior to the Effective Date,
prepared after giving effect to the Transaction as if the Transaction had
occurred as of such date (including the notes thereto) (the “Pro Forma Balance
Sheet”) and the unaudited pro forma Consolidated statement of income of the
Borrower and its Subsidiaries for the 12-month period ended at least forty-five
(45) days (or ninety (90) days in case such four-Fiscal Quarter period is the
end of the Company’s Fiscal Year) prior to the Effective Date, prepared after
giving effect to the Transaction as if the Transaction had occurred at the
beginning of such period (together with the Pro Forma Balance Sheet, the “Pro
Forma Financial Statements”), copies of which have heretofore been furnished to
the Administrative Agent, have been prepared based on the Annual Financial
Statements and the Quarterly Financial Statements and have been prepared in good
faith, based on assumptions believed by the Borrower to be reasonable as of the
date of delivery thereof, and present fairly in all material respects on a pro
forma basis the estimated financial position of the Borrower and its
Subsidiaries as at October 1, 2011, and their estimated results of operations
for the period covered thereby.
 
(b)           Since the Effective Date, there has been no event or circumstance,
either individually or in the aggregate, that has had or would reasonably be
expected to have a Material Adverse Effect.
 
(c)           All Projections delivered pursuant to Section 7.1(d) have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable at the time made, it being understood
that projections as to future events are not to be viewed as facts, are subject
to significant uncertainties and contingencies, and actual results may vary
materially from such Projections.
 
 
120

--------------------------------------------------------------------------------

 
 
SECTION 5.6                           Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower,
overtly threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against Holdings, the Borrower or any of the
Restricted Subsidiaries that would reasonably be expected to have a Material
Adverse Effect.
 
SECTION 5.7                           Ownership of Property; Liens.  Each Loan
Party and each of the Restricted Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, or easements or other
limited property interests in, all real property necessary in the ordinary
conduct of its business, free and clear of all Liens except for (i) Liens
permitted by Section 9.1 and (ii) where the failure to have such title or other
interest would not reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect.
 
SECTION 5.8                           Environmental Matters.
 
(a)           Except as would not reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect, (i) each Loan Party
and each of its Subsidiaries is in compliance with all Environmental Laws
(including having obtained all Environmental Permits) and (ii) none of the Loan
Parties or any of their respective Subsidiaries is subject to any pending, or to
the knowledge of the Borrower, threatened Environmental Claim or any other
Environmental Liability that remains outstanding or unresolved.
 
(b)           None of the Loan Parties or any of their respective Subsidiaries
has treated, stored, transported or disposed of Hazardous Materials at or from
any currently or formerly operated real estate or facility relating to its
business in a manner that would reasonably be expected to have a Material
Adverse Effect.
 
SECTION 5.9                           Taxes.  Except would not reasonably be
expected to result in, individually or in the aggregate, a Material Adverse
Effect, Holdings, the Borrower and its Subsidiaries have timely filed all
Federal and state and other tax returns and reports required to be filed under
applicable Law, and have timely paid all Federal and state and other taxes,
assessments, fees and other governmental charges (including satisfying their
withholding tax obligations) levied or imposed on their properties, income or
assets that have become due and payable, except those which are being contested
in good faith by appropriate actions diligently conducted and for which adequate
reserves (in the good faith judgment of management of Holdings, the Borrower or
the Restricted Subsidiaries) have been provided in accordance with GAAP.
 
SECTION 5.10                           ERISA Compliance.
 
(a)           Except as set forth in Schedule 5.10(a) or as would not reasonably
be expected to result in, individually or in the aggregate, a Material Adverse
Effect, each Plan is in compliance with the applicable provisions of ERISA, the
Code and other federal or state Laws.
 
 
121

--------------------------------------------------------------------------------

 
 
(b)           (i) No ERISA Event has occurred within the one-year period prior
to the date on which this representation is made or deemed made; (ii) no Pension
Plan has failed to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Pension
Plan; (iii) none of the Loan Parties or any of their respective ERISA Affiliates
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 et seq. or 4243 of ERISA with
respect to a Multiemployer Plan; (iv) none of the Loan Parties or any of their
respective ERISA Affiliates has engaged in a transaction that is subject to
Sections 4069 or 4212(c) of ERISA; and (v) neither any Loan Party nor any ERISA
Affiliate has been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization (within the meaning of Section 4242 of
ERISA), insolvent (within the meaning of Section 4245 of ERISA) or has been
determined to be in “endangered” or critical status (within the meaning of
Section 432 of the Code or Section 305 of ERISA) and no such Multiemployer Plan
is expected to be in reorganization, insolvent or endangered or critical status,
except, with respect to each of the foregoing clauses of this Section 5.10(b),
as would not reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect.
 
SECTION 5.11                           Subsidiaries.  As of the Effective Date,
neither Holdings nor any other Loan Party has any Subsidiaries other than those
specifically disclosed in Schedule 5.11, and all of the outstanding Equity
Interests in the Borrower and the Subsidiaries (in each case, to the extent
constituting Collateral) have been validly issued and are fully paid and (if
applicable) nonassessable, and all Equity Interests owned by Holdings or any
other Loan Party are owned free and clear of all security interests of any
person except (i) those created under the Collateral Documents or under the Term
Facility Documentation (which Liens shall be subject to the Intercreditor
Agreement) and (ii) any other Lien that is permitted under Section 9.1.  As of
the Effective Date, Schedule 5.11 (a) sets forth the name and jurisdiction of
each Subsidiary, (b) sets forth the ownership interest of Holdings, the Borrower
and any other Subsidiary in each Subsidiary, including the percentage of such
ownership and (c) identifies each Subsidiary the Equity Interests of which are
required to be pledged on the Effective Date pursuant to the Collateral and
Guarantee Requirement.
 
SECTION 5.12                           Margin Regulations; Investment Company
Act.
 
(a)           As of the Effective Date, none of the Collateral is comprised of
any Margin Stock.  No Loan Party is engaged, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Federal Reserve Board), or
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Borrowings will be used for any purpose that violates Regulation
U.
 
(b)           Neither the Borrower nor any Guarantor is an “investment company”
under the Investment Company Act of 1940.
 
SECTION 5.13                           Disclosure.  None of the written
information and written data heretofore or contemporaneously furnished in
writing by or on behalf of any Loan Party to any Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or any other Loan Document when furnished and
when taken as a whole contains any untrue statement of a material fact or omits
to state any material fact necessary to make the statements contained therein,
when taken as a whole, in the light of the circumstances under which such
statements were made, not materially misleading; it being understood that for
purposes of this Section 5.13, such information and data shall not include
projections and pro forma financial information (including financial estimates,
financial models, forecasts and other forward-looking information) or
information of a general economic or general industry nature.
 
 
122

--------------------------------------------------------------------------------

 
 
SECTION 5.14                           Intellectual Property; Licenses,
Etc.  The Borrower and the Restricted Subsidiaries have good and marketable
title to, or a valid license or right to use, all patents, patent rights,
trademarks, servicemarks, trade names, copyrights, technology, software,
know-how database rights, rights of privacy and publicity, licenses and other
intellectual property rights that are necessary for the operation of their
respective businesses as currently conducted and as proposed to be conducted
(collectively, “IP Rights”), except where the failure to have any such title,
license or other rights would not reasonably be expected to have a Material
Adverse Effect.  To the knowledge of the Borrower, the operation of the
respective businesses of the Borrower or any of the Restricted Subsidiaries as
currently conducted does not infringe upon, misuse, misappropriate or violate
any rights held by any Person except for such infringements, misuses,
misappropriations or violations that would not reasonably be expected to result
in, individually or in the aggregate, a Material Adverse Effect.
 
SECTION 5.15                           Solvency.  On the Effective Date after
giving effect to the Transaction, the Borrower and its Subsidiaries, on a
Consolidated basis, are Solvent.
 
SECTION 5.16                           Subordination of Junior Financing.  The
Obligations are “Designated Senior Debt,” “Senior Debt,” “Senior Indebtedness,”
“Guarantor Senior Debt” or “Senior Secured Financing” (or any comparable term)
under, and as defined in, any indenture or document governing any applicable
Junior Financing Documentation in respect of Indebtedness that is subordinated
in right of payment to the Obligations.
 
SECTION 5.17                           USA PATRIOT Act.  ii) To the extent
applicable, each of Holdings, the Borrower and its Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto and (ii) the USA
PATRIOT Act.  No part of the proceeds of the Loans will be used by Holdings, the
Borrower or any of their Subsidiaries, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.
 
(b)           None of the Borrower or any Restricted Subsidiary nor, to the
knowledge of the Borrower, any director, officer, agent, employee or Affiliate
of the Borrower or any Restricted Subsidiary, (i) is a person on the list of
“Specially Designated Nationals and Blocked Persons” or (ii) is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Borrower will not
directly or indirectly use the proceeds of the Loans or the Letters of Credit or
otherwise knowingly make available such proceeds to any person, for the purpose
of financing the activities of any person currently subject to any U.S.
sanctions administered by OFAC.
 
 
123

--------------------------------------------------------------------------------

 
 
SECTION 5.18                           Collateral Documents.  Except as
otherwise contemplated hereby or under any other Loan Documents, the provisions
of the Collateral Documents, together with such filings and other actions
required to be taken hereby or by the applicable Collateral Documents (including
the filings of appropriate financing statements with the office of the Secretary
of State of the state of organization of each Loan Party, the filing of
appropriate assignments or notices with the U.S. Patent and Trademark Office and
the U.S. Copyright Office, and the proper recordation of Mortgages and fixture
filings with respect to Material Real Properties, in each case in favor of the
Collateral Agent and the delivery to Collateral Agent of any Pledged Debt and
any Pledged Equity required to be delivered pursuant to the applicable
Collateral Documents), are effective to create in favor of the Collateral Agent
for the benefit of the Secured Parties a legal, valid and enforceable first
priority Lien (subject to Liens permitted by Section 9.1 and subject to the
Intercreditor Agreement) on all right, title and interest of the respective Loan
Parties in the Collateral described therein, to the extent that a security
interest therein can be perfected by the foregoing actions.
 
SECTION 5.19                           Use of Proceeds.  The proceeds of the
Initial ABL Borrowings have been or will be used in accordance with the
Permitted Initial ABL Borrowing Purposes.  The proceeds of Revolving Loans made
after the Effective Date have been used for working capital and other general
corporate purposes of the Borrower and its Subsidiaries, including the financing
of Acquisitions permitted under this Agreement.
 
SECTION 5.20                           Insurance.  The insurance maintained by
the Loan Parties complies with the requirements set forth in Section 8.5.
 
SECTION 5.21                           Broker’s or Finder’s Commissions.  No
broker’s or finder’s fee or commission will be payable with respect to the
execution and delivery of this Agreement and the other Loan Documents.
 
SECTION 5.22                           Borrowing Base Certificate.  At the time
of delivery of each Borrowing Base Certificate, assuming that any eligibility
criteria that requires the approval or satisfaction of the Administrative Agent
are approved by or satisfactory to the Administrative Agent, each Credit Card
Receivable reflected therein as eligible for inclusion in the Borrowing Base is
an Eligible Credit Card Receivable, the Inventory reflected therein as eligible
for inclusion in the Borrowing Base constitutes Eligible Inventory and the
In-Transit Inventory reflected therein as eligible for inclusion in the
Borrowing Base constitutes Eligible In-Transit Inventory.
 
ARTICLE VI
 
FINANCIAL COVENANT
 
Until the Discharge of Obligations, the Borrower agrees with the Lenders, the
Issuers and the Administrative Agent to the following:
 
 
124

--------------------------------------------------------------------------------

 
 
SECTION 6.1                           Minimum Fixed Charge Coverage Ratio.  At
any time that a Covenant Trigger Event shall be in effect, the Fixed Charge
Coverage Ratio of the Borrower and the Restricted Subsidiaries (on a
Consolidated basis) for the Test Period ending on the last day of the most
recent Fiscal Quarter for which financial statements of the Borrower and the
Restricted Subsidiaries were required to have been delivered pursuant to Section
7.1(a) or (b), as applicable, and each subsequent Test Period during the
continuance of such Covenant Trigger Event, shall be not less than 1.00 to 1.00
and the Borrower shall promptly deliver to the Administrative Agent a Compliance
Certificate of the chief financial officer of the Borrower as required by
Section 7.2(a) setting forth reasonably detailed calculations of the Fixed
Charge Coverage Ratio.
 
ARTICLE VII
 
REPORTING COVENANTS
 
Until the Discharge of Obligations, Holdings and the Borrower shall, and shall
(except in the case of the covenants set forth in Sections 7.1, 7.2 and 7.3)
cause each of the Restricted Subsidiaries to:
 
SECTION 7.1                           Financial Statements, Etc.
 
Deliver to the Administrative Agent for prompt further distribution to each
Lender each of the following and shall take the following actions:
 
(a)           within ninety (90) days after the end of each Fiscal Year of the
Borrower (beginning with the Fiscal Year ending March 31, 2012 and, with respect
to such Fiscal Year only, one hundred twenty (120) days after the end thereof),
a Consolidated balance sheet of the Borrower and its Subsidiaries as at the end
of such Fiscal Year, and the related Consolidated statements of income or
operations and cash flows for such Fiscal Year together with related notes
thereto and management’s discussion and analysis describing results of
operations, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of BDO USA, LLP or any
other independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception (other than a going concern or like
qualification or exception resulting solely from an upcoming maturity date under
the Facility, the Term Facility or the Senior Notes occurring within one year
from the time such opinion is delivered) or any qualification or exception as to
the scope of such audit;
 
(b)           within forty-five (45) days after the end of each of the first
three (3) Fiscal Quarters of each Fiscal Year of the Borrower (beginning with
the Fiscal Quarter ending June 30, 2012), a condensed Consolidated balance sheet
of the Borrower and its Subsidiaries as at the end of such Fiscal Quarter, and
the related (i) condensed Consolidated statements of income or operations for
such Fiscal Quarter and for the portion of the Fiscal Year then ended and (ii)
condensed Consolidated statements of cash flows for the portion of the Fiscal
Year then ended, setting forth in each case in comparative form the figures for
the corresponding Fiscal Quarter of the previous Fiscal Year and the
corresponding portion of the previous Fiscal Year, all in reasonable detail and
certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject to normal
year-end adjustments and the absence of footnotes, together with management’s
discussion and analysis describing results of operations;
 
 
125

--------------------------------------------------------------------------------

 
 
(c)           within thirty (30) days after the end of each of the first two (2)
months of each Fiscal Quarter of the Borrower (beginning with the Fiscal Quarter
ending March 31, 2012), a Consolidated (and consolidating to the extent prepared
by the Borrower) balance sheet of the Borrower and its Subsidiaries as of the
end of such month, and the related Consolidated (and consolidating to the extent
prepared by the Borrower) statements of income or operations, for such month, in
the form prepared by management of the Borrower;
 
(d)           within ninety (90) days after the end of each Fiscal Year of the
Borrower (beginning with the Fiscal Year ending March 31, 2012), a reasonably
detailed Consolidated budget for the following Fiscal Year as customarily
prepared by management of the Borrower for its internal use (including a
projected Consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of the following Fiscal Year, the related Consolidated statements of
projected operations or income and projected cash flow and setting forth the
material underlying assumptions applicable thereto) in each case on a fiscal
quarter basis (collectively, the “Projections”), which Projections shall in each
case be accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time
made, it being understood that actual results may vary from such Projections and
that such variations may be material;
 
(e)           concurrently with the delivery of each set of Consolidated
financial statements referred to in Sections 7.1(a) and 7.1(b) above, the
related consolidating financial statements reflecting the adjustments necessary
to eliminate the accounts of Unrestricted Subsidiaries (if any) from such
Consolidated financial statements; and
 
(f)           quarterly, at a time mutually agreed with the Administrative Agent
that is promptly after the delivery of the information required pursuant to
clause (a) above and the information delivered pursuant to clause (b) above for
each Fiscal Quarter, participate in a conference call for Lenders to discuss the
financial condition and results of operations of the Borrower and its
Subsidiaries for the most recently-ended period for which financial statements
have been delivered, which requirement may be satisfied by including the Lenders
and the Administrative Agent on quarterly conference calls with the Term
Facility Lenders or the noteholders in respect of the Senior Notes.
 
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 7.1 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent of the Borrower that holds all of
the Equity Interests of the Borrower or (B) the Borrower’s or such entity’s Form
10-K or 10-Q, as applicable, filed with the SEC; provided that, with respect to
each of clauses (A) and (B), (i) to the extent such information relates to a
parent of the Borrower, such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to the Borrower (or such parent), on the one hand, and the
information relating to the Borrower and the Restricted Subsidiaries on a
standalone basis, on the other hand and (ii) to the extent such information is
in lieu of information required to be provided under Section 7.1(a), such
materials are accompanied by a report and an opinion of BDO USA, LLP or any
other independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception (other than a going concern or like
qualification or exception resulting solely from an upcoming maturity date under
the Facility or the Term Facility or other Indebtedness permitted under Section
9.3 occurring within one year from the time such opinion is delivered) or any
qualification or exception as to the scope of such audit.
 
 
126

--------------------------------------------------------------------------------

 
 
Any financial statements required to be delivered pursuant to Sections 7.1(a)
and (b) shall not be required to contain all purchase or recapitalization
accounting adjustments relating to the Transaction to the extent it is not
practicable to include any such adjustments in such financial statements.
 
SECTION 7.2                           Certificates; Other Information.  Deliver
to the Administrative Agent for prompt further distribution to each Lender:
 
(a)           concurrently with the delivery of the financial statements
referred to in Section 7.1(a) and Section 7.1(b), a duly completed Compliance
Certificate signed by the chief financial officer of the Borrower; provided that
if such Compliance Certificate demonstrates an Event of Default in respect of
the financial covenant under Section 6.1, any of the Permitted Holders may
deliver, prior to or together with such Compliance Certificate, a notice of
their intent to cure (a “Notice of Intent to Cure”) pursuant to Section 10.4 to
the extent permitted thereunder;
 
(b)           promptly after the same are publicly available, copies of all
annual, regular, periodic and special reports, proxy statements and registration
statements which Holdings or the Borrower or any Restricted Subsidiary files
with the SEC or with any Governmental Authority that may be substituted therefor
or with any national securities exchange, as the case may be (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8), and in any case not otherwise required to
be delivered to the Administrative Agent pursuant to any other clause of this
Section 7.2;
 
(c)           promptly after the furnishing thereof, copies of any material
statements or material reports furnished to any holder of any class or series of
debt securities of any Loan Party having an aggregate outstanding principal
amount greater than $25,000,000 or pursuant to the terms of the Term Facility
Credit Agreement or the Senior Notes Indenture, in each case, so long as the
aggregate outstanding principal amount thereunder is greater than $25,000,000
and not otherwise required to be furnished to the Administrative Agent pursuant
to any other clause of this Section 7.2;
 
(d)           together with the delivery of each Compliance Certificate
delivered pursuant to Section 7.2(a), (i) a report setting forth the information
required by Section 3.03(c) of the Security Agreement (or confirming that there
has been no change in such information since the Effective Date or the date of
the last such report), (ii) a description of each event, condition or
circumstance during the last Fiscal Quarter covered by such Compliance
Certificate requiring a mandatory prepayment under Section 2.9 and (iii) a list
of each Subsidiary of the Borrower that identifies each Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary at the end of such Fiscal
Year or Fiscal Quarter, as the case may be or a confirmation that there is no
change in such information since the later of the Effective Date and the end of
the preceding Fiscal Year or Fiscal Quarter, as applicable;
 
 
127

--------------------------------------------------------------------------------

 
 
(e)           on the date on which the delivery of financial statements is
required to be made pursuant to Section 7.1(a), the Borrower shall furnish to
the Administrative Agent a summary, in reasonable detail, of all material
insurance coverage required to be maintained by the Loan Parties pursuant to
Section 8.5;
 
(f)           prior to or concurrent with the making of any Specified Payment
subject to compliance with the Payment Condition, a reasonably detailed
calculation of the Fixed Charge Coverage Ratio, the Total Leverage Ratio and
projected Excess Availability as required pursuant to clauses (b), (c) and (d)
of the definition of “Payment Conditions”, together with a certification that no
Event of Default exists immediately prior to the making of the subject Specified
Payment or would thereafter result from the making of such subject Specified
Payment; and
 
(g)           promptly, such additional information regarding the business,
legal, financial or corporate affairs of any Loan Party or any Restricted
Subsidiary, or compliance by any such Person with the terms of the Loan
Documents to which it is a party, as the Administrative Agent may from time to
time on its own behalf or on behalf of any Lender reasonably request in writing.
 
Documents required to be delivered pursuant to Section 7.1(a) or (b) or Section
7.2(b) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 12.8 and so notifies the Administrative
Agent; or (ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:  (i)
upon written request by the Administrative Agent, the Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is received by the Borrower from the Administrative Agent and (ii) the
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents from
the Administrative Agent and maintaining its copies of such documents.
 
SECTION 7.3                           Notices.  Promptly after a Responsible
Officer obtains actual knowledge thereof, notify the Administrative Agent:
 
(a)           of the occurrence of any Default; and
 
 
128

--------------------------------------------------------------------------------

 
 
(b)           of (i) any dispute, litigation, investigation or proceeding
between any Loan Party and any arbitrator or Governmental Authority, (ii) the
filing or commencement of, or any material development in, any litigation or
proceeding against any Loan Party that or any Subsidiary, including pursuant to
any applicable Environmental Laws or in respect of IP Rights, the occurrence of
any noncompliance by any Loan Party or any of its Restricted Subsidiaries with,
or liability under, any Environmental Law or Environmental Permit, or (iii) the
occurrence of any ERISA Event that, in any such case referred to in clauses (i),
(ii) or (iii), has resulted or would reasonably be expected to result in a
Material Adverse Effect.
 
Each notice pursuant to this Section 7.3 shall be accompanied by a written
statement of a Responsible Officer of the Borrower setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto.
 
SECTION 7.4                           Borrowing Base Certificate.
 
(a)           The Borrower shall provide the Administrative Agent within fifteen
(15) days after the end thereof after the end of each fiscal month of the
Borrower with a Borrowing Base Certificate setting forth the calculation of the
Borrowing Base and of Excess Availability as of the last Business Day of the
immediately preceding fiscal month of the Borrower, duly completed and executed
by a Responsible Officer of the Borrower, together with all schedules required
pursuant to the terms of the Borrowing Base Certificate duly completed (such
certification, a “Monthly Borrowing Base Certificate”); provided that the
Borrower may elect, at its option, to deliver more frequent Borrowing Base
Certificates, in which case such Borrowing Base Certificates shall be computed
in accordance with the requirements in respect of Borrowing Base Certificates
required to be delivered during the continuance of a Weekly Monitoring Event and
the Borrower shall continue to deliver Borrowing Base Certificates on a weekly
basis for the remainder of the current Fiscal Year; provided further that at any
time after the occurrence and during the continuation of a Specified Event of
Default, the Borrower shall provide the Administrative Agent with a Borrowing
Base Certificate setting forth the calculation of the Borrowing Base  on a more
frequent basis as the Administrative Agent may direct.
 
(b)           At any time after the occurrence and during the continuation of a
Weekly Monitoring Event, the Borrower shall furnish a Borrowing Base Certificate
calculated as of the close of business on Saturday of the immediately preceding
calendar week, on Wednesday of each week (or, if Wednesday is not a Business
Day, on the next succeeding Business Day): provided that after the occurrence
and during the continuation of a Specified Event of Default, the Borrower shall
provide the Administrative Agent with a Borrowing Base Certificate setting forth
the calculation of the Borrowing Base on a more frequent basis as the
Administrative Agent may direct.
 
 
129

--------------------------------------------------------------------------------

 
 
(c)           The Administrative Agent may carry out, at the Borrower’s
reasonable expense, one (1) update to the Initial Inventory Appraisal that shall
be in form and detail and from third-party appraisers reasonably acceptable to
the Administrative Agent (each, an “Updated Inventory Appraisal”) for the
purpose of determining the amount of the Borrowing Base attributable to
Inventory in any period of 12 consecutive months; provided, however, that
notwithstanding the foregoing limitations (i) at any time on or after the date
on which Excess Availability has been less than 30% of the Maximum Credit for
five (5) consecutive Business Days, the Administrative Agent may carry out, at
the Borrower’s expense, two (2) Updated Inventory Appraisals in any period of
twelve (12) consecutive months, and (ii) at any time during the continuation of
an Event of Default, the Administrative Agent may carry out, at the Borrower’s
reasonable expense, Updated Inventory Appraisals as frequently as determined by
the Administrative Agent in its reasonable discretion.  The Borrower shall
cooperate with (and cause the Restricted Subsidiaries to cooperate with) the
Administrative Agent, in connection with any such Updated Inventory
Appraisals.  The Borrower shall furnish to the Administrative Agent any
information that the Administrative Agent may reasonably request regarding the
determination and calculation of the Borrowing Base including correct and
complete copies of any invoices, underlying agreements, instruments or other
documents and the identity of all Account Debtors in respect of Accounts
referred to therein .
 
(d)           The Administrative Agent may carry out, at the Borrower’s
reasonable expense, one (1) investigation and review of each Loan Party’s
property (including a field audit conducted by the Administrative Agent) (each,
a “Field Examination”) in any period of twelve (12) consecutive months;
provided, however, that notwithstanding the foregoing limitations, (x)(i) at any
time on or after the date on which Excess Availability has been less than 30% of
the Maximum Credit, in each case, for five (5) consecutive Business Days, the
Administrative Agent may carry out, at the Borrower’s reasonable expense, two
(2) Field Examinations in any period of twelve (12) consecutive months, and (ii)
at any time during the continuation of an Event of Default, the Administrative
Agent may carry out, at the Borrower’s reasonable expense, Field Examinations as
frequently as determined by the Administrative Agent in its reasonable
discretion and (y) in addition to the foregoing clause (x), the Administrative
Agent may carry out, at the Lenders’ expense, one (1) additional Field
Examination in any period of twelve (12) consecutive months which includes the
first day of a Cash Dominion Period.  The Borrower shall furnish to the
Administrative Agent any information that the Administrative Agent may
reasonably request regarding the determination and calculation of the Borrowing
Base including correct and complete copies of any invoices, underlying
agreements, instruments or other documents and the identity of all Account
Debtors in respect of Accounts referred to therein.
 
(e)           The Borrower shall provide the Administrative Agent as soon as
possible after the end of each fiscal month (but in any event within fifteen
(15) days after the end thereof), in each case as of the close of business on
the last day of the immediately preceding fiscal month, such supporting
information with respect to the Collateral in the Borrowing Base as reasonably
requested by the Administrative Agent in such detail as is satisfactory to the
Administrative Agent in its Permitted Discretion.
 
 
130

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
AFFIRMATIVE COVENANTS
 
Until the Discharge of Obligations, Holdings and the Borrower shall, and shall
cause each of the Restricted Subsidiaries to:
 
SECTION 8.1                           Preservation of Existence, Etc.  (a)
Preserve, renew and maintain in full force and effect its legal existence under
the Laws of the jurisdiction of its organization and (b) take all reasonable
action to obtain, preserve, renew and keep in full force and effect its the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business, except in
the case of clause (a) or (b) to the extent (other than with respect to the
preservation of the existence of Holdings and the Borrower) that failure to do
so would not reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect or pursuant to any merger, consolidation,
liquidation, dissolution or Disposition permitted by Article IX.
 
SECTION 8.2                           Compliance with Laws, Etc.  Comply in all
material respects with its Constituent Documents and the requirements of all
Laws (including, without limitation, ERISA and the USA PATRIOT Act), and all
orders, writs, injunctions and decrees of any Governmental Authority applicable
to it or to its business or property, except if the failure to comply therewith
would not reasonably be expected to result in, individually or in the aggregate,
a Material Adverse Effect.
 
SECTION 8.3                           Designation of Subsidiaries.  The Board of
Directors of the Borrower may at any time designate any Subsidiary of the
Borrower (including any newly acquired or newly formed Subsidiary of the
Borrower) to be an Unrestricted Subsidiary unless such Subsidiary or any of its
Subsidiaries owns any Equity Interests or Indebtedness of, or owns or holds any
Lien on any property of, the Borrower or any other Subsidiary of the Borrower
that is not a Subsidiary of the Subsidiary to be so designated; provided that
(i) before and after such designation, no Event of Default shall have occurred
and be continuing, (ii) before and after such designation, the Borrower shall be
in compliance on a Pro Forma Basis with Article VI, whether or not in effect at
such time, and (iii) no Subsidiary may be designated as an Unrestricted
Subsidiary if, after such designation, it would be a “Restricted Subsidiary” for
the purpose of the Term Facility, the Senior Notes, or any other Junior
Financing or any other Indebtedness of any Loan Party.  The designation of any
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by the
Borrower therein at the date of designation in an amount equal to the Fair
Market Value as determined by the Borrower in good faith of the Borrower’s or
its Subsidiary’s (as applicable) Investment therein.  The Board of Directors of
the Borrower may at any time designate or re-designate any Unrestricted
Subsidiary of the Borrower to be a Restricted Subsidiary, so long as such
designation or re-designation would not result in an Event of Default.  The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time and a return on any Investment by
the Borrower in such Unrestricted Subsidiary pursuant to the preceding sentence
in an amount equal to the Fair Market Value as determined by the Borrower in
good faith at the date of such designation of the Borrower’s or its Subsidiary’s
(as applicable) Investment in such Subsidiary.
 
Notwithstanding the foregoing, any Unrestricted Subsidiary that has been
re-designated a Restricted Subsidiary may not be subsequently re-designated as
an Unrestricted Subsidiary, unless such re-designation would not result in an
Event of Default.
 
 
131

--------------------------------------------------------------------------------

 
 
SECTION 8.4                           Payment of Taxes, Etc.  Pay, discharge or
otherwise satisfy, before they become delinquent, all material liabilities in
respect of taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property, except, in each
case, to the extent (i) any such tax, assessment, charge or levy is being
contested in good faith and by appropriate actions for which appropriate
reserves have been established in accordance with GAAP or (ii) the failure to
pay, discharge or otherwise satisfy the same would not reasonably be expected to
result in, individually or in the aggregate, a Material Adverse Effect.
 
SECTION 8.5                           Maintenance of Insurance.  Maintain with
insurance companies that the Borrower believes (in the good faith judgment of
its management) are financially sound and reputable at the time the relevant
coverage is placed or renewed, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in at least
such amounts (after giving effect to any self-insurance the Borrower believes
(in the good faith judgment of its management) as is reasonable and prudent in
light of the size and nature of its business), and will furnish to the
Administrative Agent (for further delivery to the Lenders), upon written request
from the Administrative Agent, information presented in reasonable detail as to
the insurance so required to be carried.  Each such policy of insurance shall,
as appropriate, (i) name the Collateral Agent, on behalf of the Lenders, as an
additional insured thereunder as its interests may appear with respect to any
such required general liability insurance and/or (ii) in the case of each
casualty insurance policy, contain a loss payable clause or endorsement that
names the Collateral Agent, on behalf of the Lenders as the loss payee
thereunder.
 
SECTION 8.6                           Inspection Rights.  In addition to the
requirements pursuant to Section 7.4, permit officers, employees and designated
representatives of the Administrative Agent and each Lender to visit and inspect
any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants (subject to such accountants’ customary policies and
procedures), all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights under this Section 8.6 and the Administrative Agent shall not exercise
such rights more often than two (2) times during any calendar year if Excess
Availability shall be less than 30% of the Maximum Credit for a period of five
consecutive days during such calendar year, and only one (1) such time shall be
at the Borrower’s expense; provided further that when an Event of Default
exists, the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice.  The Administrative Agent and the Lenders shall give
the Borrower the opportunity to participate in any discussions with the
Borrower’s independent public accountants.  Notwithstanding anything to the
contrary in this Section 8.6, none of Holdings, the Borrower or any of the
Restricted Subsidiaries will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (a) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any bona fide arm’s length third party
contract or (b) is subject to attorney-client or similar privilege or
constitutes attorney work product.
 
 
132

--------------------------------------------------------------------------------

 
 
SECTION 8.7                           Books and Records.  Maintain proper books
of record and account (a) in which entries that are full, true and correct in
all material respects shall be made of all material financial transactions and
matters involving the assets and business of Holdings, the Borrower or such
Restricted Subsidiary, as the case may be, and (b) that permit financial
statements in conformity with GAAP to be derived therefrom.
 
SECTION 8.8                           Maintenance of Properties.  Except if the
failure to do so would not reasonably be expected to result in, individually or
in the aggregate, a Material Adverse Effect, keep and maintain all of its
material properties and equipment used in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted.
 
SECTION 8.9                           Use of Proceeds.  Use the proceeds of the
Loans only in compliance with (and not in contravention of) applicable Laws and
each Loan Document and, in respect of the Initial ABL Borrowing, use the
proceeds in accordance with the Permitted Initial ABL Borrowing Purposes.
 
SECTION 8.10                           Compliance with Environmental
Laws.  Except, in each case, to the extent that the failure to do so would not
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect, (a) comply, and take all commercially reasonable
actions to cause any lessees, tenants and subtenants to comply with all
applicable Environmental Laws and Environmental Permits; (b) obtain and renew
all Environmental Permits necessary for its operations and properties; and, (c)
in each case to the extent required by applicable Environmental Laws, conduct
any investigation, study, sampling and testing, and undertake any cleanup,
removal, remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
applicable Environmental Laws.
 
SECTION 8.11                           Covenant to Guarantee Obligations and
Give Security.  At the Borrower’s expense, subject to the provisions of the
Collateral and Guarantee Requirement and any applicable limitation in any
Collateral Document, take all action necessary or reasonably requested by the
Administrative Agent or the Collateral Agent to ensure that the Collateral and
Guarantee Requirement is satisfied, including:
 
(a)           (x) upon the formation or acquisition of any new Wholly-Owned
Subsidiary that is a Material Domestic Subsidiary (in each case, other than an
Excluded Subsidiary, but including any Subsidiary that ceases to constitute an
Excluded Subsidiary) by any Loan Party, the designation in accordance with
Section 8.3, of any existing Wholly-Owned Subsidiary that is a Material Domestic
Subsidiary as a Restricted Subsidiary or any Subsidiary becoming a Wholly-Owned
Subsidiary that is a Material Domestic Subsidiary, (y) upon the acquisition of
any material assets (including Material Real Property) by the Borrower or any
other Loan Party or (z) with respect to any Subsidiary at the time it becomes a
Loan Party, for any material assets held by such Subsidiary (in each case, other
than (1) assets constituting Collateral under a Collateral Document that becomes
subject to the Lien created by such Collateral Document upon acquisition thereof
(without limitation of the obligations to perfect such Lien), and (2) Excluded
Property (as defined in the Security Agreement)):
 
 
133

--------------------------------------------------------------------------------

 
 
(i)         within forty-five (45) days after such formation, acquisition or
designation or such longer period as the Administrative Agent may agree in its
reasonable discretion, cause each such Material Domestic Subsidiary that is
required to become a Guarantor under the Collateral and Guarantee Requirement to
furnish to the Collateral Agent a description of the Material Real Properties
owned by such Material Domestic Subsidiary in detail reasonably satisfactory to
the Collateral Agent;
 
(ii)         within forty-five (45) days after such formation, acquisition or
designation or such longer period as the Administrative Agent may agree in its
reasonable discretion, cause each such Material Domestic Subsidiary that is
required to become a Guarantor pursuant to the Collateral and Guarantee
Requirement to duly execute and deliver to the Collateral Agent Security
Agreement Supplements, Intellectual Property Security Agreements and other
security agreements and documents, as reasonably requested by and in form and
substance reasonably satisfactory to the Collateral Agent (consistent with the
Security Agreement, Intellectual Property Security Agreements and other
Collateral Documents in effect on the Effective Date), in each case granting
Liens required by the Collateral and Guarantee Requirement; provided that
Holdings, the Borrower and any of their respective Subsidiaries shall not be
required to enter into any Collateral Documents or other pledge or security
agreements governed or purported to be governed by foreign law;
 
(iii)         within forty-five (45) days after such formation, acquisition or
designation or such longer period as the Administrative Agent may agree in its
reasonable discretion, cause each such Material Domestic Subsidiary that is
required to become a Guarantor pursuant to the Collateral and Guarantee
Requirement to deliver (A) any and all certificates representing Equity
Interests (to the extent certificated) that are required to be pledged pursuant
to the Collateral and Guarantee Requirement, accompanied by undated stock powers
or other appropriate instruments of transfer executed in blank (or any other
documents customary under local law) and (B) instruments evidencing the
intercompany Indebtedness held by such Material Domestic Subsidiary and required
to be pledged pursuant to the Collateral Documents, indorsed in blank to the
Collateral Agent; provided that no such Material Domestic Subsidiary shall be
required to enter into any Collateral Documents or other pledge or security
agreements governed or purported to be governed by foreign law;
 
(iv)         within forty-five (45) days after such formation, acquisition or
designation or such longer period as the Administrative Agent may agree in its
reasonable discretion, (1) take and cause the applicable Material Domestic
Subsidiary and each direct or indirect parent of the applicable Material
Domestic Subsidiary that is required to become a Guarantor pursuant to the
Collateral and Guarantee Requirement to take whatever action (including the
filing of UCC and PPSA financing statements and delivery of stock and membership
interest certificates to the extent certificated) may be necessary in the
reasonable opinion of the Administrative Agent to vest in the Collateral Agent
(or in any representative of the Collateral Agent designated by it) valid Liens
required by the Collateral and Guarantee Requirement, enforceable against all
third parties in accordance with their terms, except as such enforceability may
be limited by Debtor Relief Laws and by general principles of equity (regardless
of whether enforcement is sought in equity or at law) and (2) comply with the
requirements of Section 8.12; provided that no such Material Domestic Subsidiary
shall be required to enter into any Collateral Documents or other pledge or
security documents governed or purported to be governed by foreign law;
 
 
134

--------------------------------------------------------------------------------

 
 
(v)         within forty-five (45) days after the written request therefor by
the Administrative Agent (or such longer period as the Administrative Agent may
agree in its reasonable discretion), deliver to the Administrative Agent a
signed copy of a legal opinion, addressed to the Administrative Agent and the
other Secured Parties, of counsel for the Loan Parties reasonably acceptable to
the Administrative Agent as to such matters set forth in this Section 8.11(a) as
the Administrative Agent may reasonably request; and
 
(vi)         after the Effective Date, promptly after the acquisition of any
Material Real Property by any Loan Party other than Holdings, if such Material
Property shall not already be subject to a perfected Lien pursuant to Section
8.13, the Borrower shall give notice thereof to the Collateral Agent and will
take, or cause the relevant Loan Party to take, the actions set forth in Section
8.13(b) with respect to such Material Real Property.
 
SECTION 8.12                           Cash Receipts.
 
(a)           Within ninety (90) days after the Effective Date (or such longer
period as may be consented to by the Administrative Agent, such consent not to
be unreasonably withheld, conditioned or delayed):
 
(i)         cause each Store to deposit promptly upon receipt in accordance with
historical practices all cash, checks, proceeds of collections of Accounts and
other amounts received by or on behalf of such Store into an Approved Deposit
Account (a “Store Deposit Account”), maintained in the name of the Borrower or
the applicable Restricted Subsidiary, as the case may be; provided that each
Loan Party may maintain credit balances (including Cash Equivalents) in Store
Deposit Accounts or other deposit or securities accounts that are not Approved
Deposit Accounts or Approved Securities Accounts (“Other Accounts”), so long as
the aggregate credit balances in Store Deposit Accounts and balances in all such
Other Accounts, does not exceed $3,000,000 (such amount, the “Excluded Amount”);
and
 
(ii)         instruct each Approved Account Bank at which any Store Deposit
Account or Merchant Card Account or, subject to the proviso of Section
8.12(e)(ii) below, the Retained Funds Account, is maintained to cause all
amounts on deposit and available at the end of each Business Day on which such
Approved Account Bank is not closed due to a local bank holiday in such Store
Deposit Account or Merchant Card Account (in each case, net of any minimum
balance as may be required to be kept in the subject Store Deposit Account or
Merchant Card Account, as the case may be, by the Approved Account Bank at which
such Store Deposit Account or Merchant Card Account, as applicable, is
maintained and other balances in an aggregate amount (together with any such
balances held in Other Accounts) not in excess of the Excluded Amount), as
applicable, to be transferred to a Regional Concentration Account or an Approved
Securities Account designated by the applicable Loan Party (or the Borrower on
behalf of such Loan Party), on such Business Day by ACH or wire transfer of
immediately available funds.
 
 
135

--------------------------------------------------------------------------------

 
 
Notwithstanding anything herein to the contrary, the provisions of this Section
8.12(a) shall not apply to any Deposit Account that is (i) acquired by a Loan
Party in connection with an Acquisition or other Investment permitted under this
Agreement, or (ii) opened by any Loan Party in connection with an Acquisition or
other Investment permitted under this Agreement, in each case prior to the date
that is ninety (90) days (or such later date as may be consented to by the
Administrative Agent, such consent not to be unreasonably withheld, conditioned
or delayed) following the date of such Acquisition or other Investment; provided
that the balances held in such Deposit Accounts, together with any other
balances in Other Accounts, do not exceed, in the aggregate, the Excluded
Amount.
 
(b)           Each Loan Party shall deliver Credit Card Notifications duly
executed by each applicable Loan Party to the Administrative Agent within thirty
(30) days following the Effective Date (or such longer period as may be
consented to by the Administrative Agent, such consent not to be unreasonably
withheld, conditioned or delayed).  Each Credit Card Notification shall require
(without further consent of the Loan Parties) the ACH, Depositary Transfer
Check, Electronic Depository Transfer or wire transfer by each Credit Card
Issuer and Credit Card Processor no less frequently than each Business Day on
which such Approved Account Bank is not closed due to a local bank holiday to an
Approved Deposit Account (each a “Merchant Card Account”) the cash proceeds of
all credit card charges (including Credit Card Receivables).
 
(c)           Subject to (x) the Intercreditor Agreement and (y) compliance with
the provisions of Section 2.9(b) or 2.9(c), as and to the extent applicable, the
Loan Parties shall cause, after the occurrence and during the continuance of a
Cash Dominion Period, (A) all amounts on deposit and available at the end of
each Business Day on which the applicable Approved Account Bank is not closed
due to a local bank holiday (and whether or not there are then any outstanding
Obligations) in each Approved Deposit Account to be transferred to a Regional
Concentration Account, (B) all amounts on deposit and available at the end of
each Business Day on which the applicable Approved Account Bank or Approved
Securities Intermediary is not closed due to a local bank holiday (and whether
or not there are then any outstanding Obligations) in each Regional
Concentration Account and Approved Securities Account to be transferred to a
deposit account designated by, and maintained by and in the name of and under
the sole dominion and control of, the Administrative Agent (the “Agent Sweep
Account”) and (C) all other Cash Receipts to be transferred promptly upon
receipt in accordance with historical practices to an Approved Deposit
Account.  “Cash Receipts” shall mean all cash receipts and collections of
Collateral, including, to the extent constituting Collateral, the following :
 
(i)         all available cash receipts from the sale of Inventory and other
Current Asset Collateral or casualty insurance proceeds arising from any of the
foregoing;
 
(ii)         all proceeds of collections of Accounts (including Credit Card
Receivables);
 
(iii)         the then contents of each Approved Deposit Account (net of any
minimum balance as may be required to be kept in the subject Deposit Account by
the Approved Account Bank at which such Deposit Account is maintained); and
 
 
136

--------------------------------------------------------------------------------

 
 
(iv)         the cash proceeds of all credit card charges contained in any
Deposit Account (net of any minimum balance as may be required to be kept in the
subject Deposit Account by the Approved Account Bank at which such Deposit
Account is maintained).
 
(d)           The Agent Sweep Account shall at all times be under the sole
dominion and control of the Administrative Agent.  The Loan Parties hereby
acknowledge and agree that (i) the Loan Parties have no right of withdrawal from
the Agent Sweep Account, (ii) the funds on deposit in the Agent Sweep Account
shall at all times be collateral security for all of the Obligations and (iii)
the funds on deposit in the Agent Sweep Account shall be applied as provided in
Section 10.3 of this Agreement.  In the event that, notwithstanding the
provisions of this Section 8.12, after the occurrence and during the
continuation of any Cash Dominion Period, any Loan Party receives or otherwise
has control over any such Cash Receipts, such Cash Receipts shall be held in
trust by such Loan Party for the Administrative Agent, shall not be commingled
with any of such Loan Party’s other funds or deposited in any account of such
Loan Party, shall promptly be applied in accordance with Section 2.9(b) or
2.9(c), as and to the extent applicable, and shall, not later than the Business
Day after receipt thereof, be deposited into an Approved Deposit Account or
dealt with in such other fashion as such Loan Party may be instructed in writing
by the Administrative Agent.
 
(e)           Any amounts remaining in the Agent Sweep Account (i) at any time
when a Cash Dominion Period is no longer continuing for purposes of this
Agreement shall be remitted to a Regional Concentration Account designated by
the Borrower, or (ii) after application of amounts received in the Agent Sweep
Account as set forth in Section 10.3, shall be remitted to an Approved Deposit
Account designated by the Borrower (the “Retained Funds Account”); provided that
any amounts on deposit in such Retained Funds Account on any Business Day shall
not be swept to a Regional Concentration Account unless there are outstanding
Obligations.
 
(f)           So long as no Cash Dominion Period is continuing, the Loan Parties
may direct, and shall have sole control over, the manner of disposition of funds
in any Approved Deposit Accounts or Approved Securities Account (including the
Store Deposit Accounts, the Retained Funds Account or any Regional Concentration
Account) or any other account.
 
(g)           Any amounts received in the Agent Sweep Account at any time
following the Discharge of Obligations shall be promptly remitted to the
Borrower.
 
(h)           The Administrative Agent shall promptly furnish written notice to
each bank or securities intermediary, as applicable, at which an Approved
Deposit Account or an Approved Securities Account is maintained of (i) any
termination of a Cash Dominion Period and (ii) the Discharge of Obligations.
 
SECTION 8.13                           Further Assurances and Post-Closing
Covenants.  Subject to the provisions of the Collateral and Guarantee
Requirement and any applicable limitations in any Collateral Document and in
each case at the reasonable expense of the Loan Parties:
 
 
137

--------------------------------------------------------------------------------

 
 
(a)           Promptly upon reasonable request by the Administrative Agent or
the Collateral Agent or as may be required by applicable law (i) correct any
material defect or error that is discovered in the execution, acknowledgment,
filing or recordation of any Collateral Document or other document or instrument
relating to any Collateral, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent or Collateral Agent may reasonably request from time to
time, in order to grant, preserve and perfect the security interests created or
intended to be created by the Collateral Documents.
 
(b)           In the case of Material Real Property, provide the Collateral
Agent with a Mortgage with respect to such Material Real Property within (x) in
the case of Material Real Property acquired by the Loan Parties after the
Effective Date, ninety (90) days (or such longer period as the Collateral Agent
may agree in its reasonable discretion) after the acquisition of such Material
Real Property, (y) in the case of Material Real Property constituting
distribution centers owned by the Loan Parties on the Effective Date, ninety
(90) days (or such longer period as the Collateral Agent may agree in its
reasonable discretion) after the Effective Date and (z) in the case of Material
Real Property (other than distribution centers) owned by the Loan Parties on the
Effective Date, ninety (90) days (or such longer period as the Collateral Agent
may agree in its reasonable discretion) after the first anniversary of the
Effective Date; provided that, any Designated Sale-Leaseback Property shall not
be subject to the requirements of this clause (b); in each case together with:
 
(i)         evidence that counterparts of the Mortgage have been duly executed,
acknowledged and delivered and that such Mortgages are in form suitable for
filing or recording in all filing or recording offices that the Collateral Agent
deems reasonably necessary or desirable in order to create a valid and
subsisting perfected Lien on the property and/or rights described therein in
favor of the Collateral Agent for the benefit of the Secured Parties and that
all filing and recording taxes and fees have been paid or otherwise provided for
in a manner reasonably satisfactory to the Collateral Agent;
 
(ii)         a fully paid American Land Title Association Lender’s Extended
Coverage title insurance policy or the equivalent or other form available in
each applicable jurisdiction (the “Mortgage Policies”) in form and substance,
with endorsements available in the applicable jurisdiction and in amount,
reasonably acceptable to the Collateral Agent (not to exceed the lesser of (i)
the Fair Market Value (as determined in good faith by the Borrower) of the real
properties covered thereby and (ii) the aggregate Revolving Credit Commitments),
issued, coinsured and reinsured by title insurers reasonably acceptable to the
Collateral Agent, insuring the Mortgage to be a valid Liens on the property
described therein, subject only to Liens permitted by Section 9.1, and providing
for such other affirmative insurance (including endorsements for future advances
under the Loan Documents) and such coinsurance and direct access reinsurance as
the Collateral Agent may reasonably request and is available in the applicable
jurisdiction;
 
(iii)         an opinion of local counsel for the Loan Parties in the state in
which the Material Real Property is located, with respect to the enforceability
and perfection of the Mortgages and any related fixture filing in form and
substance reasonably satisfactory to the Administrative Agent; and
 
 
138

--------------------------------------------------------------------------------

 
 
(iv)         such other evidence that all other actions that the Administrative
Agent or Collateral Agent reasonably deems necessary or desirable in order to
create a valid Lien on the property described in the Mortgage has been taken.
 
(c)           As promptly as practicable, and in any event within the time
periods after the Effective Date specified in Schedule 8.13 or such later date
as the Administrative Agent may agree in its discretion, the Loan Parties shall
deliver the documents or take the actions specified in Schedule 8.13, in each
case except to the extent otherwise agreed by the Administrative Agent in its
discretion.
 
SECTION 8.14                           [Reserved].
 
SECTION 8.15                           Physical Inventories.  Cause not less
than one (1) physical inventory to be undertaken at substantially all Store
locations and in each twelve (12) month period (or such longer period as may be
agreed by the Administrative Agent in its reasonable discretion), and periodic
cycle counts of Inventory at each distribution center to be undertaken, at the
expense of the Loan Parties in accordance with the Borrower’s usual business
practices, conducted using methodology routinely used by such Loan Parties in
their ordinary course of business with respect to such Inventory counts or as
otherwise consistent with standard and customary business practices, and shall
post such results to the Loan Parties’ stock ledgers and general ledgers, as
applicable and, following the completion of such Inventory count, deliver a
summary, in a form routinely used by such Loan Parties in their ordinary course
of business with respect to such Inventory counts or as otherwise consistent
with standard and customary business practices, of the results of such count to
the Administrative Agent.
 
ARTICLE IX

 
NEGATIVE COVENANTS
 
Until the Discharge of Obligations, Holdings and the Borrower shall not, nor
shall the Borrower permit any Restricted Subsidiary to:
 
SECTION 9.1                           Liens.  Create, incur, assume or suffer to
exist any Lien upon any of its property, assets or revenues, whether now owned
or hereafter acquired, other than the following:
 
(a)           Liens created pursuant to any Loan Document;
 
(b)           Liens existing on the date hereof and set forth on Schedule
9.1(b);
 
(c)           Liens for taxes, assessments or governmental charges that are not
overdue for a period of more than thirty (30) days or that are not subject to
penalties for non-payment or that are being contested in good faith and by
appropriate actions for which appropriate reserves have been established in
accordance with GAAP;
 
 
139

--------------------------------------------------------------------------------

 
 
(d)           statutory or common law Liens of landlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens or other customary Liens in favor of landlords, so long as, in
each case, such Liens secure amounts not overdue for a period of more than
thirty (30) days or, if more than thirty (30) days overdue, are unfiled and no
other action has been taken to enforce such Lien or that are being contested in
good faith and by appropriate actions, if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP;
 
(e)           (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation or (ii)  deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings, the Borrower or any Restricted Subsidiaries;
 
(f)           (i) good faith deposits to secure the performance of bids,
tenders, contracts and leases (other than Indebtedness for borrowed money),
public or statutory obligations, surety, stay, customs and appeal bonds,
performance bonds, other obligations of a like nature (including those to secure
health, safety and environmental obligations) and deposits as security for
contested taxes or import duties, in each case, incurred in the ordinary course
of business and (ii) Liens in favor of issuers of performance and surety bonds
or bid bonds or with respect to other regulatory requirements or letters of
credit issued pursuant to the request of and for the account of a Loan Party in
the ordinary course of business;
 
(g)           easements, rights-of-way, restrictions (including zoning
restrictions), encroachments, protrusions and other similar encumbrances, minor
survey exceptions and title defects affecting real property or Liens incidental
to the conduct of the business of such Person or to the ownership of its
properties, in each case, that were not incurred in connection with Indebtedness
and that, in the aggregate, do not in any case materially interfere with the
ordinary conduct of the business of the Borrower and its Subsidiaries taken as a
whole, or materially impair the use of the property for its intended purpose,
and any other exceptions to title on the Mortgage Policies accepted by the
Collateral Agent in accordance with this Agreement;
 
(h)           Liens arising from judgments or orders for the payment of money
not constituting an Event of Default under Section 10.1(g) and notices of lis
pendens and associated rights related to litigation being contested in good
faith by appropriate proceedings and for which adequate reserves have been made;
 
(i)           Liens securing obligations in respect of Indebtedness permitted
under Section 9.3(e) (provided that such Liens do not at any time encumber any
property other than the property financed by such Indebtedness, replacements
thereof and improvements, additions and accessions to such property and the
proceeds and the products thereof and customary security deposits; provided that
individual financings of equipment provided by one lender or lessor may be cross
collateralized to other financings of equipment provided by such lender or
lessor);
 
(j)           leases, licenses, subleases or sublicenses granted to others in
the ordinary course of business (including with respect to real property) which
do not (i) interfere in any material respect with the business of the Borrower
and its Restricted Subsidiaries, taken as a whole, or (ii) secure any
Indebtedness;
 
 
140

--------------------------------------------------------------------------------

 
 
(k)           Liens (i) in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business and (ii) other than
Current Asset Collateral, on specific items of inventory or other goods (and the
proceeds of the foregoing) of any Loan Party securing such Loan Party’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such Loan Party to facilitate the purchase, shipment
or storage of such inventory or such other goods in the ordinary course of
business;
 
(l)           Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
 
(m)           Liens (i) on, or consisting of, cash advances in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Sections 9.2(i), (m), (r) or (s) to be applied against the purchase price for
such Investment or (ii) consisting of an agreement to Dispose of any property in
a Disposition permitted under Section 9.5, in each case, solely to the extent
such Investment or Disposition, as the case may be, would have been permitted on
the date of the creation of such Lien;
 
(n)           Liens on property of any Restricted Subsidiary that is not a
Guarantor securing Indebtedness of such Restricted Subsidiary incurred pursuant
to Section 9.3(r);
 
(o)           Liens in favor of Holdings, the Borrower or a Subsidiary
Guarantor;
 
(p)           Liens existing on property or shares of stock of a Person at the
time of its acquisition or existing on the property of any Person at the time
such Person becomes a Restricted Subsidiary (other than by designation as a
Restricted Subsidiary pursuant to Section 8.3), in each case after the Effective
Date; provided that (i) such Lien does not extend to or cover any other assets
or property  or shares of stock (other than (A) the proceeds or products
thereof, (B) improvements, additions and accessions to such property, and (C)
after-acquired property of such acquired Restricted Subsidiary to the extent
that such property is of a type covered by such Lien at such time of
acquisition), and (ii) any Indebtedness secured thereby is permitted under
Sections 9.3(e), (i) or (u);
 
(q)           any interest or title of a lessor, sublessor, licensor or
sublicensor or secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s
interest under leases (other than Capitalized Leases) or licenses entered into
by the Borrower or any of the Restricted Subsidiaries in the ordinary course of
business;
 
(r)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by Holdings,
the Borrower or any of the Restricted Subsidiaries in the ordinary course of
business;
 
 
141

--------------------------------------------------------------------------------

 
 
(s)           Liens solely on, or consisting of, any cash earnest money deposits
made by Holdings, the Borrower or any of the Restricted Subsidiaries in
connection with an Acquisition permitted under this Agreement or any other
Investment or any letter of intent or purchase agreement permitted hereunder;
 
(t)           ground leases in respect of real property on which facilities
owned or leased by Holdings, the Borrower or any of its Subsidiaries are
located;
 
(u)           purported Liens evidenced by the filing of precautionary UCC and
PPSA financing statements or similar public filings;
 
(v)           Liens securing obligations in respect of Indebtedness permitted
under Section 9.3(p)(i) and obligations in respect of any Secured Hedge
Agreement and any Cash Management Obligation (in each case, as defined in the
Term Facility Credit Agreement) permitted under Section 9.3(p)(ii) (or, in each
case, any Permitted Refinancing in respect thereof, and subject to the
Intercreditor Agreement or, in the case of any Permitted Refinancing thereof,
another intercreditor agreement containing terms, taken as a whole, that are at
least as favorable to the Secured Parties as those contained in the
Intercreditor Agreement, taken as a whole);
 
(w)           Liens (i) of a collecting bank arising under Section 4-208 of the
UCC on the items in the course of collection, (ii) attaching to commodity
trading accounts or other commodities brokerage accounts incurred in the
ordinary course of business and (iii) in favor of a banking or other financial
institution arising as a matter of law encumbering deposits or other funds
maintained with a financial institution (including the right of set off) and
that are within the general parameters customary in the banking industry;
 
(x)           any zoning, building code or similar law or right reserved to or
vested in any Governmental Authority to control or regulate the use of any real
property that does not materially interfere with the ordinary conduct of the
business of the Borrower and its Restricted Subsidiaries, taken as a whole;
 
(y)           the modification, replacement, renewal or extension (or successive
modifications, replacements, renewals or extensions), in whole or in part, of
any Lien permitted by clauses (b) and (p) of this Section 9.1; provided that (i)
the Lien does not extend to any additional property other than (A)
after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 9.3(e),
and (B) proceeds and products thereof, and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 9.3;
 
(z)           rights of set-off against credit balances of the Borrower or any
of its Restricted Subsidiaries with Credit Card Issuers or Credit Card
Processors or amounts owing by such Credit Card Issuers or Credit Card
Processors to the Borrower or any of its Restricted Subsidiaries in the ordinary
course of business, but not rights of set-off against any other property or
assets of the Borrower or any of its Restricted Subsidiaries pursuant to the
Credit Card Agreements (as in effect on the date hereof) to secure the
obligations of the Borrower or any of its Restricted Subsidiaries to the Credit
Card Issuers or Credit Card Processors as a result of fees and chargebacks;
 
 
142

--------------------------------------------------------------------------------

 
 
(aa)           without duplication of any other clause of this Section 9.1,
other Liens (not covering Current Asset Collateral unless the Liens thereon are
subordinated to the Lien of the Collateral Agent in a manner consistent with the
terms of the Intercreditor Agreement, taken as a whole) securing obligations
outstanding in an aggregate principal amount not to exceed $25,000,000 at any
time outstanding;
 
(bb)           Liens that are contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other deposit-taking
financial institutions in the ordinary course of business and not given in
connection with the issuance of Indebtedness or (ii) relating to pooled deposit
or sweep accounts of Holdings, the Borrower or any of the Restricted
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of Holdings, the Borrower and the Restricted
Subsidiaries;
 
(cc)           Liens on the Equity Interests of Unrestricted Subsidiaries or
Joint Ventures; provided that any such Lien is in favor of a creditor or partner
of such Unrestricted Subsidiary or Joint Venture, as applicable;
 
(dd)           Liens of the Escrow Agent on the Escrowed Funds and any Lien
contemplated under the Escrow Agreement; and
 
(ee)           customary Liens granted to an indenture trustee or similar
representative to secure fees, expenses and other amounts owed to such Person
under the terms of the related indenture or other definitive documentation.
 
SECTION 9.2                           Investments.
 
Make or hold any Investments, except, subject to the provisions of the last
paragraph of Section 9.14:
 
(a)           Investments by Holdings, the Borrower or any of the Restricted
Subsidiaries in assets that are, and the use of, cash and Cash Equivalents;
 
(b)           loans or advances to officers, directors, employees and
consultants of Holdings (or any direct or indirect parent thereof), the Borrower
or any of the Restricted Subsidiaries (i) for reasonable business-related
travel, entertainment, relocation and similar ordinary business purposes, (ii)
in connection with such Person’s purchase of Equity Interests of the Borrower or
Holdings (or any direct or indirect parent thereof) and (iii) for any other
purpose, in an aggregate principal amount outstanding under this clause (iii)
not to exceed $5,000,000;
 
 
143

--------------------------------------------------------------------------------

 
 
(c)           Investments (i) by the Borrower or any Restricted Subsidiary that
is a Loan Party in the Borrower or any Restricted Subsidiary that is a Loan
Party, (ii) by any Non-Loan Party in any other Non-Loan Party that is a
Restricted Subsidiary, (iii) by any Non-Loan Party in the Borrower or any
Restricted Subsidiary that is a Loan Party and (iv) without duplication of any
other clauses of this Section 9.2, by any Loan Party in any Non-Loan Party that
is a Restricted Subsidiary; provided that (A) any such Investments made pursuant
to this clause (iv) in the form of intercompany loans shall be evidenced by
notes that have been pledged to the extent required by the Collateral Documents,
the Collateral and Guarantee Requirement, Section 8.11 or Section 8.13
(individually or pursuant to a global note) to the Collateral Agent for the
benefit of the Lenders (it being understood and agreed that any Investments
permitted under this clause (iv) that are not so evidenced as of the Effective
Date are not required to be so evidenced and pledged until the date that is
sixty (60) days after the Effective Date (or such later date as may be consented
to by the Administrative Agent (such consent not to be unreasonably withheld,
conditioned or delayed))) and (B) the aggregate amount of Investments made
pursuant to this clause (iv) shall not exceed $15,000,000 at any time
outstanding (determined at the time such Investment was made);
 
(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;
 
(e)           Investments consisting of Liens, Indebtedness, fundamental
changes, Dispositions and Restricted Payments permitted under Sections 9.1, 9.3
(other than 9.3(c)(ii) or (d)), 9.4 (other than 9.4(c)(ii), (d) or (e)), 9.5
(other than 9.5(d)(ii) or (e)) and 9.6 (other than 9.6(d) or (g)(iv)),
respectively;
 
(f)           Investments existing on the date hereof or made pursuant to
legally binding commitment in existence on the Effective Date, in each case, set
forth on Schedule 9.2(f) and any modification, replacement, renewal,
reinvestment or extension of any of the foregoing; provided that the amount of
any Investment permitted pursuant to this Section 9.2(f) is not increased from
the amount of such Investment on the Effective Date except pursuant to the terms
of such Investment as of the Effective Date (including the terms of any legally
binding commitment in respect thereof in effect as of the Effective Date) or as
otherwise permitted by another clause of this Section 9.2;
 
(g)           Investments in Swap Contracts permitted under Section 9.3;
 
(h)           promissory notes and other non-cash consideration that is
permitted to be received in connection with Dispositions permitted by Section
9.5;
 
(i)           Permitted Acquisitions;
 
(j)           Investments made to effect the Transaction;
 
(k)           Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy, workout, recapitalization or
reorganization of suppliers and customers or in settlement of delinquent
obligations of, or other disputes with, customers, suppliers or other issuer of
an Investment or upon the foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment in default;
 
 
144

--------------------------------------------------------------------------------

 
 
(l)           loans and advances to Holdings (or any direct or indirect parent
thereof) in lieu of, and not in excess of the amount of (after giving effect to
any other loans, advances or Restricted Payments in respect thereof), Restricted
Payments to the extent permitted to be made to Holdings (or such direct or
indirect parent) in accordance with Section 9.6(f) or (g);
 
(m)           without duplication of any other clauses of this Section 9.2,
other Investments that do not exceed when combined with all Restricted Payments
made under Section 9.6(k), the greater of $40,000,000 and 2.0% of Total Assets
(determined as of the date such Investment was made) in the aggregate at any
time outstanding;
 
(n)           advances of payroll payments to employees in the ordinary course
of business;
 
(o)           Investments to the extent that payment for such Investments is
made solely with Qualified Equity Interests of Holdings (or any direct or
indirect parent thereof);
 
(p)           Investments held by a Restricted Subsidiary acquired after the
Effective Date or of a Person merged into the Borrower or merged or consolidated
with a Restricted Subsidiary in accordance with Section 9.4 after the Effective
Date to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;
 
(q)           Investments in the ordinary course of business consisting of UCC
Article 3 endorsements for collection or deposit and UCC Article 4 customary
trade arrangements with customers consistent with past practices;
 
(r)           without duplication of any other clause of this Section 9.2, the
Borrower and the Restricted Subsidiaries may make other Investments from the
Available Amount as long as the Payment Conditions are satisfied with respect
thereto;
 
(s)           Investments made by any Restricted Subsidiary that is not a Loan
Party to the extent such Investments are financed with the proceeds received by
such Restricted Subsidiary from an Investment made pursuant to clauses (c)(iv),
(i) or (m) of this Section 9.2.
 
(t)           Guarantees by the Borrower or any of the Restricted Subsidiaries
of leases (other than Capitalized Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;
 
(u)           Investments consisting of cash earnest money deposits made in
accordance with Section 9.1(s);
 
(v)           Investments in Joint Ventures in an aggregate amount outstanding
at any time under this clause (v) not to exceed $15,000,000;
 
(w)           Investments consisting of the licensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
Persons;
 
 
145

--------------------------------------------------------------------------------

 
 
(x)           Investments consisting of purchases and acquisitions of inventory,
supplies, materials, services or equipment or purchases of contract rights or
licenses or leases of intellectual property in the ordinary course of business;
and
 
(y)           to the extent constituting an Investment, the exercise by Holdings
of its rights under the Shareholders Agreement.
 
SECTION 9.3                           Indebtedness.
 
Create, incur, assume or suffer to exist any Indebtedness or issue any
Disqualified Equity Interest, other than, subject to the provisions of the last
paragraph of Section 9.14:
 
(a)           Indebtedness under the Loan Documents;
 
(b)           (i) Indebtedness existing on the date hereof set forth on Schedule
9.3(b) and any Permitted Refinancing thereof and (ii) intercompany Indebtedness
outstanding on the date hereof; provided that all such Indebtedness of any Loan
Party owed to any Non-Loan Party shall be subject to the Intercompany
Subordination Agreement;
 
(c)           (i) Guarantees by the Borrower and the Restricted Subsidiaries in
respect of Indebtedness of the Borrower or any of the Restricted Subsidiaries
otherwise permitted hereunder (other than Guarantees by a Loan Party of
Indebtedness of a Non-Loan Party and except that a Restricted Subsidiary that is
not a Loan Party may not, by virtue of this Section 9.3(c), Guarantee
Indebtedness that such Restricted Subsidiary could not otherwise incur under
this Section 9.3); provided that (A) no Guarantee by any Restricted Subsidiary
of any Junior Financing shall be permitted unless such Restricted Subsidiary
shall have also provided a Guarantee of the Obligations substantially on the
terms set forth in the Guaranty, and (B) if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guaranty on terms (taken as a whole) at least as favorable to the Lenders as
those contained in the subordination terms of such Indebtedness (taken as a
whole), and (ii) any Guarantee by a Loan Party of Indebtedness of a Restricted
Subsidiary that would have been permitted as an Investment by such Loan Party in
such Restricted Subsidiary under Section 9.2(c);
 
(d)           Indebtedness of the Borrower or any of the Restricted Subsidiaries
owing to the Borrower or any other Restricted Subsidiary to the extent
constituting an Investment permitted by Section 9.2; provided that (i) all such
Indebtedness of any Loan Party owed to any Person that is not a Loan Party shall
be subject to the Intercompany Subordination Agreement and (ii) in the event of
any such Indebtedness in respect of the sale, transfer or assignment of Current
Asset Collateral, such Indebtedness shall be duly noted on the books and records
of the Loan Parties as being owing in respect of Current Asset Collateral;
 
 
146

--------------------------------------------------------------------------------

 
 
(e)           (i) Capitalized Lease Obligations of the Borrower and the
Restricted Subsidiaries, (ii) mortgage financings and other purchase money
obligations or Indebtedness incurred by the Borrower or any of the Restricted
Subsidiaries or (iii) Disqualified Equity Interests issued by the Borrower or
any of the Restricted Subsidiaries, in each case, incurred to finance the
acquisition, lease, construction, repair, replacement or improvement of
property, real or personal, and whether through the direct purchase of property
or the Equity Interests of any Person owning such property; provided that such
Indebtedness or Disqualified Equity Interests is incurred prior to or within two
hundred seventy (270) days after the applicable acquisition, lease,
construction, repair, replacement or improvement; provided further that the
aggregate principal amount of such Indebtedness and Disqualified Equity
Interests at any one time outstanding incurred pursuant to this clause (e) (and
any Permitted Refinancing thereof) shall not exceed the greater of $50,000,000
and 2.75% of Total Assets (measured at the time of incurrence); provided,
further, that the aggregate principal amount of such Indebtedness incurred on
behalf of or representing Guarantees of Indebtedness of Joint Ventures of the
Borrower or any Restricted Subsidiary under this clause (e) shall not exceed
$10,000,000 at any time outstanding;
 
(f)           Indebtedness in respect of Swap Contracts that are not for
speculative purposes and that are designed to hedge against Holdings’, the
Borrower’s or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks;
 
(g)           Indebtedness representing deferred compensation to employees of
the Borrower and its Subsidiaries incurred in the ordinary course of business;
 
(h)           Indebtedness to future, current or former officers, directors,
managers, consultants and employees of the Borrower (or any direct or indirect
parent thereof) and its Restricted Subsidiaries, their respective estates,
spouses or former spouses, in each case, to finance the purchase or redemption
of Equity Interests of the Borrower (or any direct or indirect parent of the
Borrower) permitted by Section 9.6(f);
 
(i)           Indebtedness incurred by the Borrower or any of the Restricted
Subsidiaries in an Acquisition permitted under this Agreement, any other
Investment expressly permitted hereunder or any Disposition, in each case to the
extent constituting indemnification obligations or obligations in respect of
purchase price (including earn-outs) or other similar adjustments; provided, in
the case of any Disposition, any such Indebtedness shall at no time exceed the
gross proceeds, including the Fair Market Value of non-cash proceeds (measured
at the time received and without giving effect to any subsequent changes in
value), actually received by the Borrower and its Restricted Subsidiaries in
connection with such Disposition;
 
(j)           Indebtedness consisting of obligations of the Borrower and the
Restricted Subsidiaries under deferred compensation or other similar
arrangements with employees incurred by such Person in connection with the
Transaction and Acquisitions expressly permitted under this Agreement or any
other Investment expressly permitted hereunder;
 
(k)           Cash Management Obligations and other Indebtedness in respect of
netting services, automatic clearinghouse arrangements, overdraft protections,
employee credit card programs and other cash management and similar arrangements
in the ordinary course of business and any Guarantees thereof;
 
 
147

--------------------------------------------------------------------------------

 
 
(l)           Indebtedness or Disqualified Equity Interests of the Borrower and
the Restricted Subsidiaries in an aggregate principal amount or liquidation
preference at any time outstanding not to exceed the greater of $75,000,000 and
4.0% of Total Assets (measured at the time of incurrence);
 
(m)           Indebtedness consisting of (i) the financing of insurance premiums
or (ii) take-or-pay obligations contained in ordinary course supply
arrangements;
 
(n)           Indebtedness incurred by the Borrower or any of the Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business, including in respect of workers compensation
claims, health, disability or other benefits to employees, former employees or
their families or property, casualty or liability insurance or self-insurance or
letters of credit in connection with the maintenance, or pursuant to the
requirements, of environmental or other permits or licenses from Governmental
Authorities, or other Indebtedness with respect to reimbursement-type
obligations regarding workers compensation claims;
 
(o)           obligations (including reimbursement obligations with respect to
letters of credit and bank guarantees) in respect of performance, bid, appeal
and surety bonds and performance and completion guarantees and similar
obligations provided by the Borrower or any of the Restricted Subsidiaries, in
each case in the ordinary course of business or consistent with past practice or
industry practice;
 
(p)           (i) Indebtedness in an aggregate principal amount not to exceed
$675,000,000 at any time outstanding under the Term Facility and (ii) the amount
of obligations in respect of (ii)(A) obligations under Secured Hedge Agreements
and (B) Cash Management Obligations (in the case of each of the foregoing
clauses (A) and (B), as defined in the Term Facility Credit Agreement) at any
time outstanding and not incurred in violation of Section 9.3(f), in each case
and, in respect of clauses (i) and (ii), any Permitted Refinancing thereof;
 
(q)           (i) Indebtedness in respect of the Senior Notes (including any
guarantees thereof) and (ii) any Permitted Refinancing thereof;
 
(r)           Indebtedness incurred by a Non-Loan Party which, when aggregated
with the principal amount of all other Indebtedness incurred pursuant to this
clause (r) and then outstanding, does not exceed $25,000,000, at any one time
outstanding;
 
 
148

--------------------------------------------------------------------------------

 
 
(s)           other unsecured Indebtedness of the Borrower or any Subsidiary
Guarantor; provided that (i) the maturity date and Weighted Average Life to
Maturity of such Indebtedness are at least ninety-one (91) days after the Latest
Maturity Date determined at the time of incurrence of such Indebtedness (and any
Permitted Refinancing thereof); (ii) no Event of Default exists immediately
prior to, or would thereafter result from, the incurrence of such Indebtedness;
(iii) the Total Leverage Ratio as of the end of the most recently ended Test
Period for which financial statements have been or are required to have been
delivered pursuant to Section 7.1(a) or (b) shall not be greater than 4.50 to
1.00 after giving Pro Forma Effect to the incurrence of such Indebtedness as if
such Indebtedness had been incurred as of the first day of such period; and
(iv)the terms and conditions of such Indebtedness (except (A) as otherwise
provided in clause (i) above, (B) with respect to pricing (including interest
rate, fees, funding discounts and other pricing terms), prepayment or other
premiums, optional prepayment or redemption terms and subordination, and (C) for
covenants or other provisions applicable only to periods after the Latest
Maturity Date determined at the time of incurrence of such Indebtedness) are
(taken as a whole) are no more favorable to the lenders or holders providing
such Indebtedness than those under the Loan Documents, taken as a whole
(provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the material
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement of this clause (iv)
shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent notifies the Borrower within such
five (5) Business Day period that it disagrees with such determination
(including a reasonably detailed description of the basis upon which it
disagrees));
 
(t)           Indebtedness in respect of letters of credit issued for the
account of any of the Subsidiaries of Holdings to finance the purchase of
Inventory so long as (x) such Indebtedness is unsecured and (y) the aggregate
principal amount of such Indebtedness does not exceed $7,500,000 at any time;
 
(u)           Indebtedness or Disqualified Equity Interests (i) of the Borrower
or any Restricted Subsidiary incurred to finance any Acquisition permitted under
this Agreement and any Permitted Refinancing thereof, (ii) of any Person that
becomes a Restricted Subsidiary after the date hereof, which Indebtedness or
Disqualified Equity Interests is existing at the time such Person becomes a
Restricted Subsidiary, and is not incurred in contemplation of such Person
becoming a Restricted Subsidiary that is non-recourse to the Borrower, Holdings
or any other Restricted Subsidiary (other than any Subsidiary of such Person
that is a Subsidiary on the date such Person becomes a Restricted Subsidiary)
and is either (A) unsecured or (B) secured only by Liens on the assets of such
Restricted Subsidiary permitted under Section 9.1(p) and, in each case, any
Permitted Refinancing thereof, and (iii) of the Borrower or any Restricted
Subsidiary incurred or assumed in connection with any Acquisition permitted
under this Agreement that is secured only by Liens permitted under Section
9.1(p) (and any Permitted Refinancing of any of the foregoing), so long as the
aggregate principal amount of such Indebtedness or Disqualified Equity Interests
and all Indebtedness or Disqualified Equity Interests resulting from any
Permitted Refinancing thereof at any time outstanding pursuant to clause (u)(i)
above and this clause (u)(iii) does not exceed $35,000,000 in the aggregate at
any one time outstanding together with all other Indebtedness or Disqualified
Equity Interests incurred or assumed by Non-Loan Parties under this Section
9.3(u); provided that Indebtedness incurred under clause (ii)(B) or clause (iii)
of this Section 9.3(u) that is secured by assets of a type that would constitute
Current Asset Collateral shall not exceed an aggregate amount outstanding of
$20,000,000 and any such assets shall have been and at all times be segregated
from, and not commingled with, Current Asset Collateral, with reasonably
satisfactory evidence of compliance with the foregoing to be provided to the
Administrative Agent promptly upon request;
 
 
149

--------------------------------------------------------------------------------

 
 
(v)           Indebtedness due to any landlord in connection with the financing
by such landlord of leasehold improvements;
 
(w)           Indebtedness of the Borrower or any Restricted Subsidiary
supported by, and recourse only to, a letter of credit permitted under this
Section 9.3, in a principal amount not in excess of the face amount of such
letter of credit; and
 
(x)           all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (a) through (w) above.
 
The accrual of interest, the accretion of accreted value and the payment of
interest or dividends in the form of additional Indebtedness or Disqualified
Equity Interests, as applicable, the accretion of original issue discount, the
accretion of liquidation preference and increases in the amount of Indebtedness
outstanding solely as a result of fluctuations in the exchange rate of
currencies shall not be deemed to be an incurrence of Indebtedness or
Disqualified Equity Interests for purposes of this Section 9.3.
 
SECTION 9.4                           Fundamental Changes.  Merge, amalgamate,
dissolve, liquidate, consolidate with or into or wind up or convert into another
Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:
 
(a)           Holdings or any Restricted Subsidiary may merge, consolidate or
amalgamate with or into, or convert or wind up into the Borrower (including a
merger, the purpose of which is to reorganize the Borrower into a new
jurisdiction); provided that (x) the Borrower shall be the continuing or
surviving Person, (y) such merger, consolidation, amalgamation, conversion or
winding up does not result in the Borrower ceasing to be organized under the
Laws of the United States, any state thereof or the District of Columbia, and
(z) in the case of a merger, consolidation or amalgamation of Holdings with and
into or converting or winding up into the Borrower, Holdings shall not be an
obligor in respect of any Indebtedness that is not permitted to be Indebtedness
of the Borrower under this Agreement, shall have no direct Subsidiaries at the
time of such merger, consolidation, amalgamation, conversion or winding up other
than the Borrower and, after giving effect to such merger, consolidation,
amalgamation, conversion or winding up, the direct parent of the Borrower shall
expressly assume all the obligations of Holdings under this Agreement and the
other Loan Documents to which Holdings is a party pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent;
 
(b)           (i) any Restricted Subsidiary that is not a Loan Party may merge,
consolidate or amalgamate with or into or convert or wind up into any other
Restricted Subsidiary of the Borrower that is not a Loan Party, (ii) any
Restricted Subsidiary may merge, consolidate or amalgamate with or into or
convert or wind up into any other Restricted Subsidiary of the Borrower that is
a Loan Party, (iii) any merger, consolidation, amalgamation, conversion or
winding up the sole purpose of which is to reincorporate or reorganize a Loan
Party in another jurisdiction in the United States shall be permitted and (iv)
any Restricted Subsidiary may wind up, liquidate, convert or dissolve or change
its legal form if the Borrower determines in good faith that such action is in
the best interests of the Borrower and the Restricted Subsidiaries and is not
materially disadvantageous to the Lenders; provided, in the case of clauses (ii)
through (iv) of this paragraph (b), that (A) no Event of Default shall result
therefrom, (B) no Change of Control shall result therefrom and (C) the surviving
Person (or, with respect to clause (iv), the Person who receives the assets of
such dissolving or liquidated Restricted Subsidiary that is a Guarantor) shall
be a Loan Party;
 
 
150

--------------------------------------------------------------------------------

 
 
(c)           any Restricted Subsidiary may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or
another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Loan Party, then (i) the transferee must be a Loan Party or
(ii) such Investment must be a permitted Investment in a Restricted Subsidiary
which is not a Loan Party in accordance with Section 9.2 (other than clause (e)
thereof) and must be a permitted Disposition in accordance with Section 9.5;
 
(d)           so long as no Default would exist immediately after giving effect
thereto, the Borrower may merge, consolidate or amalgamate with or into, or
convert into, any other Person; provided that (i) the Borrower shall be the
continuing or surviving corporation or (ii) if the Person formed by or surviving
any such merger, consolidation, amalgamation or conversion is not the Borrower
(any such Person, the “Successor Borrower”), (A) the Successor Borrower shall be
an entity organized or existing under the laws of the United States, any state
thereof, the District of Columbia or any territory thereof, (B) the Successor
Borrower shall expressly assume all the obligations of the Borrower under this
Agreement and the other Loan Documents to which the Borrower is a party pursuant
to a supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C) each Guarantor, unless it is the other party to such
merger, consolidation or amalgamation, shall have by a supplement to the
Guaranty confirmed that its Guarantee of the Obligations shall apply to the
Successor Borrower’s obligations under this Agreement, (D) each Loan Party,
unless it is the other party to such merger, consolidation or amalgamation,
shall have by a supplement to the Security Agreement confirmed that its
obligations thereunder shall apply to the Successor Borrower’s obligations under
this Agreement, (E) each mortgagor of a Mortgaged Property, unless it is the
other party to such merger, consolidation or amalgamation, shall have by an
amendment to or restatement of the applicable Mortgage (or other instrument
reasonably satisfactory to the Collateral Agent) confirmed that its obligations
thereunder shall apply to the Successor Borrower’s obligations under this
Agreement, and (F) the Borrower shall have delivered to the Administrative Agent
an officer’s certificate and an opinion of counsel, each stating that such
merger, consolidation, amalgamation or conversion and such supplement to this
Agreement or any Collateral Document comply with this Agreement; provided,
further, that if the foregoing are satisfied, the Successor Borrower will
succeed to, and be substituted for, the Borrower under this Agreement;
 
(e)           so long as no Default would exist immediately after giving effect
thereto, any Restricted Subsidiary may merge, consolidate, amalgamate with or
into, or convert or wind up into any other Person in order to effect an
Investment permitted pursuant to Section 9.2 (other than Section 9.2(e));
provided that the continuing or surviving Person shall be the Borrower or a
Restricted Subsidiary, which together with each of the Restricted Subsidiaries,
shall have complied with the applicable requirements of Sections 8.11, 8.12 and
8.13;
 
(f)           the Transaction may be consummated; and
 
(g)           so long as no Default would exist immediately after giving effect
thereto, a merger, dissolution, liquidation, consolidation, amalgamation,
conversion, winding up or Disposition, the purpose of which is to effect a
Disposition permitted pursuant to Section 9.5 (other than Section 9.5(e)).
 
 
151

--------------------------------------------------------------------------------

 
 
SECTION 9.5                           Dispositions.  Make any Disposition,
except:
 
(a)           Dispositions of obsolete, worn out or damaged property or
equipment, whether now owned or hereafter acquired, in the ordinary course of
business;
 
(b)           Dispositions of inventory and goods held for sale in the ordinary
course of business;
 
(c)           Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property; provided that to the extent the property
being transferred constitutes Current Asset Collateral, such replacement
property shall constitute Current Asset Collateral;
 
(d)           Dispositions of property to the Borrower or a Restricted
Subsidiary; provided that if the transferor of such property is a Loan Party (i)
the transferee thereof must be a Loan Party, (ii) to the extent constituting a
Disposition to a Restricted Subsidiary that is not a Loan Party, such
Disposition must be a permitted Investment in a Restricted Subsidiary that is
not a Loan Party in accordance with Section 9.2 (other than Section 9.2(e)) or
(iii) to the extent constituting a Disposition to a Restricted Subsidiary that
is not a Loan Party, such Disposition is for fair value (as determined by the
Person making such Disposition in good faith) and any promissory note or other
non-cash consideration received in respect thereof is a permitted Investment in
a Restricted Subsidiary that is not a Loan Party in accordance with Section 9.2
(other than Section 9.2(e) or (h)); provided further that no Disposition of
Current Asset Collateral (other than cash and Cash Equivalents) shall be
permitted pursuant to this clause (d) unless the Borrower shall have (A) in
respect of any Disposition pursuant to this clause (d) of property with an
aggregate Fair Market Value in excess of $2,000,000, delivered to the
Administrative Agent written notice of such Disposition in reasonable detail and
(B) if reasonably requested by the Administrative Agent, delivered to the
Administrative Agent an updated Borrowing Base Certificate; provided further
that Dispositions of Intellectual Property pursuant to this Section 9.5(d) shall
comply with the terms of Section 9.5(j)(iv);
 
(e)           Dispositions permitted by Section 9.2 (other than Section 9.2(e)),
Section 9.4 (other than Section 9.4(g)) and Section 9.6 (other than Section
9.6(d)) and Liens permitted by Section 9.1(other than Section 9.1(m)(ii));
 
(f)           Dispositions of property (other than Current Assets Collateral)
pursuant to Permitted Sale-Leaseback Transactions;
 
(g)           any issuance or sale of Equity Interests in, or issuance or sale
of Indebtedness or other securities of, an Unrestricted Subsidiary;
 
(h)           leases, subleases, licenses or sublicenses (including the
provision of software under an open source license), in each case in the
ordinary course of business and which do not materially interfere with the
business of the Borrower and the Restricted Subsidiaries, taken as a whole;
 
 
152

--------------------------------------------------------------------------------

 
 
(i)           Dispositions of property other than Current Assets Collateral
subject to Recovery Events;
 
(j)           Dispositions of property (other than Current Asset Collateral and
other than in connection with any sale and leaseback transaction) not otherwise
permitted under this Section 9.5; provided that: (i) at the time of such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Default would exist immediately after
giving effect thereto), no Default would exist immediately after giving effect
to such Disposition; (ii) the Borrower or any of the Restricted Subsidiaries
shall receive not less than 75% of such consideration in the form of cash or
Cash Equivalents (in each case, free and clear of all Liens at the time
received, other than Liens permitted by Section  9.1); provided, however, that
for the purposes of this clause (ii), (A) any liabilities (as shown on the
Borrower’s or such Restricted Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto) of the Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated in right
of payment to the payment in cash of the Obligations (other than contingent
indemnification and reimbursement obligations as to which no claim has been
asserted by the Person entitled thereto), that are assumed by the transferee
with respect to the applicable Disposition and for which the Borrower and all of
the Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (B) any securities received by such Restricted Subsidiary
from such transferee that are converted by such Restricted Subsidiary into cash
(to the extent of the cash received) within one hundred eighty (180) days
following the closing of the applicable Disposition and (C) any Designated
Non-Cash Consideration received in respect of such Disposition having an
aggregate Fair Market Value as determined by the Borrower in good faith, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (C) that is at that time outstanding, not in excess of the greater
of $25,000,000 and 1.5% of Total Assets (measured at the time such Designated
Non-Cash Consideration is received), with the Fair Market Value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value, shall be deemed to be
cash; (iii) [reserved]; and (iv) in the event of a Disposition of Intellectual
Property used or useful in connection with the Current Asset Collateral, the
purchaser, assignee or other transferee thereof agrees in writing to be bound by
a non-exclusive royalty-free worldwide license of such Intellectual Property in
favor of the Collateral Agent for use in connection with the exercise of the
rights and remedies of the Secured Parties following the occurrence and during
the continuation of an Event of Default, which license shall be in form and
substance reasonably satisfactory to the Collateral Agent, and provided further
that in the case of a Disposition of Intellectual Property licensed by the
Borrower or one of its Restricted Subsidiaries from a third party, the
transferee thereof shall be required to provide such a license only to the
extent to which the applicable license gives it a right to do so;
 
(k)           Dispositions of Investments in Joint Ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
Joint Venture parties set forth in Joint Venture arrangements and similar
binding arrangements;
 
 
153

--------------------------------------------------------------------------------

 
 
(l)           bulk sales or other Dispositions of the Inventory of a Loan Party
not in the ordinary course of business in connection with Store closings, at
arm’s length, provided that such Store closures and related Inventory
Dispositions shall not exceed in any transaction or series of related
transactions, 10.0% of the number of the Loan Parties’ Stores as of the date of
such bulk sale or other Disposition, unless the Borrower shall have delivered to
the Administrative Agent an updated Borrowing Base Certificate; provided further
that when such Store closures (net of new Store openings) first exceed 15.0% in
the aggregate during any twelve-month period of the number of the Loan Parties’
Stores in existence at the beginning of such period, the Borrower (x) shall have
delivered immediately prior to such event written notice to the Administrative
Agent of such Disposition in reasonable detail and (y) if requested by the
Administrative Agent, shall permit an Updated Inventory Appraisal in form and
detail and from an appraiser reasonably satisfactory to the Administrative
Agent; provided further that all Net Cash Proceeds received in connection
therewith are applied to the Obligations if then required in accordance with
Section 2.9 hereof;
 
(m)           the unwinding of any Swap Contract;
 
(n)           the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any IP Rights that are
immaterial to the business of the Borrower and the Restricted Subsidiaries,
taken as a whole;
 
(o)           to the extent allowable under Section 1031 of the Code (or
comparable or successor provision) of comparable or greater market value or
usefulness to the business of the Borrower and its Restricted Subsidiaries,
taken as a whole, any exchange of like property (excluding any boot thereon
permitted by such provision) for use in any business conducted by the Borrower
or any of the Restricted Subsidiaries that is not in contravention of Section
9.7;
 
(p)           Dispositions of accounts receivable in connection with the
collection or compromise thereof other than in connection with a financing
transaction; provided that no disposition of Eligible Credit Card Receivables
shall be permitted pursuant to this clause (p) unless the Borrower shall have
(i) in the case of a Disposition of Eligible Credit Card Receivables in an
amount in excess of $100,000, delivered to the Administrative Agent written
notice of such Disposition in reasonable detail and (ii) if reasonably requested
by the Administrative Agent, delivered to the Administrative Agent an updated
Borrowing Base Certificate;
 
(q)           sales or other Dispositions by the Borrower or any Restricted
Subsidiary of assets in connection with the closing or sale of a Store in the
ordinary course of business of the Borrower and its Subsidiaries which consist
of leasehold interests in the premises of such Store, the equipment and fixtures
located at such premises and the books and records relating directly to the
operations of such Store; provided that as to each and all such sales and
closings, (A) no Event of Default shall result therefrom and (B) each such sale
shall be on commercially reasonable prices and terms in a bona fide arm’s length
transaction; and
 
 
154

--------------------------------------------------------------------------------

 
 
(r)           Dispositions of cash and Cash Equivalents;
 
provided that any Disposition of any property pursuant to this Section 9.5
(except pursuant to Sections 9.5(a), (e), (i), (k), (m), (n), (o) and (p) and
except for Dispositions from the Borrower or a Restricted Subsidiary that is a
Loan Party to the Borrower or a Restricted Subsidiary that is a Loan Party),
shall be for no less than the Fair Market Value of such property at the time of
such Disposition as determined by the Borrower in good faith.  To the extent any
Collateral is Disposed of as expressly permitted by this Section 9.5 to any
Person other than a Loan Party, such Collateral shall be sold free and clear of
the Liens created by the Loan Documents, and, if requested by the Administrative
Agent, upon the certification by a Responsible Officer of the Borrower that such
Disposition is permitted by this Agreement, the Administrative Agent shall be
authorized to take any actions deemed appropriate in order to effect the
foregoing.
 
SECTION 9.6                           Restricted Payments.  Declare or make,
directly or indirectly, any Restricted Payment, except, subject to the
provisions of the last paragraph of Section 9.14:
 
(a)           each Restricted Subsidiary may make Restricted Payments to the
Borrower and to its other Restricted Subsidiaries (and, in the case of a
Restricted Payment by a non-wholly owned Restricted Subsidiary, to the Borrower
and any of its other Restricted Subsidiaries and to each other owner of Equity
Interests of such Restricted Subsidiary based on their relative ownership
interests of the relevant class of Equity Interests);
 
(b)           the Borrower and each of the Restricted Subsidiaries may declare
and make dividend payments or other distributions payable solely in the Equity
Interests (other than Disqualified Equity Interests not otherwise permitted by
Section 9.3) of such Person;
 
(c)           Restricted Payments used to fund the Transaction and the payment
of any fees and expenses incurred in connection with the Transaction or owed by
the Borrower or any direct or indirect parent of the Borrower or the Restricted
Subsidiaries to Affiliates, and any other payments made, including any such
payments made to any direct or indirect parent of the Borrower to enable it to
make payments in connection with the consummation of the Transaction or as
contemplated by the Acquisition Documents, whether payable on the Effective Date
or thereafter, in each case, to the extent permitted by Section 9.8 and set
forth on Schedule 9.6(c);
 
(d)           to the extent constituting Restricted Payments, Holdings, the
Borrower and the Restricted Subsidiaries may enter into and consummate
transactions expressly permitted by any provision of Section 9.2 (other than
Section 9.2(e) or (l)), or 9.4 (other than a merger, amalgamation or
consolidation of Holdings and the Borrower);
 
(e)           repurchases of Equity Interests in Holdings, the Borrower or any
of the Restricted Subsidiaries deemed to occur upon the non-cash exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;
 
 
155

--------------------------------------------------------------------------------

 
 
(f)           the Borrower may pay (or make Restricted Payments to allow
Holdings or any direct or indirect parent thereof to pay) for the repurchase,
retirement or other acquisition or retirement for value of Equity Interests of
Holdings (or of any direct or indirect parent of Holdings) held directly or
indirectly by any future, present or former employee, director or consultant (or
any spouses, former spouses, successors, executors, administrators, estate or
tax planning entities, heirs, legatees or distributees of any of the foregoing)
of the Borrower (or any direct or indirect parent of the Borrower) or any of its
Subsidiaries pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or any agreement or arrangement with
any employee, director or consultant of the Borrower (or any direct or indirect
parent of the Borrower) or any of its Subsidiaries in an aggregate amount after
the Effective Date together with the aggregate amount of loans and advances to
Holdings made pursuant to Section 9.2(l) in lieu of Restricted Payments
permitted by this clause (f) not to exceed $10,000,000 in any calendar year
(with any unused amounts in any calendar year being carried over to the two
immediately succeeding calendar years subject to a maximum (without giving
effect to the following proviso) of $30,000,000 in any calendar year); provided,
that such amount in any calendar year may be increased by an amount not to
exceed the sum of:
 
(i)         the cash proceeds of key man life insurance policies received by the
Borrower, any direct or indirect parent of the Borrower (to the extent
contributed to the Borrower) or any of the Restricted Subsidiaries after the
Effective Date, other than in connection with, or pursuant to, the Equity
Contribution; plus
 
(ii)         the cash proceeds received by the Borrower or any of the Restricted
Subsidiaries from the sale of Qualified Equity Interests (other than any amount
designated as a Cure Amount or any amount increasing the Available Amount) of
the Borrower or any direct or indirect parent of the Borrower (to the extent
contributed to the Borrower) to members of management, directors or consultants
of the Borrower and the Restricted Subsidiaries or any direct or indirect parent
of the Borrower that occurs after the Effective Date; plus
 
(iii)         the amount of any cash bonuses otherwise payable to members of
management, directors or consultants of the Borrower or any of the Restricted
Subsidiaries or any of the Borrower’s direct or indirect parents in connection
with the Transaction that are foregone in return for the receipt of Equity
Interests of the Borrower or any of its direct or indirect parents; minus
 
(iv)         the aggregate amount of Restricted Payments previously made with
the cash proceeds described in foregoing clauses (i), (ii), and (iii);
 
(g)           the Borrower may make Restricted Payments to Holdings or to any
direct or indirect parent of Holdings:
 
(i)         the proceeds of which will be used to pay (or make Restricted
Payments to allow any direct or indirect parent thereof to pay) foreign,
federal, state or local income taxes (as the case may be) imposed directly on
such parent in respect of which a consolidated, combined, unitary or affiliated
return is filed by Holdings (or such direct or indirect parent) that includes
the Borrower and/or any of its Subsidiaries, to the extent such income tax
liability does not exceed the lesser of (A) the taxes that would have been
payable by the Borrower and/or its Restricted Subsidiaries as a stand-alone
group and (B) the actual tax liability of Holdings’ consolidated, combined,
unitary or affiliated group (or, if Holdings is not the parent of the actual
group, the taxes that would have been paid by Holdings, the Borrower and/or the
Borrower’s Restricted Subsidiaries as a stand-alone group), reduced by any such
taxes paid or to be paid directly by the Borrower or its Restricted
Subsidiaries;
 
 
156

--------------------------------------------------------------------------------

 
 
(ii)         the proceeds of which shall be used to pay (or make Restricted
Payments to allow any direct or indirect parent thereof to pay) operating costs
and expenses of Holdings or its direct or indirect parents incurred in the
ordinary course of business and other corporate overhead costs and expenses,
which are incurred in the ordinary course of business to the extent attributable
to the ownership or operations of the Borrower and its Subsidiaries;
 
(iii)         the proceeds of which shall be used to pay (or make Restricted
Payments to allow any direct or indirect parent thereof to pay) franchise taxes
and other fees, taxes and expenses required to maintain its (or any of such
direct or indirect parent’s) corporate existence to the extent attributable to
the ownership or operations of the Borrower and its Subsidiaries;
 
(iv)         to finance any Investment permitted to be made pursuant to Section
9.2; provided that (A) such Restricted Payment shall be made concurrently with
the closing of such Investment (and no earlier than one (1) Business Day prior
to the closing of such Investment), (B) such parent shall, immediately following
the closing thereof, cause (1) all property acquired (whether assets or Equity
Interests) to be contributed to the Borrower or a Restricted Subsidiary or (2)
the merger, consolidation, amalgamation, conversion, winding up or Disposition
(to the extent permitted in Section 9.4) of the Person formed or acquired into
the Borrower or a Restricted Subsidiary in order to consummate such Investment,
in each case, in accordance with the requirements of Sections 8.11, 8.13 and
9.2, (C) such direct or indirect parent company and its Affiliates (other than
the Borrower or a Restricted Subsidiary) receives no consideration or other
payment in connection with such transaction, except to the extent the Borrower
or a Restricted Subsidiary could have given such consideration or made such
payment in compliance with Section 9.8, (D) any property received by the
Borrower shall not increase the Available Amount pursuant to clause (c) of the
definition thereof and (E) such Investment shall be deemed to be made by the
Borrower or such Restricted Subsidiary pursuant to a provision of Section 9.2
(other than clause (o) thereof);
 
(v)         the proceeds of which shall be used to pay (or make Restricted
Payments to allow any direct or indirect parent thereof to pay) fees and
expenses (other than to Affiliates) related to any unsuccessful equity or debt
offering of such parent;
 
(vi)         the proceeds of which (A) shall be used to pay customary salary,
bonus and other benefits payable to officers and employees of Holdings or any
direct or indirect parent company of Holdings to the extent such salaries,
bonuses and other benefits are attributable to the ownership or operation of the
Borrower and the Restricted Subsidiaries or (B) shall be used to make payments
permitted under Sections 9.8(c), (g) and (i) (but only to the extent such
payments have not been and are not expected to be made by the Borrower or a
Restricted Subsidiary); and
 
 
157

--------------------------------------------------------------------------------

 
 
(vii)         the proceeds of which shall be used to pay interest and/or
principal on Indebtedness the proceeds of which Indebtedness have been
contributed to the Borrower or any of its Restricted Subsidiaries and that has
been guaranteed by, or is otherwise considered Indebtedness of, the Borrower
incurred in accordance with Section 9.3 and any such interest in respect of such
Indebtedness paid or required to be paid by the Borrower or any of its
Restricted Subsidiaries is included in Consolidated Interest Expense;
 
(h)           Holdings, the Borrower or any of the Restricted Subsidiaries may
pay cash in lieu of the issuance of fractional Equity Interests upon the
exercise of options or warrants or the conversion or exchange of Equity
Interests of any such Person or such Person’s direct or indirect parents;
 
(i)           the declaration and payment of dividends on the Borrower’s common
stock (or a dividend or other distribution to any direct or indirect parent of
the Borrower to fund the payment by such direct or indirect parent of the
Borrower of dividends on such entity’s common stock) following the first public
offering of the Borrower’s common stock or the common stock of any of its direct
or indirect parents after the Effective Date, of up to 6.0% per annum of the net
proceeds received by or contributed to the Borrower in or from any such public
offering, other than public offerings with respect to the Borrower’s common
stock registered on Form S-4 or Form S-8 and other than any public sale
constituting an Excluded Contribution;
 
(j)           repurchases of Equity Interests (i) deemed to occur upon the
non-cash exercise of options by the delivery of Equity Interests in satisfaction
of the exercise price of such options or (ii) in consideration of withholding or
similar Taxes payable directly or indirectly by any future, present or former
employee, director, manager or consultant (or any spouses, former spouses,
successors, executors, administrators, estate or tax planning entities, heirs,
legatees or distributes of any of the foregoing), including deemed repurchases
in connection with the exercise of stock options;
 
(k)           without duplication of any other clauses of this Section 9.6,
other Restricted Payments in an aggregate amount, when combined with any
Investments made under Section 9.2(m), not to exceed the greater of $40,000,000
and 2.0% of Total Assets (measured at the time made);
 
(l)           Restricted Payments out of the Available Amount so long as the
Payment Conditions shall have been satisfied with respect thereto;
 
(m)           Restricted Payments made with the proceeds of Excluded
Contributions; provided that (i) the aggregate amount of such Restricted
Payments does not exceed $10,000,000 in any Fiscal Year, (ii) no Event of
Default would result immediately thereafter from the making of any such
Restricted Payment, (iii) each such Restricted Payment shall be made within one
year following the receipt of the related Excluded Contributions, and (iv) there
is no increase in the Revolving Credit Outstandings immediately after giving
effect thereto.
 
 
158

--------------------------------------------------------------------------------

 
 
(n)           Restricted Payments by the Borrower, including to a direct or
indirect parent of the Borrower, for the purpose of funding the obligation to
repurchase shares pursuant to the Rollover Investor Put in an aggregate amount
not to exceed $37,500,000; provided that, with respect to such Restricted
Payment pursuant to this clause (n), at the time of such Restricted Payment and
after giving pro forma effect thereto, the Total Leverage Ratio would not exceed
3.25 to 1.00;
 
(o)           the payment of any dividend or distribution within sixty (60) days
after the date of declaration thereof, if at the date of declaration (i) such
payment would have complied with the provisions of this Agreement and (ii) no
Event of Default occurred and was continuing;
 
(p)           payments or distributions to dissenting stockholders pursuant to
applicable Law, pursuant to or in connection with the Acquisition Documents; and
 
(q)           the distribution, by dividend or otherwise, of Equity Interests
of, or Indebtedness owed to the Borrower or a Restricted Subsidiary by,
Unrestricted Subsidiaries.
 
SECTION 9.7                           Change in Nature of Business.  Engage in
any material line of business substantially different from those lines of
business conducted by Holdings, the Borrower and the Restricted Subsidiaries on
the Effective Date or any business reasonably related or ancillary thereto.
 
SECTION 9.8                           Transactions with Affiliates.  Enter into
any transaction of any kind with any Affiliate (other than Holdings) of the
Borrower, whether or not in the ordinary course of business, other than:
 
(a)           transactions between or among the Borrower or any of the
Restricted Subsidiaries or any entity that becomes a Restricted Subsidiary as a
result of such transaction;
 
(b)           transactions on terms not materially less favorable to the
Borrower or such Restricted Subsidiary as would be obtainable by the Borrower or
such Restricted Subsidiary at the time in a comparable arm’s-length transaction
with a Person other than an Affiliate;
 
(c)           the execution of the Transaction and the payment of fees and
expenses related to the Transaction, other than in connection with any Sponsor
Management Agreement and the Lease Letter Agreement;
 
(d)           the issuance of Equity Interests of Holdings to any officer,
director, employee or consultant of the Borrower or any of its Subsidiaries or
any direct or indirect parent of Holdings in connection with the Transaction;
 
 
159

--------------------------------------------------------------------------------

 
 
(e)           the entering into of any Sponsor Management Agreement or any other
agreement (and any amendment or modification of any such agreement) to pay, and
the payment of management, consulting, monitoring, advisory, termination and
other fees, indemnities, expenses and reimbursements to the Sponsors pursuant to
any Sponsor Management Agreement (plus any unpaid management, consulting,
monitoring, advisory and other fees, indemnities, expenses and reimbursements
accrued in any prior year) and any Sponsor Termination Fees pursuant to any
Sponsor Management Agreement in an aggregate amount not in excess of $5,000,000
in any fiscal year; provided that during any period in which an Event of Default
shall have occurred and be continuing or would immediately thereafter result
from the making of such payment, the annual fixed management fee and any
termination fees pursuant to any Sponsor Management Agreement may accrue, but
not be paid, and following the waiver or cure of such Event of Default, such
accrued management fee may be paid to the Sponsors; provided, further, that any
payment not made in any Fiscal Year may be carried forward and paid in any
succeeding Fiscal Year;
 
(f)           the issuance of securities or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, stock option and stock ownership plans or similar employee benefit
plans approved by the Board of Directors of the Borrower or any direct or
indirect parent of the Borrower or of a Restricted Subsidiary, as appropriate,
in good faith;
 
(g)           the payment of reasonable and customary fees and reimbursement of
expenses paid to, and indemnities provided on behalf of, directors, officers,
employees and consultants of Holdings, the Borrower and the Restricted
Subsidiaries or any direct or indirect parent of Holdings;
 
(h)           any agreement, instrument or arrangement as in effect as of the
Effective Date and set forth on Schedule 9.8(h), or any amendment thereto (so
long as any such amendment, taken together with all other amendments thereto
since the Effective Date, is not more adverse to the Lenders in any material
respect as compared to the applicable agreement as in effect on the Effective
Date) or any transaction contemplated thereby as determined in good faith by the
Borrower;
 
(i)           Investments permitted under Section 9.2;
 
(j)           Restricted Payments permitted under Section 9.6;
 
(k)           payments by the Borrower and any of the Restricted Subsidiaries to
the Sponsors made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures), which payments are
approved by the majority of the members of the Board of Directors of the
Borrower in good faith;
 
(l)           transactions in which the Borrower or any of the Restricted
Subsidiaries, as the case may be, delivers to the Administrative Agent a letter
from an Independent Financial Advisor stating that such transaction is fair to
the Borrower or such Restricted Subsidiary from a financial point of view or
meets the requirements of clause (b) of this Section 9.8;
 
(m)           the issuance of Qualified Equity Interests of Holdings to any
Permitted Holder or to any member of the Management Group;
 
 
160

--------------------------------------------------------------------------------

 
 
(n)           payments to or from, and transactions with, Joint Ventures (other
than Joint Ventures in which any Affiliate of the Borrower (other than the
Borrower and its Restricted Subsidiaries) has an ownership or control interest)
in the ordinary course of business to the extent otherwise permitted under
Section 9.2;
 
(o)           employment and severance arrangements between the Borrower and the
Restricted Subsidiaries and their respective officers, employees or consultants
in the ordinary course of business;
 
(p)           the existence of, or the performance by the Borrower or any of the
Restricted Subsidiaries of its obligations under the terms of, the Acquisition
Documents, any stockholders or similar agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
as of the Effective Date (other than any Sponsor Management Agreement) and any
amendment thereto or similar transactions, arrangements or agreements which it
may enter into thereafter; provided, however, that the existence of, or the
performance by the Borrower or any of the Restricted Subsidiaries of its
obligations under, any future amendment to any such existing transaction,
arrangement or agreement or under any similar transaction, arrangement or
agreement entered into after the Effective Date shall only be permitted by this
clause (p) to the extent that the terms of any such existing transaction,
arrangement or agreement together with all amendments thereto, taken as a whole,
or new agreement are not otherwise more disadvantageous to the Lenders in any
material respect than the original transaction, arrangement or agreement as in
effect on the Effective Date in the reasonable determination of a Responsible
Officer of the Borrower;
 
(q)           transactions with customers, clients, suppliers or purchasers or
sellers of goods or services, or transactions otherwise relating to the purchase
or sale of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement, which are fair to
the Borrower and the Restricted Subsidiaries in the reasonable determination of
the Board of Directors or the senior management of the Borrower, or are on terms
at least as favorable as might reasonably have been obtained at such time from
an unaffiliated party;
 
(r)           the entering into of any tax sharing agreement or arrangement and
payments made with respect thereto, in each case between or among the Borrower
(and/or any direct or indirect parent thereof) and its Subsidiaries; provided
that in each case the amount of such payments in any taxable year does not
exceed the amount that the Borrower, its Restricted Subsidiaries and its
Unrestricted Subsidiaries (to the extent of the amount received from
Unrestricted Subsidiaries) would be required to pay in respect of foreign,
federal, state and local taxes for such taxable year were the Borrower, its
Restricted Subsidiaries and its Unrestricted Subsidiaries (to the extent
described above) to pay such taxes separately from any such direct or indirect
parent company of the Borrower;
 
(s)           transactions between the Borrower or any Restricted Subsidiaries
and any Person other than an Unrestricted Subsidiary which would constitute a
transaction with an Affiliate solely because a director of such Person is also a
director of the Borrower or any direct or indirect parent of the Borrower;
provided, however, that such director abstains from voting as a director of the
Borrower or such direct or indirect parent, as the case may be, on any matter
involving such other Person;
 
 
161

--------------------------------------------------------------------------------

 
 
(t)           any contribution to the capital of the Borrower;
 
(u)           the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, the Lease Letter
Agreement; and
 
(v)           pledges of Equity Interests of Unrestricted Subsidiaries.
 
SECTION 9.9                           Burdensome Agreements.  Enter into or
permit to exist any Contractual Obligation (other than this Agreement or any
other Loan Document) that prohibits, restricts, imposes any condition on or
limits the ability of (a) any Restricted Subsidiary that is not a Loan Party to
make Restricted Payments to (directly or indirectly) or to make or repay loans
or advances to any Loan Party or to Guarantee the Obligations of any Loan Party
under the Loan Documents or (b) any Loan Party to create, incur, assume or
suffer to exist Liens on property of such Person for the benefit of the Lenders
with respect to the Facility and the Obligations under the Loan Documents;
provided that the foregoing clauses (a) and (b) shall not apply to Contractual
Obligations that:
 
(i)         (x) exist on the date hereof (including the Acquisition Documents)
and (to the extent not otherwise permitted by this Section 9.9) are listed on
Schedule 9.9 hereto and (y) to the extent Contractual Obligations permitted by
clause (x) are set forth in an agreement evidencing Indebtedness, are set forth
in any agreement evidencing any permitted modification, replacement, renewal,
extension or refinancing of such Indebtedness so long as such modification,
replacement, renewal, extension or refinancing does not expand the scope of such
Contractual Obligation;
 
(ii)         are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary and such Contractual Obligations are not applicable to any
other Person, or the properties of any other Person, other than the Person and
its Subsidiaries, or the property (and the proceeds and products thereof) of the
Person and its Subsidiaries, so acquired;
 
(iii)         represent Indebtedness of a Restricted Subsidiary that is not a
Loan Party that is permitted by Section 9.3, so long as such Contractual
Obligations will not materially affect the Borrower’s ability to make
anticipated principal or interest payments on the Loans (as determined in good
faith by the Borrower);
 
(iv)         are customary restrictions that arise in connection with (x) any
Lien permitted by Section  9.1 or any document or restriction governing or
evidencing such permitted Lien, and relate only to the property subject to such
Lien or (y) any Disposition permitted by Section 9.5 applicable pending such
Disposition solely to the assets subject to such Disposition;
 
 
162

--------------------------------------------------------------------------------

 
 
(v)         are customary provisions in Joint Venture agreements and other
similar agreements applicable to Joint Ventures permitted under Section 9.2 and
applicable solely to such Joint Venture entered into in the ordinary course of
business;
 
(vi)         are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 9.3 but solely to the extent any
negative pledge or restriction on Lien relates to the property financed by or
the subject of such Indebtedness (and excluding in any event any Indebtedness
constituting any Junior Financing) and the proceeds and products thereof and, in
the case of the Term Facility and any Permitted Refinancing thereof, permit the
Liens securing the Obligations without restriction (subject to the Intercreditor
Agreement);
 
(vii)         are customary restrictions on leases, subleases, licenses or asset
sale agreements otherwise permitted hereby so long as such restrictions relate
to the assets subject thereto;
 
(viii)         comprise restrictions imposed by any agreement relating to
secured Indebtedness permitted pursuant to Section 9.3 to the extent that such
restrictions apply only to the property or assets securing such Indebtedness;
 
(ix)         are customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of the Borrower or any Restricted
Subsidiary;
 
(x)         are customary provisions restricting assignment of any agreement
entered into in the ordinary course of business;
 
(xi)         are restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;
 
(xii)         are restrictions contained in the Term Facility Credit Agreement,
the Term Facility Documentation, the Senior Notes Indenture or the Senior Notes
and any Permitted Refinancing of any of the foregoing;
 
(xiii)         comprise restrictions imposed by any agreement governing
Indebtedness entered into after the Effective Date and permitted under Section
9.3 that are, taken as a whole, in the good faith judgment of the Borrower, no
more restrictive with respect to the Borrower or any Restricted Subsidiary than
customary market terms for Indebtedness of such type (and, in any event, are no
more restrictive, taken as a whole, than the restrictions contained in this
Agreement, taken as a whole), so long as the Borrower shall have determined in
good faith that such restrictions will not affect its obligation or ability to
make any payments required hereunder;
 
(xiv)         exist under or by reason of applicable Law;
 
(xv)         exist under or by reason of any Contractual Obligation of a Person
acquired by the Borrower or any Restricted Subsidiary in an Acquisition
permitted under this Agreement which was in existence at the time of such
Acquisition (but not created in contemplation thereof or to provide all or any
portion of the funds or credit support utilized to consummate such acquisition),
which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person and its Subsidiaries,
or the property or assets of the Person and its Subsidiaries, so acquired;
 
 
163

--------------------------------------------------------------------------------

 
 
(xvi)         are restrictions contained in Letter of Credit Reimbursement
Agreements and other standard documentation that any Issuer requires to be
executed by any Loan Party with respect to the issuance of any Letter of Credit;
 
(xvii)        are restrictions contained in the Escrow Agreement;
 
(xviii)       are restrictions contained in the Shareholders Agreement; or
 
(xix)         are imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (i) through
(xviii) above; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are,
in the good faith judgment of the Borrower, no more restrictive with respect to
such dividend and other restrictions than those contained in the dividend or
other restrictions prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing.
 
For purposes of determining compliance with this Section 9.9, the subordination
of loans or advances made to Holdings, the Borrower or a Restricted Subsidiary
to other Indebtedness incurred by Holdings, the Borrower or any such Restricted
Subsidiary shall not be deemed a restriction on the ability to make loans or
advance.
 
SECTION 9.10                           Fiscal Year.
 
Make any change in its Fiscal Year; provided, however, that Holdings, the
Borrower and the Restricted Subsidiaries may, upon written notice to the
Administrative Agent, change their Fiscal Year to any other fiscal year
reasonably acceptable to the Administrative Agent, in which case the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that the Borrower and the Administrative
Agent mutually agree, acting reasonably, are necessary to reflect such change in
fiscal year.
 
SECTION 9.11                           Prepayments, Etc. of Junior Financing.
 
Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner any Junior Financing (it being understood that
payments of regularly scheduled principal and interest and mandatory offers to
repay any Junior Financing or mandatory prepayments of principal, premium and
interest shall be permitted), except (i) so long as the Payment Conditions are
satisfied after giving effect thereto, any prepayment, redemption, purchase,
defeasance or other satisfaction of any Junior Financing may be made out of the
Available Amount; (ii) [Reserved]; (iii) the conversion (or exchange) of any
Junior Financing to Qualified Equity Interests or Indebtedness of any of
Holdings’ direct or indirect parents; (iv) the prepayment of Junior Financing of
the Borrower or any Restricted Subsidiary owed to Holdings, the Borrower or a
Restricted Subsidiary; (v) any Permitted Refinancing of any Junior Financing;
(vi) any prepayment, redemption, purchase, defeasance or other satisfaction with
the Net Cash Proceeds of any Permitted Equity Issuance; (vii) the prepayment of
Junior Financing incurred pursuant to clauses  (e), (f),(h), (k) and (u) of
Section 9.3; and (viii) any prepayment, redemption, purchase, defeasance or
other satisfaction with the Net Cash Proceeds of any Permitted Sale-Leaseback
Transactions; provided that after giving pro forma effect thereto, the Senior
Secured Leverage Ratio would not exceed 2.75 to 1.00.
 
 
164

--------------------------------------------------------------------------------

 
 
SECTION 9.12                           Modification of Agreements.
 
Amend, modify or change in any manner materially adverse to the interest of the
Lenders (i) any term or condition of any Junior Financing Documentation (other
than as a result of a Permitted Refinancing thereof and in any event excluding
the Term Facility and any Permitted Refinancing thereof and any Indebtedness
under the Loan Documents), (ii) any Constituent Documents of Holdings, the
Borrower or any Restricted Subsidiaries, (iii) any Sponsor Management Agreement
and (iv) the Shareholders Agreement, in each case, without the consent of the
Administrative Agent (not to be unreasonably withheld, delayed or conditioned).
 
SECTION 9.13                           Holdings.  In the case of Holdings,
conduct, transact or otherwise engage in any business or operations other than
the following (and activities or operations incidental thereto):  (i) its
ownership of the Equity Interests of the Borrower, (ii) the maintenance of its
legal existence (including the ability to incur fees, costs and expenses
relating to such maintenance), (iii) the performance of its obligations with
respect to the Loan Documents, the Term Facility, any Senior Notes, or the
Senior Notes Indenture, the Lease Letter Agreement, the Shareholders Agreement,
the Acquisition Documents or the other agreements contemplated by the Term
Facility, the Senior Notes, the Senior Notes Indenture and the Acquisition
Documents, (iv) any public offering of its common stock or any other issuance of
its Equity Interests or making payments or restricted payments with any amounts
received in any transaction permitted under Section 9.6, (v) the issuance of
Qualified Equity Interests, (vi) making contributions to the capital of its
Subsidiaries, (vii) guaranteeing the obligations of the Borrower and its
Subsidiaries solely to the extent such obligations of the Borrower and its
Subsidiaries are not prohibited hereunder, (viii) participating in tax,
accounting and other administrative matters as a member of the consolidated
group of Holdings, any direct or indirect parent of Holdings, and the Borrower,
(ix) holding any cash or property received in connection with Restricted
Payments made by the Borrower in accordance with Section 9.6 pending application
or further distribution thereof by Holdings, (x) providing indemnification to
officers and directors, (xi) the performance of its obligations with respect to
the documentation for any Indebtedness of Holdings permitted under Section 9.3,
(xii) any other actions expressly permitted to be undertaken by Holdings under
any of the Loan Documents or the Acquisition Documents; and (xiii) activities or
operations incidental to the businesses or activities described in clauses (i)
to (xii) of this Section 9.13.
 
 
165

--------------------------------------------------------------------------------

 
 
SECTION 9.14                           Capital Expenditures.  Incur, or permit
to be incurred by the Borrower and the Restricted Subsidiaries, Capital
Expenditures in the aggregate during each Fiscal Year set forth below in excess
of the maximum amount set forth below for such Fiscal Year:
 
FISCAL YEAR ENDING (ON OR ABOUT)
MAXIMUM CAPITAL EXPENDITURES
   
Fiscal Year ending March 31, 2013
$48,800,000
   
Fiscal Year ending March 31, 2014
$51,200,000
   
Fiscal Year ending March 31, 2015
$54,500,000
   
Fiscal Year ending March 31, 2016
$51,000,000
   
Fiscal Year ending March 31, 2017
$56,000,000

 
provided, however, that, (a) to the extent that actual Capital Expenditures
incurred in any such Fiscal Year shall be less than the maximum amount set forth
above for such Fiscal Year (without giving effect to the carryover permitted by
this clause (a)), 100% of the difference between such stated maximum amount and
such actual Capital Expenditures shall, in addition to any amount permitted
above, be available for Capital Expenditures in the next succeeding Fiscal Year;
which Capital Expenditures incurred in any Fiscal Year shall be deemed to have
been incurred first, in respect of amounts permitted pursuant to this Section
9.14 without giving effect to this clause (a) and then, in respect of any amount
permitted solely by reason of this clause (a), and (b) to the extent that
Capital Expenditures for any Fiscal Year exceed the applicable amount set forth
above for such Fiscal Year (without giving effect to the pull-forward permitted
by this clause (b)), an amount equal to up to 50% of the amount allocated to the
succeeding year (but not any year thereafter) may be carried back and utilized
to make Capital Expenditures during such Fiscal Year (and the amount permitted
in such subsequent year shall be reduced by the amount so carried back);
provided further that with respect to any Fiscal Year in which an Acquisition
permitted under this Agreement is consummated and for each Fiscal Year
subsequent thereto, the maximum amount Capital Expenditures for any Fiscal Year
set forth above shall be increased (subject to the next succeeding proviso) by
an amount equal to 130% of the quotient obtained by dividing (A)(i) the amount
of Capital Expenditures made by the acquired entity, business or asset(s) for
the thirty-six (36) month period immediately preceding the consummation of such
Acquisition by (ii) three (3) (the “Acquired Capital Expenditure Amount”) or (B)
if the acquired entity, business or asset(s) has been in existence for less than
thirty-six (36) months prior to the consummation of the Acquisition, (i) the
amount of Capital Expenditures made by the acquired entity, business or asset(s)
for the number of months such acquired entity, business or asset(s) has been in
existence prior to the consummation of such Acquisition by (ii) the number of
years rounded to the nearest 1/12 of one year such acquired entity, business or
asset(s) has been in existence prior to the consummation of such Acquisition;
provided still further that, with respect to any Fiscal Year during which any
such Acquisition occurs, the permitted Capital Expenditures amount applicable to
such Fiscal Year shall be increased by an amount equal to the product of (x) the
Acquired Capital Expenditure Amount, and (y) a fraction, the numerator of which
is the number of days remaining in such Fiscal Year and the denominator of which
is 365 or 366, as applicable.
 
 
166

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary herein, and without limiting the
provisions of the immediately preceding paragraph, the Borrower and the
Restricted Subsidiaries may make Capital Expenditures in excess of the maximum
amounts set forth above for any Fiscal Year by utilizing amounts that would
otherwise have been available to the Borrower and the Restricted Subsidiaries to
(i) create, incur or assume Indebtedness or Disqualified Equity Interests under
Sections 9.3(l), (ii) to make Investments under Sections 9.2(m), or (iii) to
make Restricted Payments under Sections 9.6(k); provided that the Borrower shall
have designated to the Administrative Agent in writing signed by a Responsible
Officer such amounts so utilized; and provided further that the amount (or
liquidation value, in the case of Disqualified Equity Interests) of any such
Indebtedness, Disqualified Equity Interests, Investments or Restricted Payments
that could otherwise have been created, incurred, assumed or made, as
applicable, under any such Section by the Borrower or any Restricted Subsidiary
that is instead utilized to make Capital Expenditures in any Fiscal Year in
excess of the amounts otherwise permitted pursuant to this Section 9.14 in such
Fiscal Year (taking into account the carryover and pull-forward provisions in
the immediately preceding paragraph) shall be reduced Dollar-for-Dollar by the
amount thereof utilized to make any such Capital Expenditures in any such Fiscal
Year.
 
ARTICLE X
 
EVENTS OF DEFAULT
 
SECTION 10.1                           Events of Default.  Each of the events
referred to in clauses (a) through (l) of this Section 10.1 shall constitute an
“Event of Default”
 
(a)           Non-Payment.  The Borrower fails to pay (i) when due, any amount
of principal of any Loan, or (ii) within five (5) Business Days after the same
becomes due, any interest on any Loan or any other amount payable hereunder or
with respect to any other Loan Document; or
 
(b)           Specific Covenants.
 
(i)         The Borrower, any Restricted Subsidiary or, in the case of Section
9.13, Holdings, fails to perform or observe any term, covenant or agreement
contained in (A) Article VI; provided that any failure to comply with Article VI
shall be subject to cure to the extent provided in Section 10.4, (B) Section
7.2(a) or Section 8.1(a) (solely with respect to the Borrower), (C) Section 8.9
or (D) Article IX;
 
(ii)         during the continuation of any Cash Dominion Period the Borrower or
any other Loan Party fails to perform or observe (or to cause to be performed or
observed) any covenant or agreement contained in Section 8.12; or
 
(iii)         the Borrower or any other Loan Party fails to perform or observe
(or to cause to be performed or observed) any covenant or agreement contained in
(A) Section 7.4(a) and such failure continues for five (5) Business Days after
receipt by the Borrower of written notice thereof from the Administrative Agent,
or (B) Section 7.4(b) and such failure continues for three (3) Business Days
after receipt by the Borrower of written notice thereof from the Administrative
Agent; or
 
(iv)         the Borrower or any other Loan Party fails to perform or observe
(or to cause to be performed or observed) any covenant or agreement contained in
Section 8.5 in respect of any casualty insurance covering Current Asset
Collateral and such failure continues for ten (10) Business Days after receipt
by the Borrower of written notice thereof from the Administrative Agent; or
 
 
167

--------------------------------------------------------------------------------

 
 
(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 10.1(a) or (b) above and,
for the purpose of clarity, including any failure to perform or observe any
covenant or agreement contained in (x) Section 8.12 other than during the
continuation of any Cash Dominion Period or (y) Section 8.5 other than with
respect to casualty insurance covering Current Asset Collateral) contained in
any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Borrower of written notice
thereof from the Administrative Agent; or
 
(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by any Loan Party herein,
in any other Loan Document, or in any document required to be delivered in
connection herewith or therewith shall be untrue in any material respect when
made or deemed made; or
 
(e)           Cross-Default.  Any Loan Party or any Restricted Subsidiary (i)
fails to make any payment beyond the applicable grace period, if any, whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise, in
respect of any Indebtedness (other than Indebtedness hereunder) having an
aggregate outstanding principal amount (individually or in the aggregate with
all other Indebtedness as to which such a failure shall exist) of not less than
$25,000,000, or (ii) fails to observe or perform any other agreement or
condition relating to any such Indebtedness, or any other event occurs (other
than, with respect to Indebtedness consisting of Swap Contracts, termination
events or equivalent events pursuant to the terms of such Swap Contracts and not
as a result of any default thereunder by any Loan Party) the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice if required, such Indebtedness to become due or
to be repurchased, prepaid, defeased or redeemed (automatically or otherwise),
or an offer to repurchase, prepay, defease or redeem such Indebtedness to be
made, prior to its stated maturity; provided that this clause (e)(ii) shall not
apply to secured Indebtedness that becomes due or subject to a mandatory offer
to repurchase, prepay, defease or redeem such Indebtedness as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
if such sale or transfer is permitted hereunder and under the documents
providing for such Indebtedness; provided further that such failure is
unremedied and is not waived by the holders of such Indebtedness prior to any
termination of the Aggregate Commitments or acceleration of the Loans pursuant
to Section 10.2; and, provided, further, that no such event under the Term
Facility (other than a payment default or any default relating to insolvency or
any proceeding under any Debtor Relief Law) shall constitute an Event of Default
under this Section 10.1(e) until the earliest to occur of (x) the date that is
thirty (30) days after such event or circumstance (but only if such event or
circumstance has not been waived or cured), (y) the acceleration of the
Indebtedness under the Term Facility and (z) the exercise of any remedies by the
Term Facility Administrative Agent or collateral agent or any lenders under the
Term Facility in respect of any Collateral; or
 
 
168

--------------------------------------------------------------------------------

 
 
(f)           Insolvency Proceedings, Etc. Holdings, the Borrower or any
Material Subsidiary institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for sixty (60) calendar days; or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or
 
(g)           Judgments.  There is entered against any Loan Party or any
Restricted Subsidiary a final judgment or order for the payment of money in an
aggregate amount exceeding $25,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied or failed to acknowledge coverage thereof) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of sixty (60) consecutive days; or
 
(h)           ERISA.  (i)  An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or would reasonably be expected to
result in liability of any Loan Party or their respective ERISA Affiliates under
Title IV of ERISA in an aggregate amount which would reasonably be expected to
result in a Material Adverse Effect, or (ii) any Loan Party or any of their
respective ERISA Affiliates fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its Withdrawal
Liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount which would reasonably be expected to result in a Material Adverse
Effect; or
 
(i)           Invalidity of Loan Documents.  Any material provision of any Loan
Document at any time after its execution and delivery by any Loan Party and for
any reason other than as expressly permitted hereunder or thereunder (including
as a result of a transaction permitted under Section 9.4 or 9.5) or the
Discharge of Obligations, ceases to be in full force and effect; or any Loan
Party contests in writing the validity or enforceability of any provision of any
such Loan Document; or any Loan Party denies in writing that it has any or
further liability or obligation under any such Loan Document (other than as a
result of the Discharge of Obligations), or purports in writing to revoke or
rescind any such Loan Document; or
 
(j)           Collateral Documents.  Any Collateral Document after delivery
thereof pursuant to Section 4.1 or 8.11 shall for any reason (other than
pursuant to the terms hereof or thereof including as a result of a transaction
permitted under Section 9.4 or 9.5) cease to create, or any Lien purported to be
created by any Collateral Document shall be asserted in writing by any Loan
Party not to be, a valid and perfected Lien, with the priority required by the
Collateral Documents (or other security purported to be created on the
applicable Collateral) on and security interest in any material portion of the
Collateral purported to be covered thereby, subject to Liens permitted under
Section 9.1, except (x) to the extent that any such loss of perfection or
priority results from acts or omissions of the Collateral Agent, any co-agent or
sub-agent of the Collateral Agent appointed in accordance with Article XI or any
Lender, including the failure of the Administrative Agent or the Collateral
Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Documents or to file UCC
continuation statements, or (y) as to Collateral consisting of real property to
the extent that such losses are covered by a lender’s title insurance policy and
such insurer has not denied coverage; provided that, for purposes of this
paragraph (j), the Guaranty shall be deemed not to be a Collateral Document; or
 
 
169

--------------------------------------------------------------------------------

 
 
(k)           Junior Financing Documentation.  (i) Any of the Obligations of the
Loan Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in any Junior Financing Documentation
governing Junior Financing subordinated in right of payment to the Obligations
under the Loan Documents with an aggregate principal amount of not less than
$25,000,000 or (ii) the subordination provisions set forth in any Junior
Financing Documentation governing Junior Financing subordinated in right of
payment to the Obligations under the Loan Documents with an aggregate principal
amount of not less than $25,000,000 shall, in whole or in part, cease to be
effective or cease to be legally valid, binding and enforceable against the
holders of any such Junior Financing, if applicable; or
 
(l)           Change of Control.  There occurs any Change of Control.
 
SECTION 10.2                           Remedies upon Event of Default.
 
(a)           If any Event of Default (other than as set forth in the proviso
hereto) occurs and is continuing, the Administrative Agent may with the consent
of, and shall at the request of, the Requisite Lenders take any or all of the
following actions by notice to the Borrower:
 
(i)         declare the Revolving Credit Commitments of each Lender and any
obligation of the Issuers to make L/C Credit Extensions to be terminated,
whereupon such Revolving Credit Commitments and obligation shall be terminated;
 
(ii)         declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
 
(iii)         require that the Borrower Cash Collateralize the Letter of Credit
Obligations (in an amount equal to the then Outstanding Amount thereof); and
 
(iv)         exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
Law;
 
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the Revolving Credit Commitments of each Lender and any obligation of
the Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans, all interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder or under any
other Loan Document as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to Cash Collateralize the Letter of Credit
Obligations (in an amount equal to 101% of such Letter of Credit Obligations on
such date) as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.
 
 
170

--------------------------------------------------------------------------------

 
 
(b)           Without limitation of the rights of the Agents or Secured Parties
under Section 8.12, the Borrower hereby irrevocably waives the right to direct
the application of any and all payments in respect of the Obligations and any
proceeds of Collateral after the occurrence and during the continuance of an
Event of Default and agrees that during the continuance of an Event of Default,
and notwithstanding Section 2.13(e) above, the Administrative Agent may in its
sole discretion, and, upon either (A) the written direction of the Requisite
Lenders or (B) the acceleration of the Obligations pursuant to Section 10.2(a),
deliver a notice to each Approved Account Bank instructing them to cease
complying with any instructions from any Loan Party and to transfer all funds
therein to the Administrative Agent and the Administrative Agent shall apply all
payments in respect of any Obligations and all funds on deposit in the Agent
Sweep Account and all other proceeds of Collateral in the order specified in
Section 10.3 hereof.
 
(c)           Notwithstanding anything to the contrary, if the only Events of
Default then having occurred and continuing are the failure to comply with
Section 6.1 with respect to the Test Period most recently ended, then the
Administrative Agent may not take any of the actions set forth in subclauses
(i), (ii), (iii) and (iv) of Section 10.2(a) during the period commencing on the
date that the Administrative Agent receives a Notice of Intent to Cure and
ending on the Cure Expiration Date with respect thereto in accordance with and
to the extent permitted by Section 10.4.
 
SECTION 10.3                           Application of Funds.  After the
occurrence and during the continuance of the exercise of remedies following the
occurrence and during the continuance of an Event of Default provided for in
Section 10.2 (or after the Loans have automatically become immediately due and
payable and the Letter of Credit Obligations have automatically been required to
be Cash Collateralized as set forth in the proviso to Section 10.2), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
 
First, ratably, pay any reasonable and documented out-of-pocket fees,
indemnities, or expense reimbursements then due to the Administrative Agent or
any Issuer from the Borrower (other than in connection with Cash Management
Obligations or Obligations in respect of Secured Hedge Agreements);
 
Second, ratably, to pay any reasonable and documented out-of-pocket fees or
expense reimbursements then due to the Revolving Credit Lenders from the
Borrower (other than in connection with Cash Management Obligations or
Obligations in respect of Secured Hedge Agreements);
 
Third, to pay interest due and payable in respect of any Loans (including any
Swing Loans) and any Protective Advances, ratably;
 
 
171

--------------------------------------------------------------------------------

 
 
Fourth, to pay principal on the Protective Advances;
 
Fifth, to pay principal on the Loans (other than the Protective Advances) and
unreimbursed Letter of Credit Borrowings and to pay any amounts owing with
respect to Obligations in respect of Secured Hedge Agreements (solely to the
extent and up to the amount of Availability Reserves imposed with respect to
such Obligations in respect of Secured Hedge Agreements), ratably;
 
Sixth, to pay an amount to the Administrative Agent equal to 101% of the Letter
of Credit Obligations on such date, to be held in the Agent Sweep Account as
cash collateral for such Obligations;
 
Seventh, to pay any amounts owing with respect to Cash Management Obligations,
ratably;
 
Eighth, to pay any amounts owing with respect to any Secured Hedge Obligations
not paid pursuant to clause Fifth, ratably;
 
Ninth, to the payment of any other Obligation due to the Administrative Agent or
any Lender by the Borrower;
 
Tenth, as provided for under the Intercreditor Agreement; and
 
Eleventh, after all of the Obligations set forth in foregoing clauses First
through Tenth have been paid in full, to the Borrower or as the Borrower shall
direct or as otherwise required by Law.
 
Subject to Sections 2.4, 2.16, 8.12 and 10.5, amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Sixth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as cash collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above and, if
no Obligations then remain outstanding, to the Borrower.
 
Notwithstanding the foregoing, if sufficient funds are not available to fund all
payments to be made in respect of any Secured Obligation described in any of
clauses First through Tenth above, the available funds being applied with
respect to any such Secured Obligation (unless otherwise specified in such
clause) shall be allocated to the payment of such Secured Obligation ratably,
based on the proportion of the Administrative Agent’s and each Lender’s or
Issuer’s interest in the aggregate outstanding Secured Obligations described in
such clauses; provided, however, that payments that would otherwise be allocated
to the Lenders shall be allocated first to repay Protective Advances and Swing
Loans pro rata until such Protective Advances and Swing Loans are paid in full
and then to repay the Loans.  The order of priority set forth in clauses First
through Ninth above may be changed only with the prior written consent of the
Administrative Agent in addition to that of all Lenders.
 
 
172

--------------------------------------------------------------------------------

 
 
SECTION 10.4                           Borrower’s Right to Cure.
 
(a)           Notwithstanding anything to the contrary contained in Section
10.1, in the event of any Event of Default under the covenant set forth in
Article VI and until the expiration of the tenth (10th) day following the date
on which the Fixed Charge Coverage Ratio calculation would be required to be
delivered pursuant to Section 6.1 or Section 7.2(a) (such date, the “Cure
Expiration Date”), following delivery of a Notice of Intent to Cure by the
Permitted Holders (or any subset thereof) of their intent to exercise their
rights under this Section 10.4, the Borrower may designate any portion of the
Net Cash Proceeds of any issuance of common Equity Interests of the Borrower or
any cash capital contribution to the common equity of the Borrower as an
increase to Consolidated EBITDA with respect to such applicable quarter;
provided that all such Net Cash Proceeds to be so designated (i) are actually
received by the Borrower as cash common equity (including through capital
contribution of such Net Cash Proceeds directly or indirectly to the Borrower)
after the date of such notice and before the Cure Expiration Date and (ii) the
aggregate amount of such Net Cash Proceeds or cash capital contribution that are
so designated shall not exceed 100% of the aggregate amount necessary to cure
such Event of Default under Article VI for any applicable period.
 
(b)           Upon receipt by the Borrower of any such designated Net Cash
Proceeds or cash capital contribution (the “Cure Amount”) in accordance with
this Section 10.4, Consolidated EBITDA for any period of calculation which
includes the last Fiscal Quarter of the Test Period ending immediately prior to
the date on which such Cure Amount was received shall be increased, solely for
the purpose of calculating the financial ratio set forth in Article VI, by an
amount equal to the Cure Amount.  The resulting increase to Consolidated EBITDA
from designation of a Cure Amount shall not result in any adjustment to
Consolidated EBITDA or any other financial definition for any purpose under this
Agreement other than for purposes of calculating the financial ratio set forth
in Article VI and for additional clarification shall not adjust the calculation
of Consolidated EBITDA for purposes of determining the Total Leverage Ratio,
Senior Secured Leverage Ratio or Fixed Charge Coverage Ratio (other than for
purposes of actual compliance with Article VI as of the end of any applicable
Test Period).
 
(c)           If, after giving effect to the foregoing recalculations, the
Borrower shall then be in compliance with the requirements of Article VI, the
Borrower shall be deemed to have satisfied the requirements of Article VI as of
the relevant date of determination with the same effect as though there had been
no failure to comply therewith at such date, and the applicable existing breach
or default of Article VI shall be deemed cured for this purpose of the
Agreement.
 
(d)           In each period of four Fiscal Quarters, there shall be at least
two (2) Fiscal Quarters for which Consolidated EBITDA is not increased by
exercise of a cure pursuant to Section 10.4(a).
 
(e)           Consolidated EBITDA shall not be increased by exercise of a cure
pursuant to Section 10.4(a) more than five (5) times during the term of this
Agreement.
 
 
173

--------------------------------------------------------------------------------

 
 
SECTION 10.5                           Actions in Respect of Letters of Credit;
Cash Collateral.
 
(a)           At any time (i) upon the Revolving Credit Termination Date, (ii)
after the Revolving Credit Termination Date when the aggregate funds on deposit
in the Agent Sweep Account to Cash Collateralize Letter of Credit Obligations
shall be less than 101% of the Letter of Credit Obligations and (iii) as may be
required by Section 2.9 or Section 2.16, the Borrower shall pay to the
Administrative Agent in Same Day Funds at the Administrative Agent’s office
referred to in Section 12.8, for deposit in the Agent Sweep Account, (x) in the
case of clauses (i) and (ii) above, the amount required such that, after such
payment, the aggregate funds on deposit in the Agent Sweep Account equals or
exceeds 101% of the sum of all outstanding Letter of Credit Obligations and (y)
in the case of clause (iii) above, the amount required by Section 2.9.  The
Administrative Agent may, from time to time after funds are deposited in the
Agent Sweep Account, apply funds then held in the Agent Sweep Account to the
payment of any amounts, in accordance with Section 2.9 and Section 10.2(b), as
shall have become or shall become due and payable by the Borrower to the Issuers
or Lenders in respect of the Letter of Credit Obligations.  The Administrative
Agent shall promptly give the Borrower written notice of any such application;
provided, however, that the failure to give such written notice shall not
invalidate any such application.  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent or the Collateral Agent as herein provided,
or that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Borrower or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.
 
(b)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 10.4 or
Sections 2.4, 2.9, 2.12, 2.16 or 10.2 in respect of Letters of Credit or Swing
Loans shall be held and applied to the satisfaction of the specific Letter of
Credit Obligations, Swing Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
 
(c)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender or, as appropriate, its
assignee following compliance with Section 12.2(b)(vi)) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 10.4
may be otherwise applied in accordance with Section 10.3), and (y) the Person
providing Cash Collateral and the applicable Issuer or Swing Loan Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.
 
 
174

--------------------------------------------------------------------------------

 
 
ARTICLE XI
 
THE ADMINISTRATIVE AGENT
 
SECTION 11.1                           Appointment and Authorization.
 
(a)           Each of the Lenders and the Issuers hereby irrevocably appoints
Royal Bank of Canada to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.  The provisions of this
Article XI (other than Sections 11.6 and 11.11) are solely for the benefit of
the Administrative Agent, the Lenders and the Issuers, and the Borrower shall
not have rights as a third party beneficiary of any such provision.
 
(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Hedge Bank and/or Cash Management Bank) and the Issuers hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of (and to hold any security interest created by the Collateral Documents for
and on behalf of or in trust for) such Lender and such Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 11.5
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article XI and Article XII
(including Sections 11.3, 11.13, 12.3, 12.4 and 12.5, as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents) as if set forth in full herein with respect thereto.  Without
limiting the generality of the foregoing, the Lenders hereby expressly authorize
the Administrative Agent to execute any and all documents (including releases)
with respect to the Collateral and the rights of the Secured Parties with
respect thereto (including the Intercreditor Agreement), as contemplated by and
in accordance with the provisions of this Agreement and the Collateral Documents
and acknowledge and agree that any such action by any Agent shall bind the
Lenders.
 
SECTION 11.2                           Rights as a Lender.  Any Person serving
as an Agent (including as Administrative Agent) hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not an Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each Person serving as an Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.  The Lenders
acknowledge that, pursuant to such activities, any Agent or its Affiliates may
receive information regarding any Loan Party or any of its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that no Agent shall be under any
obligation to provide such information to them.
 
 
175

--------------------------------------------------------------------------------

 
 
SECTION 11.3                           Exculpatory Provisions.  Neither the
Administrative Agent nor any other Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, an Agent
(including the Administrative Agent):
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing and without
limiting the generality of the foregoing, the use of the term “agent” herein and
in the other Loan Documents with reference to any Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law and instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that such Agent is
required to exercise as directed in writing by the Requisite Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that no Agent shall be required
to take any action that, in its opinion or the opinion of its counsel, may
expose such Agent to liability or that is contrary to any Loan Document or
applicable law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as an Agent
or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Requisite Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 12.1 and 12.2) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by the final
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein.  The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower, a Lender or an Issuer.
 
No Agent-Related Person shall be responsible for or have any duty to ascertain
or inquire into (i) any recital, statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent, or (vii) to inspect the properties, books or records of
any Loan Party or any Affiliate thereof.
 
 
176

--------------------------------------------------------------------------------

 
 
SECTION 11.4                           Reliance by the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the applicable Issuer, the Administrative Agent may presume that
such condition is satisfactory to such Lender or such Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuer prior to the making of such Loan or the issuance of such Letter
of Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Requisite Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Requisite Lenders (or such greater number or percentage of
Lenders as may be expressly required hereby in any instance) and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders; provided that the Administrative Agent shall not be required to
take any action that, in its opinion or in the opinion of its counsel, may
expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable Law.
 
SECTION 11.5                           Delegation of Duties.  The Administrative
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Documents by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Agent-Related Persons.  The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Agent-Related Persons of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
 
 
177

--------------------------------------------------------------------------------

 
 
SECTION 11.6                           Resignation of Administrative Agent or
the Collateral Agent.
 
(a)           The Administrative Agent or the Collateral Agent may at any time
give notice of its resignation to the Lenders, the Issuers and the
Borrower.  Upon receipt of any such notice of resignation, the Requisite Lenders
shall have the right, with the consent of the Borrower at all times other than
during the existence of an Event of Default (which consent of the Borrower shall
not be unreasonably withheld or delayed), to appoint a successor, which shall be
a Lender or a bank with an office in the United States, or an Affiliate of any
such Lender or bank with an office in the United States.  If no such successor
shall have been so appointed by the Requisite Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
or Collateral Agent, as applicable, gives notice of its resignation, then the
retiring Administrative Agent or Collateral Agent, as applicable, may on behalf
of the Lenders and the Issuers, with the consent of the Borrower at all times
other than during the existence of an Event of Default (which consent of the
Borrower shall not be unreasonably withheld or delayed), appoint a successor
Administrative Agent or Collateral Agent, as applicable, meeting the
qualifications set forth above; provided that if the Administrative Agent or
Collateral Agent, as applicable, shall notify the Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent or Collateral Agent, as applicable, shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Administrative
Agent or the Collateral Agent on behalf of the Lenders or the Issuers under any
of the Loan Documents, the retiring Administrative Agent or Collateral Agent, as
applicable, shall continue to hold such collateral security until such time as a
successor Administrative Agent or such Collateral Agent, as applicable, is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each Issuer directly, until such time as the Requisite
Lenders with the consent of the Borrower at all times other than during the
existence of an Event of Default (which consent of the Borrower shall not be
unreasonably withheld or delayed) appoint a successor Administrative Agent as
provided for above in this Section 11.6.  Upon the acceptance of a successor’s
appointment as Administrative Agent or Collateral Agent, as applicable,
hereunder and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Requisite Lenders may request, in order to (i) continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents or (ii) otherwise ensure that the Collateral and Guarantee Requirement
is satisfied, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent or Collateral Agent, as applicable, and the retiring
Administrative Agent or Collateral Agent, as applicable, shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
or Collateral Agent, as applicable, shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s or Collateral Agent’s, as
applicable, resignation hereunder and under the other Loan Documents, the
provisions of this Article and Sections 12.3, 12.4 and 12.5 shall continue in
effect for the benefit of such retiring Administrative Agent or Collateral
Agent, as applicable, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent or Collateral Agent, as applicable, was acting as
Administrative Agent or Collateral Agent, as applicable.
 
 
178

--------------------------------------------------------------------------------

 
 
(b)           Any resignation by Royal Bank of Canada as Administrative Agent
pursuant to this Section shall also constitute its resignation as an Issuer and
Swing Loan Lender.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuer and Swing Loan Lender, (ii) the retiring Issuer and Swing Loan Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor Issuer
shall issue letters of credit in substitution for the Letters of Credit issued
by Royal Bank of Canada, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring Issuer to effectively
assume the obligations of the retiring Issuer with respect to such Letters of
Credit.
 
SECTION 11.7                           Non-Reliance on Administrative Agent and
Other Lenders; Disclosure of Information by Agents.  Each Lender and each Issuer
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession.  Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder.  Each Lender and each Issuer also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Agent-Related Persons and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.
 
 
179

--------------------------------------------------------------------------------

 
 
SECTION 11.8                           No Other Duties; Other Agents, Arrangers,
Managers, Etc.  Each of BMO Harris Bank N.A. and Deutsche Bank Securities, Inc.
is hereby appointed as a Co-Syndication Agent hereunder, and each Lender hereby
authorizes each of BMO Harris Bank N.A. and Deutsche Bank Securities, Inc. to
act as a Co-Syndication Agent in accordance with the terms hereof and the other
Loan Documents.  Each of City National Bank and Siemens Financial Services, Inc.
is hereby appointed Co-Documentation Agent hereunder, and each Lender hereby
authorizes City National Bank and Siemens Financial Services, Inc. to act as
Co-Documentation Agent in accordance with the terms hereof and the other Loan
Documents.  Each Agent hereby agrees to act in its capacity as such upon the
express conditions contained herein and the other Loan Documents, as
applicable.  Anything herein to the contrary notwithstanding, none of the Joint
Bookrunners, Arrangers or other Agents listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, the Collateral Agent or a Lender or Issuer hereunder and
such Persons shall have the benefit of this Article XI.  Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any agency or fiduciary or trust relationship with any Lender,
Holdings, the Borrower or any of their respective Subsidiaries.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.  Each Co-Syndication Agent and each
Co-Documentation Agent, without consent of or notice to any party hereto, may
assign any and all of its rights or obligations hereunder to any of its
Affiliates.  Each Co-Syndication Agent and each Co-Documentation Agent and any
other Agent may resign from such role at any time, with immediate effect, by
giving prior written notice thereof to the Administrative Agent and the
Borrower.
 
SECTION 11.9                           Intercreditor Agreement.  The
Administrative Agent and the Collateral Agent are authorized to enter into the
Intercreditor Agreement, and the parties hereto acknowledge that the
Intercreditor Agreement is binding upon them.  Each Lender (a) hereby consents
to the subordination of the Liens on the Collateral other than the Current Asset
Collateral securing the Obligations on the terms set forth in the Intercreditor
Agreement, (b) hereby agrees that it will be bound by and will take no actions
contrary to the provisions of the Intercreditor Agreement and (c) hereby
authorizes and instructs the Administrative Agent and Collateral Agent to enter
into the Intercreditor Agreement and to subject the Liens on the Collateral
securing the Obligations to the provisions thereof.  The foregoing provisions
are intended as an inducement to the Secured Parties to extend credit to the
Borrower and such Secured Parties are intended third-party beneficiaries of such
provisions and the provisions of the Intercreditor Agreement.
 
SECTION 11.10                           Administrative Agent May File Proofs of
Claim.  In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan or Letter of Credit
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Letter of Credit
Obligations and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Issuers and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuers and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the Issuers and the
Administrative Agent under Sections 2.12, 12.3  and 12.4) allowed in such
judicial proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and
 
 
180

--------------------------------------------------------------------------------

 
 
(c)           any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and each Issuer to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Issuers,
to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due the Administrative
Agent under Sections 2.12, 12.3 and 12.4.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuer to authorize
the Administrative Agent to vote in respect of the claim of any Lender or any
Issuer in any such proceeding.
 
SECTION 11.11                           Collateral and Guaranty Matters.
 
Each of the Lenders (including in its capacities as a potential or actual Cash
Management Bank and a potential Hedge Bank) and the Issuers irrevocably
authorizes the Administrative Agent and the Collateral Agent, and each of the
Administrative Agent and the Collateral Agent agrees that it will:
 
(a)           release any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document (i) upon
the Discharge of Obligations, (ii) at the time the property subject to such Lien
is transferred or to be transferred as part of or in connection with any
transfer permitted hereunder or under any other Loan Document (including in
connection with a Permitted Sale-Leaseback Transaction) to any Person other than
Holdings, the Borrower or any of the Guarantors, (iii) subject to Section 12.1,
if the release of such Lien is approved, authorized or ratified in writing by
the Requisite Lenders, or (iv) if the property subject to such Lien is owned by
a Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to clause (c) below;
 
(b)           release or subordinate any Lien on any property granted to or held
by the Administrative Agent or the Collateral Agent under any Loan Document to
the holder of any Lien on such property that is permitted by Section 9.1(i);
 
(c)           release any Guarantor from its obligations under the Guaranty if
(i) in the case of any Subsidiary, such Person ceases to be a Restricted
Subsidiary as a result of a transaction or designation permitted hereunder or
(ii) in the case of Holdings, as a result of a transaction permitted hereunder;
provided that no such release shall occur if such Guarantor continues to be a
guarantor in respect of the Term Facility, Senior Notes, any Credit Agreement
Refinancing Indebtedness or any Junior Financing; and
 
(d)           if any Guarantor shall cease to be a Material Subsidiary (as
certified in writing by a Responsible Officer of the Borrower), and the Borrower
notifies the Administrative Agent in writing that it wishes such Guarantor to be
released from its obligations under the Guaranty and provides the Administrative
Agent and the Collateral Agent such certifications or documents with respect
thereto as either such Agent shall reasonably request, (i) release such
Subsidiary from its obligations under the Guaranty and (ii) release any Liens
granted by such Subsidiary or Liens on the Equity Interests of such Subsidiary;
provided that no such release shall occur if such Subsidiary continues to be a
guarantor in respect of the Term Facility, the Senior Notes, any Credit
Agreement Refinancing Indebtedness or any other Junior Financing.
 
 
181

--------------------------------------------------------------------------------

 
 
Upon request by the Administrative Agent at any time, the Requisite Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its security interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
11.11.
 
Notwithstanding the foregoing, in each case as specified in this Section 11.11,
the applicable Agent will (and each Lender irrevocably authorizes the applicable
Agent to), at the Borrower’s expense, promptly execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this Section
11.11.
 
In connection with the delivery of any such release or subordination
documentation by the Administrative Agent pursuant to this Section 11.11, the
Borrower shall have delivered to the Administrative Agent, prior to the date of
the proposed release or subordination, a written request for release or
subordination identifying the relevant Guarantor and/or Collateral and the terms
of the sale or other disposition or transaction in reasonable detail, including
such other information as the Administrative Agent shall reasonably request,
together with a certification by the Borrower stating that such transaction is
in compliance with this Agreement and the other Loan Documents.
 
SECTION 11.12                           Secured Cash Management Agreements and
Secured Hedge Agreements.
 
(a)           Except as otherwise expressly set forth herein or in any Guaranty
or any Collateral Document, no Cash Management Bank or Hedge Bank that obtains
the benefits of Section 10.3, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than
solely in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents.  Notwithstanding any other provision
of this Article XI to the contrary, the Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.
 
 
182

--------------------------------------------------------------------------------

 
 
(b)           Each Secured Party hereby agrees (i) that, after the occurrence
and during the continuance of a Cash Dominion Period (and thereafter at such
frequency as the Administrative Agent may reasonably request in writing), ‬it
will provide to the Administrative Agent, promptly upon the written request of
the Administrative Agent, a summary of all Obligations owing to it under this
Agreement and (ii) that the benefit of the provisions of the Loan Documents
directly relating to the Collateral or any Lien granted thereunder shall extend
to and be available to any Secured Party that is not an Agent, a Lender or an
Issuer party hereto as long as, by accepting such benefits, such Secured Party
agrees, as among the Administrative Agent and all other Secured Parties, that
such Secured Party is bound by (and, if requested by the Administrative Agent,
shall confirm such agreement in a writing in form and substance reasonably
acceptable to the Administrative Agent) this Article XI and Sections 3.1,
Sections 12.4, 12.6, 12.16, 12.19 and 12.22 and the Intercreditor Agreement, and
the decisions and actions of any Agent and the Requisite Lenders (or, where
expressly required by the terms of this Agreement, a greater proportion of the
Lenders or other parties hereto as required herein) to the same extent a Lender
is bound; provided, however, that, notwithstanding the foregoing clause (ii),
(x) such Secured Party shall be bound by Sections 12.3, 12.4 and 12.5 only to
the extent of liabilities, reimbursement obligations, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, or disbursements
with respect to or otherwise relating to the Liens and Collateral held for the
benefit of such Secured Party, in which case the obligations of such Secured
Party thereunder shall not be limited by any concept of pro rata share or
similar concept, (y) each of the Agents, the Lenders and the Issuers party
hereto shall be entitled to act at its sole discretion, without regard to the
interest of such Secured Party, regardless of whether any Obligation to such
Secured Party thereafter remains outstanding, is deprived of the benefit of the
Collateral, becomes unsecured or is otherwise affected or put in jeopardy
thereby, and without any duty or liability to such Secured Party or any such
Obligation and (z) such Secured Party shall not have any right to be notified
of, consent to, direct, require or be heard with respect to, any action taken or
omitted in respect of the Collateral or under any Loan Document.
 
SECTION 11.13                           Indemnification of Agents.
 
Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand the Administrative Agent and each other
Agent-Related Person (solely to the extent any such Agent-Related Person was
performing services on behalf of the Administrative Agent) (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the
obligation, if any, of any Loan Party to do so), pro rata, and hold harmless the
Administrative Agent and each other Agent-Related Person (solely to the extent
any such Agent-Related Person was performing services on behalf of the
Administrative Agent) from and against any and all Indemnified Liabilities
incurred by it; provided that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
from such Agent-Related Person’s own gross negligence or willful misconduct, as
determined by the final judgment of a court of competent jurisdiction; provided
that no action taken in accordance with the directions of the Requisite Lenders
(or such other number or percentage of the Lenders as shall be required by the
Loan Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 11.13.  In the case of any
investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 11.13 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person.  Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower, provided that such
reimbursement by the Lenders shall not affect the Borrower’s continuing
reimbursement obligations (if any) with respect thereto, provided further that
the failure of any Lender to indemnify or reimburse the Administrative Agent
shall not relieve any other Lender of its obligation in respect thereof.  The
undertaking in this Section 11.13 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent, the Swing Loan Lender or any Issuer.
 
 
183

--------------------------------------------------------------------------------

 
 
ARTICLE XII

 
MISCELLANEOUS
 
SECTION 12.1                           Amendments, Etc.  Except as otherwise set
forth in this Agreement, no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Requisite Lenders and the Borrower or the applicable Loan Party,
as the case may be, and acknowledged by the Administrative Agent and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that, no such amendment, waiver or
consent shall:
 
(a)           extend or increase the Revolving Credit Commitment of any Lender
without the written consent of each Lender directly and adversely affected
thereby (it being understood that (i) a waiver of any condition precedent set
forth in Section 4.1 or Section 4.2 or (ii) the waiver of any Default, mandatory
prepayment or mandatory reduction of the Revolving Credit Commitments, in each
case, shall not constitute an extension or increase of any Revolving Credit
Commitment of any Lender);
 
(b)           postpone any date scheduled for, or reduce the amount of, any
payment of principal or interest under Section 2.6 or 2.10 without the written
consent of each Lender directly and adversely affected thereby (it being
understood that (i) any change to any component of “Excess Availability”, the
definitions of Fixed Charge Coverage Ratio, Total Leverage Ratio or Senior
Secured Leverage Ratio or, in each case, in the component definitions thereof,
(ii) a waiver of any condition precedent set forth in Section 4.1 or Section
4.2, (iii) the waiver of any Default, mandatory prepayment or mandatory
reduction of the Revolving Credit Commitments or (iv) a waiver of applicability
of any post-default increase in interest rates, in each case, shall not
constitute a postponement of any date scheduled for the payment of principal or
interest or a reduction in the amount of any payment of interest); provided that
only the consent of the Requisite Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of any Loan Party to pay
interest at the Default Rate);
 
 
184

--------------------------------------------------------------------------------

 
 
(c)           reduce the principal of, or the rate of interest specified herein
on, any Loan or Letter of Credit Borrowing, or (subject to clause (iii) of the
second proviso to this Section 12.1) any fees or other amounts payable hereunder
or under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby (it being understood that (i) any change
to any component of “Excess Availability”, the definitions of Fixed Charge
Coverage Ratio, Total Leverage Ratio or Senior Secured Leverage Ratio or, in
each case, in the component definitions thereof, (ii) a waiver of any condition
precedent set forth in Section 4.1 or Section 4.2, (iii) the waiver of any
Default, mandatory prepayment or mandatory reduction of the Revolving Credit
Commitments or (iv) a waiver of applicability of any post-default increase in
interest rates, in each case, shall not constitute a reduction in the rate of
interest); provided that only the consent of the Requisite Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of any Loan Party to pay interest at the Default Rate;
 
(d)           change any provision of this Section 12.1, the definition of
“Requisite Lenders”, “Requisite Class Lenders”, “Supermajority Lenders” or any
other provision specifying the number of Lenders or portion of the Loans or
Revolving Credit Commitments required to take any action under the Loan
Documents, without the written consent of each Lender directly and adversely
affected thereby;
 
(e)           other than in a transaction permitted under Section 9.4 or 9.5 or
pursuant to Section 11.11,, release all or substantially all of the Collateral
in any transaction or series of related transactions (except as expressly
permitted by the Collateral Documents or this Agreement), without the written
consent of each Lender;
 
(f)           other than in a transaction permitted under Section 9.4 or 9.5 or
pursuant to Section 11.11,, release all or substantially all of the Guarantors
(except as expressly permitted by the Guaranty or this Agreement), without the
written consent of each Lender directly and adversely affected thereby;
 
(g)           change the definition of the term “Borrowing Base” or any
component definition thereof, if as a result thereof the amounts available to be
borrowed by the Borrower would be increased, without the written consent of the
Supermajority Lenders, provided that the foregoing shall not limit the
discretion of the Administrative Agent to change, establish or eliminate any
Reserves without the consent of any Lenders;
 
(h)           without the prior written consent of all Lenders directly and
adversely affected thereby, (i) subordinate the Obligations hereunder to any
other Indebtedness, or (ii) except as provided by operation of applicable Law or
in the Intercreditor Agreement or pursuant to Section 11.11, subordinate the
Liens granted hereunder or under the other Loan Documents to any other Lien; or
 
(i)           change the order of the application of funds specified in Section
10.3 without the written consent of each Lender directly affected thereby;
 
 
185

--------------------------------------------------------------------------------

 
 
and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each Issuer in addition to the Lenders required above,
affect the rights or duties of an Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Loan Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Loan Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of, or any
fees or other amounts payable to, the Administrative Agent under this Agreement
or any other Loan Document; (iv) Section 12.2(g) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver
or other modification; (v) the consent of Requisite Class Lenders shall be
required with respect to any amendment that by its terms directly and adversely
affects the rights of such Class in respect of payments hereunder in a manner
different than such amendment affects other Classes; (vi) no Lender consent is
required to effect any amendment or supplement to the Intercreditor Agreement,
(A) that is for the purpose of adding the holders of Indebtedness incurred or
issued pursuant to a Permitted Refinancing of the Term Facility (or any agent or
trustee of such holders) as parties thereto, as expressly contemplated by the
terms of the Intercreditor Agreement and permitted under Section 9.3(p) (it
being understood that any such amendment or supplement may make such other
changes to the Intercreditor Agreement as, in the good faith determination of
the Administrative Agent, are required to effectuate the foregoing and provided
that such other changes are not adverse, in any material respect, to the
interests of the Lenders) or (B) that is expressly contemplated by Sections
5.2(c) or 7.4 of the Intercreditor Agreement with respect to a Permitted
Refinancing of the Term Facility permitted under Section 9.3(p) (or the
comparable provisions, if any, of any successor intercreditor agreement with
respect to a Permitted Refinancing of the Term Facility permitted under Section
9.3(p)); provided further that no such agreement shall, pursuant to this clause
(vi), amend, modify or otherwise directly and adversely affect the rights or
duties of the Administrative Agent or the Collateral Agent hereunder or under
any other Loan Document without the prior written consent of the Administrative
Agent or the Collateral Agent, as applicable, and (vii) only the consent of the
Administrative Agent and the Borrower is required to effect any amendment or
supplement of the Fee Letter.  Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Revolving Credit Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.
 
 
186

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary contained in this Section 12.1 or
otherwise in this Agreement or any other Loan Document, (i) this Agreement and
any other Loan Document may be amended, supplemented or otherwise modified to
effect the provisions of Sections 2.15, 2.17 and 2.18, (ii) this Agreement and
any other Loan Document may be amended, supplemented or otherwise modified, or
any provision thereof waived, with the consent of the Administrative Agent and
the Borrower without the need to obtain the consent of any Lender or Issuer, if
such amendment, supplement, modification or waiver is delivered in order to (A)
cure ambiguities, omissions, mistakes or defects or (B) cause any Collateral
Document to be consistent with this Agreement and the other Loan Documents and
(iii) without the consent of any Lender or Issuer, the Borrower and the
Administrative Agent or any other collateral agent may enter into any amendment,
supplement or modification of any Loan Document, or enter into any new agreement
or instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest of the Secured Parties in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties
or as required by local law to give effect to, or protect any security interests
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or this Agreement or in each case
to otherwise enhance the rights or benefits of any Lender under any Loan
Document.  The Agent shall make available to the Lenders copies of each such
amendment or other modification to this Agreement.
 
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or each affected Lender and that has been approved by the Requisite
Lenders, the Borrower may replace such non-consenting Lender in accordance with
Section 3.7; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph).
 
SECTION 12.2                           Successors and Assigns.
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither Holdings nor the Borrower may, except as permitted by Section 9.4,
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section, or (iv) to an SPC in accordance with the provisions of
subsection (g) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuers and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
 
 
187

--------------------------------------------------------------------------------

 
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Loans (including for purposes of this subsection (b), participations in Letter
of Credit Obligations and in Swing Loans) at the time owing to it); provided
that any such assignment shall be subject to the following conditions:
 
(i)         Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment and the Loans of any Class at the
time owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and
 
(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate unused amount of the Revolving Credit Commitment (plus the
principal outstanding balance of the Loans) or, if the Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000 unless
each of the Administrative Agent and, so long as no Event of Default under
Section 10.1(a) or (f), has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld, delayed or
conditioned); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;
 
(ii)         Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolving
Credit Commitment assigned, except that this clause (ii) shall not apply to
rights in respect of the Swing Loan Lender’s rights and obligations in respect
of Swing Loans;
 
(iii)         Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
 
(A)           the consent of the Borrower (such consent not to be unreasonably
withheld, delayed or conditioned) shall be required unless (1) an Event of
Default under Section 10.1(a) or Section 10.1(f), has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to an assignment (including any consent required under
subsection (b)(i)(B) of this Section) unless it shall have objected thereto by
written notice (including via e-mail) to the Administrative Agent within ten
(10) Business Days after having received written notice thereof from the
Administrative Agent;
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld, delayed or conditioned) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender;
 
 
188

--------------------------------------------------------------------------------

 
 
(C)           the consent of the Issuers (such consent not to be unreasonably
withheld, delayed or conditioned) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and
 
(D)           the consent of the Swing Loan Lender (such consent not to be
unreasonably withheld, delayed or conditioned) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under one or more Swing Loans (whether or not then outstanding);
 
(iv)         Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The Eligible
Assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.  All assignments shall be by novation.
 
(v)         No Assignment to Certain Persons.  No such assignment shall be made
(A) to Holdings, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries, or (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), (C) to a natural person, or (D)
to a Disqualified Lender.
 
(vi)         Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Loans in accordance with its
Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
 
 
189

--------------------------------------------------------------------------------

 
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.1, 3.4, 3.5, 12.3, 12.4 and 12.5 with respect to facts
and circumstances occurring prior to the effective date of such
assignment).  Upon request, and the surrender by the assigning Lender of its
Revolving Credit Note, the Borrower (at its expense) shall execute and deliver a
Revolving Credit Note to the assignee Lender.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
 
(c)           Register. The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office  a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitments of, and principal amounts (and related interest
amounts) of the Loans and Letter of Credit Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Agents and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender.  The Register shall be available for inspection by the Borrower, any
Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.  This Section 12.2(c) and Section 2.7 shall be
construed so that all Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related Treasury regulations (or any other relevant or successor provisions
of the Code or of such Treasury regulations).
 
(d)           Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and/or the Loans
(including such Lender’s participations in Letter of Credit Obligations and/or
Swing Loans) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agents, the other Lenders and the Issuers shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.
 
 
190

--------------------------------------------------------------------------------

 
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any  provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 12.1 (other than clause (d) thereof) that directly and adversely affects
such Participant.  Subject to subsection (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.1
(subject to the requirements of Sections 3.1(b), (c) or (d), as applicable),
Section 3.4 and Section 3.5 (through the applicable Lender) to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section.  To the extent permitted by applicable Law, each
Participant also shall be entitled to the benefits of Section 12.6 as though it
were a Lender, provided such Participant agrees to be subject to Section 12.7 as
though it were a Lender.
 
(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.1, 3.4 or 3.5 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s express prior written consent to
such sale.  A Participant shall not be entitled to the benefits of Section 3.1
unless the Borrower is notified of the participation sold to such Participant
(provided, that the receipt of such notice without more shall not be deemed to
imply or constitute the Borrower’s consent to such sale for purposes of this
Section or Section 3.1(e))and such Participant agrees, for the benefit of the
Borrower, to comply and does in fact comply with Section 3.1 as though it were a
Lender.  Each Lender that sells a participation shall (acting solely for this
purpose as an agent of the Borrower) maintain a register complying with the
requirements of Sections 163(f), 871(h) and 881(c)(2) of the Code and the
Treasury regulations issued thereunder on which is entered the name and address
of each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”).  A Lender shall be obligated to disclose the
Participant Register to any Person (including for the avoidance of doubt the
Borrower and the Administrative Agent) to the extent such disclosure is
necessary to establish that any Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.
 
(f)           Any Lender may, at any time, pledge or assign a security interest
in all or any portion of its rights under this Agreement (including under its
Revolving Credit Note, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
 
 
191

--------------------------------------------------------------------------------

 
 
(g)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Revolving Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Revolving Loan, and (ii) if
an SPC elects not to exercise such option or otherwise fails to make all or any
part of such Revolving Loan, the Granting Lender shall be obligated to make such
Revolving Loan pursuant to the terms hereof or, if it fails to do so, to make
such payment to the Administrative Agent as is required under Section
2.13(e).  Each party hereto hereby agrees that (i) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Sections 3.1, 3.4 and 3.5), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Revolving Loan by an SPC hereunder shall utilize the
Revolving Credit Commitment of the Granting Lender to the same extent, and as
if, such Revolving Loan were made by such Granting Lender.  In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof.  Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500 (which
processing fee may be waived by the Administrative Agent in its sole
discretion), assign all or any portion of its right to receive payment with
respect to any Revolving Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of
Revolving Loans to any rating agency, commercial paper dealer or provider of any
surety or Guarantee or credit or liquidity enhancement to such SPC.
 
(h)           Resignation as Issuer or Swing Loan Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Royal Bank of Canada or any other Issuer assigns all of its Revolving
Credit Commitment and Revolving Loans pursuant to subsection (b) above, Royal
Bank of Canada or the applicable Issuer may, (i) upon thirty (30) days’ notice
to the Borrower and the Lenders, resign as Issuer and/or (ii) if applicable,
upon thirty (30) days’ notice to the Borrower, resign as Swing Loan Lender.  In
the event of any such resignation as Issuer or Swing Loan Lender, the Borrower
shall be entitled to appoint from among the Lenders a successor Issuer or Swing
Loan Lender hereunder; provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of Royal Bank of Canada
or the applicable Issuer as Issuer or (as applicable) Swing Loan Lender, as the
case may be.  If Royal Bank of Canada or the applicable Issuer resigns as
Issuer, it shall retain all the rights, powers, privileges and duties of an
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as Issuer and all Letter of Credit Obligations
with respect thereto (including the right to require the Lenders to make Base
Rate Loans or fund risk participations in unreimbursed amounts under Letters of
Credit pursuant to Section 2.4).  If Royal Bank of Canada resigns as Swing Loan
Lender, it shall retain all the rights of the Swing Loan Lender provided for
hereunder with respect to Swing Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Loans
pursuant to Section 2.3.  Upon the appointment of a successor Issuer and/or
Swing Loan Lender, (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring Issuer or Swing
Loan Lender, as the case may be, and (b) the successor Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Royal
Bank of Canada or the applicable Issuer to effectively assume the obligations of
Royal Bank of Canada or the applicable Issuer with respect to such Letters of
Credit.
 
 
192

--------------------------------------------------------------------------------

 
 
SECTION 12.3                           Costs and Expenses.  The Borrower agrees
(a) if the Effective Date occurs, to pay or reimburse the Administrative Agent
upon presentation of a summary statement for all reasonable, documented and
invoiced out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, including
 
 (i) all Attorney Costs of Paul Hastings LLP and, if reasonably necessary, a
single firm of local counsel in each relevant jurisdiction material to the
interests of the Lenders taken as a whole (which may include a single special
counsel acting in multiple jurisdictions), and (ii) reasonable, documented and
invoiced out-of-pocket fees and expenses incurred in connection with Field
Examinations, the Initial Inventory Appraisal and any Updated Inventory
Appraisal, and (b) to pay or reimburse the Administrative Agent, the Issuers and
the Lenders for all reasonable, documented and invoiced out-of-pocket costs and
expenses incurred in connection with the enforcement of any rights or remedies
under this Agreement or the other Loan Documents (including all such reasonable,
documented and invoiced out-of-pocket costs and expenses incurred during any
legal proceeding, including any proceeding under any Debtor Relief Law, and
including all Attorney Costs of a single firm of counsel to the Administrative
Agent, the Issuers and the Lenders taken as a whole (and, if reasonably
necessary, a single firm of local counsel in any relevant material jurisdiction
(which may include a single special counsel acting in multiple
jurisdictions).  The agreements in this Section 12.3 shall survive the
termination of the Aggregate Commitments and repayment of all other
Obligations.  All amounts due under this Section 12.3 shall be paid promptly
following receipt by the Borrower of an invoice relating thereto setting forth
such expenses in reasonable detail.  If any Loan Party fails to pay when due any
costs, expenses or other amounts payable by it hereunder or under any Loan
Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its sole discretion.
 
SECTION 12.4                           Indemnities.  The Borrower shall
indemnify and hold harmless the Agents, each Lender, each Issuer and their
respective Affiliates, directors, officers, employees, agents, controlling
persons and other representatives and the successors and permitted assigns of
each of the foregoing (collectively the “Indemnitees”) from and against any and
all liabilities, losses, damages, claims, and reasonable, documented and
invoiced out-of-pocket fees and expenses (including Attorney Costs) of any kind
or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (but limited, in the case of Attorney Costs, to the
reasonable, documented and invoiced out-of-pocket fees, disbursements and other
charges of a single firm of counsel to all Indemnitees taken as a whole and, if
necessary, a single firm of local counsel for all Indemnitees taken as a whole
in each appropriate jurisdiction (which may include a single firm of special
counsel acting in multiple jurisdictions), and solely in the case of an actual
or perceived conflict of interest, where the Indemnitee affected by such
conflict informs the Borrower and thereafter retains its own counsel, one
additional firm of counsel for each group of affected Indemnitees similarly
situated taken as a whole)
 
 
193

--------------------------------------------------------------------------------

 
 
(i) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (ii) any Revolving Credit Commitment, Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by an Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), or (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property currently or
formerly owned or operated by the Borrower, any Subsidiary or any other Loan
Party, or any Environmental Liabilities, in each case arising out of the
activities or operations of the Borrower, any Subsidiary or any other Loan
Party, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
losses, damages, claims, costs, expenses or disbursements resulted from (A) (x)
the gross negligence, bad faith or willful misconduct of such Indemnitee or of
any Related Indemnified Person or (y) a breach of any obligations under any Loan
Document by such Indemnitee or of any Related Indemnified Person, in each case,
as determined by a final, non appealable judgment of a court of competent
jurisdiction or (B) any dispute solely between or among Indemnitees other than
any claims against an Indemnitee in its capacity or in fulfilling its role as an
administrative agent or arranger or any similar role under the Facility
(excluding their role as a Lender) and other than any claims arising out of any
act or omission of the Borrower or any of its Affiliates.  To the extent that
the undertakings to indemnify and hold harmless set forth in this Section 12.4
may be unenforceable in whole or in part because they are violative of any
applicable law or public policy, the Borrower shall contribute the maximum
portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all Indemnified Liabilities incurred by the
Indemnitees or any of them.  No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee or any Loan Party have
any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Effective Date) (other than, in the case of any Loan Party, in respect of any
such damages incurred or paid by an Indemnitee to a third party).  In the case
of an investigation, litigation or other proceeding to which the indemnity in
this Section 12.4 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, stockholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated.  All amounts due under this Section 12.4 shall be paid
within twenty (20) Business Days after written demand thereof from the
Administrative Agent or the Indemnitee entitled thereto.  The agreements in this
Section 12.4 shall survive the resignation of the Administrative Agent, the
Collateral Agent, the Swing Loan Lender or any Issuer, the replacement of any
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.  This Section 12.4 shall
not apply to Taxes, or amounts excluded from the definition of Taxes pursuant to
clauses (i) through (viii) of the first sentence of Section 3.1(a), that are
imposed with respect to payments to or for account of any Agent or any Lender
under any Loan Document, which shall be governed by Section 3.1.  This Section
12.4 also shall not apply to Other Taxes or to taxes covered by Section 3.4.
 
 
194

--------------------------------------------------------------------------------

 
 
SECTION 12.5                           Limitation of Liability.  The Loan
Parties agree that no Indemnitee shall have any liability (whether in contract,
tort or otherwise) to any Loan Party or any of their respective Subsidiaries or
any of their respective equity holders or creditors for or in connection with
the transactions contemplated hereby and in the other Loan Documents, except to
the extent such liability is determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnitee’s gross
negligence or willful misconduct or bad faith or breach by such Indemnitee of
its material obligations under this Agreement.  In no event, shall any party
hereto or any Indemnitee be liable on any theory of liability for any special,
indirect, consequential or punitive damages (including any loss of profits,
business or anticipated savings).  Each party hereto hereby waives, releases and
agrees (each for itself and on behalf of its Subsidiaries) not to sue upon any
such claim for any special, indirect, consequential or punitive damages, whether
or not accrued and whether or not known or suspected to exist in its favor.
 
SECTION 12.6                           Right of Setoff.
 
If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Administrative Agent, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party  against any and all of the
obligations of the Borrower or such other Loan Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness;  provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender and
its Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may
have.  Each Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
 
 
195

--------------------------------------------------------------------------------

 
 
SECTION 12.7                           Sharing of Payments.
 
If, other than as expressly provided elsewhere herein, any Lender shall obtain
payment in respect of any principal of or interest on account of the Loans made
by it, or the participations in Letter of Credit Obligations and Swing Loans
held by it (in each case, whether voluntary, involuntary, through the exercise
of any right of set-off, or otherwise) in excess of its ratable share (or other
share contemplated hereunder) thereof, such Lender shall immediately (a) notify
the Administrative Agent of such fact, and (b) purchase from the other Lenders
such participations in the Loans made by them and/or such subparticipations in
the participations in Letter of Credit Obligations or Swing Loans held by them,
as the case may be, as shall be necessary to cause such purchasing Lender to
share the excess payment of principal of or interest on such Loans or such
participations, as the case may be, pro rata with each of them; provided that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender under any of the circumstances described in Section 12.13
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon.  The provisions
of this Section shall not be construed to apply to the application of Cash
Collateral provided for in Sections 10.3 and 10.5.  For avoidance of doubt, the
provisions of this paragraph shall not be construed to apply to (A) any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement as in effect from time to time or (B) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant permitted hereunder.  The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by applicable Law, exercise all its rights of
payment (including the right of set-off, but subject to Section 12.6) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.  The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this Section
12.7 and will in each case notify the Lenders following any such purchases or
repayments.  Each Lender that purchases a participation pursuant to this Section
12.7 shall from and after such purchase have the right to give all notices,
requests, demands, directions and other communications under this Agreement with
respect to the portion of the Obligations purchased to the same extent as though
the purchasing Lender were the original owner of the Obligations purchased.
 
SECTION 12.8                           Notices and Other Communications;
Facsimile Copies.
 
(a)           General.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
 
 
196

--------------------------------------------------------------------------------

 
 
(i)         if to Holdings, the Borrower, the Administrative Agent, an Issuer or
the Swing Loan Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 12.8; and
 
(ii)         if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders and the Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or Issuer pursuant to Article
II if such Lender or Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.  The
Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuers materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Subsidiaries, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 12.16);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and (z)
the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
 
 
197

--------------------------------------------------------------------------------

 
 
(c)           Receipt.  Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
 
(d)           The Platform.  THE “PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its
Agent-Related Persons or any Arranger (collectively, the “Agent Parties”) have
any liability to Holdings, the Borrower, any Lender, any Issuer or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to Holdings, the Borrower, any Lender, any Issuer or any other
Person under this Section 12.8 for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages).
 
(e)           Change of Address.  Each of Holdings, the Borrower, the
Administrative Agent, each Issuer and the Swing Loan Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, each Issuer and
the Swing Loan Lender.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such
Lender.  Furthermore, each Public Lender agrees to cause at least one individual
at or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.
 
 
198

--------------------------------------------------------------------------------

 
 
(f)           Reliance by Administrative Agent, Issuers and Lenders.  The
Administrative Agent, the Issuers and the Lenders shall be entitled to rely and
act upon any notices (including telephonic Notices of Borrowing or Swing Loan
Requests) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, each Issuer,
each Lender and the Agent-Related Persons of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower; provided that
such indemnity shall not be available to the extent that such losses, costs,
expenses and liabilities resulted from (x) the gross negligence, bad faith or
willful misconduct of such Person or (y) a breach of any obligations under any
Loan Document by such Person, in each case, as determined by a final, non
appealable judgment of a court of competent jurisdiction.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
 
SECTION 12.9                           No Waiver; Cumulative Remedies.
 
No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law.
 
SECTION 12.10                           Binding Effect.  This Agreement shall
become effective when (i) it shall have been executed by the Borrower, Holdings
and the Administrative Agent and (ii) the Administrative Agent shall have been
notified by each Lender, Swing Loan Lender and each Issuer (and the
Administrative Agent, in turn, shall have notified the Borrower thereof) that
each such Lender, Swing Loan Lender and Issuer has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, Holdings, each
Agent and each Lender and their respective successors and assigns.
 
SECTION 12.11                           Governing Law; Submission to
Jurisdiction; Service of Process.
 
(a)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT TORT OR OTHERWISE)
BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT (EXCEPT AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN)
AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK; PROVIDED THAT
THE INTERPRETATION OF ANY PROVISION OF THE MERGER AGREEMENT, INCLUDING THE
DETERMINATION OF THE ACCURACY OF ANY REPRESENTATION OR WARRANTY OR THE
SATISFACTION OF ANY CONDITION CONTAINED THEREIN (INCLUDING ANY DETERMINATION OR
DISPUTE CONCERNING A “CLOSING DATE MATERIAL ADVERSE EFFECT”) SHALL BE GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF CALIFORNIA AND SECTION 9.08 OF THE MERGER
AGREEMENT SHALL GOVERN WITH RESPECT THERETO.
 
 
199

--------------------------------------------------------------------------------

 
 
(b)           THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT, EACH ISSUER AND
EACH LENDER EACH IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
OR FEDERAL COURTS OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK COUNTY,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  EACH PARTY HERETO AGREES THAT THE AGENTS AND LENDERS RETAIN THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION SOLELY IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE
ENFORCEMENT OF ANY JUDGMENT.
 
(c)           THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT, EACH ISSUER AND
EACH LENDER EACH IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d)           EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 12.8.  NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
 
 
200

--------------------------------------------------------------------------------

 
 
SECTION 12.12                           Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
SECTION 12.13                           Marshaling; Payments Set Aside.  None of
the Administrative Agent, any Lender or any Issuer shall be under any obligation
to marshal any assets in favor of the Loan Parties or any other party or against
or in payment of any or all of the Obligations.  To the extent that any payment
by or on behalf of the Borrower is made to any Agent or any Lender, or any Agent
or any Lender exercises its right of set-off, and such payment or the proceeds
of such set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Overnight Rate from time to time in effect.
 
SECTION 12.14                           Execution In Counterparts.  This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
SECTION 12.15                           Electronic Execution of Assignments and
Certain Other Documents.  The words “execution,” “signed,” “signature,” and
words of like import in any Assignment and Assumption or in any amendment or
other modification hereof (including waivers and consents) shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
 
 
201

--------------------------------------------------------------------------------

 
 
SECTION 12.16                           Confidentiality.  Each of the
Administrative Agent, the Lenders and the Issuers agrees to maintain the
confidentiality of the Information in accordance with its customary procedures
(as set forth below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective employees, legal counsel,
independent auditors, professionals and other experts or agents who need to know
such Information and who are informed of the confidential nature of such
Information are subject to customary confidentiality obligations of professional
practice or agree to be bound by the terms of this Section 12.16 (or provisions
at least as restrictive as those of this Section 12.16, taken as a whole,) (with
each such Administrative Agent, Lender and Issuer responsible for such Person’s
compliance with this paragraph), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) in which
case the Administrative Agent, the Lenders and the Issuers agree (except with
respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority), to the extent practicable and not prohibited by applicable Law, to
notify the Borrower promptly thereof prior to disclosure by such Person, (c)
pursuant to the order of any court or administrative agency or in any pending
legal, judicial or administrative proceeding, or otherwise as required by
applicable law or compulsory legal process based on the advice of counsel (in
which case the Administrative Agent or such Lender, as applicable, agrees
(except with respect to any audit or examination conducted by bank accountants
or any governmental bank regulatory authority exercising examination or
regulatory authority), to the extent practicable and not prohibited by
applicable Law, to inform the Borrower promptly thereof prior to disclosure),
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions at least as restrictive as those of this Section 12.16, taken as a
whole, to (i) any assignee of or Participant in, or any prospective assignee of
or Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be an Additional Lender or (ii) any actual or
prospective direct or indirect counterparty to any swap or derivative
transaction relating to the Borrower and its obligations, in each case who agree
to be bound by the terms of this Section 12.16 (or provisions at least as
restrictive as those of this Section 12.16, taken as a whole,), (g) with the
written consent of the Borrower; (h) to any rating agency in connection with
obtaining ratings for the Borrower, the Facility, the Term Facility or the
Senior Notes; or (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or improper
disclosure by the Administrative Agent, any Lender or any Issuer or any of their
respective Affiliates or any related parties thereto in violation of any
confidentiality obligations owing to the Borrower, the Company, any Permitted
Holder or any of their respective Affiliates or (ii) becomes available to the
Administrative Agent, any Issuer, any Lender, or any of their respective
Affiliates on a nonconfidential basis from a source other than Holdings, the
Borrower or any Subsidiary thereof, and which source is not known by such Agent
or Lender to be subject to a confidentiality restriction in respect thereof in
favor of the Borrower, the Company, any Permitted Holder or any of their
respective Affiliates.
 
 
202

--------------------------------------------------------------------------------

 
 
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof, it being understood that all information received from or on behalf of
Holdings, the Borrower or any Subsidiary after the date hereof shall be deemed
confidential unless such information is clearly identified at the time of
delivery as not being confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so in accordance with its customary
procedures if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
Each of the Administrative Agent, the Issuers and the Lenders acknowledges that
(a) the Information may include material non-public information concerning any
Loan Party or a Subsidiary thereof, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
 
SECTION 12.17                           Use of Name, Logo, etc.  Each Loan Party
consents to the publication in the ordinary course by Administrative Agent or
the Arrangers of customary advertising material relating to the financing
transactions contemplated by this Agreement using such Loan Party’s name,
product photographs, logo or trademark.  Such consent shall remain effective
until revoked by such Loan Party in writing to the Administrative Agent and the
Arrangers.
 
SECTION 12.18                           USA PATRIOT Act Notice.  Each Lender
that is subject to the USA PATRIOT Act and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the USA PATRIOT Act.  The Borrower shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act.
 
 
203

--------------------------------------------------------------------------------

 
 
SECTION 12.19                           No Advisory or Fiduciary
Responsibility.  In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), each of the Borrower and Holdings
acknowledges and agrees, and acknowledges its Subsidiaries’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Agents and the Arrangers are arm’s-length commercial transactions between
the Borrower, Holdings and their respective Affiliates, on the one hand, and the
Agents and the Arrangers, on the other hand, (B) each of the Borrower and
Holdings has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) each of the Borrower and Holdings
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Agents, the Arrangers and each Lender is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower, Holdings or any of their respective
Affiliates, or any other Person and (B) none of the Agents, the Arrangers nor
any Lender has any obligation to the Borrower, Holdings or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Agents, the Arrangers, the Lender and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, Holdings their respective
Affiliates, and none of the Agents, the Arrangers nor any Lender has any
obligation to disclose any of such interests to the Borrower, Holdings or any of
their respective Affiliates.  To the fullest extent permitted by law, each of
the Borrower and Holdings hereby waives and releases any claims that it may have
against the Agents, the Arrangers nor any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
 
SECTION 12.20                           Severability.  If any provision of this
Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 12.20, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the applicable Issuer or the Swing Loan Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
 
SECTION 12.21                           Survival of Representations and
Warranties.  All representations and warranties made hereunder and in any other
Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof.  Such representations and warranties have been or will be relied
upon by the Administrative Agent, each Issuer and each Lender, regardless of any
investigation made by the Administrative Agent, any Issuer or any Lender or on
their behalf and notwithstanding that the Administrative Agent, any Issuer or
any Lender may have had notice or knowledge of any Default at the time of any
Credit Extension, and shall continue in full force and effect until the
Discharge of Obligations.
 
 
204

--------------------------------------------------------------------------------

 
 
SECTION 12.22                           Lender Action.  Each Lender agrees that
it shall not take or institute any actions or proceedings, judicial or
otherwise, for any right or remedy against any Loan Party under any of the Loan
Documents (including the exercise of any right of set-off, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party
(including, without limitation, with respect to any Secured Hedge Agreement),
without the prior written consent of the Administrative Agent (which shall not
be withheld in contravention of Section 11.4).  The provision of this Section
12.22 are for the sole benefit of the Lenders and shall not afford any right to,
or constitute a defense available to, any Loan Party.
 
SECTION 12.23                           Interest Rate
Limitation.  Notwithstanding anything to the contrary contained in any Loan
Document, the interest paid or agreed to be paid under the Loan Documents shall
not exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”).  If any Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]
 
 
205

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

 
NUMBER MERGER SUB, INC. (which on the Effective Date shall be merged with and
into 99¢ Only Stores, with 99¢ Only Stores surviving such merger as the
Borrower),
     
 
By:
/s/Adam Stein      
Name: Adam Stein
   
Title: Vice President
              By: /s/Shane Feeney      Name: Shane Feeney     Title: Vice
President

 
 
 

--------------------------------------------------------------------------------

 
 

The undersigned hereby confirms that, as a result of its merger with Number
Merger Sub, Inc., it hereby assumes all of the rights and obligations of Number
Merger Sub, Inc. under this Agreement (in furtherance of, and not in lieu of,
any assumption or deemed assumption as a matter of law) and hereby is joined to
this Agreement as the Borrower thereunder.        
99¢ ONLY STORES
     
 
By: /s/Eric Schiffer   
 
 
Name:    Eric Schiffer
   
Title: Chief Executive Officer
                   

                                     
 
 

--------------------------------------------------------------------------------

 
 

  NUMBER HOLDINGS, INC., as Holdings,      
 
By:
/s/Eric Schiffer     
Name: Eric Schiffer
   
Title: Chief Executive Officer

                                                           
 
 

--------------------------------------------------------------------------------

 
 

 
ROYAL BANK OF CANADA, as Administrative Agent and Collateral Agent
     
 
By:
/s/Susan Khokher     
Name: Susan Khokher
   
Title: Manager, Agen

 
 
 

--------------------------------------------------------------------------------

 
 

 
ROYAL BANK OF CANADA, as Swing Loan Lender, Issuer and a Lender
     
 
By:
/s/Daniel Gioia      
Name: Daniel Gioia
   
Title: Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF MONTREAL, as a Lender
     
 
By:
/s/Michael W. Scolaro          
Name: Michael W. Scolaro
   
Title: Managing Director and Group Head

 
 
 

--------------------------------------------------------------------------------

 
 

 
DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender
     
 
By:
/s/Dusan Lazarov       
Name: Dusan Lazarov
   
Title: Director
        By:   /s/Benjamin Souh          Name: Benjamin Souh     Title: Vice
President



 
 

--------------------------------------------------------------------------------

 
 

 
CITY NATIONAL BANK, a national banking association, as a Lender
     
 
By:
/s/ Mia Bolin    
Name: Mia Bolin
   
Title: Vice President

 
 
 

--------------------------------------------------------------------------------

 
                                                        

 
SIEMENS FINANCIAL SERVICES, INC., as a Lender
     
 
By:
/s/ Anthony Casciano    
Name: Anthony Casciano
   
Title: Senior Vice President
        By:   /s/ Paul Ramseur      
Name: Paul Ramseur
   
Title: Vice President/Head of Risk Mgt.



 
 

--------------------------------------------------------------------------------

 
 

 
HSBC BANK USA N.A., as a Lender
     
 
By:
/s/ Andrew W. Hietala         
Name: Andrew W. Hietala
   
Title: Vice President


 

--------------------------------------------------------------------------------